MAY AND JUNE 2007

COMMISSION DECISIONS AND ORDERS

05-02-2007
05-04-2007
05-04-2007
05-11-2007
05-18-2007
05-18-2007
05-21-2007
05-22-2007
05-31-2007
06-14-2007
06-22-2007
06-22-2007

Rex Coal Company
Marco Crane & Rigging Co.
Eastern Associated Coal Corp.
George Reed, Inc.
U.S. Silica Company
Tri-State Stone & Building Supply, Inc.
Aker Kvaerner Industrial Constructors, Inc.
Premier Elkhorn Coal Company
Rockhouse Energy Mining Company
Chemical Lime Company of Arizona, Inc.
Don Erickson employed by Raymond Sand
And Gravel, Inc.
State of Alaska Dept. of Transportation
And Public Facilities

KENT 2006-473
WEST 2007-363-M
WEVA 2007-378
WEST 2007-367-M
PENN 2007-230-M
YORK 2007-53-M
WEST 2007-394-M
KENT 2007-266
KENT 2007-280
WEST 2007-51-M

Pg. 355
Pg.358
Pg.361
Pg.364
Pg.367
Pg.370
Pg. 373
Pg.377
Pg.380
Pg. 383

CENT 2007-209-M

Pg.386

WEST 2007-512-M

Pg.389

WEST 2006-433-R

Pg.393

ADMINISTRATIVE LAW JUDGE DECISIONS

05-04-2007
05-22-2007
05-30-2007
06-01-2007
06-01-2007
06-04-2007
06-05-2007
06-06-2007
06-18-2007
06-27-2007
06-28-2007
06-28-2007

Powder River Coal, LLC.
Sec. Labor o/b/o Thomas F. Wilson v.
Oak Grove Resources and James Siko
Sec. Labor o/b/o Lawrence Pendley v.
Highland Mining Company, Inc.
Central Appalachia Mining, LLC.
L.C. Curtis & Son, Inc.
Elk Run Coal Company, Inc.
Spartan Mining Company
Buzzi Unicem USA
Bell County Coal Corporation
Emerald Coal Resources, LP. and
Cumberland Coal Resources
Lone Mountain Processing, Inc.
Asphalt Paving Supply, Inc.

2006-176-D

Pg.410

KENT 2007-265-D
KENT 2006-120
SE 2007-103-M
WEVA 2005-82
WEVA 2004-117-RM
CENT 2006-242-RM
KENT 2004-317-R
PENN 2007-251-E
PENN 2007-252-E
KENT 2006-237
WEST 2006-577-M

Pg.424
Pg. 430
Pg.447
Pg. 451
Pg.465
Pg.490
Pg. 506
Pg. 542
Pg. 557
Pg. 562

VA

Pg. 566

SE

ADMINISTRATIVE LAW JUDGE ORDERS

05-21-2007

Sec. Labor o/b/o Frederick Martin v.
Dickenson-Russell Coal Co.

i

2007-40-D

MAY AND JUNE 2007

Review was granted in the following cases during the months of May and June:
Secretary of Labor, MSHA v. Austin Powder Company, Docket No. CENT 2006-128-M,
CENT 2006-159-M. {Judge Manning, March 23, 2007)
Secretary of Labor, MSHA v. Rex Coal Company, Docket No. KENT 2006-473. (Unpublished
Default order, Chief Judge Lesnick, April 2, 2007)
Empire Iron Mining Partnership v. Secretary of Labor, MSHA, Docket No. LAKE 2006-60-RM.
(Judge Barbour, April 13, 2007)
Secretary of Labor, MSHA v. Chemical Lime Company of Arizona, Inc., Docket No.
WEST 2007-51-M. (Unpublished Settlement order, Chief Judge Lesnick, May l 0, 2007)

No cases were filed in which Review was denied during the months of May and June

11

COMMISSION DECISIONS AND ORDERS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
601 NEW JERSEY AVENUE, NW
SUITE9500
WASHINGTON, DC 20001

May2, 2007
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

Docket No. KENT 2006-473
A.C. No. 15-13103-93643

V.

REX COAL COMPANY

BEFORE: Duffy, Chairman; Jordan and Young, Commissioners

DIRECTION FOR REVIEW AND ORDER
BY THE COMMISSION:
This civil penalty proceeding arises under the Federal Mine Safety and Health Act of
1977, 30 U.S.C. § 801 et seq. (2000) ("Mine Act"). On December 6, 2006, Chief Administrative
Law Judge Robert Lesnick issued to Rex Coal Company ("Rex") an Order to Show Cause for
failure to answer the Secretary of Labor's petition for assessment of penalty. On April 2, 2007,
Chief Judge Lesnick issued an Order of Default dismissing this civil penalty proceeding for
failure to respond to the show cause order.
On April 16, 2007, the Commission received from Rex a motion to set aside the order of
default. Rex states that it filed an answer on October 23, 2006. Attached to its motion was a
copy of its Answer. The Secretary has indicated that she does not oppose Rex's request.

The judge's jurisdiction in this matter terminated when his decision was issued on
April 2, 2007. 29 C.F.R. § 2700.69(b). Relief from a judge's decision may be sought by filing a
petition for discretionary review within 30 days of its issuance. 30 U.S.C. § 823(d)(2); 29 C.F.R.
§ 2700.70(a). We deem Rex's motion to constitute a timely filed petition for review, which we
grant. See, e.g., Middle States Res., Inc., 10 FMSHRC 1130 (Sept. 1988).
Rex allegedly submitted an answer in October 2006 to the Secretary's petition for
assessment of penalty. However, the Commission apparently did not receive Rex's answer at
that time. Accordingly, the judge entered a default judgment against Rex. Based on the present
29 FMSHRC 355

record, we are unable to determine whether Rex timely submitted its answer, and if so, why it
apparently was not received.
Having reviewed Rex's request, in the interest of justice, we remand this matter to the
Chief Administrative Law Judge, who shall determine whether relief from default is warranted,
and for further proceedings as appropriate.

DriCh=
~

Michael F.

Mic

29 FMSHRC 356

Distribution

... <·

H. Kent Hendrickson, Esq.
Rice Hendrickson & Williams
P.O. Box 980
Harlan, KY 40831
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., 22nd Floor
Arlington, VA 22209
Donna E. Sonner~ Esq.
Office of the Solicitor
U.S. Department of Labor
618 Church Street, Suite 230
Nashville, TN 37219-2456 ·
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety and Health Review Commission
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001

29 FMSHRC 3'57

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
601 NEW JERSEY AVENUE, NW
SUITE 9500
WASHINGTON, DC 20001

May4,2007

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

v.

Docket No. WEST 2007-363-M
A.C. No. 02-00135-106324-MWX

MARCO CRANE & RIGGING
COMPANY

BEFORE: Duffy, Chairman; Jordan and Young, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (2000) ("Mine Act"). On April 9, 2007, the Commission received from Marco
Crane & Rigging Company ("Marco") a motion from its counsel requesting to reopen a penalty
assessment that had become a final order of the Commission pursuant to section l05(a) of the
Mine Act, 30 U.S.C. § 815(a).
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).
On December 20, 2006, the Department of Labor's Mine Safety and Health
Administration ("MSHA") issued proposed penalty assessment No. 106324 to Marco. Marco did
not contest the assessment, and on March 22, 2007, MSHA sent Marco a notice that the penalty
in the assessment was delinquent. Marco asserts that the March 22 notice was the first
notification that it received of the penalty assessment. On that basis, Marco requests that the
Commission reopen the proceeding. The Secretary states that she does not oppose Marco's
request to reopen the penalty assessment.

29 FMSHRC 358

We have held that in appropriate circumstances, we possess jurisdiction to reopen
uncontested assessments that have become final Commission orders under section 105(a). Jim
Walter Res., Inc., 15 FMSHRC 782, 786-89 (May 1993) (".!WR"). In evaluating requests to
reopen final section 105(a) orders, the Commission has found guidance in Rule 60(b) und(!r
which, for example, a party could be entitled to relief from a final order of the Commission on
the basis of inadvertence or mistake. See 29 C.F.R. § 2700.l(h) ("the Commission and its Judges
shall be guided so far as practicable by the Federal Rules of Civil Procedure"); JWR., 15
FMSHRC at 787.
Having reviewed Marco's request, in the interests ofjustice, we remand this matter to the
Chief Administrative Law Judge for a determination of whether good cause exists for Marco's
failure to timely contest the penalty proposal and whether relief from the final order should be
granted. If it is determined that such relief is appropriate, this case shall proceed pursuant to the
Mine Act and the Commission's Procedural Rules, 29 C.F.R. Part 2700.

29 FMSHRC 359

Distribution
Bethany L. Jacobs
Attorney at Law
221South35th Avenue
Phoenix, AZ 85009
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., 22nd Floor
Arlington, VA 22209
Myra James, Chief
Office of Civil Penalty Compliance
U.S. Department of Labor, MSHA
1100 Wilson Boulevard, 25th Floor
Arlington, VA 22209
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety and Health Review Commission
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001

29 FMSHRC 360

FEDERAL MINE SAFETY AND HEALTH REVIEW COMM.ISSl.ON
601 NEW JERSEYAVENUE, NW
SUITE9500
WASHINGTON, DC 20001

May4,2007

SECRETARY OF L.AaOR,
MINE SAFETY AND HEALTH
·ADMINISTRATION (MSHA)
··.:.

Docket No. WEVA 2007~378 .
A.C. No. 46-01271-105367
A.C. No. 46-01271-103170

V.

EASTERN ASSOCIATED COAL
CORP.

BEFORE: Duffy, Chairman; Jordan aridYoung, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (2000) ("Mine Act"). On April 10, 2007, the Commission received from Eastern
Associated Coal Corp. ("Eastern") a motion from its counsel requesting to reopen a penalty
assessment that had become a final order of the Commission pursuant to section 105(a) of the
Mine Act, 30 U.S.C. § 815(a).
··,,·

.

Under section 105(a) of the .M:lne Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order ofthe Commission. 30 U.S.C. § 815(a).
On August 16, 2006, the Department of Labor's Mine Safety and Health Administration
("MSHA") issued.Order No. 7256017to Eastern. Eastern contested the order, and that
proceeding was stayed by the assigned judge. On November 14, 2006, MSHA sent Eastern a
proposed penalty assessment relating to the order. On December 11, 2006, Eastern sent to
MSHA the assessment form indicating the contest of the proposed assessment for Order No.
7256017. Eastern then received a letter from MSHA stating that the order had been assessed in
error and that a new assessment would be issued. On December 12, 2006, MSHA sent a second
proposed penalty assessment covering Order No. 7256017. Eastern asserts that it failed to file a
second contest after it received the second assessment because the second assessment was
29 FMSHRC 361

~

.

.

.

inadvertently misplaced. Eastern further alleges that failure to file the second penalty contest was
also a result of miscommunication within the operator's organization. The Secretary states that
she does not oppose Eastern' s request to reopen the penalty assessment.
We have held that in appropriate circumstances, we possess jurisdiction to reopen
uncontested assessments that have become final Commission orders under section 105(a). Jim
Walter Res., Inc., 15 FMSHRC 782, 786-89(May1993) (".!WR''). In evaluating requests to
reopen final section 105(a) orders, the Commission has found guidance in Rule 60(b) under .
which, for example, a party could be entitled to relief from a final order of the Commission on
the basis of inadvertence or mistake. See 29 C.F.R. § 2700.l(b) ("the Commission and its Judges
shall be guided so far as practicable by the Federal Rules of Civil Procedure"); JWR, 15
FMSHRC at 787.
Having reviewed Eastern' s request, in the interests ofjustice, we remand this matter to
the Chief Administrative Law Judge for a determination of whether good cause exists for.
Eastern' s failure to timely contest the second penalty proposal and whether relief from the final
order should be granted. If it is determined that such relief is appropriate, this case shall proceed
pursuant to the Mine Act and the Commission's Procedural Rules, 29 C.F.R. Part 2700.

Mich

29 FMSHRC 362

Distribution, ·

R. Henry Moore, Esq.
Jackson Kelly, PLLC
Gateway Center, Suite 1340
401 Liberty Ave.
Pittsburgh, PA 15222
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., 22nd Floor
Arlington, VA 22209
Myra James, Chief
Office of Civil Penalty Compliance
U.S. Department of Labor, MSHA
1100 Wilson Boulevard, 2S111 Floor ·
Arlington, VA 22209
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety and Health Review Commission
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001

29 FMSHRC 363

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION ·
601 NEW JERSEY AVENUE, NW
SUITE9500
WASHINGTON, DC 20001

May 11, 2007
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. WEST 2007-367-M
A.C. No. 04-03126-107725

V.

GEORGE REED, INC.

BEFORE: Duffy, Chairman; Jordan and Young, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (2000) ("Mine Act"). On April 12, 2007, the Commission received fr~m George
Reed, Inc. ("Reed") a letter from its counsel requesting to reopen a penalty assessment that had
become a final order of the Commission pursuant to section 105(a) of the Mine Act, 30 U.S.C.
§ 815(a).
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).
On August 30, 2006, the Department of Labor's Mine Safety and Health Administration
(''MSHA") issued Citation Nos. 6387811 and 6387812 to Reed. MSHA subsequently sent the
proposed penalty assessment covering those citations to Reed at its address of record indicated
on the MSHA Legal Identity Report Form 2000-7. Reed did not contest the assessment in a
timely manner. Reed asserts that, prior to the issuance of the proposed penalty assessment, it
requested that MSHA send to its counsel copies of all correspondence with regard to the
citations. Reed also states that, at the same time, it informed MSHA of its intent to contest the
citations and related proposed assessments. On those bases, Reed requests that the Commission
reopen the proceeding. Although the Secretary does not oppose the request to reopen, she notes
for the record that all proposed penalty assessments are sent by MSHA' s computerized
29 FMSHRC 364

assessment system and that all assessments are sent to the operator's address of record on the
legal identity form.
We have held that in appropriate circumstances, we possess jurisdiction to reopen
uncontested assessments that have become final Commission orders under section 105(a).· Jim
Walter Res., Inc., 15 FMSHRC 782, 786-89 (May 1993) ("JWR"). In evaluating requests to
reopen final section 105(a) orders, the Commission has found guidance in Rule 60(b) under
which, for example, a party could be entitled to relief from a fiiial order ofthe Commission on
the basis of inadvertence or mistake. See 29 C.F.R. § 2700.l(b) ("the Commission and its Judges
shall be guided so far as practicable by the Federal Rules of Civil Procedure''); JWR, 15
FMSHRC at 787.
Having reviewed Reed's request, in the interests of justice, we remand this matter to the
Chief Administrative Law Judge for a determination of whether good cause exists for Reed's
failure to timely contest the penalty proposal and whether relief from the final order should be
granted. If it is determined that such relief is appropriate, this case shall proceed pursuant to the
Mine Act and the Commission's Procedural Rules, 29 C.F.R. Part 2700.

\

.

.

~

29 FMSHRC 365

Distribution
Larry M. Kazanjian, Esq.
Palmer, Kazanjian, Wohl, Perkins, LLP ·
520 Capitol Mall, Suite 600
. Sacramento, CA 95814
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., Room 2220
Arlington, VA 22209-2296
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Commission
601 New Jersey:Avenue, N.W., Suite 9500
Washington, D.C. 20001-2021

29 FMSHRC 366 ·

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION·
·601 NEW JERSEYAVENUE, NW
SUITE9500
WASHINGTON, DC 20001

May 18,2007
.,

SECRETARY OF LABOR.
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. PENN 2007-230-M
A.C. No. 36-03122-97518

V.

U.S. SILICA COMPANY.

BEFORE: Duffy, Chairman; Jordan and Young: Commissioners
ORDER
BY THE COMMISSION:
.

.

. . This matter anses under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (2000) ("Mine Act"). On April 26, 2007, the Commission received from
U.S. Silica Company ("U.S. Silica") a letter requesting to reopen a penalty assessment that had
become a final order of the Commission pursuant to section 105(a) of the Mine Act, 30 U.S.C.
§ 815(a).
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).
On July 11, 2006, the Department of Labor's Mine Safety and Health Administration
("MSHA") issued Citation Nos. 6040003 and 6040006 to U.S. Silica. MSHA subsequently sent
proposed penalty assessments covering those citations to U.S. Silica. The assessment forms
contain boxes that operators must check to indicate their desire to challenge particular penalties.
U.S. Silica asserts that it inadvertently left the boxes unchecked on the contest form, but that it
had written on the form that it was contesting those two proposed penalties. U.S. Silica further
states that the penalties were inadvertently paid at a later date. On those bases, U.S. Silica
requests that the Commission reopen the proceeding. The Secretary does not oppose the request
to reopen the proposed penalty assessments.

29 FMSHRC 367

We have held that in appropriate circumstances, we possess jurisdiction to reopen
uncontested assessments that have become final Commission orders under section 105(a). Jim
Walter Res., Inc., 15 FMSHRC 782, 786-89(May1993) ("JWR"). In evaluatingrequests to
reopen final section 105(aforders, the Commission has found guidance in Rule 60(b) under
which, for example, a party could be entitled to relief from a_final order of the Commission on
the basis of inadvertence or mistake. See 29 C.F.R. § 2700.I(b) (''the Commission and its Judges
shall be guided so far as practicable by the Federal Rules of Civil Procedure"); JWR, 15
FMSHRC at 787. We have also observed that default is a harsh remedy and that, if the
defaulting party can make a showing of good cause for a failun; to timely respond, the case may
be reopened and appropriate proceedings on the inerits permitted. See. Coal Prep. Se,-vs., Inc., 17
FMSHRC 1529, 1530 (Sept. 1995).
Having reviewed U.S. Silica's request, in the interests of justice, we remand this matter to
the Chief Administrative Law Judge for a determination of whether good cause exist~ for U.S.
Silica's failure to timely contest the penalty proposal and whether relief from the final order
should be granted. If it is determined that such relief is appropriate, this case shall proceed
pursuant to the Mine Act and the Commission's
Procedural Rules, 29 CF.R. Part 2700.
.
.

;

'

29 FMSHRC 368 .

Distribution .·
Chris Bryan, CMSP
U.S. Silica Company
P.O. Box 187
Berkeley Springs, WV 25411-0187
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., Room 2220
Arlington, VA 22209-2296
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Commission
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001-2021

29 FMSHRC 369

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
601 NEW JERSEY AVENUE, NW
SUITE9500
WASHINGTON, DC 20001

May 18, 2007

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. YORK 2007-53-M
A.C. No. 18-00404-108036

v.
TRI-STATE STONE & BUILDING
SUPPLY, INC.

BEFORE: Duffy, Chairman; Jordan and Young, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (2000) ("Mine Act"). On April 23, 2007, the Commission received from Tri-State
Stone & Building Supply, Inc. ("Tri-State") a motion from its counsel requesting to reopen a
penalty assessment that had become a final order of the Commission pursuant to section 105(a)
of the Mine Act, 30 U.S.C. § 815(a).
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).
On March 23, 2006, the Department of Labor's Mine Safety and Health Administration
("MSHA") issued Citation No. 6038707 to Tri-State. Tri-State timely filed a notice of contest of
the citation pursuant to section 105(d) of the Mine Act, 30 U.S.C. § 815(d). On January 16,
2007, MSHA issued a proposed penalty assessment covering the citation. Tri-State did not
contest the proposed assessment under section 105(a) and subsequently received a delinquency
notice from MSHA. Tri-State asserts that, because the citation had already been contested, it
failed to realize that the penalty contest form also had to be returned to MSHA. Tri-State
requests that the Commission reopen the proceeding on the basis of inadvertence and mistake.

29 FMSHRC370

The Secretary states that she does not oppose Tri-State's request to reopen the penalty assessment
proceeding.
We have held that in appropriate circumstances, we pos~ess jurisdiction to reopen
uncontested assessments that have become final Commission orders under section 105(a). Jim
Walter Res., Inc., 15 FMSHRC 782, 786-89(May1993) ("JWR"). In evaluating requests to
reopen final section 105(a) orders, the Commission has found guidance in Rule 60(b) under
which, for example, a party could be entitled to relief from a final order of the Commis~ion on
the basis of inadvertence or mistake. See 29 C.F.R. § 2700.l(b) (''the Commission and its Judges
shall be guided so far as practicable by the Federal Rules of Civil Procedure"); JWR, 15
FMSHRC at 787.
Having reviewed Tri-State's request, in the interests ofjustice, we remand this matter to
the Chief Administrative Law Judge for a determination of whether good cause exists for.
Tri-State's failure to timely contest the penalty proposal and whether relief from the final order
should be granted. If it is determined that such relief is appropriate, this case shall proceed
pursuant to the Mine Act and the Commission's Procedural Rules,29 C.F.R. Part 2700.
.

29 FMSHRC 371

.

Distribution
Adele L. Abrams, Esq.
Law Office of Adele L. Abrams, P.C.
4740 Corridor Place, Suite D ·
Beltsville, MD 20705
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., Room 2220
Arlington, VA 22209-2296
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Comrriission
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001-2021

29 FMSHRC 372

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
601 NEW JERSEY AVENUE, NW
SUITE 9500
. WASHINGTON, DC 20001

May21,2007

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

Docket No. WEST 2007-394-M
A.C. No. 02-03131-103872 lPL
Docket No. WEST2007-395-M
A.C. No. 02-00024-106188 lPL

v.

AKER KVAERNER INDUSTRIAL
CONSTRUCTORS, INC.
BEFORE: Duffy, Chainmm; Jordan and Young, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (2000) ("Mine Act"). 1 On April 19, 2007, the Commission received from Aker
K vaemer Industrial Constructors, Inc. ("Aker K vaemer") a letter to reopen two penalty
assessments that had become final orders of the Commission pursuant to section 105(a) of the
Mine Act, 30 U.S.C. § 815(a).
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).
On November 21, 2006, the Department of Labor's Mine Safety and Health
Administration ("MSHA") issued proposed penalty assessment No. 103872 to Aker Kvaemer.
On December 19, 2006, MSHA issued proposed penalty assessment No. 106188 to Aker

1

Pursuant to Commission Procedural Rule 12, on our own motion, we hereby
consolidate docket numbers WEST 2007-394-M and WEST 2007-395-M, both captioned Aker
Kvaerner Industrial Constructors, Inc. and both involving similar procedural issues. 29 C.F.R.
§ 2700.12.
29 FMSHRC 373

Kvaemer. With.respect to-proposed penalty assessment No; 106188; Aker Kvaeriier asserts that
it first received notice of the proposed penalty assessment when it received a notice of
delinquency in March 2007. It alleges that the proposed assessment was mailed to a former,
incorrect address. With respect to proposed penalty assessment No. 103872, Aker Kvaemer
asserts that it first learned of the proposed penalty assessment from a subsequent discussion with
MSHA informing it that the penalty was also delinquent, apparently because the proposed
assessment had also been sent to the same incorrect address. Aker K vaemer further states that
MSHA indicated that it would re-mail the notice of the proposed assessment and "re-set" the 30
days in which to request a formal hearing. Aker Kvaemer alleges that it returned the contest of
the proposed penalty upon receipt but that it subsequently learned from MSHA that it needed to
contact the Commission to reopen the proceeding. On those bases, Aker Kvaemer requests that
the Commission reopen the proceedings. The Secretary states that she does not oppose Aker
K vaemer' s request to reopen.
We have held that in appropriate circumstances, we possess jurisdiction to reopen
uncontested assessments that have become final Commission orders under section 105(a). Jim
Walter Res., Inc., 15 FMSHRC 782, 786-89 (May 1993) ("JWR"). In evaluating requests to
reopen final section 105(a) orders, the Commission has found guidance in Rule 60(b) unde.r
which, for example, a party could be entitled to relief from a final order of the Commission on
the basis of inadvertence or mistake. See 29 C.F.R. § 2700.l(b) ("the Commission and its Judges
shall be guided so far as practicable by the Federal Rules of Civil Procedure"); JWR, 15
FMSHRC at 787. We have also observed that default is a harsh remedy and that, if the
defaulting party can make a showing of good cause for a failure to timely respond, the case may
be reopened and appropriate proceedings on the merits permitted. See Coal Prep. Servs., Inc., 17
FMSHRC 1529, 1530 (Sept. 1995).

29 FMSHRC374

Having reviewed Aker K vaemer' s request, in the interests of justice, we remand this
matter to the Chief Administrative Law Judge for a determination of whether good cause exists
for Aker K vaemer' s failure to timely contest the penalty proposals and whetb.errelief from the
final orders should be granted. If it is determined that such relief is appropriate,_this case shall
proceed pursuant to the Mine Act and the Commission's Procedural Rules, 29 CF.R. Part 2700.

29 FMSHRC 375 ·

Distribution
DanielJ. Warter, Safety Manager
Aker Kvaemer Industrial Constructors, Inc.
2550 N. Dragoon St., Suite 150
Tucson, AZ 85745 ·
W. Christian Schumanp, Esq.
Office of the Solidtor
U.S. Department of Labor
1100 Wilson Blvd., Room 2220
Arlington, VA 22209-2296
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Commission
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001-2021

29 FMSHRC 376

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
601 NEW JERSEY AVENUE, NW
SUITE9500
WASHINGTON, DC 20001

May22,2007
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH .
ADMINISTRATION (MS.HA)

,

.

~,

Docket No. KENT 2007-266
A.C. No. 15-18370-107844

v.
PREMIER ELKHORN COAL COMPANY

BEFORE: Duffy, Chrurman; Jordan and Young, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (2000) ("Mine Act"). ·0nApril 27, 2007, the Commission received from
Premier Elkhorn Coal Company ("Prem1er Elkhorn") a motion requesting to reopen a penalty
assessment that had become a final order of the Commission pursuant to section 105(a) of the
Mine Act, 30 U.S.C.§ 815(a).
. Under section lOS(a}oftht:; Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretaiy ofLabor no later than 30 days after receiving the proposed
penalty assessment. If the operator.fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).
On January 11, 2007, the Department of Labor's Mine Safety and Health Administration
("MSHA") issued proposed penalty assessment No. 107844 to Premier Elkhorn. Premier
Elkhorn asserts that it inadvertently sent.the contest of the proposed penalties, along with
payment of uncontested penalties, to MSHA' s Pittsburgh office rather than to the correct MSHA
office located in Arlington, Virginia. Premier Elkhorn requests that the Commission reopen the
proceeding based on its inadvertence and mistake. Although the Secretary does not oppose the
request to reopen the proposed penalty assessment, she notes that in recent months Premier
Elkhorn has previously filed two motions to reopen on the very same grounds of sending the
contest to the wrong MSHA office and suggests that Premie:i; Elkhorn take steps to ensure that
future contests are sent to MSHA' s Civil Penalty Compliance Office in Arlington, Virginia.
29 FMSHRC 377

We have held that in appropriate circumstances, we possessjuriscliction to reopen
uncontested assessments that have become final Commission orders under section 105(a). Jim
Walter Res., Inc., 15 FMSHRC 782, 786-89 (May 1993) ("JWR'}. In evaluating requests to
reopen final section 105(a) orders, the Commission has found guidance in Rule 60(b) under
which, for example, a party could be entitled to relief from a final order of the Commission on
the basis of inadvertence or mistake. See 29 C.F.R. § 2700. l(b) (''the Commission and its Judges
shall be guided so far as practicable by the Federal Rules of Civil Procedure"); JWR, 15
FMSHRC at 787. We have also observed that default is a harsh remedy and that, if the
defaulting party can make a showing of good cause for a failure to timely respond, the case may
be reopened and appropriate proceedings on the merits permitted. See Coal Prep. Servs., Inc., 17
FMSHRC 1529, 1530 (Sept. 1995).
Having reviewed Premier Elkhorn' s request, in the interests ofjustice, we remand this
matter to the Chief Administrative Law Judge for a determination of whether good cause exists
for Premier Elkhorn' s failure to timely contest the penalty proposal and whether relief from the
final order should be granted. Ifit is determined that such reliefis·appropriate, this case shall
proceed pursuant to the Mine Act and the Commission's Procedural Rules,
29
C.F.R. Part 2700.
.
.

29 FMSHRC 378

Distribution
John M. Williams, Esq.
Rajkovich, Williams, Kilpatrick & True, PLLC
2333 Alumni Park Plaza, Suite 310
Lexington, KY 40517
W. Christian Schumann~ Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., Room 2220
Arlington, VA 22209-2296
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Commission
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001-2021

29 FMSHRC 379

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
601 NEW JERSEY AVENUE, NW
SUITE 9500
WASHINGTON, DC 20001

May31, 2007

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. KENT 2007-280
A.C. No. 15-17651-95341 02

v.
ROCKHOUSE ENERGY MINING
COMPANY

BEFORE: Duffy, Chairman; Jordan and Young, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (2000) ("Mine Act"). On May 7, 2007, the Commission received from Rockhouse
Energy Mining Company ("Rockhouse") a motion to reopen certain penalties proposed within a
penalty assessment that had become final orders of the Commission pursuant to section 105(a) of
the Mine Act, 30 U.S.C. § 815(a).
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).
On August 10, 2006, the Department of Labor's Mine Safety and Health Administration
("MSHA") issued proposed penalty assessment No. 000095341 to Rockhouse, covering 43
citations and orders. According to Rockhouse, it marked the assessment form to contest 27 of
the penalties proposed. However, the assessment form that Rockhouse forwarded by telecopier
to its counsel omitted a page of the assessment. Consequently, Rockhouse's counsel only
contested 16 of the penalties, in a proceeding presently pending in Docket No. KENT 2006-500.
Rockhouse now requests that the 11 other proposed penalties on the missing page that it intended
to contest be reopened. The Secretary states that she does not oppose Rockhouse's request to
reopen.

29 FMSHRC 380

We have held that in appropriate circumstances, we possess jurisdiction to reopen .·
uncontested assessments that have become final Commission orders under section 105(a). Jim
Walter Res., Inc., 15 FMSHRC 782, 786-89 (May 1993) ("JWR"). In evaluating requests to
reopen final section 105(a) orders, the Commission has found guidance in Rule 60(b) under
which, for example, a party could be entitled to relief from a final order of the Commission on
the basis ofinadvertence or mistake. See 29 C.F.R § 2700.l(b) ("the Commission and its Judges
shall be guided so far as practicable by the Federal Rules of Civil Procedure''); JWR; 15
FMSHRC at 787. We have also observed that default is a harsh remedy and that, if the
defaulting party can make a showing of good cause for a failure to timely respond, the case may
be reopened and appropriate proceedings on the merits permitted. See Coal Prep. Sents., Inc., 17
FMSHRC 1529, 1530 (Sept. 1995).
Having reviewed Rockhouse' s request, in the interests of justice, we remand this matter
to the Chief Administrative Law Judge for a determination of whether good cause exists for
Rockhouse' s failure to timely contest the penalty proposals and whether relief from th~ final
order should be granted. If it is determined that such relief is appropriate, this case shall proceed
pursuant to the Mine Act and the Commission's Procedural Rules, 29 C.F.R. Part2700.

29 FMSHRC 381

Distribution ·
Ramonda C. Lyons, Esq.
Dinsmore & Shohl, LLP ·
P. 0. Box 11887
900 Lee Street, Suite 600
Charleston, WV 25339
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., Room 2220
Arlington, VA 22209-2296
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Commission
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001::..2021

29 FMSHRC 382

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
.· 601 NEW JERSEYAVENUE, NW
. SUITE9500
WASHINGTON, DC 20001

June 14, 2007
SECRETARY OF LABOR,
MINE SAFETY AND.HEALTH
ADMINISTRATION (MSHA)
Docket No. WEST 2007-51-M

v.
CHEMICAL LIME COMPANY OF
ARIZONA, INC.

DIRECTION FOR REVIEW AND ORDER
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (2000) ("Mine Act" or "Act"). On May 10, 2007, Chief Administrative Law Judge
Robert J. Lesnick issued a Decision Approving Penalty and Order of Dismissal in this civil
penalty proceeding, In his decision,._ the judge stated that the Commission had been informed by
the Secretary of Labor that the penalty in this case had been paid. He apprnved the $625 penalty
assessment and dismissed the case.
On June 6, 2007, th(:Commissfon received from Chemical Lime Company of Arizona
("Chemical Lime") a pe~ition for discretionary review. In the petition, Chemical Lime asks that
the judge's decision be set aside and the case remanded for further proceedings before the judge.
Thejudge' s jurisdiction over this case terminated when he issued his decision on May 10,
2007. 29 C.F.R. § 2700.69{b). Relief from a judge's decision maybe sought by filing a petition
for discretionary review within 30 days of its issuance. 30 U.S.C. § 823(d)(2)(A)(i); 29 C.F.R.
§ 2700.70(a). Chemical Lime's petition has been timely filed and is hereby granted.
On September 14, 2006, the Department of Labor's Mine Safety and Health
Administration ("MSHA") issued proposed penalty assessment No. 000098576 to Chemical
Lime. In its petition, Chemical Lime alleges that it contested the underlying citation and
answered the Secretary's petition for assessment of penalty. It explains further that in October
2006, it issued a check to MSHA as payment for a different proposed penalty assessment, No.
000091132. According to Chemical Lime, it subsequently learned that $625 of this payment was
applied to the proposed penalty for penalty assessment No. 000098576, which is the subject of
this penalty proceeding. It states that MSHA has now updated its records to reflect that Chemical
29 FMSHRC 383

Lime has not paid the proposed penalty for penalty assessment No. 0000098576/and attaches a
current MSHA Data Retrieval System notice indicating that the penalty has not been paid. See
Exhibit D to Petition for Discretionary Review. The Secretary states that the factual
representations in the petition for discretipnary review are accurate, and that she does not oppose
the operator's request that the Commission set aside the judge's order of dismissal and remand
the case to the judge for further proceedings.
Based on the present record, it appears that the judge may have prematurely dismissed the
proceeding. In the interest of justice, we vacate the judge's May 10 decisfon and remand this
matter to the judge for further proceedings as appropriate. See RBS, Inc., 26 FMSHRC 751, 752
(Sept. 2004).

29 FMSHRC384

Distribution.
Charles H. Morgan, Esq.
Jereby D. Tucker, Esq.
Alstopn & Bird, LLP
1201 West Peachtree Street
Atlanta, GA 30309-7777
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., 22nd Floor
Arlington, VA 22209-2296
Isabella M. DelSanto, Esq.
Office of the Solicitor
U.S. Department of Labor
90 Seventh Street, Suite 3-100
San Francisco 94103-1516
Chief Administrative Law Judge Robert J. Lesni.ck
Federal Mine Safety & Health Review Commission
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001-2021

29 FMSHRC 385

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
601 NEW JERSEY AVENUE, NW
SUITE 9500
WASHINGTON, DC 20001

June 22, 2007
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. CENT 2007-209-M
A.C. No, 14-00458-110978 A

v.
DON ERICKSON, employed by
RAYMOND SAND & GRAVEL, INC.

BEFORE: Duffy, Chairman; Jordan and Young, Commissioners

ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (2000) ("Mine Act"). On May 31, 2007, the Commission received from Don
Erickson, the President of Raymond Sand & Gravel, Inc. ("RS&G"), a motion made by counsel
to reopen a penalty assessment against Erickson under section 11 O(c) of the Mine Act, 30 U.S.C.
§ 820(c), that had become a final order of the Commission pursuant to section 105(a) of the Mine
Act, 30 U.S.C. § 815(a).
Under the Commission's Procedural Rules, an individual charged under section l lO(c)
has 30 days following receipt of the proposed penalty assessment within which to notify the
Secretary of Labor that he or she wishes to contest the penalty. 29 C.F.R. § 2700.26. If the
individual fails to notify the Secretary, the proposed penalty assessment is deemed a final order
of the Commission. 29 C.F.R. § 2700.27.
On February 12, 2007, the Department of Labor's Mine Safety and Health Administration
("MSHA") issued proposed penalty assessment No. 00110978A to Erickson, pursuant to section
110(c) of the Mine Act, for three orders and one citation for which RS&G had already received,
and contested, proposed penalties in a separate proposed assessment. Shortly thereafter, the
Secretary filed and served RS&G with a petition for assessment of penalty for the penalties it was
contesting. Erickson, acting pro se at that time, mistakenly assumed that the petition also

29 FMSHRC 386

included the penalties MSHA was seeking to collect from him as an individual, and consequently
did not separately contest those penalties. The Secretary states that she does not oppose
Erickson's request to reopen the penalty assessment.
We have held that in appropriate circumstances, we possess jurisdiction to reopen
uncontested assessments that have become final Commission orders under section 105(a)'. Jim
Walter Res., Inc., 15 FMSHRC 782, 786-89 (May 1993) ("JWR"). fu evaluating requests to
reopen final section 105(a) orders, the Commission has found guidance in Rule 60(b) under
which, for example, a party could be entitled to relief from a final order of the Commission on
the basis ofinadvertence or mistake. See 29 C.F.R. § 2700.l(b) (''the Commission and its Judges
shall be guided so far as practicable by the Federal Rules of Civil Procedure"); JWR., 15
FMSHRC at 787. We have also observed that default is a harsh remedy and that, if the ..
defaulting party can make a showing of good cause for a failure to timely respond, the case may
be reopened and appropriate proceedings on the merits permitted. See Coal Prep. Servs., Inc., 17
FMSHRC 1529, 1530 (Sept. 1995).
.. , ,
Havin:g reviewed Erickson's request, in the interests ofjustice, we remand this matter to
the Chief Administrative Law Judge for a determination of whether good cause exists for
Erickson's failure to timely contest the penalty proposal and whether relief from the final order
should be granted. If it is determined that such relief is appropriate, this case shall proceed
pursuant to the Mine Act and the Commission's Procedural Rules, 29 C.F.R. Part 2700.

\:.~
chai11Ilail
Michael~

29 FMSHRC 387

Distribution
Adele L. Abrams, Esq.
Law Office of Adele L. Abrams, P .C.
4740 Corridor Place, Suite D
Beltsville, MD 20705

W. Christian Schumann, Esq.
Office of the Solicitor
U$. Department of Labor
1100 Wilson Blvd., Room 2220
Arlington, VA 22209-2296
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Commission
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001-2021

29 FMSHRC 388

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMIS$10N
· 601 NEW JERSEY AVENUE, NW
SUITE 9500
WASHINGTON, DC 20001

June 22, 2007
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. WEST 2007-512-M
A.C. No. 50-01803-74414

V.

STATE OF ALASKA DEPARTMENT OF
TRANSPORTATION AND PUBLIC
FACILITIES
BEFORE: .Duffy, Chairman; Jordan and Young, Commissioners
ORDER
BY THE COMMISSION:
This matter aris~s under the Fc::deral Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (2000) ("Mine Act''). ·On May 29, 2007, the Commission received from counsel for
the Alaska Department of Transportation and Public Facilities ("ADOT&PF") a letter requesting
reconsideration of the response by the Department of Labor's Mine Safety and Health
Administration ("MSHA") to ADOT&PF' s request that it be granted a hearing on a penalty
assessment that had been issued to ADOT&PF. We construe the letter as a motion to reopen the
assessment, which ADOT&PF believes had become a final order of the Commission pursuant to
section 105(a) of the Mine Act, 30 U.S.C. § 815(a).
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).
On December 7, 2005, MSHA issued proposed penalty assessment No. 000074414 to
ADOT&PF. On becemoer 26, 2005, ADOT&PF filed a timely notice of contest. According to
ADOT&PF, it heard nothing further on the matter until it realized that the proposed penalty was
included among several penalties that a collection agency was seeking to collect from
ADOT&PF on behalf of MSHA. The Secretary states that she does not oppose reopening, and
concedes that ADOT&PF filed a timely notice of contest.
29 FMSHRC 389

Having reviewed ADOT&PF's motion and the Secretary's response, we conclude that the
proposed assessment at issue has not become a ftnal order of the Commission because
ADOT&PF timely contested it. We deny ADOT&PF' s motion as moot and remand this matter
to the Chief Administrative Law Judge for further proceedings as appropriate pursuant to the
Mine Act and the Commission's Procedural Rules, 29 C.F.R. Part 2700. See Lehigh Cement Co.,
28 FMSHRC 440, 441 (July 2006).

29 FMSHRC 390

Distribution
Joan M. Wilson, Asst. Attorney General
State of Alaska
1031West4th Avenue, Suite 200
Anchorage, AK 99501-5903
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., Room 2220
Arlington, VA 22209-2296
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety & Health Review Commission
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001-2021

29 FMSHRC 391

29 FMSHRC 392

ADMINISTRATIVE LAW JUDGE DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
303-844-3577 /FAX 303-844-5268

May4, 2007
CONTEST PROCEEDINGS

POWDER RIVER COAL, LLC,
Contestant

.

v.

Docket No. WEST 2006A33-R
Citation No. 7609689; 05/17/2006
:

Docket No. WEST 2006-434-R
Order No. 7609690; 05/17/2006
SECRETARY OF LABOR,
MINE· SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Docket No. WEST 2006-'435-R
Order No. 7610075; 05/17/2006
North Antelope Rochelle Mine·.
Mine ID 48-01353

CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No, WEST 2007-026
A.e No. ·48;.01353-97471

v.

North Antelope Rochelle Mine ·

POWDER RIVER COAL, LLC,
Respondent

DECISION
Appearances:

Karen L. Johnston, Esq., and Timothy R. Olson, Esq., Jackson Kelly,
PLLC, Denver Colorado; for Powder River Coal, LLC;
Gregory W. Tronson, Esq., Office of the Solicitor, U.S. Department ·
of Labor, Denver, Colorado, for the Secretary of Labor.

Before:

Judge Manning

These cases are before me on three notices of contest filed by Powder River Coal, LLC, .
("Powder River") and one petition for assessment of civil penalty filed by the Secretary of Labor,
aciing through the Mine Safety and Health Administration ("MSHA")pursuant to sections 105
and 110 of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §§ 815 and 820 (the
"Mine Ad"). Powder River contested a Citation and two orders ofwithdrawal issued by the ·
Secretary under section 104(d)(l) of the Mine Act. An evidentiary hearing was held iii Gillette,
29 FMSHRC 393

Wyoming. The parties introduced testimony and documentary evidence and filed post-hearing
briefs.

I. THE CITATION AND ORDERS AT ISSUE
Powder River owns and operates a large surface coal mine known as the North Antelope
Rochelle Mine in Campbell County, Wyoming. The mine has over 1,000 employees and also
employs many contractors. The mine operates twenty-four hours a day, seven days a week and
produced about 88.5 million tons of coal in 2006.
Powder River operates an electric mining shovel designated as Shovel No. 104, which is
a P&H 4100 shovel. Electric power is supplied to this shovel by a 7200.,.volt trailing cable that is
attached to the rear of the shovel's car body. This type of shovel is the largest manufactured
shovel in the mining industry. It is no exaggeration to say that it is about the size of a small ship.
(Ex. G-1, p. 11). On April 19, 2006, the shovel was undergoing preventive maintenance ("PM").
Eight maintenance technicians, including both mechanics and electricians, were assigned to the
shovel. During a PM, technicians periodically leave the shovel and depart in their vehicles to
obtain parts or to work on other projects. The technicians assigned to this PM came and went as
needed. (Tr. 117). While the PM was underway, there were a number of maintenance and
service vehicles parked behind and on the right side of the shovel. There was no production
operator assigned to the shovel during the shift and no production crew was present. The
maintenance crew was also performing a center pin adjustment, which required that the bucket be
in a raised position and that power to the shovel not be locked out. 1 On that same day, a safety
audit team, made up of five members of mine management, conducted a safety audit of the
shovel. The alleged actions of the members of this audit team are the subject of the citation and
orders at issue.
On May 3, 2006, the MSHA Gillette field office received an anonymous complaint that
someone at the mine had walked under a suspended load. MSHA Inspectors Scott Markve and
Todd Jaqua investigated the complaint. After touring the mine and talking to people they
decided that they had insufficient information to substantiate the complaint.
·'· ~·

On May 9, 2006, a second complaint was filed that provided more details about the
alleged incident. The complaint stated that someone walked under a suspended load during a
center pin adjustment on ShovelNo. 104 on April 19, 2006. The inspectors resumed their
investigation upon receipt of this complaint. At the conclusion of their investigation, they issued
a citation and two orders.

'1

The shovel pivots or swings around the center pin. During the center pin adjustment,
which is _ also referred to as the center nut adjustment and the tightening of the-center pin nut,
mechanics enter the house on the shovel, remove the guards from around the center pin, and tighten
the center pin down. The bucket must be in the raised position to balance the weight of the shovel
around the center pin.
29 FMSHRC 394

Inspector Markve issued Citation No. 7609689,urider section 104(d)(l) of the Mine Act
alleging a violation of section 77.409(a) as follows, in part:
The [No. 104] sho~el, located in the Boltz pit, was ,operated in the
presence of persons exposed to a hazard from its ~peration, Whlle
the bucket was rzjsed to perform adjustments, a. member of the
Mine Audit team (made up of five members of mine management)
was observed by three miners within the swing radius and under
the raised bucket of the shovel. In addition, four members of the
team had also boardeq the shovel without notifying the operator of
the shovel.
Inspector Markve determined that an injury was highly likely and that aµy injurY res~lting, from
the violation is likely to be fatal. ~e determined that the violation was of a significant and
substantial nature ("S&S") and that Powder. River's negligence demonstrated reckless disregard.
He also determined that the vi~lation was a result of Powder River's UI1warrantable failure to.
comply with the safety standard. The safety standard provides, in part, that "[s]hovels .... shall
not be operated in the presence of any person exposed to a hazard fro1Il its operation . '. ..." The
Secretary proposes a penalty of $9, 700.00 for this citation.
.

..

.

.

.

.

.

.

Inspector Markve also issued Order No. 76096,90 under.section 104(d)(l) of the Mine .
Act. This order alleged a violation of section 48.31 (a) because the five people on the audit tc;,am
had not been provided with hazard training priorto performing the audit on the No. 104 shovel
on April 19, 2006. At the hearing the. Secretary agreed to modify the order to a section 104(a)
non-S&S citation with moderate negligence. (Stip. 8). The number of persons affected by the.
violation was modified to one and Powder River agreed to pay a penalty of $463 .00 for the
violation.
. .
· ·
Inspector Jaqua issued Order No. 7610075 under.section 104(d)(l) of the Mine Act
alleging a violation of section 77 .1607(f) as follows, in part:
The equipment operator was present on the [No.104] shovel and
wa5 not notified before members of a mine management safety
audit team boarded. . . . The audit team, ·consisting of fi~e
members in management, approached from the rear of the shovel
unannounced. All members were out of the operator's field of
vision while maintenance was being performed on the center pin.
Adjustments to the cent((r pin required the operator to be in control .
.of all shovel operations with the exception of the swing motion ..
The bucket was raised off the ground as part of the manufacturer's
standard operating procedures to balance the weight of the shovel
off the center pin. During the adjustment at least four members of
the audit team boarded the shovel.

29 FMSHRC 395

Inspector Jaqua determined that an injury was reasonably likely and that any injury resulting from
the violation was likely to be fatal. He determined that the violation was S&S and that Powder
River's negligence was high. He also determined that the violation was a result of Powder
River's unwarrantable failure to ·comply with the safety standard. The safety standard provides
that "[w ]hen an equipment operator is present, men shall notify him before getting on or off
equipment." The Secretary proposes a penalty of $6,000.00 for this order.

II. SUMMARY OF THE TESTIMONY
The citation and orders were issued because of the manner in which the audit team
conducted the safety inspection. MSHA contends that, because the safety audit team approached
the shovel without alerting the equipment operator, the members of the team exposed themselves
to several hazards associated with the operation of the machine. Therefore, MSHA asserts, there
were clear violations of the above-cited standards. In contrast, Powder River argues that,
because the coal shovel at issue was down for preventive maintenarice at the time of the audit
team's arrival, there was no hazard created by the shovel and therefore no violations of the safety
standards. All of the evidence relates to the events of April 19, 2006; at the shovel. Neither
MSHA inspector was present at the time of the alleged violations.
During his investigation, Inspector Markve interviewed employees and managers at the
mine site and examined the coal shovel. As a result of the investigation, MSHA concluded that
the shovel was operated in the presence of persons exposed to a hazard from its operation.
Inspector Markve testified that three miners told him that, while the bucket of the shovel was
raised to perform adjustments, a member of the safety audit team walked within the swing radius
of the boom of the shovel and under the raised bucket of the shovel. (Tr. 49, 50-51, 59, 68..:71) ..
Inspector Markve was also advised by the maintenance crew making the center pin adjustment on
the shovel that the audit team approached unseen from the rear during this adjustment without·
notice. (Tr. 59-61 ). Markve was told by the person operating the shovel that he first realized that
the audit team was present when a team member opened the door to his cab. (Tr. 54-55). In
addition, Inspector Markve said that, according to all of his interviews, the power to the shovel ·
was on at the time, meaning that the power cord to the shovel was energized and the machine
was capable of movement. (Tr. 52-53). Inspector Markve testified that, when members of the
audit team asked why the power was not locked out during the procedure, the mechanics told the
audit team that power to the machine was necessary when adjusting the center pin. (Tr. 55, 66).
Inspector Markve testified that he issued Citation No. 7609689 to Powder River Coal
Company because members of the audit team were exposed to hazards from the shovel's
operation. Markve testified that the shovel operator Steve Davis, electrician Dustin Freed, and
maintenance worker Layton Villalobos observed Mark Bunney of the audit team walk underneath
the sticks, boom, and bucket of the shovel. 2 (Tr. 75-77; Ex. G-1). These men said they were able

2

The two sticks, which are attached to the back of the bucket, connect the bucket with the
boom of the shovel and are used to move the bucket in and out. (Tr. 352-53; Ex. G-1(6)).
29 FMSHRC 396

to identifyBunney because of the clothing he was wearing. (Tr. 76). He testified that he·
designated the violation as S&S because the manner in which the mine audit team arrived , ·
unannounced and dispersed throughout the area around the shovel put the team in danger of
serious injury. (Tr. 87-88). He also testified that people have been killed by exposure to m.oving
equipment at other mines. (Tr. 88, 95-96, 111; Ex. G-9). In addition, Markve testified that
MSHA has issued several warnings to mine operators on how to avoid pedestrian injilries
resulting from equipment operation. (Tr. 90-94; Exs. G.,.7 through G-9). Finally, Inspector .
Markve mentioned that the North Antelope Rochelle safety rules prohibit miners from being .
within the swing radius of a shovel or under a suspended load and that managers from .the mine
had attended an MSHA meeting at which similar dragline and shovel hazards were discussed (Tr.
101-02, 104-05, 109; Exs. G-6, G-11)~ He admitted that, although the trailing cable to the shovel
was energized,. the shovel would need to be turned on before it could move .. He also testified that
when the shovel's ladder is down and the shovel is turned off, the shovel cannot swing, the sticks
that operate the boom for the bucket cannot move, and the bucket cannot be raised or lowered.
(Tr. 122-23):
Steven Davis, the maintenance technician. who was. assigned to ·be in the cab of the shovel
on April 19, testified thatacenterpin adjustment requires at least three mechanics. Typically,
the mechanics clear the area of any unnecessary personnel, remove the guards that are around the..
center pin, and attempt to tighten the center pin nut. If the nut cannot be turned; •then the shovel
is turned on and the bucket is raised to balance the weight of the shovel around the pin. Often
the shovel operator will bounce the bucket up or down so that the shovel's weight shifts allowing
the pin to be tightened. (Tr. 162-67). The mechanic who operates the shovel during the center
pin adjustmentmust stay in the cab at all times and he depends on the mechanics in the house to
tell him what he needs to do to assist them .
. Davis testified that he arrived at the shovel in a boom truck on April 19 to do some
welding. 3 When the center pin adjustment was started, the electricians left the shovel because
power to the shovel needs to be locked out when performing electrical work. ·Davis was assigned
to sit in the cab during the center pin adjustment and the mechanics in the house shouted up the
stairs to the cab whenever they needed him to take some action. When the mechanics asked him
to raise the bucket,· he honked the horn, pushed the start· button on his console, released the
brakes for the boom, and hoisted the bucket into the air. (Tr.177-78). He put the bucket in the
fully extended position so as· to balance the weight of the shovel on the center pin. When a
mechanic told him that they could not tighten the center pin, Davis shook the shovel by moving
the bucket.up and down in an attempt to reposition the machine. (Tr. 181-82). He had to bounce
the shovel several times.
While waiting for further instructions from the mechanics, two people from the audit
team opened the door to his cab and told him they were there for a safety audit. Davis testified ·

3

The boom truck was also referred to as the "service truck,"-''knuckle truck;'' and 'fwelding
truck" at the hearing.
29FMSHRC397.

that nobody from the audit team radioed him to announce that they were boarding the shovel.
Davis stated that he believes that this action was dangerous because, if he had been asked to
bounce the shovel again or if he had released the brakes for the sticks or bucket, they could have
been injured by the sudden movement. (Tr. 186).
Mr. Davis also testified that while he was waiting for further instructions, an electrician
walked up to him and pointed out a guy walking under the bucket. On direct exi:unination, Davis
testified that he saw aman walk from the left side of the shovel, under the right comer of the
bucket, to the boom truck parked to the right of the bucket. (Tr.. 193-96, 215-16; Ex. G-15). He
stated thattbis was dangerous because loose material on the bucket could fall. Davis stated that,
based on the clothes the man was wearing as well as his frame, he believes that the man he
observed under the bucket was Mark Bunney. He wrote out a statement to that effect. (Ex. G-16
(2)). The power was turned off when he saw Mr. Bunney walk under the bucket. (Tr. 224).

Dustin Freed, an electrician, testified that he was at the shovel on April 19 to perform a
minor adjustment on the switch for the shovel's ladder. He testified that while he was waiting
for the mechanics to complete the center pin adjustment, he saw a man under the raised bucket of
the shovel. (Tr. 247~ 250) .. More specifically, he stated that he looked down from the cab of the
shovel to see a man checking the chock blocks on the boom truck. ·Freed testified that the man
backed up to a point where he was "prettyclose to being under [the bucket]." (Tr. 249). At this ·
point, he asked Mr. Davis whether it appeared that he was under the bucket. He believed that the
man-in question was a member of the audit team. (Tr. 250).
Layton Villalobos, a mechanic, testified that while he was in the house on the shovel with
another mechanic adjusting the center pin, three or four members of the audit team arrived and
asked why the power to the shovel was not locked out. Villalobos replied that they needed the
power so that the bucket could be raised during the center pin adjustment. He stated that when
he left the house and walked out on the catwalk, he saw a man looking at the back of the boom
truck. He believed that the man was ''under the sticks, in between where the bucket would be
and the tracks" of the shovel. (Tr. 265-67). When Villalobos was at the bottom of the shovel's
ladder he saw the man under the sticks walking parallel to the boom truck. (Tr. 263-64, 268-69).
The man was walking a few feet from the boom truck, toward the front of that truck. (Tr. 27072). The bucket did not move when he saw the man near the boom truck. If the bucket had been
lowered at that time, Villalobos believed that it could have hit the man and the boom truck.
Inspector Todd Jaqua testified that he issued Order No. 7610075 because the audit team
did not notify the operator of the shovel that they were going to be on and near the shovel. (Tr.
278-79). He also concluded that three of the five audit team members boarded the shovel while
the bucket was extended in the air.. The failure to notify the equipment operator that people
would be approaching the shovel leaves those approaching without proper notice of the hazards
that might be present in or around such equipment. Jn this instance, the members of the audit
team were exposed to hazards because they were unsure about whether the shovel was powered
and whether it was capable of movement. {Tr. 281). The common practice is to get visual
29 FMSHRC 398

confirmation of one, s presence from an operator prior to approaching; If such confirmation is
not possible, then it is standard practice to get audio confirmation by radio or other means. He
believes that this is required with respect to active:equipment that is in production and equipment
that is under maintenance if an equipment operatQr is present. (Tr. 283). He testified that he
designated the violation as S&S because five-people en.tered the area without knqwledge of the
specific hazards that might be present. Inspector Jaqua admitted that with the ladder down, the
shovel could not swing. He .was not sure if it could propel with the. ladder down. (Tr. 298~99).
Roger Rasmussen testified for Powder River. Mr. Rasmussen was the Field Maintenance
and Electrical Coordinator at the mine. He testified that a PM is typically performed on coal
shovels every two weeks.. During a PM, maintenance .workers park their vehicles close to the
shovel and they enter and exit the shovel throughoutthe day:via the ladder. (Tr. 334-335). He
testified that it has never been the mine' s practice to notify the potential operator of a shovel that
is down for a PM prior to boarding because "it's not practical ... [and the shovel's] not in
operation." (Tr. 336). Shovel No. 104 was scheduled for an all day PM on April 19 and several
maintenance.procedures were scheduled to be performed.·
James Single, the Pmduction Coordinator, testified that a safety audit team consists of a
group of supervisors who go through a work area looking for safety infractions. (Tr.. 396). On
April 19, he assembled an audit team and decided to visit the 104 shovel because it was downJor
a PM. He drove the team to the Boltz Pit in a van. He stopped the van about 400 feet behind the
shovel for observation and then followed a vacuum truck up to the back of the shovel and parked.
Several trucks were parked behind and to the right of the shovel, llicluding a: boom truck directly
to the right of the shovel's raised bucket, a pickup truck with an attached trailer that was parked
at the base of the shovel's ladder, several pickup trucks behind the shovel, and the vacuum truck.
(Tr. 401-03; Ex. R-1). Single testified that with.theladderdown, the shovel could not propel or
swing. (Tr. 403-04, 406). Consequently, he believes that it was safe for vehicles to park around
the shovel and for miners to enter and exit the shovel.
When the audit team got out of the van, two people walked up the ladder and entered the .
shovel house to see ifthere were any accumulations of grease. The shovel is quite loud when it
is running so he knew that it was not running at that time. (Tr. 416-17). He talked to mechanics.,
who were doing some work on the ceiling in the shovel house and he talked ·to the mechanics
who were tightening the center pin. He followed another audit team member, Kathy King, into
the cab of the shovel. Single discussed whether the power should be locked out during a center
pin adjustment and Davis explained that it cannot be locked out because he needs to be able to
move the bucket.. Later, a mechanic came up to the cab to tell Davis that the bucket should be ·
lowered to the ground as they had finished the center pin adjustment. Davis then turned on the
shovel, honked the horn,-lowered the bucket, and turned the shovel off again. (Tr. 413-415).
The bucket did not strike qr come close to the boom truck, which was 10 to 20 feet to the right of
the bucket, when the bucket was lowered.

29 FMSHRC 399

Mark Bunney, the Warehouse .Manager, testified that he was on the safety audit team on
April 19. When the team arrived at the Boltz Pit, he got out of the van and looked at the shovel.
He stated that he knew that the shovel was ofDbecause he could not hear the Jans and the ladder
was down. (Tr. 436-37). He saw Dustin Freed andtold him that they were there for a safety
audit. Mr. Freed did not warn the audit team that it was unsafe to board the shovel. Bunney
testified that he walked around the vehicles parked on the right side of the shovel looking for
safety problems. He noticed that the chock on the rear driver's side of the boom truck was out of
place. (Tr. 444-45). He re-aligned the chock and inspected the cab of the vehicle. He stated that
he then w3.Iked toward the ladder of the shovel and that at no time did he walk along the left side
of the shovel. (Tr. 449). After he boarded the shovel, he talked to the mechanics. Soon
thereafter, the mechanics advised the team that the shovel was about to be started and they should
leave the house. Bunney testified that he went down the ladder and proceeded to the rear of the
shovel. The audit team left the shovel area shortly thereafter.
Mr. Bunney testified that, fater that day,, he heard that Mr. Davis accused him of walking
under the bucket. Bunney stated that he immediately denied doing so to Rick Case; who was
foreman for Davis's crew. (Tr. 449-50). Other members of the audit team told Mr. Case that
Bunney had never walked along the left side of the shovel. The driver of the vacuum truck, who
worked for an independent contractor, also told Case that Bunny had walked along the right side
of the shovel when he inspected the boom truck. Bunney also testified that he never walked
under the sticks or under the bucket when he was inspecting the boom truck and he ·did not see
anyone else doing so. Later that same day, Bunney talked to Davis about his accusation. Bunney
testified that Davis apologized to him and said that he did not see Bunney walk under the bucket.
(Tr. 453).

III. DISCUSSION WITH FINDINGS OF FACT
AND CONCLUSIONS OF LAW
As stated above, power is supplied to the shovel via a trailing cable that enters at the back
of.the shovel. Inside 'the cab on this shovel there is a red start button. That button must be
pushed to energize the main-transformer on the shovel. Once the transformer is energized, it
supplies power to the 600-volt bus bar which, in tum, energizes various motors and fans on the
shovel. The fans create a significant amount of noise, between 90 and 100 decibels in the house.
(Tr. 346). Anyone in a parked vehicle near the shovel can hear the fans.
The shovel is designed to propel forward and backward on tracks. ·It can also swing,
which rotates everything on the shovel that is above the tracks. The shovel operator can raise and
lower the bucket and he can crowd the bucket, which is moving the bucket toward and away
from the house on the shovel: The shovel's sticks are used during this crowding function. The
controllers for alLof these movements are located in the cab of the shovel which is about 20 feet
above the ground. The shovel is equipped with propel, swing, hoist, and crowd brakes and the
release buttons for these brakes are also in the cab.

29 FMSHRC 400

The above~describ,ed brakes on the shovel cannot be released until the. shovel is turned on
using the red start button. In addition, the shovel will not propel or swing when the ladder is in
the down position. Only the bucket hoisting and crowding functipns can operate with the ladder
down. The operator of the shovel cannot raise or lower the ladder from the cab. To raise the
ladder, someone must go to the top of the ladder to switch on the motor that lifts up the ladder.
In order (or the shovel operator to move the bucket (hoist or crowd), he must tum on the
shovel, sound a horn, anP, depress either the hoist release or crowd release button, or both, in the
cab. When the shovel is turned off with the bucket in a raised position, the hoist brake is
automatically applied. The shovel operator has a good view of the ground in front of the shovel,
especially to the right. Visibility is not as good to the front-left side of the shovel..

On April 19~ 2006, there was maintenance activity on the shovel at the time the audit
team arrived. There was an operator in the cab, the bucket was in a raised position, and the
ladder was down. The shovel operator, Mr. Da:v:is, was trained to operate the shovel for limited
oper~tions, known as "start-up, move, and shut down" procedures("SMS"). Thus,.Davis is
known as an SMS operator because he never operates the shovel during production. About six
vehicles were parked to the-rear and to the right of the shovel. No vehicles were parked on the
shovel's left side.
When the safety audit team arrived at the. shovel, its. members knew that the shovel was
undergoing a PM and was not in production. Mr. Single, the aud,itteam leader, saw that the
ladder wa~ down and saw atleast one maintenanc.e technician. come down the ladder. The only
time that the shovel operator turned on the. shovel during the safety audit was to lower the bucket
after the center pin was tightened. The team members were warned that the bucket would be
lowered.

A. Citation No. 7609689; §77.409(a)
I find that the Secretary did not establish a violation of section 77.409(a). The citation
charges that the shovel was operated in the presence ofthe audit team members and that they
were exposed to a hazard from its operation. Specifically, it states that "[w]hile the.bucket was
in a raised position to perform adjustments, a member of a mine audit team (made up o.f five
members of mine management) was observed by three miners within the swing radius and under
the raised bu~ket of the shovel." The citation further .alleges that "four members of the team had
also boarded the shovelwithoutnotifying the operator of the shovel." The safety standard states:
.

Shovels, draglines, and tractors shall not be operated in the
presence of any person exposed to a hazard from its operation and
all such equipment shall be provided with an adequate warning
device which shall be sounded by the operator prior to starting
operation.

29 FMSHRC 401

Powder River first argues that, because the shovel was in a PM mode rather than in
production, the safety standard does not apply. I reject this argument because the safety standard
is not so limited. It also argues that, if the standard does apply, it was not provided with adequate
notice that the standard was applicable to shovels that are down for a PM. I also reject this
argument. The phrase "should not be operated" cannot be interpreted to only mean "should not
be operated for the purposes of production." Such an interpretation is illogical since someone
can be exposed to a hazard from a shovel's operationeven ifit is not digging coal. I find that the
standard applies to situations where someone is exposed to a hazard from the operation of the
shovel while it is undergoing maintenance.
The Secretary maintains that at the time the audit team arrived at the shovel, the shovel
was being operated by the maintenance crew. This crew was "managing the [shovel], because
they were directing, governing, and controlling it." (S. Br. 9). At the time of the audit, the
mechanics were conducting a center pin maintenance operation, the shovel was not locked out,
the main power source was on, the bucket was in the raised position, and the operator was in the
cab in control of the shovel's hoist and crowd functions. As a consequence, she argt.iesthat the
shovel was operating at the time of the safety audit.
I reject these arguments. The Secretary bases her argument on a dictionary definition of
"operate" as ''to manage or use (a machine, device, etc.)." (S. Br. 8) (citation omitted). From
there, she argues that ''manage" means "to handle, direct, govern or control." (S. Br. 9) (citation
omitted). There is no dispute that thete was· a PM occurring at the time of the audit so that
someone was in "control" of the shovel. I find the Secretary's· logic stretches the term "operated''
beyond recognition. When the shovel is turned on it is clearly being "operated,'' but the fact that ·
people are on the shovel performing maintenance does not mean that the shovel is being
operated. The evidence makes clear that the shovel was not turned on while the audit team was
at the shovel except near the end of their inspection when the bucket was lowered and the audit
team was warned of this fact prior to its movement. I find that the shovel was not being operated
while the audit team was present until it was turned on by the shovel operator.

The Secretary also contends that the audit team was subjected to hazards during the center
pin adjustment. Her primary argument in this regard is that the team failed to notify the shovel
operator that they had boarded the shovel and the team members did not know what work was
being performed on the shovel. They also lacked experience with the center pin adjustment
process. The shovel operator could have started the shovel and moved the bucket without
knowing that audit team members were on the shovel or in the ·vicinity of the shovel.
Consequently, she argues that the team members were exposed to various hazards on the shovel,
including a stumbling or tripping hazard if the bucket was moved, and unspecified electrical
hazards.
I find that the Secretary's argument with respect to the lack of notice given to the shovel
operator is relevant to the order of withdrawal, discussed below, but that it has limited relevance
to this citation. I agree that there was a potential that Mr. Davis would tum the shovel on and

29 FMSHRC 402

move the bucket when .the audit team first arrived. If that had occurred, there was a potential that
a team member walking up·the ladder cou~d stumble, for example,. The other hazards relied upon
by the Secretary have nothing to do with the operation of ~e shovel or are too vague to
considered. Inspector Markve admitted that he had no basis to believe that there were any
electrical hazards on the shovel. (Tr. 132-33). The audit te.am was given notice before the
shovel was started to lower the shovel. Although.the shovel was operated to bounce the bucket
at least twice during the center pin adjustment, that occurred before the audit team arrived at the
shovel.4 The Secretary did not establish that the shovel was operated in the presence of any
person exposed to a hazard from its operation.
The Secretary introduced evidence that one member of the audit team walked under the ·
bucket during his examination of vehicles on the ground. Nevertheless, I credit the testimop.y of
Mr. Bunney that he did not walk under the bucket or sticks of the shovel. Inspector Markye
based his determination that someone walked under the bucket on the statements of miners.
These statements and the accompanyingtestimony are inconsistent. For example;. Mr. Villalobos
testified that if the bucket had been lowered at the time he saw someone under !he sticks, it could
have potentially hit the man and the boom truck. (Tr. 271; Ex. G-16 p. 4. It is clear from the
evidence that the boom truck was parked some distance away from the bucket and wh.enDavis
subsequently lowered the bucket it did not hit or come close to the boom truck. fudeed it was
Mr. Davis who parked the boom truck at th(ltlocation when he first arrived at the shovel at the
beginning of the shift. A person's visual perspective can be off when looking at the bucket and
sticks when standing on the catwalk or cab of the shovel.
I find that the Secretary did not establish that any member of the audit team walked under
the sticks or bucket of the shovel. First, because there were no vehicles on the left side of the
shovel, there would have been no reason for anyone to have walked on the left side of the shovel
or to have approached the boom truck from the left side and walked under the boom. .I credit
Bunney' s testimony as to his activities at the. shovel that day. He looked over the pickup and .·
trailer parked near the ladder and then walked up the right side of the shovel to adjust the chock
on the boom truck. When he was inspecting the boom truck, it is likely that he backed up a little
on the truck's left side, but that would not have placed him under the sticks or the bucket as the
truck was parked 10 to 20 feet from the bucket. Davis testified that he thought he saw Bunney
walk from left to right between the shovel and bucket. Mr. Freed testified that he thought he saw
someone getting pretty close to being under the bucket near the boom truck.. I note that Inspector
Markve did not issue a citation for anyone walking under raised equipment under section
77. l 607(k) or any other standard and he testified that he was not able to definitively determine
during hisinvestigation whether anyone had actually walked under the bucket or the sticks. (Tr.
142). The Secretary did not establish that anyone walked under the bucket or sticks and;
moreover, the shovel was not operating at the time.

4

Mr. Davis testified that if you are in the house on the shovel when the bucket is bounced,
it will not knock you over but it feels like a sonic boom. (Tr. 213).

29 FMSHRC 403

Inspector Markve alsorelieci on the·fact that members of the audit team were within the
swing radius of the shovel during their audit. As stated above~ the shovel could not swing with
the ladder down andthe shovel operator could not lift the ladder from his cab. The fact that the
shovel operator had parked the hoist truck within the swing radius near the bucket demonstrates
that he was not going to swing the shovel during the PM.

B. Order No. 7610075; §77.1607({)
I find that the Secretary established a violation of section 77.1607(f). The citation
charges that the audit team members approached the shovel unannounced from the rear of the
shovel so that the shovel operator was not aware of their presence. The bucket was off the
ground, the shovel was not locked out, and the shovel had been operated during the PM. The
safety standard states:
When an equipment operator is present, men must notify him
before getting on or off equipment.
·
I find that the safety standard required, under the particular circumstances of this case,
that the audit team notify the shovel operator that they were getting ready to board the shovel. I
agree that this requirement may not be applicable every time that there is a PM, but in this case
the bucket was in a raised position which should have alerted the audit team that an equipment
operator was present. During many if not most PMs there is no SMS operator on the shovel and
the power is locked out. In such an instance, the safety standard would not apply.
As with the previous citation, Powder River argues that the safety standard did not apply
because the shovel was not in a ''production mode, and [was] not turned on or capable of being
moved at the time the equipment[was] boarded." (P.R. Br. 27). "The plain language of the cited
standard limits its application to those situations where loading and haulage equipment is being
operated, not where a shovel is removed from production work and is down for preventive
maintenance." Id. It relies on the fact that the safety standard is in Subpart Q of Part 77, which
is entitled "Loading and Haulage" and that section 77 .1607 is entitled "Loading and haulage
equipment; operation." Powder River argues that it is illogical to interpret the safety standard to
require notification when the equipment is shut off and is down for maintenance. I disagree. The
standard clearly states that notification is required whenever an equipment operator is present.
Although the gravity of the hazard may be less when the equipment is under repair, a hazard is
still present. Although it did not occur in this case, an individual might board a piece of
equipment under repair without the knowledge of the equipment operatorjust as the operator is
about to move the equipment. The operator may have cleared every person knowri to be present
out of harm's way but,- because he did not know that the intruder was present, his movement of
the equipment could injure that person. The Secretary's interpretation of this standard is logical
and it does not achieve an "absurd result," as alleged by Powder River. Id,

29 FMSHRC 404

:Powder River also argues that it was not the practice at the mine to notify SMS operators
when getting on or off a shovel during a PM. This practice has. e~isted for o;ver 20 years. (P.R.
Br. 28). It states that there have never been any injuries to anyone, who did not notify the
operator, when getting on equipment down for a PM. Mr~ Single knew _that the shovel was down
for a PM, that it was noUurned on, and that the ladder was down. He knew that, with the ladder
down, the operator could not swing or propel the. shoveL Based on these facts, Powder River
argues that it was reasonable for Mr. ~jngle and the_other team members to assume that boarding
the shovel did not pm;e anY hazards. I find that _Powder River's arguments ignore the fact th(l.t the
equipment operatorknew that experienced maintenance technicians were present, but he did not
know that there were five other individuals present who were not part of the crew. That
knowledge is important information for the equipment operator sin9e he is in control of the
shovel. It is important to note that several of the team members lacked experience with the
operation and maintenance of large mining equipment and one member had not received hazard
training. As a consequence, it was especially important for the shovel operator to know that they
were present.
Powder River also notes that at the time the audit team members boarded the shovel,
another team member spoke to Mr. Freed, an electrician, and told him that they were going to be
inspecting the shovel. Powder River argut::s that because Freed did not alert the team to any
hazards on the shovel or warn them not to hoard the shovel, it was reasonable for the team to
proceed. I find that this argument puts the cart before the horse. It was not _Freed' s obligation
under the safety standard to warn theaµdit team of hazards; rather, it was the obligation of the
team under the standard to take steps to ensure that the shovel_ operator knew that they were
present. Compliance with this safety standard is not difficult. For example, a team meml>er
could have told Freed or another miner to go.- tell Davis of their presence befc;>re they began their
inspection. In the alternative, when the team drove into the pit in their van, M.r. Single.may have._
been able to park the van in a spot where the shovel operator would have seen them. He could
have also notified Mr, Davis on the radio. It is important to remember that the shovel is a huge
piece of equipment and the operator has limited visibility. It is crucial that he know what
individuals are in and around the shoveL
I find that the Secretary established that the violation was S&S. A violation is classified
as S&S "if based upon the facts surrounding the violation, there exists a reasonable likelihood
that the hazard contributed to will result in an injury or illness of a reasonably serious nature."
National Gypsum Co., 3 FMSHRC 822, 825 (April 1981). In Mathies Coal Co., 6 FMSHRC l, _
3-4(January1984), the Commission set out a four-part test for analyzing S&S issues. Evaluation
of the criteria is made assuming "continued normal mining operations." US.: Steel Mining Co.,
6 FMSHRC 1573, 1574 {July 1984). The question of whether a particular violation is S&S must
be based on the particular facts surrounding the violation. Texasgulf, Int,, I 0 FMSHRC 498
(April 1988). The Secretary must establish: (1) the underlying violation of the safety standard;
(2) a discrete safety hazard, a measure of danger to safety, contributed to by the violation; (3) a
reasonable likelihood that the hazard contributed to will result in an injury; and (4) a reasonable
likelihood that the injury in question will be of a reasonably serious nature. The Secretary is not -

29 FMSHRC 405

required to show that it is more probable than not that ail injury will result from the violation.
U.S. Steel Mining Co., 18 FMSHRC 862, 865 (June 1996).
.
The Secretary established all four elements of the Mathies test. The key question is
whether she established that there was areasonable likelihood that the hazard contributed to by
the violation would result in ;an injury. ·At the time the audit team arrived, the shovel was· turned
off, vehicles were parked within the swing radius of the shovel, and the bucket of the shovel was
raised in the air. Two .audit team members entered the house on the shovel and other team
members walked near the shovel. There was a reasonable likelihood that the hazard contributed
to by the violation would result in an injury, because the operator of the shovel had no idea that
the audit team was present. Several of the team members held positions with Powder River that
did not involve them in the actual mining process. For example, Mr. Bunneywas the warehouse
manager and Lee Hays was the purchasing manager for Powder River. None of the audit team
members had received any task training on the shovel and Mr. Hays had not received any hazard
training. It has been the mine's practice to allow managers or other individuals who were not
particularly knowledgeable of the hazards associated with shovels to board and walk near a
shovel when an SMS operator is present without first notifying the operator. There were
numerous obvious and latent hazards present. Mr. Davis could have started the shovel at any
time before he was notified of the auditteam's presence. The mechanics had removed guards in
the house and were tightening down the center pin. I note that the area under the bucket was not
barricaded to prevent anyone from walking under it. Powder River trains its miners to barricade
the area under the bucket and sticks whenever the bucket is in a raised position. (Tr. 378; Ex. G5). Although I determined that the Secretary failed to establish that anyone was actually under
the raised bucket, there was nothing on the ground to warn team members not to walk through
the area. An inexperienced, untrained person on the audit team could have done sci without the
shovel operator's knowledge and exposed himself to a hazard.
I find that any injury would be of a reasonably serious nature. Although bouncing the
bucket will not generally knock someone down, if a team member were walking up the ladder
when the bucket was bounced, he could stumble or fall. Material stuck on the bottom of the
bucket could have fallen onto a team member walking under the bucket. Davis testified that,
because he did not know that the audit team was present, he could have released the brake for the
boom and dropped the bucket on an audit team member. (Tr. 186). If this had occurred, the
injurywould have been serious or fatal. Consequently, I find that this violation was S&S and
that the gravity was serious.
Inspector Jaqua determined that Powder River's negligence was high and that the
violation was a result ofits unwarrantable failure to comply with the safety standard.
Unwarrantable failure is defined as aggravated conduct constituting more than ordinary
negligence. Emery Mining Corp., 9 FMSHRC 1997, 2004 (Dec. 1987). Unwarrantable failure is
characterized by such conduct as "reckless disregard," "intentional misconduct," "indifference,"
or the "serious lack of reasonable care." Id. 2004-04; Rochester & Pittsburgh Coal Co., 13
FMSHRC at 193-94. A number of factors are relevant in determining whether a violation is the ·

29 FMSHRC 406

result of an operator's unwarrantable failure, such as the extensiveness of the violation, the
length of time that the. violative_ condition has existed, the operator's efforts tq eliminate the
violative condition, whether.an operator has .been placed on notice that greater efforts are
necessary for compliance., the operator's knowledge of the existence of the violation, and
whether the violation is obvious or poses a high degree ofdanger Mullins & Sons ,Coal Co., 16
FMSHRC.192, 195 (Feb. 1994); Windsor Coal Co., 21FMSHRC997, 1000 (Sept. 1999);
Consolidation Coal Co., 23 FMSHRC 588, 593 (June 2001).
r.

The Secretary argues that the violation was obvious. Inspector Jaqua testified that
whenever he has inspected a mine, the company escort has always notified the equipment
operator before boarding a piece of equipment, even if it was not in production. He noted that
the audit team's failure to notify the shovel.operator violated Powder River's safety rules. (Tr.
287-291; Exs. G-5 and G-6). Powder River states that two of the company safety rules cited by
the Secretary are rules that prohibit entry into the swing radius of a shovel. or other equipment
without prior communication and clearance. It argues that the record makes clear that these
safety rules only apply when the equipment is in a "production mode." (P.R. Br. 42; Tr. 377,
423-26, 430-31; Ex. G-6). Another rule (Rule 11) provides that "[p]rior to boarding any piece of
equipment, permission must be granted by the operator." (Ex. G-6 p. 66). Mr. Single testified
that this rule has never been applied when equipment is undergoing maintenance. {Tr. 423-26,
430-31).
I find that the Secretary did not establish thatthe violation was the result of Powder
River's unwarrantable failure to comply with the safety standard. The practice at the mine has
been to make contact with the equipment operat(.)rwhen the equipment is operating. Inspector
Jaqua agreed that this had been the mine's practice. {Tr. 315-16). Jaqua admitted that MSHA
never advised Powder River that this practice violated section 77.1607(f) and that Powder River
had ne_ver been cited for a violation. {Tr. 316-17). At his deposition, the inspector stated many
mines probably do not provide any notification when boarding equipment that is under .
maintenance. (Tr. 317).
As stated above, during many if not most PMs at this mine there is no operator on a
shovel. In this particular instance, because the bucket was raised, Mr. Single should have known
that an SMS operator might be present. Nevertheless, I find the team's failure to notify the SMS
operator that its members would be boarding the shovel did not amount to aggravated conduct
constituting _more than ordinary negligence. Although I find that the audit team's conduct was
negligent, it did not amount to "reckless disregard," "intenti~:mal misconduct," "indifference," or
the "serious lack of reasonable care." The record.re:veals that Powder River genuinely believed
that it was complying with the safety standard. .Consequently, it did not know that greater efforts
were necessary to comply with the safetY standard. I find that Powder River's negligence was
moderate. This order is modified to a section 104(a) citation.

IV. APPROPRIATE CIVIL PENAL TIES

29 FMSHRC 407

Section 1 lO(i) of the Mine Act sets out six criteria to be considered in determining
appropriate civil penalties. The mine had a history of about 47 paid violations in the two years
prior to May 17, 2006. (MSHA' s Data Retrieval System). Powder River is a large operator and
the mine is large. All ofthe violations were abated in good faith. The penalties assessed in this
decision will not have an adverse effect on Powder River's ability to continue in business.. My
gravity and negligence findings are set forth above. Based on the penalty criteria, I find that the
penalties set forth below are appropriate.

V. ORDER
Based on the criteria in section l IO(i) of the Mine Act, 30 U.S.C. § 820(i), I assess the
following civil penalties:
Citation/Order No.

30 C.F.R. §

Penalty

7609689
7609690
7610075

77.409(a)
48.31(a)
77.1607(f)

Vacated
$463.00
2,500.00

TOTAL PENALTY

$2,963.00

Accordingly, the Citation No. 7609689 is VACATED, and Order Nos. 7609690 and
7610075 are AFFIRMED as MODIFIED above, and Powder River Coal, LLC, is ORDERED
TO PAY the Secretary of Labor the sum of$2,963.00 within 30 days of the date of this decision:
Upon payment of the penalty, these proceedings are DISMISSED.

Richard W. Manning
Administrative Law Judge

29 FMSHRC 408

Distribution:

Gregory W. Tronson, Esq., Office of the Solicitor, U.S. Department of Labor, 1999 Broadway,
Suite 1600, Denver, CQ 80202 (Certified Mail)
Karen L. Johnston, Esq., Jackson Kelly PLLC, 1099 18th Street, Suite 2150, Denver, CO 8_02021958 (Certified Mail) - -

RWM

29 FMSHRC409_

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 New Jersey Avenue, N.W. Suite 9500
Washington, DC 20001-2021

May22, 2007
DISCRIMINATION PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION,
on behalf of THOMAS F. WILSON,
Complainant

Docket No. SE 2006-176-D
BIRM CD 2006-03

UNITED MINE WORKERS OF
AMERICA,
Intervenor

v.
OAK GROVE RESOURCES, LLC, and
JAMES E. SIKO,
Respondent

Mine ID 01-00329
Concord Prep Plant/Oak Grove Mine

DECISION
Appearances: Brian W. Dougherty, Esq., Office of the Solicitor, U.S. Department of Labor,
Nashville, Tennessee, for Complainant;
Patrick K. Nakamura, Esq., Nakamura, Quinn & Walls, LLP, Birmingham,
Alabama, for Intervenor;
Thomas A. Smock, Esq., and Michael D. Glass, Esq., (on brief), Ogletree,
Deakins, Nash, Smoak & Stewart, P.C., Pittsburgh, Pennsylvania, for
Respondents.
Before:

Judge Hodgdon

This case is before me on a Discrimination Complaint brought by the Secretary of Labor,
acting through her Mine Safety and Health Administration (MSHA), on behalf of Thomas F.
Wilson, against Oak Grove Resources, LLC, and James E. Siko, pursuant to section 105(c) of the
Federal Mine Safety and Health Act of 1977, as amended, 30 U.S.C. § 815{c). A trial was held
in Birmingham, Alabama. For the reasons set forth below, I find that neither Respondent
discriminated against the Complainant.

29 FMSHRC 410

Backeround
.

.

. -.

.

. Oak Grove Resources operates the Oak Grove Mine, an underground coal mine, and the
Concord Preparation Plant near Adger, Alabama.. ·The company's corporate headquarters are
located at the South Point complex, outside of Canonsburg, Pennsylvania. James E. SikQ is
Vice President of Operations and the top management official at the Oak Grove Mine and
preparation plant.
Oak Grove's miners are represented by the United Mine Workers of America (UMWA).
Thomas F. Wilson is ~mployed by the UMWA as an International Health and Safety
Representative and is a representative of miners at the Oak Grove Mine and Concord Preparation
Plant. His office is in Hueytown, Alabama. He do~s not work for Oak Grove Resources.
On Saturday, January .·14, 2006, Wilson conducted a UMWA safety.inspection of tlie
Conc9rd Preparation Plant, under the terms of the collective bargaining agreement. He was
accompanied on the inspection by Thomas Henson, an employee of Oak Grove and the president
of the local UMWA union, and Gary McGough, an Oak Grove Safety Coordinator. Wilson
provided a copy of his inspection report to Oak Grove management on January 15. On Tuesday,
January 17, he filed a copy of the report with the MSHA District Office as a hazard complaint
.
.
under section 103(g) of the Act,30 U.S~C. § 813(g). 1

In response to Wilson's complaint, MSHAinspector Jarvis Westery conducted an ...· .
inspection of the preparatio~ plant that same day. At 10:15 a.m. he issued Order No. 7687445
alleging a violation with regard to. the coal thermal dryer facility. This resulted in closing down
the facility until tlJ.e order was termin_ated at 3: 15 p.ni., afte~ Oak Grove had abated the cited
condition.

Siko was underground in the Oak Grove mine on the morning of January 1? ~hen he was
informed of the order shutting down the thermaldryer facility and that a 103(g) complaint h~d
been filed. He left the mine and went to the preparation plant sometime after 1:30 p.m. to.
oversee the abatement of the order and to discuss it with the inspector.
Sometime on January 18, a second 103(g) complaint, concerning the underground mine,
was called into the local MSHA office by an anonymous miner. As a result, MSHA Inspector
Russell Weekly conducted an inspection of the mjne on the 18th and issued four citation.s to the
company.

1

Section 103(g) provides that: .. "Whenever a representative of the miners .... ,has
reasonable grounds. to believe that a violation of this Act or a mandatory health or safety standard
exists, or an imminent danger exists, such ... representative shall have· a right to obtain an
immediate inspection by giving notice to the Secretary .... "
29 FMSHRC 411

Wilson filed his discrimination complaint with MSHA on February 2, 2006, concerning
statements alleged to have been made by Siko. One was alleged to have been made to Ralph
Erwin, an hourly employee, on the night of January 17~ The other was purported to have been
made to John Cupps, an hourly employee and chairman of the UMWA Mine Committee at the
preparation plant, over the telephone on the afternoon of January 18.

Fin dines of Fact and Conclusions of Law

Section lOS(c)(l) of the Act, 30 U.S.C. § 815(c)(l), provides that a miner, or
representative of miners, cannot be discharged, discriminated against or interfered with in the
exercise of his statutory rights because: (1) he "ha8 filed or made a complaint under or related to
this Act, including a complaint ... of an alleged danger or safety or health violation;" (2) he "is
the subject of medical evaluations and potential transfer under a standard published pursuant to
section 101 ;" (3) he "has instituted or caused to be instituted any proceeding tinder or related to
this Act or has testified oris about to testify in any such proceeding;" or (4) he has exercised "on
behalf of hilllself or others ... any statutory right afforded by this Act" ·
In order to· establish a prima facie case of discrimination under sectiOn 105(c)( 1), a
complaining miner, or representative of miners, must show: (1) That he engaged in protected
activity; and (2) That the adverse action he complains of was motivated in any part by that
activity. Driessen v. Nevada Goldfields, Inc., 20 FMSHRC 324, 328 (Apr: 1998); Secretary on
behalfofRobinette v. United Castle Coal Co., 3 FMSHRC 803 (Apr. 1981 );'Secretary on behalf
ofPasula v. Consolidation Coal Co., 2 FMSHRC 2786 (Oct.1980), rev'don other grounds sub
nom Consolidation Coal Co. v. Marshall, 663 F.2d 1211 (3rd Cir. 198f). The operator may
rebut the prima facie case by showing either that no protected activity occurred or that the
adverse action was in no part motivated by the protected activity. Pasula, 2 FMSHRC at 2799800. If the operator cannot rebut the prima facie case in this manrier, it, nevertheless, may
defend affirmatively by proving that it was also motivated by the miner's Un.protected activity
and would have taken the adverse action for the unprotected activity alone. Id. at 2800; ·
Robinette, 3 FMSHRC at 817-18; see also Eastern Assoc. Coal Corp. v. FMSHRC; 813 F.2d
639, 642 (4th Cir. 1987).
In this case, there is no dispute that Wilson engaged in protected activity. It differs from
most discrimination cases, however, in that the issue is whether there was any adverse action
taken by the Respondents, not whether the adverse action was motivated by the protected
activity. The Complainant asserts that Siko made statements to Erwin and Cupps that would
have a chilling effect on miners' willingness to make safety complaints. Siko denies making
such statements.

For the most serious of the statements, the one supposed to have been made to Cupps, the
evidence is in direct conflict and cannot be reconciled. Cupps and Wilson contend that Siko

29 FMSHRC 412

made threatening statements over the telephone. Siko denied making the statement and denied
talking on the telephone to Cupps at all during the time when the statement was supposed to have
been made.
Concerning the statement to Erwin, Erwin and Siko were essentially in agreement about
what was said. On the other hand, the rest of the witnesses who testified about their .
understand:UJ.g of Siko' s statement described a different statement than the one related by Erwin
and Siko.
.

'

.

.

Obviously, either the Complainant and his witnesses were not telling thetruth, or.the
company witnesses were not telling the truth. However, for most of the witnesses, it was not
obvious from the manner and demeanor of the witness that he was being untruthful. Nor was it
obvious from the accounts themselves which was faise. Further, this is not a case where one side
has an evidentmotive to lie and the other does not. In the final analysis then, inconsistencies and
the fact thl;l.t the burden is on the Complainant to prove the case have provided the reasons for the
decision in. t:his case. A discussion ofthose reasons is set forth below.
The Complaint
Wilson's complaint, filed on February 2, 2007, stated as follows:

Qn January 18, 2006 (specifically) and other dates (in
general), myself, other miners and miners representatives have
heard Oak Grove Resources, Inc. Vice President James E. Siko
make threats of discharge against all employees that engage in
protected activities under the 1977 Mine Health and SafetyAct
and/or supported Tom Wilson exercising his protected activities
under said Mine Act. This verbal threat specifically spelled out .
that it was being addressed against all UMWA employees at both .
the Oak Grove Mine and the Concord Mine.
(Jt. Ex. 6.) When the Discrimination Complaint wasJileci with 14e Commission, the allegation·
was that:

Respondents Oak Grove and James E. Siko discriminated
against and interfered with the statutory rights of Thomas Wilson
as a "representative of miners" and those miners.employed at the
. Concord Mine~ Preparation Plant:, and Oak Grove Mine, when
·: Respondent James .E. Siko. made statements to miners'
representatives and miners in which he.threatened to. retaliate,
against any miners who made safetycomplaints to Oak Grove; who
filed complaints with MSHA under Section.103(g) of the Mine
Act; or who assisted or supported miners and miners'

29 FMSHRC 413

representatives who made safety complaints or filed complaints
under Section 103(g) of the Mine Act.
(Comp. at 3.)
As can be seen,· it is only by construing Wilson's "other dates (in general)" remark fo
include the alleged statement to Erwin and the.fact that the Secretary assigned no dates to the
allegations in the Complaint, that the statement to Erwin is included in this proceeding at all.
Nevertheless, evidence concerning it was produced at the hearing and the parties have discussed
it in their briefs; so it is being considered part of the complaint.
· The Statement to Erwin
On the afternoon of January 17, Siko made arrangements for miners from the mine to be.
sent to the preparation plant to assist in abating the violations found by Inspector Westery and the
deficiencies set out in Wilson's inspection report. He left the mine in the evening and returned to
the preparation plant around 10:30 or 10:45 p.m. He encountered Erwin, a stationary equipment
operator, in the lunch room of the preparation plant building. According to Erwin, Siko "shook
my hand and asked me how I was doing." (Tr. 97.)

Erwin testified that Siko then said, ''that these 103's were going to kill the Company, and
that whoever was calling in the 103(g)'s might as well have gone ahead and committed suicide
because they were killing their jobs." (Tr. 98.) Erwin stated that he replied that he did not know
anything about ''the 103's." (Tr. 99.)
Siko's recollection of the conversation was similar. He testified that·he said:
Well, I'm not doing very well. The violations arid the (g)'s are
tearing us apart. The guy who's filing these, that's not the way to
get it done, that's more like suicide. We've got to get better, we've
got to - jobs are at stake if we don't improve here, and the
Government will shut us do'Wn, and they've told us this, you know,
that unless we improve, that'll happen.
(Tr. 305.)
Erwin related that after talking to Siko, he completed his rounds and then went back up to
the control room, located a short way down the hall from the lunch room, to warn Tommy
Henson that Siko was "mad" and that "he needed to be careful what he said around Mr. Siko
while he was upset." (Tr; 99-101.) Erwin said that he relayed to Henson exactly what Siko had
said to him. (Tr. 116.) However, Henson claimed that Erwin told him that Siko "said that he
couldn't stand all the 103(g)'s, and if he found oui who filed the 103(gfs; that they might as well
put a gun to their head and committed suicide." (Tr. 45--46.)

29 FMSHRC 414

The next morning, Henson called Wilson from his home and ''told him exactly what
Ralph told.me." {Tr. 48.) Wilson called Henson back and told him that they had a meeting with.
MSHA Special Investigator Jim Boyle at 3:00 p.m. at Steve's Grocery. At the meeting,: when
Boyle fo&med that the statement had not been made to Henson, but to another miner, it was .
decided that Wilson would go to the preparation plant and talk to the miner.
Wilson and Erwin met in the bathhouse shortly before the afternoon shift began at 4:00
p.m. Erwin testified he that talked with Wilson for about a minute and a half. He told Wilson
what Siko had said to him and when Wilson asked him ifhe wanted to pursue a 105(c)
complaint, he said no. (Tr. 102, 126.)
. Wilson testified that when he spoke with Erwin, "[i]t was a very short c~nversation,
Ralph confirmed that Mr. Siko had made statements to him, but he also excused it as Mr..Siko
having a bad day. "2 {Tr. 223-24.) Wilson maintained that Erwin told him that Siko had. said that
"whoever was filing 103(g)'s might as well commit suicide. And there was something about,
'his ass is mine,' or something to that effect." {Tr. 224.) He later testified that: "My best
recollection of what the man told me, is that whoever's filed the 103(g) might as well go ahead
and commit suicide, pull the trigger, his ass is mine, when I find him." (Tr; 255.) Wils<;m also
declared that when Erwin related this, he used a gesture of his hand as. a gun and put his finger in
his mouth. {Tr. 256.)
Cupps testified that when he was leaving work on January 20, Henson asked him to come
into the control room and when he anjved, Henson told Erwin to tell him what he had·heard. He
recounted that "Ralph said, well, I done told you, fyfy'. Henson, you just tell him, and then if you
need it changed, I'll make it correct. He said, okay. So Tommy told me." (Tr. 152.) He said
·
that Tommy told him:
Well, he had told me, which I didn't know anything about it
at the time 'til they told me there in that room. And he said, well,
he said that he had talked to Mr. Siko, and said Mr. Siko told him
that whoever called that 103(g) in, that might as well put a gun, I
thought he said, in the roof of his mouth, and pull the trigger, in
other words, just might as well kill yourself. Because if he found.
out who it was, his you-know-what was his, referring to your
backside"'
(Tr. 153.) Cupps further stated that when Hensonhad finished, Erwin "told us everything that he
said, it was true, and he was real nervous." (Tr. 153.).

2

Wilson concluded after talking with Erwin that there were "no grounds to pursue a
105(c)." (Tr. 225, 256.)
29 FMSHRC 415

There is a big difference between what Erwin testified that Sileo said to him and what
Henson, Wilson and Cupps claimed Erwin told them Sileo said to him. In addition, Erwin also
testified that Sileo never made a hand as a gun gesture and put it in his mouth, or to his head.
(Tr. 109, 118.) And he further testified that he did not make such a gesture when he told Henson,
Wilson and Cupps what Sileo had said. (Tr. 118.) Furthermore, Erwin testified that he told
Cupps verbatim what Sileo had said to him. (Tr. 103-04.) He did not say anything about letting
Henson do his talking for him. Indeed, he did not even mention Henson being present when he
talked to Cupps.
Henson testified that when Erwin told him about the conversation, Erwin did not say or
demonstrate that Sileo had made any hand gestures. (Tr. 65.) Henson also stated that when he
related the conversation to Wilson he did not mention that Sileo had made any hand gestures.
(Tr. 74.) Yet, Wilson maintained that everyone who told him what Siko had said used thehand
as gun gesture, testifying that "[m]y memory is that's the only version I'd ever heard .... " (Tr.
241J
.
I find that the only credible versions of what Sileo said to Erwin were offered by Siko and
Erwin. The rest were based on second arid third hand hearsay. At best, they demonstrate how
information becomes garbled as it is passed from person to person. At worst, they evidence
deliberate fabrication. It is not necessary to decide which in this instance.
Sileo admitted at the trial that he had forgotten the discussion with Erwin, until Erwin was
deposed. (Tr. 374-76, 382.) He further admitted that when he was deposed on July 18, 2006, in
response to the question of whether he had "ariy conversation with a UMWA member who had,
and had indicated anything about, talked anything about 103(g) complaints on the 17th [of
January]," he answered that he had not. (Tr. 375-76.) He explained that after Erwin was·
deposed, "I went through my notes, my personal records of production, line people back to the
plant, etcetera, etcetera, and realized that I was there and did talk to Ralph that night." (Tr. 382.)
His lack of memory and denial that he talked with anyone about the 103(g) complaints on
January 17 are not significant. The failure to remember an offhand remark made while
exchanging pleasantries with a miner some six months prior does not demonstrate duplicity. Nor
does answering "no" to an open-ended question as whether he had talked to any miner about the
complaints. As Siko testified: "lhad no memory of that one event, because I was in, dropped off
the letter, the note of what we were going to do, spoke to the foreman, passed Ralph, and out the
door I went." (Tr. 385.) He went on to say: "I move around a lot, and talk to a lot of people, and
I got a lot of things going on there." (Tr. 385.) Consequently, I find that Siko's credibility is not
adversely affected by these apparent inconsistencies.
Moreover, with regard to the statement to Erwin, Siko's credibility makes little difference
since relying solely on what Erwin related that Siko said, there was no violation of the Act. In
some circumstances, what Sileo said could have a chilling effect on miners; for instance, if he
said it to the miner who had made the complaint; or to a group of miners, or to union

29 FMSHRC 416

representatives. Here, however, the stateme_nt was made spontaneously an4 ~thout apparent
forethought in response to Erwin asking him how he wa~ doing: While it expressed his
frustration, it was made in the context of ventfug to one ofthe .miners he thought he knew and
was friendly with, not as a threat that it should not happen again. · ·
.

',

.

.

.

.

.

Certainly, Erwin did not take it as a threat.· Ile testified that he thought Siko was talking
about the company as a whole being at risk, rather than about taking actions against individual
employees. (Tr. 111.) He further stated that he told Henson what had happened only to warn
him that Siko was in a bad mood; he did not say to Henson, or anyone.else, that Siko was
threatening miners. Thus,_while statements can be violations.9f the Act if they have a chilling
effect on miners exercising their .rights under the Act, this was not such a statement and did not
have such an effect. Accordingly, I conclude that this statement was not a violation of section
105(c).
The Statement to Cuiws-and Wilson
Cupps, who in January 2006 was Centr~ Control Room Operator working the day shift,
testified that Siko routinely-called him two or three days a week, or more, t<;> check on how the
shift had gone and what the production was. (Tr. 142~} He said that on January 18, at about 3:55
p.m., Siko called him to ask abou~ production. (Tr.J4:3.) At this point in his testimony, in
response to an iµnocuous question, Cupps gave the following monologue:
Q. Let me ~top you. Did you ask him about his day, did he ask
about your day, was. there any small talk beforehand?
A. Oh, he asked me about the plant, yeah, just small talk, then he
went in about this 103(g). I told him - yeah, he asked me how the
plant was doing, Hold him it was doing good, because we'd had a
good run that day. You know, we'd had a good yield, good run
and everything. I told [him] it was good. .
And he said, well, things ain't going that good with me. And I
said, sir? He said, things are not going that good with me. I said,
what are you talking about? He said, relating to these 103(g)'s and
these Orders I got up there at the plant, he said, ldon't_think it's
going too good at all.
And up until we'd went down with the dryer, you know, we'd
done .good. And then he just, like he cpanged into another gear,
you want to say, or something. And he started saying these tactics
and about Mr. Wilson.
And about that time Mr. Wilson stepped in the door. And I

29 FMSHRC 417

asked him, I said, well, Mr. Siko; I said you related to Mr. Wilson, ·
do you want to talkto him, hejust entered the room. He said, no, I
don't want to talk to him, he'd better not be up there.
I said, well, Mr. Siko, I'm going to tell you again, he's here, do
you want to talk to him. He said, I done told you, John, I don't ·
want to talk to him and he'd better riot be in there.
In the meantime, I'd motioned for Mr. Wilson to coine over
there. ·1 felt like if the man was going to bring Mr. Wilson's name
up, Mr. Wilson needed to hear the conversation.• Because he was
relating to him in an aggravated·voice, and he was raising his
voice.

And then, I went into attach [sic] them, and he 'told me, said,
let me tell you something about that 103(g) and them orders up
there at the plant. He said, like a red light/greeri light issue, John,
I'm going to put it to you that way. He said, the people that
follows after Mr. Wilson and his tactics, files these 103(g)'s in, and
things of that, and causes problems towards this Company, is
interfering with the operation on the safety issues~ he said, them red
light people, they'll no longer be employed here, they'll not work
for us. He said only green light people that go through the green
light that don't cause no problems, keeps their mouth shut, don't
cause no problems with safety, he said, them kind of people will
work here.
And it was a real aggravated voice. I mean, he was raising his
voice. You could have heard him as far as from here to you, just
about, in that room. The room's not that big, but you could have
heard it probably that far.
(Tr. 143-46.)
Cupps asserted thatthe call lasted until 4:10p.m. or4:12 p.m. (Tr. 175.) He said that
Siko was so loud that Wilson could have heard him over by the door he had come in. {Tr. 18687.) He further related that when Wilson came over by him, he turned the handset receiver so
that Wilson could also listen. {Tr. 186-87.) He was adamant that he did not put the call on the
speaker phone. (Tr. 177.) He also testified that his foreman came into the control room during
the telephone call to ask for the performance sheet that Cupps' fills out at the end of the shift.
(Tr. 148.)

29 FMSHRC 418

Wilson testified that he went upstairs to the ccmtrQl roomat 4:00 p.m. looking for Cupps.
(Tr. 225-26.) Be said he first stuck his head in the foremen's office and said: "Where's Cupps?"
(Tr.260.) Then, he recounted that he went through an open do()r.into the control-room and saw
Cupps on the telephone. {Tr. 228.) He said that he heard Cupps refer to him, then Cupps
motioned him to come over and as he approached Cµpps he,could 11ecu;- someone, whose voice he
recognized as Siko's, screaming on the.phone.. (Tr.228-29, 267.) At that point, he asserted that
the call was put on the speaker phone. {Tr. 229.) He testified that he heard Siko say:
I want to talk to you about these 103{gYs:and safety complaints,
And there's two types ofp~ople, re4 light people are the
people that file safety complaints or support Tom Wilson in his
filing of complaints, and green light people, which are people that
keep their mouths shut. And when all is said and done, only green
light people will work for this company.
That went through two rounds of the same thing being said
twice.
(Tr. 229-30.) Wilson estimated that the ,call ended at 4:05 p.m. and that it lasted no longer than
four or five minutes, {Tr. 266.)
Siko testified that he -did not nprmally call the control room operator at the end of the
shift to get the production report~ {TL 283.) He said that he called the foremen's office to get .
that information. {Tr. 283-84.) He stated that ifhe called the control room operator for such
information, it would be in the middle of a shift. {Tr. 284, 361-62.)
Siko denied making a tekphone call to Cupps in the control room on January 18. (Tr.
316-17 .) He testified that he w~s in the underground. mine with Benjamin Statler, President and
CEO of the company, Barry Dangerfield, COO of the company, and Michael McLaughlin, Mine
Superintendent for the underground mine, from about 8:00 a.m. until about 5:45 p.m. on that day.
{Tr. 313-16, 330-31.) He said that from about 2:00 p.m. the group "spent the rest of our
afternoon in that return [ 11 West Section], trying to get that return rock dusted so we could start
that section back up. And that lasted until about 4:30, quarter until 5:00." {Tr, 314.) He
estimated that the closest telephone to where they were was "900 to 950 feet away." {Tr. 342.)
. Siko's testimony was supported by Dangerfield and McLaughlin. McLaughlin testified
that Siko did not mention having to make a telephone call, did not remove himself from the
group and did not make a telephone call at 4:00 p.m. on the 18th. (Tr. 456.} Dangerfield
testified that the nearest telephone ''was almost a thousand feet away, at the top end of that
section." {Tr. 487-88.) He said there was no doubt in his mind that Siko did not make a
telephone call to the prep.plant at 4:00 p.m. because "[t]here's no way Jim could have made a
call. There's no phones there. We were in the return." {Tr.488.)

29 FMSHRC 419

I credit the testimony of Siko over that of Cupps and Wilson. His testimony is
corroborated by witnesses who are not directly involved in the complaint. ·It is plausible and not
inherently incredible. Except for Cupps and Wilson, it is not contradicted by any other witness,
either directly or indireetly. In addition, he has been in the mining business for 37 and a half
years and is familiar with section lOS(c). (Tr. 323-24.) It is difficu.ltto believe that he would
commit such an obvious violation of the Act by making overt threats to the chairman of the local
union mine committee.
·
On the other hand, there are inconsistencies in the testimony of Wilson and Cupps.
Further, portions of their testimony are contradicted by other witnesses and documentary
evidence. Finally, Cupps' manner and demeanor while testifying, specifically, his verbosity, his
admitted embellishments and exaggerations, his false modesty and his propensity for answering
questions not asked, further diminish his credibility.

Wilson's and Cupps' testimony had some obvious incompatibilities. Cupps said he let
Wilson listen in on the handset, Wilson said the call was on the speaker phone. Wilson said the
call only lasted about five minutes, Cupps claimed it lasted 15 to 17 minutes. These are not
matters on which disagreement would normally be expected.
Furthermore, not only was the testimony of Wilson and Cupps inconsistent, but Henson,
the control room operator who followed Cupps on the afternoon shift, testified that he arrived in
the control room at 4:00 p.m. on January 18 and that Cupps was not there. (Tr. 78-80.) This
testimony is substantiated by Oak Grove's timekeeping system. A printout ofthe·Kronos ·
Timekeeping System shows that Cupps clocked out at 3:57 p.m. and·Henson clocked in at3:47
p.m. 3 (Tr. 530, Resp. Ex. 1.)
On cross-examination during the Complainant's case-in-chief, Cupps testified that he
usually clocks out at 4:00, that he could notremember whether he had already clocked out before
receiving Siko 's call, but that normally, once he clocks out he leaves~ (Tr. 176.) However, after
the timekeeping evidence was introduced, Cupps was recalled in rebuttal. He first testified that
there was a variance between the time clock and the clocks on the computers in the control room,
with the clocks in the control room being ''behind, and either when you first started out it would
be fifteen minutes faster or slower, and it just varies both ways, really." (Tr. 573.) Later, he was
asked if he had any recollection of clocking out and then returning to the control room and he

3

The Secretary objected to the timekeeping evidence on the grounds of surprise in that
the Respondent had not furnished a copy of it prior to trial. The objection was overruled. (Tr.
534.) The Secretary objects to it again in her brief. (Sec. Br. at 30.) This is the: only completely
objective evidence in the trial. If counsel for the Respondent was aware ofitprior to the trial, he
should have furnished it to the Secretary. Nevertheless, the possibility of such evidence should
have been obvious to the Secretary, and could have been requested prior to trial. There is no·
indication that the exhibit was either not authentic or fabricated. Consequently, the objection is
again overruled.
29 FMSHRC 420

answered: "Probably did. I probably went down the hall and clocked out and made a phone - or
SOll1ething - went back up fuere and ans_wered the phone. You know it could have very well
happened that a way." (Tr. 579.) This testimony, to the extent it makes any sense <:ltall, is not
credible.
Additionally, Michael Blevins, Oak Grove Resources Safety Director, testified that he
was on the second floor of the preparation plant sometime-between 3:45 p.m. to3:55 p.m. and
stopped in the control rom:n. He said that. Henson was in the control room, but Cupps was not. ·
(Tr. 411.) He further testified that he was on the second flo()r until 4: 15 p.m. or 4:30 p.m. a11d. he
never saw Wilson. (Tr. 411-12.)
.Lastly, Kenneth Young, the maintenance fore111an, testified that he was in the foremen's
office at4:00 p.pi. on January 18. and did not see Wilsonin the area. (Tr. 515-i6.) Y.oung also
testified that Siko called the foremen for production information and only called the control room.
"at times." (Tr. 521.) Another foreman; Dave Walters, testifi,ed. that he was ·filling in for the
superintendent and was working between the superintendent's office; which is also on the second
floor a short distance from the foremen's office, and the foremen's office at 4:00 on January 18.
He said that he did not see .Wilson on ~e second floor at all that day. (Tr. 557 ~) He further
testified that he did not go into the control room to get-the performance report from Cupps. (Tr.
561.) Finally, both Young and Walters testified thattheydid not hear any "screaming" coming
from the speaker phone in the control room. (Tr. 520, 569.)

In weighing this evidence, I find that a preponderance ofthe credible evidence~supports
the Respondent's case, rather than the Complainant's. Accordingly, I conclude !hat Siko did not
call Cupps (and Wilson) as alleged and that there was no violation of section 105(c) of the Act.
The Statement to Henson
The Secretary argues that Siko also·m~dea statement to.Henson that was a violation of
section 105(c). Little attention was paid to the alleged statement by the parties at ~e· trial or in .
their briefs. Indeed, it is questionable whether it was part of the complaint. Nonetheless, since it
was mentioned, it is discussed below..
Henson testified that on either the 18th or the 19th, he was not sure which, Siko called
him at the first part of the shift to ask "how much raw, how much clean, we'd run." (Tr. 51.,.52.)
He then averred that Siko said that ''we couldn'tlive with all the federal violations and 103(g)'s
that was being called, and that he[sic] was either going to .have to be with the [sic], for the
Company or against the company. And the ones that was going to be against the Company
wasn't going to stay there." (Tr. 52.)
Siko testified that h~ did notmake such statements to Henson at anytime during the week
of January 15. (Tr. 319.) He said: "tdon't reroember having any [conversation with Henson],
because it was a very outstanding or marked week at the preparation plant with the series of

29 FMSHRC 421

events that transpired over there." (Tr. 320.) Although this statement is confusing, or it was not
transcripted accurately, the inference drawn from it is that Siko remembered that he did not make
·
such a statement because the week stood out in his mind.
I find that the Complainant has not proved that Siko made the alleged statement. Henson
was the local union president. He was closely involved with Wilson in the safety inspection, in
investigating the situation involving Erwin, and in filing the 105(c) complaint. Yet this
allegation was not included in the complaint. It could be argued that the incident with Erwin was
only alluded to in the complaint because Erwin did not want to be involved, but no such reason
exists for the omission of the Henson allegation. Unless it did not occur.

Contrary to Henson's and Cupps' testimony, it does not appear that Siko routinely and
frequently called them for production information and that, therefore, his calling them was not
out of the ordinary;4 More credible is the testimony of Siko and his foremen that he only called
the control room at unusual times, -such as the middle of the shift, or on his way to work in the
early morning, or when he could not reach any one else.
This purported statement appears to have been an afterthought at the trial and in the
Complainant's proposed findings. In a 39 page brief, the Complainant spent fewer than four
paragraphs discussing it. Even more significantly, it is not mentioned in the Interv-enor' s brief at
all.
Consequently, for all of these rea5ons, I conclude that Siko did not make the alleged
threatening statement to Henson.
Conclusion
As mentioned at the beginning, there is no way to reconcile the testimony of Wilson,
Cupps and Henson with that of Siko and the other management witnesses. One side or the other
was not telling the truth, but, for the most part, neither side's presentation was implausible or
incredible. Furthermore, both parties had reason to fabricate. It will serve no purpose to
speculate on the motive for such untruths. It was apparent from the trial, however, that
management and the union seem to have a very adversarial relationship at this operation.
Consequently, in arriving at a decision in this matter, I have relied on the inconsistencies iii the
testimony and the fact that the Complainant has the burden of proving its case by a
preponderance of the evidence. Applying those factors, I conclude that the Complainant has
failed to prove that the company violated section 105(c) of the Act in any of these instances.

4

Incredibly, if the call to Henson was made on the 18th, the testimony of Henson and
Cupps is conflicting, unless one believes that Siko called Cupps atthe end his shift, and then
called Henson at the beginning ofhis following shift, to ask for the same.information which he
had supposedly already gotten from Cupps.

of

29 FMSHRC 422

Order
The Complainant, Thomas F. Wilson, has not established that James E. Siko made
statements which constituted adverse action under the Act. Accordingly, his Discrimination
Complaint filed against Oak Gr~ve Resources, LLC, and James E. Siko, under section 105(c) of
the Act is DISMISSED.

d~~·
T. Todd Hodgdon
Administrative Law Judge

Distribution:
Brian W. Dougherty, Esq., -Office of the Solicitor, U.S. Department ofLa:bor, 618 Church Street,
Suite 230, Nashville, TN 37219-2456
·
·
·
Thomas A. Smock, Esq., Michael D. Glass, Esq., Ogletree, Deakins, Nash, Smoak & Stewart,
P.C., Four Gateway Center, Suite 400, 444 Liberty Avenue, Pittsburgh, PA 15222
.

.

..

Patrick K. Nakamura, Esq., Nakamura, Quinn& Walls~ LLP, Lak:eshore Park Plaza, Suite 130,
2204 Lakeshore Drive, Birmingham, Alabama 35209-6701
Mr. Thomas F. Wilson, Miner's Representative, {]nited Mine Workers of America, 9326 Keenes.
Mill Road, Cottondale, AL 35453
/sr

29 FMSHRC 423

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 NEW JERSEY AVENUE, N.W., SUITE 9500
WASHINGTON, D.C. 20001

May30,2007
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA), on behalf
of LAWRENCE PENDLEY,
Complainant

TEMPORARY REINSTATEMENT
PROCEEDING
Docket No. KENT 2007-265-D
MADI CD 2007-05

V.

HIGHLAND MINING COMPANY, LLC,
Respondent

Mine ID 15-02709
Highland No. 9 Mine

Appearances: Jonathan Hammer, Esq., James Brooks Crawford, Esq., U.S. Department
of Labor, Arlington, Virginia, on behalf of the Complainant
Melanie J. Kilpatrick, Esq., Rajkovich, Williams, Kilpatrick & True, PLLC,
on behalf of the Respondent
Before:

Judge Barbour
ORDER OF TEMPORARY REINSTATEMENT

On March 22, 2007, Lawrence L. Pendley filed a discrimination complaint with the
Secretary of Labor's Mine Safety and Health Administration (MSHA). The complaint alleged
Highland Mining Company ("Highland") discharged Pendley as the result of"[c]ontinuous ·. ·
harassment from filing [a] safety complaint in October 2006." Appl. for Temp. Reinstat 't, Exh. B
2. 1 The complaint was investigated by MSHA Senior Special Investigator Kirby Smith, and on
April 25, 2007, the Secretary filed an Application for Temporary Reinstatement. The application
seeks Pendley' s reinstatement as a maintenance/parts delivery person, the position he held on
March 21, or to an equivalent position at the same rate of pay and with the same benefits.
In the application the Secretary expanded on Pendley's complaint and asserted Pendley
was discharged "because the company apparently believed ... based upon [Pendley' s] previous
protected activity ... [he also] was making safety complaints regarding the condition of the
mining equipment in the ... mine, including complaining ... coal had accumulated on the 3C
belt in depths from 12-24 inches." Appl. 2. The allegation about a prohibited accumulation

1

The complaint lists March 21, 2007, as the "Date ofDiscriminatory Action." Appl.for
Temp. Resins! 't, Exh. B at 1. Pendley was suspended with an intent to discharge on March 21
and was discharged on March 26.
29 FMSHRC 424

referred to an oral complaint telephoned to MSHA on March 21 by an unidentified miner. The
telephoned complaint resulted in an inspection pursuant to section 103(gj of the Act (30 U.S.C.
§ 813(g))[2] and to the citation of Highland for a violation of30 C.F.R. § 75A00. 3 ·
The case was assigned to me on April 25, 2007. On the following day, in a conferenced
telephone conversation with counsels and Pendley, counsel for Highland stated the ~ompany
desired a hearing on the application. I replied I would be unable to hear the matter within the ten
days specified in Commission Rule 45(c). 29 C.F.R. § 2700.45(c). The first date I could hear
the case was May 22, 2007, and I offered to request the case be reassigned to:another judge.
Counsels and Pendley advised me they were willing to wai~ethe rule's tiillelines and go forward
on May 22. The matter was heard on that date in Evansville, Indiana. At the close of the
hearing, counsel for Highland moved the application be dismissed. I deferred ruling. For the
reasons stated below, the motion is DENIED and the Secretary's application is GRANTED.·

THE LAW
When a discharged miner lodges a discrimination complaint, the Secretary shall
investigate the complaint,· and if she "finds the complaint was not frivolously brought" she may
apply for the complainant's reinstatement pending a final order on the complaint. .30 U.S.C. § ·
815(c)(2). If a hearing is held on the application, "the scope of ... [the] hearing ... is limited to
a determination as to whether the ... complaint was frivolously brought." 30 C.F.R. 2700.45(d);
see 30 U.S.C. § 815(c)(2). In Jim Walter Resources, Inc. v. Federal MineS.afety and Health
Review Commission, 920 F. 2d 738-747 (11th Cir. 1990), the court described a ''not frivolously
brought" determination as a finding the complaint was "not insubstantial or frivolous" and "not
clearly without merit." 920 FMSHRC at 747 and n.9.
·
As I noted in a letter addressed to counsels prior to the hearing, while the burden of proof
is on the Secretary, the burden is light. Cormirission Judge Arthur Amchan well described how a .
judge should analyze whether the.Secretary has ca.Tried the burden. If the judge concludes it is
"possible, but by no means certain, that the Secretary could prevail in a discrimination
proceeding," then the application should be granted. Secretary on behalf ofLoy Peters, etc. v.
Thunder Basin Coal Co., 15 FMSHRC 2290, 2293(November1993); ajf'd 15 FMSIIR.C 2415

2

Section 103(g) in pertinent part provides that a miner with reasonable grounds to believe
a violation of a mandatory safety standard exists may file a complaint with MSHA and, upon
receipt of the complaint, the agency shall .conduct a special investigation "as soon as possible."
30 U.S.C. § 813(g). The section also provides the complaint be reduced to writing and a copy be
given to the operator no later than the time of inspection. The section further mandates the name
of the. miner making the complaint shall not appear in the copy. Id,.
.

'

.

.

Section 75.400 prohibits accumulations of c~al dust, loose coal and other combustible
materials in the active workings of a mine.
3

29 FMSHRC 425

(December 1993).' The conclusion must be made within the framework of the elements of proof
ofa Mine Act discrimination proceeding, which means, among other things, the judge must
determine whether the Secretary has shown the complainant engaged in protected activity, and
that the adverse action was motivated in part by that protected activity. Secretary ex rel. Pasula
v. Consolidation Coal Co., 2 FMSHRC 2786(October1980), rev'd on other grounds sub nom.
Consolidation Coal Co. V. Marshall, 663 F. 2d 1211 (3rd Cir. 1981); Secretary ex rel. Robinette
v. United Castle Coal Co., 3 FMSRHC 803 (April 1981).

PROTECTED ACTIVITY AND REINSTATEMENT
At the heart of the contention Pendley's discharge violated the Act is the allegation
Pendley was let go because of his past discrimination complaints and because Highland's
management believed he filed the section 103(g) complaint with MSHA. The filing of
complaints under sections 105(c) and I 03(g) is protected. An operator cannot discharge an
employee because he or she engaged in protected activity. The operator can, however, prevail by
showing the discharge was in no part motivated by protected activity, or by proving it also was
motivated by the miner's unprotected activity and the operator would have taken adverse action
for unprotected activity alone. Pasula 2 FMSHRC at 2800; Robinette, 3 FMSHRC at 817-818;
see Eastern Assoc. Coal Corp. v. FMSHRC, 13 F. 2d 639, 642 (4th Cir. 1987).
There is no doubt Pendley engaged in protected activity by filing a complaint with the
Secretary pursuant to section 105(c)(I) prior to his discharge. The Secretary investigated that
complaint and, on September 25, 2006, she filed a complaint on behalf of Pendley alleging he
was suspended for three days without pay for making safety complaints to MSHA. The .
September complaint involved the hazardous sudden stopping of the mine hoist while it was
bringing Pendley underground. Pendley believed the incident involved Jack Creighton, a fellow
miner. Pendley also claimed Creighton harassed him in various ways and that the harassment
wa.S a safety risk. The Secretary's complaint was docketed as KENT 2006-506-D. 4
4

As the parties and I are well aware, the docket has a convoluted history. After the
complaint was filed, it was the subject of a settlement agreement between the Secretary and
Highland, a settlement I approved. Order Approving Settlement (January 18, 2007). Pendley
objected to the settlement, claiming he was not a party to the agreement. The Commission
treated the objection as a petition for review. It vacated the order approving the settlement,
reopened the case and remanded the matter to me for "appropriate proceedings." 29 FMSHRC
_(April 3, 2007). Prior to and at the temporary reinstatement hearing, counsels, Pendley and I
discussed the nature of the further "appropriate proceedings." We agreed the remanded case
should effectively be stayed pending a decision by the Secretary whether to file a complaint on
Pendley's behalf based on Pendley's March 22, 2007, complaint (the complaint which initiated
the temporary reinstatement application). We further agreed if a discrimination proceeding is
filed following the completion of the Secretary's investigation of the March 22 complaint,
Docket No. KENT 2006-506 will be consolidated with that proceeding and the cases will be
disposed of together. With this in mind, it is imperative the Secretary promptly complete her
29 FMSHRC 426

I grant the application for temporary reinstatement because I find it is "possible, put by,no
means certain" (Peters, 15 FMSHRCat 2293; ajf'd 15 :FMSHRC 2415 (December 1993)) the
Secretary could prevail on the allegation Pendley was suspended ''based on previous protected
activity." Appl. for Temp. Reinstat 't at 2. The Commission has recognized, "Direct evidence of
motivation is rarely encountered; more typically, the only available evidence is indirect."
Secretary ofLabor on behalf of Chacon v. Phelps D9dge Corp., 3 FMSHRC 2508, 2510
(November 1981), rev'd on other grounds, 709 F~2d 86 (D.C. Cir. 1983), In Chacon the
Commission listed some of the common circumstanti.µ indicia of discriminatory intent: (1) tQ.e
knowledge of the protected activity;' (2) hostility or animus toward the protected activity; (3)
coincidence in the time between the protected)~.ctiyity and the adverse action; and (4) disp~te
treatment of the complainant. See also Secretary ofLabor on behalf ofBaier v. Durango Gravel,
21FMSHRC953,957(September1999) ..
Here, the company obviously knew ofthe. pri0;r complaint involving the hoist and the
alleged harassment of Pendley by Creighton. · Pendley' s suspension on March 21, 2007, an<;l his
termination of March 26 followed another run".°in with <:;reighton, a c911frontation also involving
the hoist. ,Thus, the M(;lfch 21 incident with Creighton. again raised for the company the alleged
problems with the hoist and Pendley's prior complaints about Creighton's alleged harassment.
On the same day as the March 21 events, Pendley was suspended with an intent to discharge.
There was a clear coincidence in time between the protected activity and Pendley's discharge.
In addition, there was apparent disparate treatment handed out to Pendley in that
following the disagreement with Creighton after the hoistincident on March 21, Pendley was
suspended with an intention to discharge and then was fired. One of the reasons the company
gave for termin,ating Pendley' s employment was he assaulted Creighton. Resp. Exh. 2. {The
"assaulf'i~y<>lves adisputed push or shove Pendley allegedly gave Creighton when Pendley
encoilntered Creighton at the hoist control panel on March 21. At the time, Creighton was
allegedly participating in a safety test of the hoist.) The company maintained this was one of the
reasons for terminating Pendley, because after a prior incident with Creighton - an incident about
which Pendley complained - Pendley had been given a "last and final warning" by the company
because he "threatened violent behavior." Exh, R-1. However, Creighton, who agreed he had
difficulties involving Pendley, was not subject to the discipline given Pendley. ·Creighton was
reprimanded, but never was given a "last and final ... warning," even though he agreed he had
threatened to shove a gun down Pendley' s throat.
The fact Pendley was terminated following another occurrence involving the hoist and
Creighton, while Creighton was not given a last and final warning even after he "threatened
violent behavior," leads me to conclude Pendley's complaint was not frivolous and it is possible
the Secretary could prevail.
The possibility of prevailing is enough to warrant Pendley' s temporary reinstatement.

investigation.
29 FMSHRC 427

However, the holding should not be taken as an indication the Secretary ultimately will prove the
company violated section 105(c)(l) of the Act. 30 U.S.C. § 815(c)(l). The company argues, and
may well establish, even given Pendley' s protected activity, Pendley still would have been
discharged. The company alleges one reason for his discharge is that he harassed and orally
abused the company's controller, Sheila Gaines; its payroll clerk, Sharon Hubbert; and its mine,
account manager, Roger Wise. It further alleges the March 21 incident involving the hoist and
Creighton actually constituted interference by Pendley With a safety procedure and a physical
assault on Creighton.. See Exh. R-2. However, the merits of these.contentions are beyond the
scope of this order. Rather, they constitute at leasrpart of a defense the company will
presumably put forward at a hearing if a discrimination complaint is filed by the Secretary.
Finally, although in seeking temporary reinstatement the Secretary alleged the .filing of a·
section 103(g) complaint and the resulting issuance of a violation based on that complaint was a
reason for Pendley's dismissal, she essentially offered little evidence to link the complamt and
the citation with the allegedly prohibited silspension with intent to discharge. Given my finding
the evidence regarding Pendley' s prior protected complaint, his March 21 :conflict with Creighton
and his subsequent suspension and termination is sufficient to send Pendley temporarily back to
work, I do not need to decide if the allegations regarding the section 103(g) complaint and the
resulting citation are valid reasons for Pendley's reinstatement. I note, however, the Secretary's
evidence is what can charitably be described as ''weak." fudeed, a review of the record confirms
the Secretary established little more than the section 103(g) inspection and the resulting citation
occurred the same day as Pendley's suspension with intent to discharge. Should a section
105(c)(2) (30 U.S.C. § 815(c)(2)) complaintbe filed by the Secretary, more than what was
offered will have to be shown to establish the section 103(g) complaint and the citation are
reasons to find Highland discriminated against Pendley. At this point, however, such concerns
are matters for another day. The only issue now .before me is whether Pendley's complaint was
:frivolously brought, and I conclude the Secretary has established it was not.

ORDER
Highland IS ORDERED to reinstate Lawrence Pendley to the position from which he
was suspended with intent to discharge on March 21, 2006, or to an equivalent position, at the·
same rate of pay and with equivalent duties.

J7vv;.dfl5ffa/t~
David F. Barbour
Administrative Law Judge
(202) 434-9980

29 FMSHRC 428

Distribution: (Certified Mail and by Facsimile)
Jonathan R. Hammer, Esq., U.S. Department of Labor, Office of the Solicitor, 1100 Wilson
Blvd., Suite 2200, Arlington, VA 22209-2247
Melanie J. Kilpatrick, Esq., Rajkovich, Williams, Kilpatrick & True, PLLC, 2333 Alumni Park
Plaza, Suite 310, Lexington, :KY 40517
/ej

29 FMSHRC 429

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 NEW JERSEY AVENUE, N.W., SUITE 9500
WASHINGTON, D.C. 20001

June 1, 2007
CIVIL PENALTY PROCEEDJNG

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. KENT 2006-120
A.C. No. 15-18280-74581

v.
CENTRAL APPALACHIA MINING, LLC,
Respondent

Hunts Branch Freeburn

DECISION
Appearances:

Mary Sue Taylor, Esq., U.S. Department of Labor, Nashville,
Te:nnessee, on behalf of the Petitioner
Mark Heath, Esq., Spilman, Thomas & Battle, PLLC, Charleston,
West Virginia, on behalf of the Respondent

Before:

Judge Barbour

This case is before me on a petition for the assessment of civil penalties filed by the
Secretary of Labor on behalf of her Mine Safety and Health Administration (MSHA) against
Central Appalachia Mining, LLC (Central Appalachia or the company) pursuant to sections 105
and 110 of the Federal Mine Safety andHealth Act of 1977 (the Mine Act or Act) (30 U.S.C. §§
815, 820). The Secretary alleges Central Appalachia is responsible for two violations of the
Secretary's safety standards for surface coal mines. She also alleges the violations were
significant and substantial contributions to mine safety hazards (S&S) and were caused by the
company's moderate negligence. The Secretary seeks civil penalties totaling $5,228. The
company denies the allegations. The case was tried in Pikeville, Kentucky. The parties have
submitted helpful briefs.
The citations involve events surrounding the blasting of a highwall at Central
Appalachia's Hunts Branch Freeburn Mine, a surface coal mine located in Pike County,
Kentucky. The highwall was drilled, loaded and blasted by Virginia Drilling, the company's
independent contractor. 1 The blast went awry, sending flyrock into the area below and in front of

1

Roger Cantrell, Central Appalachia's safety director, testified Virginia Drilling contracts
"to do the drilling and the blasting for surface coal mines in different areas of [Kentucky]." Tr.
202. At the mine, Virginia Drilling did everything with regard to explosives. In Cantrell's
opinion, it provided a "complete turn key job." Tr. 203; see also Tr. 203-204.

29 FMSHRC 430

the highwall (''the pit"), an area where miners were working. 2 A miner was struck and injured.
MSHAinvestigated and, as a re~ult of the investigation, the agency alleged tlie company's
ground control plan failed "adequately [to] provide precautions ... to prevent flyrock or to
remove miners to a safe location" and the company failed to give "an ample warning" to miners
in the pit prior to the blast. Gov't Exh. 7, Gov't Exh. 6.

THE ACCIDENT AND THE INVESTIGATON
Robert Bellamy works for MSHA as a mining engineer in the agency's Pikeville,
Kentucky, office. As a membe:J," of the Roof Control and Impoundments Department, .llls duties
include reviewing Il}ining plans submitted to MSHA, plans dealing with roof control,
impoundments, and ground connol. He also investigates accidents for the agency. Tr. 26. Prior
to joining MSHA, Bellamy worked for three to four years as a certified blaster. Tr. 27, 115.
On July 13, 2005, Bellamy learned there had been an accident at tlie company's mine. He
was assigned to investigate it, and on the following day he wentto tµe.mine. Tr. 30-31. On July
14, the accident site was essentially the same as on July J 3, the day the accident occurred. Tr..
32. Bellamy took several photographs of the site. He took a photograph from the top of the
high wall. Tr. 35, 38. Gov't Exh. 1. The photograph shows several pieces of equipment in the
pit. Two are red in color. The largest of the two is the highwaU miner. It is the piece of
equipment closest to the highwall. Tr. 36-37; Gov'tExh. 1. l'he smaller piece of equipment
pictured to the right of the highwall miner is the generator. Tr. 37; Go.v't Exh. 1. Behind the
miner and sloping away from the highwall is a ramp of coal. Tr. 38; Gov't Exh. 1.

Bellamy also took a second photograph from the top of the highwall, but from a. location
closer to the equipment. The photograph shows the same equipment and the same coal ramp
depicted in the first photograph (Gov't Exh. 1). Tr. 39-44; Gov't Exh. 2.
Bellamy took a third. photograph from the floor of the pit. The photograph depicts the
highwall miner and a blue supply truck. The supply truck is next to the highwall miner. The
photograph also depicts a yellow loader to-the le:tl of the miner and a white pickup truck to the
right of the miner. Tr. 45, 49-50; Gov't Exh. 3.3 Although the damage is not visible in the
photograph, Bellamy testified the highwall miner, the blue supply truck, the yellow loader and
the white pickup truck were hit and damaged by flyroc;k. Several pieces of flyrock are visible in
the photograph. Tr. 49; Qov't Exh. 3.

2

"Flyrock" is defined in part as, "The rock fragments which are thrown and scattered
during quarry ... blasting." U.S. Department of the Interior, A Dictionary.ofMining Mineral,
and Related Terms 1968 at 450 (D:MMR. TJ.
3

The pickup truck was used by then pit foreman, Dave Nichols. Tr.· 51. At the time of
the hearing, Nichols no longer was employed by Central Appalachia. Tr. 186.
29 FMSHRC_431

A fourth photographshows the side of the highwall miner. To the left of the miner the
rear end of the blue supply truck is visible, as are pieces of the truck's front fender. The fender
was hit by flyrock, some of which is depicted. Tr. 46-47, 50; Gov't Exh. 4.
A fifth, and final, photograph shows the front of the blue supply truck. In addition to the
damaged fender, the photograph reveals "extensive damage" (Bellamy's words, Tr. 51) to the
truck's engine compartment. Tr. 47-48; Gov't Exh. 5. The white pickup truck is pictured in
back of the supply truck. Its passenger side door is damaged. Tr. 51; Gov't Exh. 5.
Bellamy "informally" interviewed and questioned those working in the pit at the time of
the accident. Tr. 52. Bellamy learned the shot causing the accident consisted of approximately
48,000 pounds of AN-FO. Tr. 52.4 He also learned the highwall miner was moved into the pit
six days before the accident. Once the miner was in the pit, two shots were fired. The shots were
closer to the highwall miner than the July 13 shot, which meant on July 13, material from the
previous shots was piled in front of the July 13 shot area. Tr. 126'"127. No flyrock traveled into
the area of the highwall miner during either of the pre-July 13 ·shots, which is one reason neither
Virginia Drilling nor the company anticipated flyrock problems on July 13. Tr. 53.
Central Appalachia's foreman, Dave Nichols, testified on July 13, Jay Stewart, Virginia
Drilling's blaster, spoke with him shortly before 4:05 p.m. As Nichols recalled, Stewart told him
the blasters were "going to put a shot off[,] that ... [Nichols and his crew] were not in the blast
area, that ... [they] were safe, [but] to ... [stay clear of] the highwall in case ... [the shot]
shook the ground and something loose fell off." Tr. 190, Tr. 123-124. Nichols was sure Stewart
did not say to remove miners from the area in front of the highwall. Tr. 123, 190. Nichols was
not surprised by this because the shot on July 13 was farther away from the highwall miner than
the previous shots. Tr; 190.
After talking to Stewart, Nichols advised his crew Virginia Drill was going to fire a shot
and to watchfor rocks coming offthe highwall after the shot, Tr. 134, 191. When Nichols
spoke to the crew, the engines of the generator, the highwallminer and the loader were running.
Tr. 192. Nevertheless, Nichols believed the crew heard what he said. However, after the
accident, he learned the crew did not hear him. Tr. 192. ·
Nichols then went to the tailgate of his pickup truck. The shot was fired shortly
thereafter. Tr. 56. Miners Steven Tackett and Travis Tackett were working near the highwall
miner changing the miner's air compressor. Tr. 56. Steven Tackett told Bellamy they were not
advised the shot would be detonated. There was no warning signal. They first learned about the
shot when the AN-FO exploded. Tr. 55.
Upon detonation of the shot, Steven Tackett jumped behind the miner, and Travis Tackett
dove under the supply truck. Travis Tackett was not fast enough. He was struck in the leg by
4

AN-FO is defined as "Amonium nitrate fuel oil blasting agents." D.M.MR.T. at 38.
29 FMSHRC 432

flyrock. Tr. 58. He suffered a compound fracture. Tr. 58. 5
Although affected miners in the pit did not }iear a warning, Bellamy ~eameci that Jive
minutes prior to the shot, Virginia Drilling sounded an initial warning signal. Then, one minute
before the shot, Virginia Drilling sounded a second signal. Bellamy agreed Virginia Drilling was
responsible for signaling miners to warn then;i when a shot was about to go off. Tr'. 1~3-124.
The signal was required so miners in the blasting area could leave or take cover'. tr. 66. To meet
its responsibility, Virginia Drilling used a.truck-mounted siren. Tr. 63. During the:investigation,
Bellamy asked Virginia Drilling personnel to position the truck where it had been ()l.l July 13, and,
to sound the siren when the equipment in the pit was running. When .this was done, .he could not
hear the siren. Tr. 60-63, 135; see Gov't Exh. 4.
Nichols.also did not hear the five-:minute and one-minute warnings. Tr. 195.. Nichols
testified this was because of the noise.level in the pit. Tr. 196. Because it was not unusual for
the noise in the pit to mask the sound of the siren, Nichols testified he relied on oral warnings
from the blasters. He never questioned what they told him. Tr. 197, 200.
As to whose responsibility it was to move the miners out of the blast area on July 13,
Bellamy stated "a lot of responsibility ... [went] to ... [Virginia Drilling and its] blaster." Tr.
103. He agreed, under the laws of the Commonwealth of Kentucky, "the ... blaster [was]
actually in charge of the blasting operation." Tr. 117 .. Therefore, when asked who should make
the decision to pull miners out of the blast area in order to "get away form a shot," Bellamy
stated, "I think the blaster should. And I think it is state law." Tr. 117.
State officials also investigated the accident, in part to determine the source of the
flyrock. They concluded the rock originated in the right comer of the shot area, adjacent to a
previously shot area. Joint Exh.1; Tr.147-148. Bellamytestified there are various causes for
flyrock. It can be caused by joints in the rock which direct the rock to "blow out," weak areas in
the rock strata, or by a misfired shot. Tr. 79-80. Bellamy cautioned, "[E]very shot ... is not
going to go off exactly as ... intended." Tr. 79-80. 6

THE CITATIONS
As a result of the investigation, Bellamy issued Citation No. 7416150 to the company.
The citation alleged a violation of section 77 .1000, a mandatory standard, requiring an operator to
"establish and follow a ground control plan for the safe 'Control of all highwalls." Under the

5

Because of the injury, Bellamy could not interview Travis Tackett. Tr. 57.

6

Bellamy did not find fault with the way Virginia Drilling laid out the shot on July 13.
Tr. 168. The shot was set up to produce the result Central Appalachia wanted - i.e., to break
''the rock up into sizes that can be handled by ... [Central Appalachia's] equipment in order to
excavate ... and remove it." Tr. 77
29 FMSHRC 433

standard, the plan must also ''insure safe working conditions." 30 C.F.R. § 77.1000;- Gov't Exh.
7; see Tr. 89-90. Bellamy believed Central Appalachia's established ground control plan did
"not adequately provide precautions ... to prevent flyrockor to remove miners to a safe location
prior to blast detonations." Gov't Exh. 7; see also Tr. 96.
Bellamy explained, after the citation was issued, Central Appalachia supplemented its
plan by requiring, among other things, the highwall mine foreman and production foreman to
withdraw all miners in the affected blasting area to a safe distance. Tr. 100-101.7 The purpose of
the supplement was to take "some of the guesswork" out of withdrawing miners from a blast area
by outlining Central Appalachia's "responsibilities as far as making sure ... people are out ofthe
way of the blast." Tr. 102.
With regard to Central Appalachia's ground control plan, Bellamy noted section 77.1000
requires the agency to "ackno~ledge" the plan, and he described the process MSHA follows. Tr.

7

Four procedures were specified in the supplement:
1. A certified blaster will directly notify
the Highwall Miner Foreman and
Production Foreman of the impending
blast.
2. Upon receiving notification, the Highwall
Miner Foreman and Production Foreman ·
will withdraw highwall miners and other ·
employees in the affected blasting area
to a safe distance.
3. The horn or siren used by the certified
blaster shall be of a sufficient decibel
level to be heard by employees in the
affected blast area.
4. The blast will not be detonated untilall
employees within the affected blast area ·
have been withdrawn.

Gov't Exh. 9 at 3.
Subsequent to the accident, items 3 and 4 were suggested to all surface operators in the
district for inclusion in their ground control plans. Tr. 157; see also Tr. 217. fu addition, they
were added to the ground control plan form MSHA makes available to operators. Tr. 104-105,
155-156.
29 FMSHRC 434

29. The MSHA District Manager ''just acknowledges that the plan [isl submitted. [The plan h_as]
... not really gone through a real thorough review or an onsite investigation." Tr. 30. IfMSHA
believes things should be added or changed, MSHA representatives advise the operator and
arrange a conference to discuss the matter. Tr. 152.
fu Bellamy's opinion, the purpose of a ground control plan is to ensure the stability.of
highwalls, spoil banks and pits and, thus, to ensure safe working conditions. See Tr:. 90.
Therefore, he believed an adequate ground control plan should address "various aspects ... [of]
highwall configuration" Tr. 93.8
·

The plan in.effect at.the mine on July 13 was submitted to MSHA onlune2, 2005. It
was acknowledged by.the MSHA District Manager on June 7. Tr. 153; Gov't Exh. 8. At the
time, MSHA did not express any concerns. Tr. 153. Nevertheless, MSHA advised C~ntral
Appalachia the plan was open to re-evaluation if experience established it was in any part
inadequate or if conditions developed that were not addressed in the plan. Tr. 94-95. Bellamy
identified a cover letter sent by MSHA District Manager Kenneth.Murrayto Cantrell. Gov't Exh.
9, Tr. 95. The letter stated in part, "[T]his plan will be evaluated any time there is a question of
the adequacy of the ... Ground Co:ntrol Plan." Gov't Exh. 8.
Bellamy also issued Citation No. 7416151 to the company for an alleged violation of
section 77.1303(h). Gov't Exh. 6. Section 77.1303(h) requires: "All persons shall be cleared
and removed from the blasting area unless suitable blasting shelters are provided to protect men
endangered by concussion or flyrock from blasting." Bellamy believed this requifement was
violated. He concluded the miners were in a blasting area because "of the orientation of the
location of the employees relative to the shot." Tr. 64. They were "in the direction of the free
face of the shot." Tr. 64. 9 In Bellamy's opinion;, "anytime you're in front of that shot, in front of
the free face of it, you're in the blast area." Tr. 64, see also Tr. 66, 81. Therefore, the miners
should have been removed or been provided with shelters.
Bellamy further maintained flyrock always has to be taken into consideration. He stated,
"[J]ust because you didn't have flyrock on the previous.shot, that doesn't necessarily mean

8

Although an operator is not required to use an MSHA-provided form for its plan,
Bellamy testified the agency encourages them to do so. "It makes it easier for both the operators
and for ... [MSHA] .... to have certain information ... [MSHA].,. want[s] ... in the plan."
Tr. 97. Once in possession of the form, an operator can supplement it by including its "own
sketches of [its] highwall and any particular thing ... [it] think[s] needs to go in the plan." Tr.
97, 151.
9

According to Bellamy, the "free face" was an "area that ha[d] been already blasted in the
past," an area where "the rock had already been removed." Tr. 68,
29 FMSHRC 435

you're not going to have it on ... [the next] one." Tr. 81; see also Tr. 73. "Once you set a blast
up ... [y]ou have to take all precautions to remove the people from the blast[ing] area/'. Tr. 6566.
Bellamy could not say how far miners should withdraw to be outside the blasting area.
He explained, "it's going to depend on a lot of different factors. The size of the shot, how much
explosives are being used, how the shot's laid out, ... the type of rock that's being shot, [and]
the hardness[of the rock]." Tr. 66-67, 117.
Section 77.1303(h) also requires an "[a]mple warning ... be given before blasts are
fired." Bellamy believed the requirement was violated because although warning signals were
sounded/they were not heard by the crew in the pit; nor was the crew warned of .the shot by the
foreman. Tr. 55, 63.
Bellamy issued the citation to Central Appalachia because Nichols, who failed to
effectively warn the miners, acted for the company. As the foreman, he was responsible for the
safety of those working under him. Tr. 83. In Bellamy's opinion, Nichols should have removed
the employees from the blasting area or given them warning of the shot so they could take cover.
Tr. 83. Nichols was wrong to rely on Stewart. Tr. 85-86. Nichols should not have taken the
chance he and those under his supervision would be safe. Rather, he should have said to Stewart,
"we're getting out of here." Tr. 87. Leaving himself and his miners positioned in front of the
shot ''was a dangerous place to be." Tr. 88.

THE VIOLATIONS
CITATION NO. 7416150
Citation No. 7416150 states:
The ground control plan established by the
operator does not insure safe working conditions.
On July 13, 2005, a non-fatal accident occurred
when an employee of the highwall miner crew
was struck by flyrock from a nearby blast detonation. The ground control plan does not adequately
provide precautions to be taken by the operator to
prevent flyrock or to remove miners to a safe
location prior to blast detonations.
Gov't Exh. 7,
As previously noted, section 77 .1000 in part requires each operator to:

29 FMSHRC 436

[E]stablish and follow a ground control plan for
the safe control of all hjghwalls, pits and·spoil
bank:s .... which shall be consistent with prudent
engin.~ering design and will insure safe. working
conditions.
The Secretary asserts section 77.1000 places a ground control plan "under the specific
control of the operator.". Sec .• Br. 8. fu the Secretary's view, "The fact Nichols felt •.. it was not
his responsibility to assure th~ safety of his crew ... demonstrates ... the ... plan wru;
inadequate to assure the safety of
highwall crew." Sec. Br. 8 .

the

.Central Appalachia responds it did not violate any provisions of the plan in effect on July
13. To draft the plan, the company used forms provided by MSHA, and there was notltj.ng on the
forms requiring information regarding the control of flyrock. The company notes that prior to the
accident the agency never raised concerns regarding blasting security in the context of the
company's ground control plan. Cent. Ap. Br. 7. Central Appalachia also states it knows of no
other instance in which an operator has been cited for failing to have an adequate plan after its
plan was "acknowledged;' byMSHA. Cent. Ap. Br. 12. Moreover, it argues section 77.1000
does not address blasting procedures but rather focuses
. on the "safe control of all highwalls,
.
. pits
and spoil banks." Cent. Ap. Br. 12 (quoting section 77.1000). In Central
Appalachia's
view;
.
.
.
section 77.1000 "is simply inapplicable to the acts MSHA alleges have been committed." Cent.
Ap. Br. 13. It is the Secretary, notthe operator, who ''ultimately bears responsibility.for a mine
plan's silence ... ."Id. 13 ...
.

.

.

.

I am not persuaded by the, company's arguments. As I read the standard, among its
requirements is the provision all surface coal mine operators, of whom Central Appalachia is
one, submit a ground control plan ''which ... will insure safe working conditions'." The
requirement to "insure safe working conditions" is a mandate over and above the particular
requirements contained in the plan itself, which means although an operator may comply with all
parts of its submitted and acknowledged plan, it may stillbe in violation ofthe standard ifthe
plan does not provide a safe workplace. While it is true the Secretary must acknowledge the
plan, it is the operator first and foremost who must make certam the plan "insure[s] safe working
conditions/' and if the plan does not, the operator- violates the standard.
It is clear Central Appalachia's plan did not "insure safe working conditions," because it
did not require miners in the blasting area to be removed to a safe location or to be provided with
shelter prior to the shot. As the testimony establishes, on July 13 those working in the pit had no
knowledge the shot was about to be fired. As a result, they scrambled for cover as flyrock flew
toward thelll. With no provision to.insure the miners were out of the affected area or were
otherwise out of the way of possible flyrockprior to the shot's detonation, safe working
conditions were not insured, the plan was defective and section 77 .1000 was violated.

29 FMSHRC 437

I have no doubt it is exasperating for an operatot to sublirit a ground control plan by
essentially completing a fonn provided by MSHA, to have the plan· acknowledged by the MSHA
district manager, and then to learn, based on a subsequent event, the acknowledged plan does not
meet the requirements of the standard~ However, the scenario does not contravene the Act. The
burden of compliance is the operator's, not, as counsel for the company incorrectly implies
(Cent. Ap. Br. 15), the Secretary's. Moreover, it is far from unusual for a post-event
investigation to result in the issuance of a citation for something neither the operator nor the
agency contemplated.. Just as post-event revelations inform our everyday lives, so knowledge
growing outof an investigation informs the agency's ongoing enforcement activities. This
stated, the fact neither party anticipated the company's section 77.1000 compliance
responsibilities revealed as necessary by the accident is not without a consequence, for while the
lack of foresight does not excuse the violation, it impacts the negligence attributable to Central
Appalachia.

S&S AND GRAVITY
An S&S violation is a violation "of such nature as could significantly and substantially
contribute to the cause and effect ofa ... mine safety or health hazard." 30 U.S.C. § 814(d). A
violation is properly designated S&S, "if; based upon the particular facts surrounding that.·
violation, there exists a reasonable likelihood that the hazard contributed to will result in an
injury or illness of a reasonably serious nature." Cement Div., Nat 'l Gypsum Co., 3 FMSHR.C ·
822, 825 (April 1981 ). To establish the S&S nature of a violation, the Secretary must prove: (1)
the underlying violation; (2) a discrete safety hazard - that is, a measure of danger to safetycontributed to by the violation; (3) a reasonable likelihood the hazard contributed to will result in
an injury; and (4) a reasonable likelihood the injury will be of a reasonably serious nature.
Mathies Coal Co., 6 FMSHRC 3-4(January1984); accord Buck Creek Coal Co., Inc. 52 F. 3d
133, 135 (7th Cir. 1995); Austin Power Co., Inc. v. Sec'y ofLabor, 81F.2d 99,103 (5th Cir.
1988) (approving Mathies criteria);
It is the third element of the S&S ·criteria that is the source of most controversies ·
regarding S&S findings. The element is established only if the Secretary proves "a reasonable
likelihood the hazard contributed to will result in an event in which there is an injury." U.S. Steel
Mining Co., Inc., 7 FMSHRC 1125, 1129 (August 1985). Further, an S&S determination must
be based on the particular facts surrounding the violation and must be made in the context of
continued normal mining operations. Texasgulf, Inc., 10 FMSHRC 1125 (August 1985); U.S.
Steel, 7 FMSHRC at 1130.
Finally, the S&S nature of a violation and the gravity of a violation are not synonymous.
The Commission has pointed out that the "focus ofthe seriousness ofthe violation is not
necessarily on the reasonable likelihood of serious injury, which is the focus of the· S&S inquiry,
but rather on the effect of the hazard if it occurs." Consolidation Coal Co., 18 FMSHR.C 1541,
1550 (September 1996).

29 FMSHR.C 438

Given my conclusion the Secretary established a vi.olation of section 77.1000, the first of
the Nat'/ Gypsum factors has been met. Nex.t is the. question of whether the record supports
finding the failure to ensure miners were out of the affected, :area ()r were otherwise out ofthe
way of flyrock prior to the detonation of a shot posed discrete safety hazard... There is no doubt
it did. The hazard was the subjection of the miners to possible injury from flyrock. In other
words, the hazard was exactly what happened. Moreover, as the July13 incident showed, the
failure to ensure the miners were removed or otherwise protected prior to detonation was
reasonably likely to result in a serious, if not a fatal, injury.. 9nce flyrock was set in motion,
miners in the affected area had but seconds to react and protect themselves as.best they could.
Given the amount of flyrock that could be produced, the short time miners had to react and the
limited areas within which they could take cover, I conclude there was a reasonable likelihood
failure to ensure miners were out of the area before the detonation or were otherwise protected
would result in an injury or injuries of a reasonably serious nature. Indeed, in the instance at
hand, Travis Tackett was lucky he was not killed. For these reasons, I find the violation was
S&S.

a

.

.

I also find the violation was serious. The effect o_f the failure to en,sure the miners were
removed from the affected-area or were otherwise protected prior to the detonation was the direct
result of Travis Tackett's injury, and others in the affected area of the pitwere fortunate to escape
his fate.

NEGLIGENCE
Inspector Bellamy found the violation was due to Central Appalachia's "moderate"
negligence. Gov't Exh. 7. I conclude, however, the company's negligence was low. While it is
true the gravity of the likely injuries caused by flyrock warranted preventative vigilance on the
company's part, a finding of negligence must take into consideration all of the circumstances
surrounding the violation. Those circumstances include the fact Central Appalachia reasonably
believed the care it exercised met the circumstances it faced.
First, Central Appalachia believed its ground control plan, as .~knowledged my MSHA,
was adequate. The agency provided Central Appala~hia with the MSHA"."made form for its plan
and, once the plan was submitted, the agency acknowledged without comment the plan's receipt.
In addition, as Bellamy admitted, prior to July 13, MSHA did not require anything dealing with
flyrock to be included in an operator's ground control plan. Only after the accident did MSHA
require provisions ensuring miners hear warning signals and be ~emoyed from a blast site before
a detonation. Tr. 98-99. All of these things gave the plan. as submitted and acknowledged
MSHA' s imprimatur and lead to the company's .good fajth, reasonable belief it was in
compliance. .
.
.
.
.
Second, MSHA did not dispute the testimony of Cantrell regfil.ding the services provided
the company by its contractor, Virginia Drilling (Tr. 202-204). It is clear from the testimony
Virginia Drilling was completely in charge of the blasting operation. Tr. 203. The contractor

29 FMSHRC 439

provided everything with regard to explosives. It also is clear prior to the accident MSHA
understood Virginia Drilling's role at the mine, including the contractor's determination of the
blasting area and its sounding of the siren prior to detonation; Despite this knowledge, and its
knowlege of the contents of the plan, MSHA did not express a single safety concern to Central
Appalachia. See Tr. 215.
Given the lack of concern by MSHA prior to the accident and the reasonable reliance by
Central Appalachia on its plan as acknowledged and on Virginia Drilling, I find the company's
lack of care is greatly mitigated.
CITATION NO. 7416151
Citation No. 7416151 states:
An ample warning was not given to the miners
working on the highwall miner crew in the ...
pit on July 13; 2005, on the second shift
prior to a blast detOnation which produced flyrock
that caused an injury to a miner. The miners
were not removed from the affected area and a
warning signal which was audible to the highwall miner crew was not given.
Gov't Exh. 6.
Section 77.1303(h) requires:
Ample warning [shall be] given before blasts
are fired. All persons shall be cleared and
removed from the blasting area unless suitable blasting shelters are provided to protect
·men.endangered by concussion orflyrock
from blasting.
The Secretary argues the standard should be interpreted from the standpoint of "a
reasonable person with knowledge of the particulars of the shot." Sec. Br. 9. She states a
reasonable person in Nichols' position would have "consider[edJ all possible consequences and
outcomes including where flyrock mightland diiring ... [the] blast." Id. 10. She argues Nichols
failed to consider whether flyrock might occur and where the affected area would be if it
occurred. Based on what actually happened, the Secretary finds it "clear" Nichols did not act
reasonably. Id.

29 FMSHRC 440

The Secretary also observes Nichols was unaware.crew members did not know when the
explosion would occur. This, too, was not in keeping with the ."reasonable person" standard.
Sec. Br. 10. The Secretary sums up:
A reasonable surface forem~ ... :would
have known first that there are sign~s which
are required to be sounded to assure that_
persons in the blast area know about a
forthcoming blast and &econd that miners
working in the zone where flyrock could
occur should be given that warning or removed from the danger zone. Nichols did
neither of these things.
Tr. 11.
Central Appalachia concentrates its argument on the definition of "blasting area." 10 The
company points to the Commission's holding in Hohet Mining and Construction Company:
To establish a violation of ... [section
77.1303(h)], based on a failure to.clear and ..·
remove all persons from the blasting area,
the Secretary must prove that an operator
has failed to clear and remove all persons .
from the "blasting area," as that term is de-.
fined in section 77.2(f). This requires the
Secretary to establish the factors that a
reasonably prudent person familiar with.
mine blasting and the protective purposes
of the standard would have c()nsidered in
a determination under all of the circumstances posed by the blast in issue. The
.Secretary must prove that the factors were
not properly considered or employed.

9 FMSHRC 200, 202(Fel>ruary1987) (citations omitted).

10

"Blasting area" is defincxt in section 30 C.F.R. §77.2(f) as, ''the area near blasting
operations in which concussion or flying material can reasonably be expected to cause injury."
30 C.F.R. § 77.2(f).
29 FMSHRC 441

Under this holding, the company argues a "blasting area" can be based on several factors
including: the results of prior shots, the amount and type of explosives used, the depth of holes
constituting the shot, and the topography. Cent. Ap. Br. 16-17. Virginia Drilling's blasters
determined the affected miners were not in a blast area based on the fact two prior shots had been
detonated closer to the highwall miner pit without ii:tcident and rubble from the prior shots
created a buffer between the shot and the crew. Id. 17. Thus, according to Central Appalachia,
the decision of the blasters as to what constituted the blasting area was reasonable.
The company also argues the Secretary did not establish the lack of an "ample warning"
to the affected miners. In the company's view, since there is no regulatory definition of "ample
warning," the term must be defined in the context of the facts of the case. Central Appalachia
notes the blaster sounded two siren warnings before the blast, in accordance with state law. In
addition, Stewart told Nichols the shot would be fired and Nichols, in tum, told his crew. It is
Central Appalachia's contention the siren's soundings and the oral warning taken together
constitute an "ample warning" and come within the meaning of the standard. Cent. Ap. Br. 18.

The Blastine Area
The citation charges the July 13 detonation produced flyrock and "miners were not
removed from the affected area." Gov't Exh. 6. The company does not dispute the allegations.
It also agrees blasting shelters were not provided for the miners. The unresolved question is
whether the miners were in a "blasting area."
The Secretary bears the burderi of proof when alleging a violation. As the Commission
has pointed out and as Central Appalachia has noted, when the Secretary charges miners were not
removed from a "blasting area," she must establish what reasonably could have been expected to
constitute the area. Hobet Mining, 9 FMSHRC 200, 202 (February 1987). It is not enough to
reply on the fact flyrock landed in the area, 9 FMSHRC at 202-203. Rather, the Secretary must
consider "the results of prior shots ... [and] a number of variables .... inelud[ing], but ... not
limited to, the amount and type of explosive used, the depth of the hole that constitute the shot,
the topography, and the expertise of the blaster." 9 FMSRHC at 202-203.
Although inspector Bellamy testified the blasting area has to be "defined for each
individual shot," and a determination as to what constitutes· a blasting area has to be "based on a
lot of different factors" (Tr. 80), such as "[t]he size of the shot, how much explosives are being
used, how the shot's laid out, ... the type of rock that's being shot, [and] the hardness [of the
rock]" (Tr. 66-67, see also Tr. 117), the Secretary presented no cogent testimony linking such
factors to what reasonably could have been expected to occur on July 13. For example, Bellamy
noted 48,000 pounds of AN-FO were used in the shot (Tr. 52), but there was no follow-up
testimony as to what this might (or might not) signify. Bellamy also testified he did not conduct
a complete investigation of how the holes containing the explosives were arranged; nor did he
thoroughly investigate other details of the shot. Tr. 168. fu addition, there was no testimony
regarding the specific topography of the shot area and its impact, if any, on a reasonable

29 FMSHRC 442

determina,tion of the extent of the blasting area, except for Bellamy's agreement that material
fromtwo prior shots had piled between the affected miners aµdthe site of the detonation. Tr... ·
127, 130. 11 Moreover, the Secretary did not subpoena the blasters, so there was no direct
testimony from those who knew best about how the. blasting-area was determineci.
Rather than provide evidence regarding the variables the _Commission stated go into the
making of a blasting area determination, the main thrustofthe Secretary's testimony centered on
Bellamy's assertion the location of the affected employees in front of the. free face virtually
guaranteed they were in the blasting area. See, e.g., Tr. 64 (miners were in the blasting area
"because of the orientation of$e location of the employee~relative to the shot"); See also Tr. 64
(miners working in front of a free face are in the blast area); and see Tr. 81 (flyrock can occur
"on any shot;'' and miners should not "work in :front of [a] shot.'') It may be that considering an
area in front of a shot. to be the sole or nearly sole determinant of a "blasting area" is a perfectly·.·.
reasonable way to construe the standard. However, without more testimony regarding why that
determinant should override other potential determinants and why the determinant makes the
others irrelevant, there is an insufficient evidentiary basis to conclude all persons were not
"cleared and removed from the blasting area" as requiredby section 77.1303(h).
Ample Warnine
The question remains whether an "ample warning [was] ... given before [the blast] was
fired.'' The citation charges it was not, because there was no ''warning signal which was audible,
to the highwaJl miner crew," Gov'tExh; 6. I agree. Although "ample" is p.ot defined in the
regulations or the.Act, its meaning is. commonly under&tood to connote something that is
"marked by extensive or more than adequate size, volum,e,: space or room." Webster's Third New
International Dictionary (1993) 74. fu the context of the regulation, the warning signal must be
"more than adequate," which, among other things, means it must be heard. Here, there is no
dispute the signals given on July 13 - the sirens and Nichols' .vocal message to the miners - were
not heard by the miners. Tr. 55, 59, 63, 122, 192. Therefore, the warning signals were not
"ample," and Central Appalachia violated this part of the regulation. 1•2
S&S AND GRAVITY
I have found the failure to provide the miners in the pit a warning they could hear prior to
detonation of the shot was a violation of section 77.1303(h). I also find the violation created a

11

The·presence of the material, if anything, supports Central Appalachia's contention
Virginia Drilling's blasters acted reasonably, as do the facts on two prior shots no flyrock was
produced (Tr. 53) and the shot resulting in the accident was farther away from the affected
miners than the twq prior shots, Tr.190.
12

1 recognize this is a simple analysis, but it is all.that is required for the "ample warning"
allegation.
29 FMSHRC 443

discrete safety haiard in that the miners were not given notice of the detonation and, therefore,
could not take precautions to protect themselves from the shot's possible consequences. This
subjected the miners to the hazard of being unable to react fast enough to avoid flyrock by
leaving the affected area or by talcing covei prior to the shot. Lack of notice of the shot also
made it reasonably likely miners would be injured because it drastically reduced the time they
had to protect themselves from the effects of the blast. Finally, as the injury to Travis· Tackett
showed; there was a reasonable likelihood injuries caused by the violation would be of a
reasonably serious nature.
In addition to being a significant and substantial contribution to a mine safety hazard, I
find the violation was serious. The effect of the failure to provide an ample warning to the
miners left Travis Tackett and the others to scramble for cover as the flyrock flew toward them.
Broken bones and abrasions are the least that reasonably could have been expected.

NEGLIGENCE
Bellamy believed the company was moderatelynegligent. Gov't Exh. 6. I find,
however, its negligence was high. Nichols was the foreman. He acted on Central Appalachia's
behalf. He was responsible for the safety of those he supervised. He was on site. He was aware
of the noise produced by the highwall miner and by other equipment in the pit. Nichols did not
hear the five-minute and one-minute sirens. Tr. 195. Nichols admitted, because of the pit noise,
it was not unusual to be unable to hear such warnings. Tr. 196. Nonetheless, Nichols knew a
shot was coming because the blaster told him. Tr~ 190. Nichols was under· an obligation to make
sure those working under his supervision knew as well. It was not enough for Nichols to "tell"
the miners if they could not hear him, aiidin view of his knowledge noise in the pit often covered
other sounds, he was obligated to ensure his words were heard and understood. The potential
deadly hazard faced by those he supervised required he meet a high standard of care. It was an
obligation he and, thus, the company, failed to meet.
·

REMAINING CIVIL PENALTY.CRITERIA
IDSTORY OF PREVIOUS VIOLATIONS
The Secretary entered into evidence, over the objection of counsel for the company, a
computer printout titled "Assessed Violation History Report." Gov't Exh. 10. The printout lists
a total of 16 prior violations at the mine in the two years preceding the accident. Gov't Exh. 10
at 19-20. It also lists more than 300 other violations that occurred at other mines operated by
companies controlled by Wexford Capitol, LLC, Central Appalachia's controlling entity. In
objecting to the report,- counsel for Central Appalachia pointed out the exhibit lists mines from
around the country, that some of the listed violations predated the existence of Central
Appalachia, and that one of the companies whose violations are included, CAM Mining, LLC, is
an entirely different entity than Central Appalachia. Tr. 109-113. I admitted the exhibit subject
to its being explained and subject to its consideration being argued on brief.
29 FMSHRC 444

Counsel for the Secretary has not disc_ussed the exhibit or the issue of its consideration.
Counsel for Central Appalachia has renewed his objections to the .exhibit and stated his belief
"all penalties should be calculated on the history of any previous violations at Hunts Branch
[Freeburn Mine] only." Cent. Ap. Br. 11n.2.
Without further explication from the Secretary, and noting that .botJi the printout and
Exhibit A of the Secretary's petition indicate the mine has a small history of previous violation&,.
I find, based on the record in this case, the applicable history of previous violations is small. The
finding is made on these specific circumstances and is not a global pronouncement as to what
constitutes an appropriate history of previous violations.

In proposing penalties for the alleged violations, the Secretary noted Central Appalachia
was of medium size. Petition for Assessment of Penalty, Exh. A. There being no evidence to the
contrary, I find this is in fact the case.

ABILITY TO CONTINUE IN BUSINESS
There is no evidence the size of any penalties assessed will adversely affect Central
Appalachia's ability to continue in business, and I find they will not.

GOOD FAITH ABATEMENT
The violations were abated in good faith by Central Appalachia and in a timely fashion.
Gov't Exh. 6, Gov't Exh. 7.

CIVIL PENALTY ASSESSMENTS
Citation No.
7416150

Date
7114105

30 C.F.R. §
77.1000

Proposed Assessment
$5,000

I have found the violation was serious. I also have found that the company's negligence
was low and much of its lack of care was excusable. Given these findings and the other civil
penalty criteria, I conclude a penalty significantly reduced from that which is proposed is
warranted. I find an assessment of $2,000 is appropriate.

Citation No.
7416151

Date
7/14/05

30 C.F.R. §
77.1303(h)

Proposed Assessment
$228

I have found the part of the alleged violation that was proven was serious. I also have
found the company's negligence was high. Given these findings and the other civil penalty

29 FMSHRC 445

criteria, I find a penalty significantly higher than that which is proposed is warranted. I conclude
an assessment of $500 is appropriate.
ORDER

Central Appalachia SHALL pay total civil penalties of $2,500 within 40 days of the date
of this decision, and upon payment of the ·penalties this proceeding IS DISMISSED.

J)w/df&~
David F. Barbour
Administrative Law Judge
(202) 434-9980
Distribution: (Certified Mail)
Mary Sue Taylor, Esq., U.S. Department of Labor, Office of the Solicitor, 618 Church Street,
Suite 230, Nashville, 1N 37219-2456
Mark E. Heath, Esq., Spilman Thomas & Battle, PLLC, Spilman Center, 300 Kanawha Blvd.,
East, P.O. Box 273, Charleston, WV 25321

/ej

29 FMSHRC 446

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 New Jersey Avenue, N.W. Suite 9500
Washington, oc 20001-2021

June 1, 2007
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA), .·
Petitioner

Docket No. SE 2007-103-M
A. C~ No. 09-00282-102409

V.

Watkinsville Mine

L. C. CURTIS & SON, INC.,
Respondent

DECISION
Appearances: Heather A. ,loys, Esq., Office of the Solicitor, U.S. Department of Labor, Atlanta,
Georgia, and Terry G. Lingenfelter, Conference and Litigation Representative,·
. Mine Safety and Health Administration, U.S. Department of Labor, Birmingham,
Alabama, for Petitioner;
.
·
John L Curtis, Vice President, L. C. Curtis & Son, Inc., Watkinsville? Georgia,
Pro Se, for Respondent.
Before:

Judge Hodgdon

This case is before me on a Petition for Assessment of Civil Penalty brought by the
Secretary of Labor, acting through her Mine Safety and Health Administration (MSHA), against
L. C. Curtis & Son, Inc., pursuant to section 105 of the Federal Mine Safety and Health Act of
1977, as amended, 30 U.S.C. § 815. The petition alleges a violation of the Secretary's mandatory
health and safety standards and seeks a penalty of $60.00. A hearing was held in Athens,
Georgia. For the reasons set forth below, I vacate the citation:

Backeround.
L. C. Curtis & Son, Inc., operates the Watkinsville Mine in Watkinsville, Georgia. The
mine is a small sand operation. Sand is sucked from a pond by a dredge, pumped to a station
where it is washed and then is stockpiled until it is sold to custoiners. The mine ha8 three ·
employees, a dredge operatOr, a loader operator and Alex Curtis, son of John L..Curtis.
On September 17, 2006, MSHA Inspector Gerald ·smith, went to the mine to perform the
regular semi-annual inspection. During the inspection, he issued Citation No. 7773909 under
section 104(a) of the Act, 30 U.S.C. § 814(a), which is the subject of this proceeding.

29 FMSHRC 447

Findinz=s of Fact and Conclusions of Law

The citation alleges a violation of section 56.14107(a) of the Secretary's regulations, 30
C.F.R. § 56.14107(a). The "Condition or Practice" alleged to result in this violation was stated
to be:
The coupling and keyed shaft for the packing water pump
were not properly guarded to prevent contact with the coupling and
keyed shaft. A grease fitting was located within 4 inches of the
coupling. Persons exposed to this condition could injure fingers
and hand if contacted.
Section 56.14107(a) requires that: "Moving machine parts shall be guarded to protect persons
from contacting gears, sprockets, chains, drive, head, tail, and take-up pulleys, flywheels,
couplings, shafts, fan blades, and similar moving parts that can cause injury."
Inspector Smith testified that he observed a pump that was ''partially guarded." (Tr. 14.)
In fact, the pump was guarded across the top, down the side and across the front a.S far down as
where the shaft entered the pump. (Govt. Ex. 2.) The shaft was behind the guru.d. The Inspector
said that he wrote the citation because the shaft was not completely guarded and a miner could
come in contact with the shaft while greasing the pump. (Tr. 18.) He also said, when pressed by
his representative, that a miner might go to the pump "to see ifit's running, to prime the pump"
or "doing a workplace exam." (Tr. 18.) He admitted on cross examination, however, that "if
there were no [grease] fitting there, I don't believe there would be exposure." (Tr. 29.)
The company presented evidence that the pump is greased four times a year and the entire
plant is shut down on those maintenance days. (Tr.· 48, 53.) Furthermore, the inspector verified
that in the normal course of business, greasing is not performed while machinery is operating.
(Tr. 40.)
Jn addition, the operator asserted that the pump had been inspected for over sixteen years
and not been cited. (Tr. 8.) Inspector.Smith confirmed that in his review of the previous
inspections of the mine, made before conducting his inspection, there had been no citation of the
pump for a guarding violation. (Tr. 37-38.)

The chances of a miner inadvertently coming in contact with the spinning shaft, while ~ot
impossible, were extremely unlikely. There is no evidence that the company greased the pump
while it was operating. There were only three miners mthe entire operation, so the chances of
one of them checking the pump, doing a workplace inspection, or just walking by, falling and
getting his hand under the guard and coming in contact with the shaft or coupling were remote at
best.

29 FMSHRC 448

Moreover, ·even if it is assumed that the shaft was not adequately guarded, the operator
did not have notice that it was not properly guarded. The Commission has held, with regard to
notice, that in determining whether a broadly worded standard that is intended to be applied to
many factual situations, applies to a specific situation, "it is appropriate te>,evaluate the evidence
in light of what a 'reasonably prudent person, familiar with the mining industry and the ·
protective purpose of the standard, would have provided in order to meet the protection intended
by the standard."' Ideal Cement Co., 1.2 FMSHRC 2409, 2415 (Nov. 1990) (citations omitted).
Applying this standard to the factsjn:this case, it is apparent that a reasonably prudent person
would not have done anything differently than this operator.
The Secretary argued that the fact that other pumps on the property were properly guarded
shows that the operator, as a reasonably prudent person, should have known that the pump in
question was not suitably guarded. (Tr. 59.) To the contrary, this evidence leads to an opposite
conclusion.
The pumps which the inspector found to be properly guarded demonstrate that the
operator was aware of the requirements of the regulation. 1 As does the fact that this mine has
had very few violations. It had been cited once in the previous two years, only four times since
the company had been in business, and never for guarding violations. (Ir.5-6, 37-38.)
The pump in question was guarded. It had been inspected numerous times in the past and
not been cited. Thus, the operator, a person familiar with the mining industry and the protective
purpose of the standard, had guarded the pump in a manner that he deemed appropriate and had .·
never been informed that there was anything wrong with it. Consequently, until the operator was
advised by a new inspector that he believed additional guarding was needed, there was no way
that the operator knew, or should have known, that his guarding was inadequate.

In summary, if there was a violation in this case, it was a violation in only the most
technical sense. However, even ifthere were a violation, the operator did not have adequate
notice that it was a violation. Accordingly, the citation will be vacated. Nonetheless, whether
there was a violation or not, the bottom line is that the safety of miners has been enhanced
because the pump is now guarded in a manner satisfactory to both MSHA and the operator.

1

In addition, there is evidence that these pumps were belt driven, rather than shaft driven,
and, thus, different than the pump at issue. (Tr. 26-27.) Consequently, the type of guarding
required was also different.
29 F.MSHRC 449

Order
In view of the above, it is ORDERED that Citation No. 7773909 ·is VACATED and that
this case is DISMISSED.

0?..:kV~
T. Todd Hodgdon ·
Administrative Law Judge
Distribution:
Heather A. Joys, Esq., Office of the Solicitor, U.S. Department of Labor, 61 Forsyth Street, S.W.,
Room 7Tl 0, Atlanta, GA 30303
Terry G. Lingenfelter, Conference and Litigation Representative, 135 Gemini Circle, Suite 212,
Birmingham, AL 35209
J.L. Curtis, Vice President, L. C. Curtis & Son, Inc., P.O. Box 123, Watkinsville; GA 30677

/sr

29 FMSHRC 450

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 New Jersey Avenue, N.W. Suite 9500
Washington, DC 20001-2021

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
. Petitioner
v.

June 4, 2007
CIVILPENALTY PROCEEDING
Docket No. WEVA 2005-82
A.C. No. 46-08402-49118

ELK RUN COAL COMPANY, INC.,
Respondent. ·

Black Knight Il

DECISION
Appearances: Mark E. Heath, Esq., Spilman Thomas & Battle, PLLC, W~hington,D.C.,
Counsel for Respondent;
J. Matthew McCraken, Esq., U.S. Department of Labor, Office of the Solicitor,
West, Arlington, Virginia, Counsel for the Petitioner
Before:

Judge Weisberger

I. Statement of the Case
This case is l:>efore me based on a Petition for Assessment of Civil Penalty filed by the
Secretary of Labor ("Secretary) alleging. violations by Elk Run Coal Company ("Elk Run") of 30
C.F.R. §§ 77.501, 77.704-l(a), and 77.1710(c) respectively. Subsequent to notice, the case was
heard in Charleston, West Virginia on December 12,2006.
II. Introduction
Elk Run operates the Black Knight IT Coal Mine. A belt line transports coal from
underground to a silo on the surface. A high voltage line attached to various poles supplies
electricity to operate the belt motors. Two sets of transformers on the poles convert the
electricity down to 480 volts. Three disconnects are located under the transformers. In normal
operations, the disconnects are closed creating a circuit and allowing electricity to flow in a three
phase lead that runs from the transformers to four cabinets or compartments. ("Motor Control
Center") Three phases enter Compartment No. 1 (Gx. 22) at the top of the cabinet.
Each compartment contains a set of three fuses and disconnects. The cabinets are covered
by an outer door and a metal grate. When the outer door is removed, it is possible to access a
handle to open a disconnect switch, breaking contact to the fuses inside the box, and removing
power to wires and components downstream from that point. Three phases leave the
compartments and lead to various motors including the belt motors.
29 FMSHRC 451

On the midnight shift of May 19, 2004, Ricky Bryson noticed a spillage in the area of the
silo where it dumped coal on the belt, and heard a sound in one of the motors which indicated to
him that only one phase was in operation. The belt stopped and Bryson made various attempts to
restart it, but was unable to do so. At approximately 5:30 a.m., Bryson informed the mine
foreman, Charles Roach that he was unable to get the belt system to run. Roach, in tum
contacted two electricians on the next shift, Michael Wayne Clay and Darrell Shivley. 1 Shivley
and Clay inspected the belt motor, and concluded that either the motor was defective, or there
was a problem with a fuse. They were unable to further test the grounding at the motor because
of excessive tape. Shivley traced the leads coming into Compartment No. l, and since they
looked like the same size as wiring to the motor junction box, he concluded that these were the
motor leads. They then went to the Motor Control Center, removed the outer door to the cabinet
compartment at issue, turned the disconnect switch to open, and visually confirmed it was open.
Shivley and Clay next took off the grating, and removed two fuses. 2 Shivley tested the fuses, and
one of the fuses indicated that"... it was blown." (Tr. 148). Shivley brought the fuse to Roach
and suggested that the latter contact Ron Plumley, maintenance chief or Nicholas Thompson,
line-crew foreman to locate another fuse. Roach was able to contact the latter but not the former.
When Thompson arrived, Roach showed him the fuse, and Thompson indicated that he did not
have a replacement.
Shivley and Clay went back to the cabinet, and attempted to test the grounding in the
lower portion of the cabinet. Shivley placed one end of a lead- meter on a copper bar, to which
one of the phases was attached, (Gx. 16, 17), and attempted to attach the otherleadto a
grounding bar at the bottom of the cabinet. Neither Shivley nor Clay wore any protective gloves
when they performed this task. A loud explosion was heard and the meter exploded. Shivley
was observed being knocked down, and he suffered a loss of hearing.
Later that day, Marcus Smith, an MSHA electrical engineer for 18 years, and·a specialist
accident investigator for the last two years, arrived on the site to investigate the accident. He
interviewed Thompson, Clay, and Roach, and spoke with Shivley over the telephone. Based on
his investigation, Smith issued Elk Run a Section 104(d)(l) Citation (No. 7224658) alleging a
violation of Section 77.704-l(a), and two Section 104(d)(l) orders, (No.'s 7224659 and
7224660) alleging, respectively, violations of30 CFR §§ 77.501, supra; and 77.l 710(c), supra.

1

The parties stipulated that Clay and Shivley were non-supervisory employees of Elk
Run, and were not the latter's agents.
2

The third fuse normally located in that area had been removed, and was by-passed by a

wire.
29 FMSHRC 452

III. Violations
A. Citation No. 7224658 (Secti«m 77.704-l(a)), supra.
Section 77.704-l(a), supra, provide~ as pertinent as follows:
No high-voltage line shall be regarded as deenergized for the
purpose of performing \VOrk on it, until it .has been determined by a
qualified person (as pro\Tidedin § 77.103) that such high-voltage
line has been deenergized and grounded. Such qualified person
shall by visual observation (1) determine that the disconnecting
devices on the high-voltage circuit are in open position, and (4) .
insure that each ungrounded conductor of the high-voltage circuit
upon which
work is to be done
is properly connected to the system
.
..
grounding medium....
.

.

'

..

'

.

.

... '

.··

m

:

Thus, according to Section 77. 704-1 (a), supra, order for work to be performed on high
voltage lines, a qualified person ml1st determine by yisual observation that the disconnecting
devices on the circuit are in the :open position.
It was stipulated by the parties that both Shivley and Glay were qualifi~d persons. as ·
provided in Sections 30 CFR § 77.103. They visually obserV"ed that the disconnecting devices
inside the cabinet box were open, which would have broken.th~·circuit d()wnstream from that
point. However, the cabinet was not deenergized inasmuch as the discoriilect at the transformer
on the power pole was still closed, allowing power to flow from the transformer to a point
upstream from the disconnect device inside the cabinet. Accordingly, I find that it has been
established that Elk Run was notin compliance with Secti9n77.704-l(a), supra.

B. Order No. 7224659 (Section 77.501, supra)
1. Order No. 7224659 as duplicative of Order No. 7224658
Elk Run argues that Order Nos. 7224659 (Section}? .501 ), and 7224658 (Section 77. 7041(a), supra, are duplicative, asthe standards cited in the or4ers impose the same o.bligation.
Section 77.704-l(a)), supra, in essence, requires thata qualified person determine that highvoltage lines be deenergized and grounded before work is performed on them. Section 501,
supra, provides that "disconnecting devices [shall] be locked out and [suitably] tagged out by the
[persons who perform] such work .... " Elk Run asserts that" .. .locking ()utjmplies and
necessarily requires a deenergization of a circuit." (Elk R~'s Proposed Finding of Fact and·
Conclusions of Law, p. 33). ("Findings of Fact") Elk Run argues that an operator who fails to
deenergize as required by Section 77.704-l(a), supra, will thus be in violation ofboth standards,
since their duties are not separate and distinct.

29 FMSHRC 453

However, a reading of the plain, unambiguous language of both sections reveals that
separate and distinct duties are required. 30 CFR § 77.704, supra, requires that all high-voltage
lines shall be deenergized before work is perfonried on them. Section 77.704-l(a), supra,
provides that a high-voltage line shall not be regarded as deenergized until a qualified person
makes this determination based on visual observation " ... that the disconnecting devices on the
high-voltage circuit are in the open position..."
Thus, Section 77.704, supra, imposes a duty to deenergize. Section 77.704-l(a), supra,
provides that in order for a line to be deenergized a duty is imposed on a qualified person (1) to
determine (2) by observation that (3) the disconnecting devices on the high-voltage line "are in
the open position... ", thus imposing a duty to open these devices prior to the performance of
work. In contrast, Section 77.501, supra, requires that disconnecting device·s be (1) locked out,
and (2) suitably tagged by a qualified person. Thus, the two ·standards impose separate duty
requirements and are not duplicative (See, Tonopah Mining Corp., 15 FMSHRC 367, 378
(1993). See also, Blue Diamond Coal Co., 25 FMSHRC 570, 583 (2004) (ALJ).

2. Violation of Section 77.501, supra
There is not·anyevidence that, prior to their commencement of the work in the cabinet at
issue, Shivley or Clay locked and tagged the relevant disconnecting device that was located
below a set of transformers on the power pole. Accordingly, I find that Elk Run was not in
compliance with Section 77'.501, supra.

C. Order No. 7224660 (Violation of30 CFR § 77.1710(c))
Section 77.1710, supra, provides as follows:
Each employee working in a surface coal mine or in the
surface work areas of an underground coal mine shall be required
to wear ... :

***
(c) "[p]rotective gfoves·when handling materials or
performing work which might cause injury to the hands; however,
gloves shall not be worn where they would create a greater hazard
by becoming entangled in the moving parts of equipment.
Since Clay and~Shivley were working on equipment that had not been deenergized, they
should have been wearing.protective gloves to insulate them from contact with energized parts. 3
3

The record does not contain any evidence that the wearing of gloves in the situation at ·
bar would have " ... create[d] a greater hazard by becoming entangled in the moving parts of
29 FMSHRC 454

Accordingly, since they were not wearing gloves, I find that Elk Run did violate Section
77.l 710(c); supra.
Therefore, based on all the above, I find that the Secretary has established that Elk Run
violated Section 77.lOlO(c), supra.
IV. Sienificant and Substantial
A "significant and substantial" violation is described in Section 104(d)(l)ofthe Mine Act
as a violation "of such nature as could significantly and substantially contribute to the cause and
effect of a coal or other mine safety or health hazard." 30 U.S.C. § 814(d)(l). A violation is
properly designated significant and substantial "if based upon the particular facts surrounding the
violation there exists a reasonable likelihood that the hazard contributed to will result in an injury
or illness of a reasonably serious nature." Cement Division, National Gypsum Co.,
3 FMSHRC 825 (April 1981).
In Mathies Coal Co., 6 FMSHRC 1, 3-4(January1984), the Commission explained its
interpretation of the term "significant and substantial" as follows:
In order to establish that a violation of a mandatory safety standard. is
significant and substantial under National Gypsum the Secretary of Labor must ·
prove: (1) the underlying violation of a mandatory safety standard; (2) a discrete
safety hazard--that is, a measure of danger to safety--contributed to by the
violation; (3) a reasonable likelihood thatthe hazard. contributed to will result iJJ .
an injury; and (4} ,a reasonable likelihood that the injury in que~tion will be of a
reasonably serious nature.
In United States Steel Mining Company, Inc.; 7 FMSHRC 1125, 1129(August1985), the
Commission stated further as follows:
We have explained further that the third element of the Math_ies formula "requires
that the Secretary establish a reasonable likelihood thatthe hazard contributed to
will result in an event in which there is an injury." U _s. SteelMiningCo.,
6FMSHRC1834, 1836 (August 1984), We have emphasized·that, in accordance
with the language of section 104(d)(l ), it is the contribution of a:violation to the
cause and effect of a hazard that must be significant and su\>stantiaL U S. Steel
Mining Company, Inc., 6 FMSHRC 1866, 1868 (August 1984); US. Steel Mining
Company, Inc., 6 FMSHRC 1573, 1574-75(July1984).
The record clearly establishes the first two elements set forth above, i.e~; that Elk Run did
violate mandatory standards (Sections 77.501, supra, 77.704-l(a), supra, and 77~1710(c), supra,

equipment." (Section 77.l 710(c), supra).
29 FMSHRC 455

and that the violations contributed to the risk of a hazardous condition, i.e. a person being subject
to electrical shock and injuries. Further, Shivley and Clay were working around exposed metal
parts in a relatively confined area that was energized with at least 480 volts, and they were not
wearing protective gloves.· I also note that wheilShivley was testing in Compartment No. 1.
when the accident at issue occurred, his meter exploded. Thus, I find, given the continuation of
the normal operations of their work, that it was reasonably likely that the violations herein would
have led to serious injury or electrical shock. Hence, the fourth element of Mathies, supra, has
been met. I conclude that Citation No. 7224658 and Order No's 7224659 and 7224660 were
significant and substantial.

V. Unwarrantable Failure
A. Smith's testimony
Smith found each of the violations alleged in Order Numbers 7224659 and 7224660 to
constitute an unwarrantable failure. Smith based his opinion on Thompson's negligence,
referring to the latter's extensive experience at Elk Run as an electrician, and his position as a
line-crew foreman. According to Smith, "[h]e's the one that installed the transformers on the
pole." (Tr. 92). Smith further testified that Thompson"... was also aware that electrical work
was going to be performed in this specific comparment4 and he was aware that the disconnecting
and deenergization device was closed on the pole... : he was also aware that opening a
disconnecting device on the equipment to be worked on is not sufficient." (Tr. 57).
Based on his·interviews withiRoach, Thompson, Clay and Shivley, Smith concluded that
when Thompson exited his vehicle and left the area used for parking adjacent to the cited area, he
would have seen that the pole disconnects were in the closed position. According to Smith, the
pole disconnects were between a foot to 18 inches long, 3/4 to one inch in diameter, and were in
a "conspicuous location" (Tr.: 50)~ approximately ten to 15 feet above the ground.
Additionally, Smith indicated that Thompson met with Clay and Shivley prior to their
commencement of testing at the cabinet at issue; that Thompson" ... stands ... in front of the
motor control center[;]. .. '[and that] he sees in the open compartment the open upper area and
lower area, and, most importantly, the incoming high-voltage termination area, and he also ... still
has a plain sight view of these disconnects on the pole iri the closed, energized position.;' (Tr.
51 ). Smith opined that Thompson, as a foreman, was required to be on the alert for hazards
whether or not the miners exposed to the hazards reported directly to him. Smith asserted that
4

According to Smith, in discussions Clay and Shivley had with Thompson regarding the
situation of the broken fuse, the· former indicated that they would check for a grounded phase in
the motor. Smith indicated that Clay and Shivley "discussed" with Thompson that they were
going to check "grounds on the motor ... in the Compartment 1 lower level incoming highvoltage termination compartment. (Compartment 1, Gx. 22) (Tr. 85, 86).

29 FMSHRC 456

Thompson should have been aware that the disconnects on the pole were closed, and therefore
should have required the work site to be safe, prior to the commencement of work on the cabinet
at issue by Clay and Shivley.
·

B. Shivley's Testimony
Shivley testified when he examined Compartment No. 1, he went behitid it to see where
the power lines entered the cabinet, and "[i]t looked like the incoming power was rather high in
through the box or the compartment." (Tr. Y37). Shivley indicated, based on his approximately.·
30 years experience as an electrician, that leads supplying power to a starter box or compartment
usually enter it at the top: According to Shivley, the wires going to the bottom of the · ·
compartment appeared to be the same size as the motor junction box located on the niofors. · ·. ·
Shivley indicated that once it was determined that there was a bad fuse in the
compartment at issue, he told the mine foreman, Charles Roach that he needed to get in touch ·
with either Ron Plumley, the maintenance superintendent, or Nick Thompson, who he referred to
as "the high line installer'', to obtain a fuse. (Tr. 150).
·
When Thompson arrived he (Shivley) told the latter that a fuse had blown on the belt
motor. According to Shivley, Thompson, who was not directing the repairs or supervising him,
asked ifhe had a device to check the insulation on the motor, as he (Thompson) did not have one'
with him. Shivley indicated that he had his own meter, and told Thompson that he was going to
check if the belt motor was grounded. ·After completing this task, Shivley returned to the starter
box cabinet. He indicated that Thompson was no longer there~

C. Clay's testimony
According to Clay, when he and Shivley discussed the bad fuse with Thompson he (Clay)
said that there must be a short in the belt motor. Thompson did not tell them to open the
disconnects on the power pole, nor did he suggest that gloves be worn before working on"... that
compartment[.]" (Tr. 179-180). According to Clay, there were not any insulated gloves in the
area.
Clay and Shivley went to the belt motor, and observed a lot of tape on various leads.
Clay thought it was best to test for grounding at the starter belt cabinet, rather than at the motor.
Clay indicated that Thompson did not direct them to do any testing at the cabinet. ·
·

D. Thompson's testimony
Thompson testified that on the date in issue he was not in charge of any repairs that Clay
and Shivley were making, nor did he direct their work. He said he received a telephone call from
Tommy Green, who told him that he thought there was an overload problem at No. 1 silo, and

29 FMSHRC 457

asked him (Thompson) to go there" ... to see ifl could assist them."5 (Tr. 195) Wheri Thompson
arrived at the area in question, Shivley and Clay had already removed fuses from the
compartment at issue, and determined that one had blown. The fuses were tested in his presence
along with Roach, Shivley and Clay. Thompson observed that the compartment at issue had
been opened, and he saw that the disconnect had been pulled, which normally would offer
protection. He indicated that he did not ensure that power was not coming into the cabinet, nor
did he ask Clay or Shivley if they had pulled the disconnects at the power pole. Thmnpson had a
discussion with Clay and Shivley relating totesting the power lines leading to the belt motors.
After Clay returned from testing the belt motors, he told Thompson that the leads on the
motor were taped. Thompson told Clay that he could test at the motor starter and get the same
reading as testing the motors. According to Thompson, he did not tell Clay where to go to
perform the testing. Thompson indicated that as he was leaving the area to return to his duties,
he heard a "bang". {Tr. 186)..
· ·

E. The Secretary's Position
Essentially, it is the Secretary's position that Thompson, an experienced electrician, who
is a high-line crew supervisor, and in general is responsible for safety, should have noticed, upon
his arrival at the area in question, that the "conspicuous" disconnects on.the power poles werein
the closed position, and that he should have ensured that power would not flow to the power
center where men were working. (Secretary's Post Hearing Brief, p. 1~). Also, it is argued that
Thompson knew that Clay and Shivley were working in a cabinet that was connected to a high- .
voltage lead,6 but did not ensure the cabinet was deenergized, nor did he instruct them to wear
gloves.

It is further argued that. Thompson should have ensured that power was not flowing into
the compartment before he inspected the fuses and suggested that the motor control center be
tested.
The Secretary argues that Thompson, as a "foreman", is an agent of Elk Run {Secretary's
Post-hearing Brief, p. 15), and is held to a high standard of care. Accordingly, his nonfeasance
constituted high negligence which is imputed to the company. As a result, it is asserted that the

5

Earlier, Shivley had told Roach that he had a bad fuse and suggested that Ron Plumley,
the head of maintenance, or Thompson, be contacted to see if they had a fuse. Roach testified
that he then called the mine office, and asked Green, the belt-man, to contact Pluniley or
Thompson.
6The Secretary in her reply to Elk Run's proposed findings of fact, refers to (1)
Thompson's testimony on cross-examination, that he knew that Clay and Shivley "had" worked
inside the cabinet at issue, (Tr. 201) and (2) Smith's testimony, in essence, that Thompson was
fully aware that electrical measurements were going to be taken in the compartment at issue.

29 FMSHRC 458

violations resulted from Elk Run' s µnwarrantable failure.
,.

The Secretary relies on Capitol Cement Corporation, 21 FMSHRC 883, {1999), Midwest
Material Company, 19 FMSHRC 30 (1997) and Lion MiningCompqny, 19 FMSHRC 1774,
(1997), as supporting a finding ofµnwarrantable failure, arguing that Thompson's failure to
ensure power would not flow to the power center where Clay and Shivley were working is
similar to the circumstances found to constitute unwarrantable failure in these cases.

F. Discussion
1. Case law
In Virginia Slate Co., 23 FMSHRC 482 (2001) the Commission summarized case law
pertaining to unwarrantable failure as follows:

Regarding unwarrantable failure, that termi11,ology is taken
from section 104(d) of the Mine Act, 30 U.S.C. § .814(d), and
· refers to mofe serious conduct by an operator in connection with a
violation. In Emery Mining Corp., 9 FMSHRC 1997 (Dec. 1987),
the Commission determined that unwarrantable failure is
aggravated conduct constituting more than ordinary negligence. ]d.
at 2001. Unwarrantable failure is characterized by such conduct as
· ''reckless disregard, "intentional misconduct", "indifference," or a
"serious lack of reasonable care." Id. at 2003-04; Rochester &
Pittsburgh Coal Co., 13 FMSHRC.189, 194 (Feb. 1991); see also
Buck CreekCoal, Inc. v. MSHA, 52 F.3d 133, 136 (7th Cir. 1995)
(approving Commission's unwarrantable· failure te&t).
Whether conduct is "aggravated" in .the contest of
unwarrantable failure is determined by looking at all the facts and.
circumstances of each case to see if any aggravating factors exist,
such as the length of time that the violation has existed, the extent
of the violative condition, whether the operator has bet;mplaced on
notice that greater efforts are necessary for compliance, the
operator's efforts in abating the violative condition, whether the
violation is obvious or poses a high degree of danger, and the
operator's knowledge of the existence of the violatiQn. See
Consolidation Coal Co., 22 FMSHRC340, 35J(Mar.,2000),
appeal docketed, No. 01-1228 (41h Cir. Feb. 21, 2001}(''Conso/");·
Cyprus Emerald Res. Corp~, 20 FMSHRC 790, ·813 (Aug. l 998),
rev'd on other grounds, 195 F.3d. 42 (D.C. Cir. 1999); Midwest
Material Co., 19 FMSHRC 30, 34 (Jan. 1997); Mullins & Sons
Coal Co., 16 FMSHRC 192, 195 (Feb. 1994); Peabody Coal Co.,

29 FMSHRC 459

14 FMSHRC 1258, 1261 (Aug. 1992); BethEnergy Mines, Inc., 14
FMSHRC 1232, 1243-44 (Aug. 1992); Quin/and Coals, Inc., 10
FMSHRC 705, 709 (June 1988). All of the relevant facts and
circumstances of each case must be examined to determine if an
actor's conduct is aggravated, or whether mitigating circumstances
exist. Consol, 22 FMSHRC at 353.
Virginia Slate Co., supra. at 486.

The negligence of a rank-and-file miner is not imputable to the operator for pwposes of
penalty assessment or unwarrantable failure. Whayne Supply Company; 19 FMSHRC 447, 451453, (1997), US. Coal, Inc., 17 FMSHRC 1684, 1686. However, the negligence of an operator's
agent is imputable (See, Whayne, supra at 451, Rochester and Pittsburgh Coal Company, 13
FMSHRC 189, 194-197 (1991)) US. Coal, supra, at 1686.
2. Thompson as an A&ent of Elk Run

The parties stipulated that Clay and Shivley were rank-and-file employees of Elk Run.
Therefore, their negligence may not be imputed to Elk Run. (Whayne, supra).
Section 3(e) of the Federal Mine Safety and Health Act of 1977 defines an "agent" as
"any person charged with responsibility for the operation of all or part of a ... mine or the
supervision of the miners in a.~. mine ...." (30 USC§ 802(e)). In this connection, in considering
whether an employee is an operator's agent, the Commission has relied upon" ... his function,
[and whether it] was crucial to the mine's operation and involved a level of responsibility
normally delegated to manageinent personnel." (US. Coal, Inc., 17 FMSHRC 1684, 1688 (Oct.
1995); See also, Ambrosia Coal &Construction Company, 18 FMSHRC 1552, 1560 (1996)
(holding that an employee of the operator was an agent because"... the functions performed by
[the employee] were crucialto the mine's operation and demonstrated an exercise a
responsibility normally delegated to management personnel.'') Ambrosia, supra, at 1561
(emphasis added)).
There is not any evidence regarding Thompson's specific duties as line crew foreman. 7
However, Thompson had been an electrician working on a line crew until he assumed his
position as foreman approximately three months prior to the incident at issue. Since Clay and
Shivley, both electricians, were rank-and-file employees, it would appear that, as a foreman,
Thompson was no longer a rank-and-file employee. Of more.significance, is the testimony of
Roach, the mine foreman, who agreed that it would be a duty of a foreman to have safety hazards
eliminated. Thus, it would appear that the scope of Thompson's duties as foreman are those
normally performed by operators. (See, Ambrosia, supra at 1561; See also, Section 2(e)(f) of the
7

Thompson indicated that he is often called upon to address problems with high-voltage
relating to power lines or transformers.
29 FMSHRC 460

Mine Act (Congressional declaration that mine operators "have the primary responsibility to
prevent Un.safe conditions"). Therefore, it appears that Thompson, in general, is to be considered
an agent of Elk Run.

3. Thompson's F.easance or Nonfeasance as a Basis for
. Unwarrantable Failure
It is clear that the violations at bar constituted a high degree of danger, and it was obvious
that the pole disconnects had not been.pulled, and that Clay and Shivley were not wearing gloves.
The key issue is whether Thompson, as Elk Run' s agent, knew of the existence of the violations.
The record establishes that Thompson knew tha~ Clay and Shivley h11d worked inside the
cabinet at issue; that they had opened the cabinet door; and that the disconnect inside the cabinet
was in the open position. Also, he knew that opening the disconnect inside the cabinet would not
disconnect power coming into the cabinet, but he did not ensure that the disconnects on the .
power pole had been pulled, and that the visible disconnectswere tagged andlocked. 8 Nor did .
he require Clay and Shivley to wear protective gloves.
Smith opined, that Thompson was aware that electrical measurements were going to be
taken in the compartment at issue. His testimony indicates.that this opinion was based upon his
investigation which revealed that Clay and Shivley discussed in Thompson's presence that they
were going to check for a grounded phase in the motors which, according to Smith, would
·
require that electrical measurements be taken. {Tr. 52-53). However, not much weight was ·
accorded this hearsay testimony as it was not corroborated by any of the declarants. Moreover, it
is unclear how knowledge that Clay and Shivley intended to check motors for grounding, leads to
an inference of Thompson's knowledge of testing to be done in the compartment at issue.

Further, even if Thompson knew that Clay and Shivley were intending to work at this
cabinet there was not any evidence in the record that he was aware of a violative condition i.e.,
that the disconnecting device had not be pulled open at the power pole. Although he may have
passed the pole on his path to the area at issue, he did not have knowledge or notice then of a.ny
condition or practice that would have alerted him to check this disconnect.

In 'general, Thompson, as a supervisor, had a high duty to ensure safe conditions.
However, in the context of unwarrantable failure, the scope of the inquiry is not the degree of
care required of Thompson based on his position of foreman per se. but rather, as applied to his
supervisory responsibility for the specific violative acts, his actions relative to the violative
conditions, and his observations and knowledge of them. (c.f., Capital Cement Corp., supra,
8

Thompson indicated that when addressing a high-voltage problem, the first step is to
ensure the disconnects are pulled and work will be performed on the deenergized side of the
disconnects.

29 FMSHRC 461

Midwest Material Co., supra and Lion Mining Co., supra).
There is not any evidence that he was responsible for repair or maintenance of the
compartment at issue. 9 He was a line-crew foreman, and did not direct or supervise electricians
Clay and Shivley. Nor did Thompson direct any of the work at issue performed by Clay and
Shivley. Further, he did not receive any directive to perform or supervise any of the work at
issue. He was at the site only because Roach, having been informed by Shivley that a fuse was
bad, asked Green, a belt-man who was in the mine office, to contact either Plumley the
maintenance chief, or Thompson. Green informed Thompson that there was an overload
problem at silo No. 1 and asked him to go there " ... to see if [he] could assist them." (Tr. 195).
Thompson's actions at the site at issue were extremely limited. The weight of the
evidence establishes that he assisted in the testing of a defective fuse with a meter along with
Shivley and Clay, and subsequently discussed with Roach where fuses may be obtained. Also, he
talked to Clay and Shivley about testing motors. When Clay informed him.about the presence of
tape on the leads at the belt motor, Thompson told him that he could get the same reading at the
motor starter. However, he did not direct Clay where to go to do any testing at the motor starter.
Moreover, there is not arty evidence that the motor starter was located in the cabinet at issue.
Thompson had not performed ·any work relating to the compartments at issue, was not
responsible for them, and did not know their electrical layout. Also, there is not any evidence
that he received any training regarding the electrical layout. Further, ithas not been established
that Thompson knew or was aware of work to be performed at the compartment at issue.
Moreover, he did not witness the violative acts at issue.
The Secretary relies on Capital Cement, supra, (aggravated conduct was found where a
trained shift supervisor responded to a safety concern that a crane was shaking, operated the
crane and began to work on the craneway; but failed to lock out any power sources to the crane
or, to wear a safety belt while working on the craneway)~ Midwest Material Co.; supra. (a serious
lack of care and indifference was found where the actions·of a foreman, designated to be in .·
charge of a boom extension project, failed to lower the crane boom in accord with proper
procedures, and did not warn a miner working with him of the danger of the actions the latter
took to disassemble the crane boom was found to constitute a lack of care and indifference " ...
given his experience and familiarity with [the] task ..." (Midwest Material, supra. at 35) and Lion
Mining Co., 19 FMSHRC 1774 (1997), (relied on the Secretary's Post-Hearing Reply Brief)

(affirmed the trial judges' determination that the conduct of the section foreman who observed

9

According to Thompson's uncontradictedtestimony, he builds and maintains power lines
and is called on to address problems with the high-voltage lines or transformers, but not relating
to the compartments at issue.
29 FMSHRC 462

the miner operator.starting to take a cut withoutinstalling roadway posts in violation of the roof
control plan, was a factor tending to establish an .unwarrantable failure). 10 .
Thus, in each of these cases, the basis for a finding of unwarrantable failure was (1)
conduct of a supervisor who was actually performing or supervising the repair work at issue,
(Capital Cement, supra. Midwest Material, supra.) or (2) the observations of a section foreman
that a violation was taking place and his failure to stop the operation.
In contrast, in the case at bar, ThQmpson did.not.either perform or supervise the repair
work at issue. Nor did he observe a yiolation actually taking place.
Within the context of all the above, .and considering the presence of significant mitigating
factors, I find that it has not been established that the level of Thompson's negligence regarding
Citation No. 724658 and Order Nos. 7224659 and 7224660 reached the level of aggravated
conduct. Thus, I find that it has not been established that these violations were as the result of
Elk Run's unwarrantable failure. (See, Emery Mining Corp., supra).
G. Penalty -I find, for the reasons set forth above, (IL infra), that the level of gravity in each of the
violations herein was relatively high, as serious injuries could have resulted as a consequence of
employees not wearing protective gloves, while working in close proximity to energized
equipment. Also, essentially for the same reasons as discussed above ( V, infra), and noting the
lack of evidence that Elk Run had provided training to Clay and Shivley regarding the wiring of
the cabinet at issue, I find that the negligence in each of the violations to have been moderately
high. Taking into account the remaining factors in Section l lO(i) of the Act as stipulated to by

10

The Secretary in a Post-Hearing Reply Brief ("Reply Brief') also relies on Wilmot
Mining Company, 9 FMSHRC 684 (1987). The Secretary asserts that Wilmot, supra, held that it
is sufficient for a supervisor to allow a hazard to remain uncorrected to justify a finding of
unwarrantable failure (Reply Brief at 3). It is argued that accordingly, Wilmot, supra, supports its
position that the Commission has µever
held that a foreman
must actively
supervise the work
.
.
.
being performed to support a finding that his or her actions or inaction constitute an
unwarrantable failure. (Id.). However, Wilmot, supra, does not support the Secretary's position.
In Wilmot, supra, contrary to the Secretary's assertion, the issue was not unwarrantable failure,
but whether the operator was negligent and whether its supervisor's negligence should be
imputed to the operator, or if it was unforeseeable. It thus is not applicable to the issues
presented in the case at bar.
.

The Secretary also relies on Mountain Cement Co., 15 FMSHRC 1418 (1993), (ALJ), and
Peabody Western Coal Co., 25 FMSHRC 293 (ALJ) (2003). Inasmuch as these are decisions by
fellow Commission judges, I am not bound by them. To the extent that they are not consistent
with the decision reached in this proceedings, I choose not to follow them.
29 FMSHRC 463

the parties, the fack of evidence justifying either an increase or decrease in penalty based .on the
operators' good faith abatement, and history of violations, and placing significant weight on the
high level of gravity for each of the violations, I find that a penalty of $8,000 for each violation is
appropriate.

ORDER
It is Ordered that Citation No. 7224658 and Order Nos. 7224659 and 7224660 be
amended to Section 104(a) citations that are significant and substantial.. It is Further Ordered,
that within the thirty days of this decision, Elk Run pay a total civil penalty of $24,000 for the
·
violations found herein.·

L~·

Administrative Law Judge

Distribution List:

J. Matthew McCracken, Esq., Office of the Solicitor, U.S. Department of Labor, 1100 Wilson
Blvd., 22nd Floor, Arlington, VA 22209
Mark E. Heath, Esq., Spilman, Thomas & Battle, PLLC, Spilman Center, 300 Kawawha Blvd.,
East, P.O. Box 273, Charleston, WV 25321-0273

/Ip

29 FMSHRC 464

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 New Jersey Avenue, N.W., Suite 9500
Washington, DC 20001
·

. June 5, 2007
SPARTANMININGCOMPANY,INC.,.
Contestant

CONTEST PROCEEDlNGS
Docket No. WEVA 2004-117-RM
CitationNo. 7224650; 04/13/2004

v.
Docket No. WEVA 2004-118-RM.
CitationNo. 7224651; 04/13/2004
Docket No, WEVA 2004~ 119-RM
Citation No. 7224652; 04/13/2004 ·

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION, (MSHA),
Respondent

Docket No. WE-VA2004-120-RM, ·
Citation No. 7224654; 04/13/2004
Docket-No. WEVA 2004-121-RM
Order No. 7228963; 04/13/2004
Docket No. WEVA 2004-122-RM
Order No. 7228964; 04/13/2004
Ruby Energy ·
Mine ID 46-08808 ·
CIVIL PENALTY PROCEEDlNGS

SECRETARY OF LABOR,
MlNE SAFETY AND HEALTH ·
ADMINISTRATION (MSHA);
Petitioner

Docket No. WEVA2005-34
A.C. No. 46-08808-41145

.·

V.

SPARTAN MINING COMPANY, lNC.,
Respondent

Docket No. WEVA 2005-53
A.C. No. 46-08808-45208
Ruby Energy

DECISION
Appearances:

Keith E. Bell, Esq., Office of the Solicitor, U.S'. Department of Labor,
Arlington, Virginia, for the Petitioner;
·
Mark If Heath, Esq., Spilman Thomas & Battle, PLLC,
Charleston, West Virginia, for the Respondent.
29 FMSHRC 465

Before:

Judge Feldman

These consolidated proceedings, consisting of six contest and two civil penalty matters,
arise under the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 801 et seq. (2000)
("Mine Act"). The hearing was conducted on January 31 and February 1, 2007, in
Charleston, West Virginia. The petitions for assessment of civil penalty filed by the Secretary of
Labor against the respondent, Spartan Mining Company, Inc., pursuant to section l lO(a) of the
Mine Act, 30U.S.C. § 820(a), sought to impose a total civil penalty of $128,460.00 for six
alleged violations of the Secretary's mandatory safety standards. The violations were
identified as a result ofa Mine Safety and Health Administration (MSHA) investigation of a
February 5, 2004, fatal electrical accident that occurred at Spartan's Ruby Energy Mine.
The accident occurred when the victim, Kenneth A. McNeely, a 33 year old electrician with
six years mining experience, was electrocuted while repairing a continuous miner trailing cable
that had been struck by the continuous miner's ripper head. (Gov. Ex.10).
At the hearing the parties advised that they had settled two of the six citations
and orders in issue. Specifically, the parties agreed to settle 104(a) Citation No. 7224654
and 104(d) Order No. 7228964 that are subjects in the civil penalty proceeding in
Docket No. WEVA 2005-53. The parties' settlement agreement was approved on the
record and is discussed below. This decision concerns the remaining two 104(a) citations,
one 104(d) citation, and one 104(d) order.

I. Statement of the Case
At approximately 1:04 p.m. on February 5, 2004, a continuous mining machine ran over
its high voltage distribution trailing cable causing a phase to phase fault that immediately
de-energized the continuous miner and caused a loss of power to the entire mine facility,
including an interruption of mine fan ventilation. 1 McNeely was killed when the continuous
miner's circuit breaker was closed by Spartan's foreman while McNeely was attempting to repair
the trailing cable. As·a result of the accident, Spartan was cited for failing to withdraw miners
from the working section after.stoppage of the mine's ventilation fan;. failing to protect the
trailing cable from damage by mobile equipment; failing to remove the continuous miner from
service; and failure to lock out the high-voltage trailing cable prior to performing repairs.
Spartan has stipulated that the trailing cable was not locked out at the time of the accident.
(Tr. 53).
1

Both the mine's carbon monoxide sensor data base and the Appalachian Electric
Power Company's (Appalachian's) metering base monitoring system reflect power was
interrupted for 14 minutes. The carbon monoxide sensor reflects that pow~r was lost from
1:04 p.m. until 1: 18 p.m. (Tr. 116-18). Appalachian's meters reflect a drop in mine milliwatt
consumption at 1:01 p.m. and a return to normal electrical consumption at I: 15 p.m. (Gov. Ex.
10, p.7). For the purposes of this decision, the period of power loss is determined to be from
1:04 p.m. until 1:18 p.m. as reflected by the carbon monoxide sensor.
29 FMSHRC 466

An important issue in these civil penalty matters is the degree of negligence that is
directly attributable to Spartan for each of the contested violatimis, and whether the negligence of
Spartan's hourly employees should be imputed to Spartan based on inadequate supervision and
control of its mine personnel. In its post-hearing brief, the Secretary, noting that Commission
judges make de novo findings with respect to the appropriate civil penalty based on Ute evidence
adduced at trial, requests that consideration should be givtm for the imposition of higher civil
penalties than those initially proposed by the Secretary. (Secy hr'. atpp.28-29).
II. Backi:round

A continuous mining machine "cuts or rips coal from the face and loads it onto conveyors
or into shuttle cars in a continuous operation." Am. Geological }Jistitute, Dictionary ofMining,
Mineral, and Related Terms 122 (2d ed. 1997). The ripper head of a continuous miner is the .
cutting drum that extracts the coal from the face. It contains angled steel tooth bits that are
analogous to a circular saw. (Tr. 98-99), A continuous mining machine is a heavy piece of
equipment weighing as much as several tol}S . .(Tr. 157).
The continuous miner is energized by a high powered 995 V AC alternating: three phase
system trailing cable. The outer rubber jacket of the trailing cable houses the three insulated
phase wires that carry the alternating current. (Tr. 87-90). The trailing cable also contains a
metallic monitor wire and a ground wire. (Tr. 85-86, 93-94).
The trailing cable is connected at the power center by inserting the plug, also known as a
"cathead," at the end of the trailing cable to a wall receptacle. (Tr. 103). Next to the wall
receptacle is a circuit breaker and a toggle switch that renders the circuit breaker ineffective.
The circuit breaker trips in the event of a short. circuit. The toggle switch also trips along with
the circuit breaker in the event of a phase to ground fault.
At the time of the accident the continuous miner was located in the No. 3 entry
approximately six crosscuts inby and I Yz entries to the right of the power center. By way of
measurement, facing in an inby direction at the power center, the continuous miner was 380 feet
inby and 40 feet to the left of the power center. (Tr. 111-13; Gov. Ex 1).
A short circuit phase to phase power failure occurs when two phase wires come in contact
with each other tripping (opening) a circuit breaker. (Tr. 125). A ground fault occurs when one
phase connects with the ground. While a short circuit phase to phase failure trips a circuit
breaker, it does not render the circuit breaker inoperable in that the circuit breaker can be closed
restoring power to the shorted cable. (Tr. 134-:35} A ground fault involving the monitor or
ground wire also.trips the toggle switch at the power center rendering the circuit breaker
ineffective in that it cannot be closed.. (Tr; 94). .,
The lock out procedure consists of removal of the trailing cable plug, or cathead,.from the
power center receptacle by the individual performing repairs. After the trailing cable is

29 FMSHRC 467

unplugged from the power source, that individual places a padlock in a specially designed ring or
lip at the end of the plug. Placing the padlock atthe end of the plug prevents anyone from
connecting the cable to the power source while the cable is being repaired. (Tr. 102-03).
As evidenced by the fatality, a damaged high power electrical cable poses an extreme
danger to anyone coming in contact with exposed wires. In recognition of this electrocution
hazard Spartan has a policy of protecting cables that consists of maintaining cables against ribs to
keep them out of the path of mobile equipment. Spartan also has a policy of disciplining
personnel who fail to ensure that trailing cables are protected. (Tr. 159-60).
MSHA Inspector James Humphrey described the proper actions a mine operator
should take if a trailing cable is run over, even if there is no interruption of power.
Humphrey explained:
[t]he proper action that the mine operator should take once being made aware of
this condition, he should have a certified electrician de-energize,the power from
that cable and have it checked, the ground, the ground fault and the phases, and
see if there's any-problems in [the cable].
(Tr. 466-67).
Similarly, Steven Neace, Spartan's Ruby Energy Mine Superintendent, testified:
Neace:

If a cable's run over and they determine it is unsafe, they'reto pull
the cathead, have the electrician check it and check it with a meter,
see if its grourided. If its not grounded, then they can go back to
resume operations, put the cable back in service, put that
equipment back in service.

Court:

O.K. So it's either remove it from service and check to see if the
cable is damaged. And if the cable is not damaged, return it to
service; right?

Neace:

Right.

(Tr. 657-58).
Keith Hainer, a certified 'electrician employed by parent company Massey Coal Services
as its Director of Maintenance, also testified regarding procedures to be followed when a trailing
cable is struck by mobile equipment. Hainer opined that, ''in my experience, I have seen cables
with internal damage and the outer jacket intact." (Tr. 718). Hainer described the method to
"discern if there's damage or not." (Tr. 720). Hainer testified:

29 FMSHRC 468

Well, I'm saying instead of cutting into [the cable], I may use other methods. For
example, to go to the power center and use different electrical devices [meters] to
test insulation integrity without physically cutting into the cable. And that's not
uncommon to do.
(Tr. 722-23).
..

Thus, Humphrey, Neace and Hainer all agree the proper action after a cable is run over is
to first immediately de-energize the cable at the power station and then check the cable by using
meters to ensure that the cable is not damaged and unsafe. _If the cable is cla,maged it must be
kept out of service. As discussed below; Spartan failed to. follow its own safety policy.
Section 75.313, 30 C.F.R. § 75.313,. governs the evacuation procedures when power to a
mine ventilation fan is interrupted.. fu the event of a mine fan stoppage, electrically powered .
equipment in each working sectionimust be de-energized, Miners must immediately be
withdrawn from the working section to .a location outby the loading point where they may remain
for 15 minutes. 2 Ifmine ventilation is not restored within 15 lllinutes, all miners must be
evacuated to the surface. As discussed herein, McNeely and other crew members were not
withdrawn from the working section despite a loss of mine fan power. Although the crew should
have been required to retreat from the working section, the crew was not required to leave the
mine because power was restored in less than 15 minutes.

III. Findin&s of Fact
The following factual summary primarily is based on stipulated facts that are supported
by MSHA's investigative findings. Factual findings based on testimonial evidence ~e indicated.
by reference to the transcript.
Spartan's Ruby Energy Mine is located near Delbarton, in Mingo County, West Virginia.
The mine utilizes the room and pillar method.. On February 5, 2004, the 002 section crew, under
the direction of section foreman Gilbert W. Sada, entered the mine at their regular starting time
of7:00 a.m., arriving at the 002 section at approximately 7:20 a.m. Sada's crew included
electrician Kenneth McNeely; contin.Q.ous miner operator Jamie Hatfield, shuttle car operator
Kenneth Collins and sco()p operator Charles Smith.
There were two continuous mining machines on the 002 section. The continuous miner
on the left side of the section was used to mine a line of pillars from the No. 4 entry to the No. 1
entry. The continuous miner on the right sid,e of the section mined pillars from the No. 8 entry to
the No. 5 entry.
2

Section 75.2, 30 C.F.R. § 75.2, of the Secretary's regulations defmes the
''working section" as "all areas of the.coal mine from the loading point of the section to
and including the working faces."
29 FMSHRC 469

Hatfield began operating the left continuous miner in the No. 4 entry. at approximately
7:35 a.m. Mining continued in the No. 3, No; 2 and No. 1 entries a5 the day progressed. Upon
completion of the No. 1 entry, Hatfield backed the continuous miner two crosscuts outby the
pillar line in the No. 3 entry for servicing. Hatfield and McNeely serviced the continuous mining
machine while the right continuous miner was used to mine the next row of pillars from the
No. 8 entry to the No. 5 entry. At the time power was lost at 1:01 p.m., the right continuous
mining machine was in the No. 7 entry.
According to Hatfield, McNeely left the area in the No. 3 entry where the machine had
been serviced. After McNeely left, Sada instructed Hatfield to move the continuous mining
machine into the No. 4 entry to start mining. It was Spartan's practice to keep the trailing cable
against the rib to prevent damage from the continuous miner~ (Tr. 538). Hatfield was unaware
that one loop of the cable had migrated from the rib into the path ofthe continuous miner.
(Tr. 526, 538). As Hatfield trammed the continuous miner a distance of approximately ·
21 inches, one of the bit lugs on the ripper head, also called the cutting drum, struck the trailing
cable damaging the phase wire insulation, causing the phase wires to contact each other
ultimately resulting in a phase to phase short circuit. (Tr.156-57, 174). The continuous miner
immediately ceased to operate having lost power the instant the ripper head made contact with
the trailing cable. At that time, it was also apparent that power had been lost for all section
equipment at the power station. Ventilation was simultaneously interrupted as the mine fan
ceased operating. The mine's carbon monoxide sensor data base reflects that mine power was
lost at approximately 1 :04 p.m.
Although Hatfield now claims that, at the time of the accident, he believed the loss of
power was caused by a widespread Appalachian Power Company outage, Hatfield reluctantly
conceded his initial belief was that the continuous miner lost power because the trailing cable
had been damaged. Hatfield testified:
Court:

Okay. I just want to understand in my mind. When you say that
the cable was not that bad, how do you mean that?

Hatfield:

Well, it didn't appear to me that it was htirt. Like I say, the outer
jacket wasn't even hurt. The bit lug, it didn't smash through the
cable. It was just - - barely had it caught to where I couldn't pull it
out. It wasn't - -.

Court:

Did you have any reason to believe that the cable was damaged?

Hatfield:

No.

Court:

Did. the power to the continuous miner go off at the same time that
the bit lug hit the - - came into contaCt with the cable?

29 FMSHRC 470

..

Hatfield:

When I went to tram backwards in order to repo~ition my min.er,that' s when the power went off on the miner. I went walking
toward the miner, and as I was walking toward the front of the
miner to look at the cable, I noticed that all the power was off...

Court:

AU right. Did you make a - - was there any connection in your .
mind between the power to the continuous miner going off and the .
ripper head hitting the cable?

Hatfield:

When I was operating the miner, the first thought I had was that it
was the cable problem. That's what I thought first.

(Tr. 511-13) ...
Foreman Sada and shuttle car operator Collins were a few feet outby the continuous
mining machine when contact with the ripper head occurred. (Joint Stip. No.15). Sada
described his position as "approximately 45 feet from,the ripper head,". and he agreed that he was
"in close proximity" to the ripper head when the cable was struck. (Tr. 550, 561). As Sada
observed Hatfield tramming the continuous miner, the continuous miner lost power and there
was a loss of power throughout the section. Sada asked Hatfield if he had struck the cable.
Sada testified Hatfield responded that "I'm on it, but I'm barely on this cable.'~ (Tr. 557).
.Sada admits he noticed the loss of power at the same time Hatfield told J:rim the ripper
head had contacted the cable, (Tr. 562, 563-64). Although Sada, like Hatfield, now.claims that,
at the time McNeely was electrocuted, he believed there was a wide spread utility9ompany
outage, he conceded that his "first instinct" was that the loss of power was attributable to the
damaged cable. (Tr. 554).
Sada left Hatfield and Collins at the.continuous miner and walked four crosscuts outby
and one entry to the right arriving in. the No. 4 entry where the section phone was located by the
feeder. (Gov. Ex. 1). Sada phoned outside to the surface and spoke to superintendent Neace who
informed Sada that all underground power, power to the preparation plant, and power to the mine
fan were out.
Neace and Sada claim that Sada did not inform Neace that the trailing cable was struck
when power was lost. Neace and Sada also claim Neace told Sada that "Appalachian's got us
out." (Tr. 275-79). MSHA accident investigators interviewed Sada and Neace shortly after the
accident during interview sessions conducted on February 8, February 10, and February 23, 2004.
(Gov. Ex. 10). MSHA's accident report did not find that Spartan was acting under the mistaken
belief that a power company failure had occurred at the time of the accident. Id. Moreover,

29 FMSHRC 471

it is significant that Neace does not assert that he told McNeely that the loss of power was due to
a utility company failure when McNeely telephoned Neace moments after Neace had spoken to
Sada.
Surprisingly, both Sada and Neace testified that, even with the benefit of hindsight, they
still do not believe the striking of the cable and simultaneous loss of power should have alerted
them that the cable was damaged. (Tr.· 561, 648-53). In fact, despite a mandatory company
policy of testing cables that have been ruii over for potential damage, Neace testified that he
continues to believe that the loss of power at the exact time the cable was struck could have been
"a coincidence" that occurred at the exact moment a utility company power outage occurred.
{Tr. 652, 657..;58).
At approximately 1:06 p.m., 3 while Sada was at the feeder speaking to Neace on the
phone, Hatfield and Collins attempted to remove the trailing cable from beneath the continuous
miner's ripper head. However, their attempts failed. Collins walked approximately six crosscuts
outby to the section belt head to retrieve a scoop for the purpose of using the scoop to bump the
ripper head from the trailing cable. Collins met scoop operator Charles Smith at the belt head.
Collins and Smith brought the scoop back to the continuous miner.
As Sada left the area of the feeder where the section phone was located, McNeely
approached the section phone. Between· 1:07 p.m. and 1:08 p.m., McNeely phoned Neace who
remained on the surface. Neace states that McNeely inquired what Sonny Vance, the chief
electrician, had done to de-energize the high voltage. Neace stated he told McNeely that he did
not know, and that all personnel would have to leave the mine if the ventilation fan did not
resume operation within 15 minutes. (Joint Stip. No~ 7). Significantly, as previously noted,
Neace apparently did not tell McNeely that the loss of power was due to an Appalachian Power
Company failure. 4

Sada returned to the continuous miner at approximately 1:09 p.m.. As he approached he
could see the scoop being operated in front of the continuous miner. At that time, McNeely had
returned fr.om the section phone and was sitting on a personnel.carrier in the crosscut adjacent to .

3

Reconstruction of the timing of events is based on Spartan's chronology admitted
into evidence as a DVD. {Tr 712-14; Resp. Ex. B). The record was left open for a written
synopsis of the DVD summary of events. (Tr. 773-74). Spartan submitted the written
summary on May 1, 2007.
4

McNeely phoned Neace at 1:07 p.m. McNeely began the repair shortly thereafter and
was killed at approximately 1: 18 p.m. Neace requested an ambulance at approximately 1:20 p.m.
It is difficult to determine the purpose ofMcNeely's telephone call if McNeely and Neace did not
discuss the cause of the power loss only minutes before McNeely was to begin repairing the
cable.
29 FMSHRC 472

Sada' a position between the No. 3 and No. 2 entries. Sada states he told McNeely that the power
was off; the mine fan was down, and thattheywoul4 have to go outside in IS minutes.
.
Smith bwnped the scoop against the ripper drum, allowing Hatfield to pull the trailing
cable free. According to Hatfield and Sada, at that time, Sa<la overheard Hatfield say the cable
was freed, and, that the .cable jacket '.'was not even busted." (Joint Stip. 11).
-

'·

~

.

After Sada left to go to the right side of the section to inform miners that they may have
to evacuate the mine, McNeely arrived at the continuous mining machine and told Hatfield and
Collins ''that he needed to check the damaged area of the cable." (Stip. No. 12). Although
Hatfield and Sada deny they had any reason to believe the cable was damaged, it is apparent that
McNeely immediately recognized the short circuit in the cable.
McNeely also informed Hatfield and Collins that they had 15 minutes until they had to
leave the section. McNeely began cutting the outer jacket off the trailing cable "at the damaged
area." (Joint Stip. 12),
Smith returned the scoop to the section belt head. After traveling to the right side of the
section, Sada returned to the section mme phone.
. McNeely and Hatfield con~inued repairing the cable as Collins pulled on the waterline,
that was also stuck, in an attempt to remove it from under the ripper drum. McNeely cut about
14 inches of the outer jacket off the trailing cable, exposing the three power phases, a ground
wire, and a monitor wire. Two of the .power phases were burned and needed to be cut and
spliced. The outer jacket on the third power phase was damaged and needed to be. re'."'.insulated.
The ground and monitor wires were not damaged. McNeely walked to his personnel .carrier to
get tape and connectors. He returned on his personnel carrier, parking it behind the continuous
·
mining machine.
As McNeely ~orked on the second powe~phase, Hatfield heard a humming noise and felt
air movement. The mine carbon m~noxide sensor data base reflects power was restored to the
mine at 1:18 p.m., approximately 14 minutes after power was lost. McNeely asked Collins to go
to the section power center to see if mine power had been restored. After repairing the first two
phases, McNeely began work on the third phase. He cut the third phase apart and prepared both ·
ends for the connector.
Sada was at the dwnping point area at l: 18 p.m., waiting for a call from Nea~e, when the
main re-closer switch located on the surface apparently was closed restoring power to the mine.
Sada.noticed air pressure on the back-up check curtains indicating that the mine fan was
·
.
operating and he realized that mine power had been rest.ored,.
Sada went to the section power center and started closing the circuit breakers for,aH of the
face equipment.. All cabie plugs were still attached to their receptacles on the power center.

29 FMSHRC 473

Sada knew that the trailing cable had not been focked out because the cathead was plugged into
the power station receptacle. (Tr. 602; Gov. Ex. 3K). Sada first closed the circuit breaker for the
right continuous mining machine. At approximately 1:20 p.m., Sada next closed the circuit
breaker for the left continuous mining machine. McNeely, who was still working on the third
power phase, received a fatal electrical shock when the electrical energy was transferred through
McNeely when the circuit breaker was closed. The trailing cable's circuit breaker momentarily
closed and instantaneously opened as the phase to ground fault tripped the ground fault toggle
switch. ·Sada continued to engage the circuit breakers for the shuttle cars, scoop chargers, and
pumps.
As Collins walked toward the power center to see if the power had been restored,
he saw Sada closing the circuit breakers. Collins called out to Sada, telling him not to close
the circuit breaker for the left continuous mining machine. Collins heard Sada say, "Oh, no."
(Joint Stip. 18).
Hatfield checked McNeely for vital signs and called for help. He immediately started
performing CPR. Randy Mahon, the right continuous mining machine operator, who was in the
No. 4 entry, heard Hatfield calling for help and called out to Sada and Collins to go to the
left continuous mining machine. Mahon traveled to the riifue 'phone at the section dumping point
and called outside to Neace. He told Neace that a person had been electrocuted and that an
ambulance was needed. Sada, Collins, Vance and other members of the crew helped with first
aid and the transportation of McNeely out of the mille. , . ··
The ambulance service was notified by Neace atapproximately 1:20 p.m. The
ambulance arrived at the mine site at 1:35 p.m., just before McNeely was brought to the surface~
The ambulance departed the mine with McNeely at 2:08 p.m., arriving at Williamson Memorial
Hospital at 2:40 p.m., where it was determined that McNeely had died.
There is a re-closer, also known as a closure switch or main circuit breaker, located on the
surface that feeds electrical power throughout the mine property on the surface and underground.
Circuit breakers are tripped (opened) as a consequence of under-voltage or loss of power. Circuit
breakers are designed with intentional delays of as little as hundredths of a.second to allow the
circuit breaker closest to the fault to open before the main mine re-closer senses a loss in power
and de-energizes the entire mine. {Tr. 677). When the re-closer operis, all circuit breakers in
the mine trip as a safety precaution, so that when the re-closer is closed and power is restored to
the mine, equipment does not automatically re-energize. {Tr. 681-82).
An MSHA accident investigation team arrived at the mine shortly after the accident.
The investigation team included MSHA Inspector James R. Humphrey and MSHA Electrical
Engineer Marcus Smith, both of whom testified at the hearing. The accident investigators found
that a bit lug on the right side of the ripper drum damaged the cable, bursting the inner voltage
insulation, allowing two power phases to contact each other. Although such an event would
normally only cause a loss of power to the mining machine at the power center, in this case, the

29 FMSHRC 474

resulting phase-to-phase short circuit nearly burned through the conductors and caused the main
mine re-closer that supplies electricity underground and on the surface to de-energize, resulting
in aJoss of power to entire underground min~, themine fan and the preparation plant. The left .
side continuous mining machine circuit breaker also opened as a result of the fault. The opening
of the main mine re-closer.caused all other mine section circuit breakers to open.
The investigators determined the widespread power.failure occurred because the
tolerance, or timing, between the two breakers was close enough for the fault to pass through the
circuit breaker for the continuous miner opening the re-closer.. (Tr. 678-79). ;fu other words,
the short circuit response time of the re-closer was improperly set. (Gov. Ex. 10, p. 7).
The malfunction was corrected by resetting the timing for the re-closer.
As previously noted, Spartan is contesting two 104(a) citations, one 104(d)(l) citatipn, .
and one 104(d)(l) order in these proceedings. Namely, Citation No. 7224651, issued under .. ·
104(a) of the Mine Act, cites a violation of the mandatory safety standard in 30 C.F.R. § 75.606
for failure to protect trailing cables from damage from mobile equipment; Citation No. 7224650,
issued under section 104(a) of the Mine Act, cites a violation of the mandatory safety standard
in 30 C.F.R. § 75.511 for failing to lock outhigh-voltage.cables prior to repair; Citation
No. 7224652, issued under section;104(d)(l) of the Mine Act, cites a violation of the.mandatory
safety standard in 30 C.F.R. § 75.l 725(a) for failing to remove unsafe equipll1ent from service; .
and Order No. 7228963, issued under section 104(d)(l) of the Mine.A¥t, cites a violation of the _
mandatory safety standard in 30 C.F.R. § 75.313(a)(3) for failing to. immediately withdraw mine
personnel from the working section to a position outby the loading point when mine fan _
ventilation was interrupted. The merits of the citations and order, as well as their appropriate
civil penalties, are addressed.below.

IV. Further Findin~s of Fact and Conclusions
Before addressing the merits of the contested citations, it is helpful to address the
underlying issues of negligence and the penalty criteria that apply in these matters ... The issue of
duplicative citations will also be addressed because the lock put procedure is required for both
removal from service and for repair.
a. hnputation of Negligence
As a threshold matter, the degree of negligence attributable to a mine operator is an·.
essential element of a civil penalty proceeding. While there are several contributing causes of
this accident, the proximate cause of the fatality is the failure to lock out the trailing cable prior
to performing repairs. Spartan attempts to dmrinish its responsibility by as.serting that McNeely
was a certified electrician familiar with tag and lock out procedures who had participated.inannual training that emphasized the importance of following such procedures. (Spartan br. at
p.14).

29 FMSHRC 475

Obviously, McNeely's failure to lock out was a grievous mistake. Sada told McNeely he
would have to leave the mine in· 15 minutes. McNeely attempted to repair the cable during this
15 minute period. McNeely cc>ntinued to repair the cable even after he apparently realized that
mine power had been restored. Perhaps McNeely, an experienced electrician, believed that the
continuous miner would remain de-energized based on his conversations with Neace and Sada.
In the final analysis, McNeely' s explanation for his conduct cannot be ascertained. Lacking the
benefit ofMcNeely's perspective, I am unable to conclude that McNeely's failure to follow
fundamental lock out procedures rose to the level of employee misconduct. In other words,
given the facts in this case, it is inappropriate to place blanie primarily on the victim.
Nevertheless, the Secretary's regulation in 30 C.F.R. § 75.511 requires electrical
equipment undergoing repair to be locked out only by "the persons who perform such work."
Thus, the Secretary's mandatory safety standard clearly required McNeely to lock out the trailing
cable. However, with respect to Spartan's negligence and culpability in these proceedings, the
arialysis does not stop there.
Operators are liable without regard to fault for violations of the Mine Act. See e.g.,
Sewell Coal Co. v. FMSHRC, 686 F.2d 1066, 1071 (4th Cir. 1982); AlliedProducts Co. v.
FMSHRC, 666 F.2d 890, 893-94 (5th Cir. 1982); Western Fuels-Utah, Inc., 10 FMSHRC 256,
260-61 (March 1988), aff'd on other grounds, 870 F.2d 711 (D.C. Cir. 1989); Asarco, Inc.,
8 FMSHRC 1632, 1634-36 (Nov. 1986), ajf'd, 868 F.2d 1195 (10th Cir. 1989). Thus,
even in the event of serious employee misconduct, the Commission and the courts have also
consistently held that a miner's misconduct in causing a violation is not a defense to liability.
See, eg. Allied Products, 666 F.2d at 893-94. In this regard, in Ideal Cement Co., 13 FMSHRC
1364, 1351 (Sept. 1991), the Commission noted that, "[u]nder the liability scheme of the Mine
Act, an operator is liable for the violative conduct of its employees, regardless of whether the
operator itself was without fault and notwithstanding the existence of significant employee
misconduct."
While a mine operator's fault, or lack thereof, is not determinative on the issue of a fact
of occurrence of a violation, it is an important factor to be considered in assessing a civil penalty.
Asarco, Inc., 8 FMSHRC at 1636. Ordinarily, the conduct ofrank;.;.and-file miners is not
imputable to the operator in determining the degree of negligence for penalty purposes.
Southern Ohio Coal Co., 4 FMSHRC 1459, 1464 (Aug. 1982). Rather, the operator's
supervision, training, and disciplining of its miners is relevant. Id.; Western Fuels-Utah, Inc.,
10 FMSHRC at 261.
As Spartan'S mine foreman, Sada was acting as Spartan's agent at the time of the
accident. Thus, Spartan is liable for Sada's direct acts of negligence. For example, for degree of
culpability purposes, Spartan can be properly charged with Sada's direct acts of negligence such
as Sada's failure to order the withdrawal of personnel from the working section although he
knew mine fan ventilation had been interrupted. Moreover, as discussed below, negligence

29 FMSHRC 476

associated with the lock outfailure c~ be directly attributable to. Spartan as Sada conc~es he
knew the cathead had not been locked out when he closed the continuous miner's. circuit breaker.
His spontaneous utterance of "Oh, no" when Collins cautioned him not to close, the circuit
breaker is evidence .of Sada's awareness that the trailing cable required repair.
Although McNeely was the person responsible for placing the padlock ,on the cathead,
Hatfield apparently knew the trailing cable had not been tested for damage or otherwise locked
out prior to repair.·. Notwithstanding the negligence that can be directly attributed to Spartan, the
negligence of McNeely and. Hatfield must also. be imputed to Spartan as a consequence of Sada's
lack of supervisic:m and control of his subordinates. Spartan cannot escape the imputation of
negligence of rank-and-file personnel by asserting that its foreman was unaware of the actions of
his crew. Id. In this regard, Spartan's assertion: that Sada did not direct Hatfield and Collins to
retrieve a scoop for the purpose of freeing the cable; that Sada did not direct Collins and Smith to
use the scoop to bump the ripper heacl off of the·cable;5 and that Sada did not know McNeely was
repairing the cable; are aggravating rather than mitigating circumstances. Moreover, all of these
activities were permitted to occur during a period when the loss of ventilation required the
removal of everyone from the working section;
Finally, any claimed mitigation based on Spartan' s assertion that Sada had not informed
Neace, the mine superintendent, of the potential hazard caused by the trailing cable is
unavailing. It is well settled that the principal (Spartan) is charged with the knowledge of its
agent (Sada).
·b. Civil Penalty Criteria . ·
Section l IO(i) of the Mine Act 30 U.S.C. § 820(i), sets forth the statutory civil penalty
criteria used to determine the appropriate civil penalty to be assessed. In this regard,
section 11 O(i) provides, in pertinent part:
The Commission shall consider the operator's history of previous violations, the
appropriateness of such penalty to the size ofthe business of the operator charged,
whether the operator was negligent, the effect on,:the operator's ability to continue
in business, the gravity of the violation, and the demonstrated good faith of the
person charged in attempting to achieve rapid compliance after notification of a
violation.

5

Despite observing the immediate loss of power when the cable was struck, Hatfield and
Sada now allege that they did not think the trailing cable was damaged because the ripper head
had barely touched the cable and the outer jacket "did not look bad." (Tr. 507-08). As discussed
infra, it is difficult to imagine why Hatfield and Sada did not wait to tram the continuous miner
off of the cable after power was restored if they believed the trailing cable was not damaged,
instead of using the scoop to dislodge the cable.
29 FMSHRC 477

Commission judges make de novo findings with respect to the penalty criteria in
section 11 O(i) •based on the record in adjudicatory proceedings, and they are not bound by the
Secretary's proposed civil penalties; Sellersburg Stone Co., 5 FMSHRC 287, 291 (Mar. 1983),.
ajf'd, 736 F.2d 1147 (7th Cir. 1984). Spartan is a large mine operator and the imposition of the
civil penalties in this matter will not impede Spartan's ongoing business operations. The history
of violations and·Spartan's abatement efforts are not a material factor in determining the
appropriate penalty liability. As a general proposition, the material considerations concern
gravity and negligence. The magnitude of gravity associated with subject violations is
self evident. As discussed below, the magnitude of negligence revealed by the trial testimony
and documentary evidence that is attributable to Spartan, either directly or through imputation,
requires the-imposition of civil penalties that are higher than those initially proposed by the
Secretary.
c. 104(a) Citation No. 7224651 - Protection of Cable
Citation No. 7224651 alleges a violation of the mandatory safety standard·in
section 75.606, 30 C.F.R § 75.606. The citation states:
The 2/0 A WG trailirig cable that provides 995 V AC power to the Joy 14CM15 left
continuous mining machine, serial number 1408, was not protected to prevent
damage by mobile equipment. When the mining machine, which was parked
about 20 feet outby surveyor spad 3463, was trammed forward about 21 inches,
the cutter head smashed the cable. This forced energized conductors from two
phases to come into contact, creating a short circuit that caused a loss of electrical
power to the entire mine. This violation is a contributing factor to the fatal
accident which occurred on February 5, 2004, on the 001MMU,10th right section,
at a location approximately 20 feetoutby surveyorspad 3463 in the number 3
entry.
(Gov. Ex. 4). The citation was designated as significant and substantial (S&S) and it was
alleged that it was reasonably likely that the hazard caused by the cited condition will result in
a fatality. The gravity of the violation was characterized as severe in that a fatality had occurred.
The degree of negligence attributed to Spartan by the Secretary was moderate. The Secretary
proposed a civil penalty of$32,500.00 for Citation No. 7224651.
Section 75.606 of the Secretary's regulations provides that "[t]railing cables shall be
adequately protected to prevent damage by mobile equipment." Section 75.606 implements
a miner safety statute. Thus, the goal of section 75.606 is to protect miners not cables.
This mandatory standard-furthers safety by requiring mine operators to protect miners from the
hazard posed by damaged cables.

29 FMSHRC 478

Spartan argues that the facts do not support a violation of section 75.606 because Spartan
has a policy to prevent cables from damage, as well as a personnel policy whereby persons
causing damage to a trailing cable will be disciplined. (Spartan br. at p.9). Spartan summarized
its policy in its post-hearing brief:
Ruby Energy's policy is that, if a cable has been run over and it is determined to
be unsafe, the electrician would remove the cathead, effectively removing it from
service, and the electrician checks it to determine if it is grounded. (Tr. 657).
If the cable is not damaged, the equipment may be placed back in service.
(Tr. 658).

Id.
With respect to the fact of occurrence· of the violation, as previou&ly noted, the Mine Act
is a strict liability statute. Substance governs over form. Thus, a policy of protecting miners
from the hazard associated with damaged trailing cables does not i1;1sulate an operator from
liability in the event of cable damage. The fact that the trailing cable was run over and damaged
by the continuous miner is. beyond dispute. Accordingly, the facts support a violation of
section 75.606 ...
The degree of negligence that should be attributed to Spartan is a more. complex. issue.
The evidence reflects Spartan tried to keep trailing cables out of the path of mobile equipment by
keeping the cables against the ribs .. In this instance, the cable was damaged because,
unbeknownst to Hatfield who was tramming the continuous miner remotely, a portion of the
cable had become dislodged from the rib and looped in front ,ofthe continuous miner. Thus, the
act of running over the cable while tramming the continuous mine.r evi!iences, ::tS. the Secretary
suggests, no more than a moderate degree of negligence. However, analysis of the degree of
negligence issue does. not stop here.

As Spartan recognizes, the section 75.606 obligation placed on mine operators to prevent
damage to cables from mobile equipment includes the obligationto ensure that.cables struck by
mobile equipment are not damaged. In other words, operators cannot satisfy their responsibility
of protecting cables by turning a blind-eye after cables are struck. That is why Spartan admits it
has a policy of removing a cathead from service and checking .for damage if a cable is run over.
However, Spartan failed to follow its own policy. The question is the degree of negligence that
should be attributed to Spartan for its failure to.follow its basic safety policy.,.·
This brings us to the fundamental issue that is present throughout these pr<.lceedings.
Namely, whether there is substantial evidence that Sada, as Spartan's agent, knew or should
have known that there was at least a reasonable likelihood that the trailing cable was damaged.
The Commission has held that ''the substantial evidence standard may be met by reasonable

29 FMSHRC 479

inferences drawn from indirect evidence." Mid-Continent Res., Inc., 6 FMSHRC 1132, 1138
(May 1984). fuferences based on indirect evidence are "inherently reasonable" ifthere is a
"logical and rational connection between the evidentiary facts and the ultimate fact to be
inferred." Id.
Sada's assertion that he did not believe the cable was damaged is not supported by the
facts. Sada was standing in close proximity to the continuous miner when he observed the
instantaneous loss of power when the destructive and invasive ripper head of a multi-ton piece of
equipment came to rest on top of the trailing cable. (Tr. 550, 557, 561). Both Sada and Hatfield
concede they initially believed the loss of power was caused by the damaged trailing cable.
(Tr. 511-13, 554, 562, 563-64). It is difficult to reconcile the purported subsequent belief of
Hatfield and Sada that the trailing cable was not damaged, with the decision to bump the ripper
head with the scoop to dislodge the cable, instead of waiting to tram the continuous miner off of
the cable after power was restored. Rather, it appears that the use of the scoop was motivated by
a desire to access the damaged portion of the cable so that it could be repaired. Sada and
Hatfield's exculpatory assertions to the contrary are entitled to little weight.
Finally, Spartan has not explained the discrepancy between McNeely's immediate
realization that the cable was damaged with Sada's purported belief that the cable remained
intact. In the final analysis, a person familiar with electrical equipment used in the mining
industry should have appreciated the significance of the loss of power upon contact with the
trailing cable. Alabama By-Products Corp., 4 FMSHRC 2128 (Dec. 1982). The' assertion that
Sada did not have a substantial basis for believing the cable was damaged simply is not credible. 6
However, even if Sada believed the cable was undamaged despite the continuous miner's
loss of power, Sada still knew the trailing cable had been run over by the continuous miner.
Under such circumstances, Sada's failure to ensure that the cathead was disconnected from the
power station and tested to determine if it had been damaged constituted a reckless disregard of
an electrocution hazard. As its agent, Sada' a negligence is directly attributable to Spartan.
. Resolution of the questions of significant and substantial and gravity are self-evident.
A violation is properly designated as S&S in nature if, based on the particular facts surrounding· ·
that violation, there exists a reasonable likelihood that the hazard contributed to by the
violation will result in an injury oi'an illness of a reasonably serious nature. Mathies Coal Co.;
6 FMSHRC 1, 3-4 (Jan. 1984); Nat'!. Gypsum Co, 3 FMSHRC at 825. The Commission has
explained that an S&S finding requires the Secretary to establish a reasonable likelihood that the
hazard contributed to will result in an event in which there is an injury. U.S. Steel Mining Co.,
Inc., 6 FMSHRC ·1834, 1836 (Aug. 1984). The Commission has also emphasized it is the
6

Obviously, Sada did not intend to harm McNeely. This was a tragic accident.
One can only speculate why the trailing cable circuit was closed. It may have been closed by
mistake during a moment of inattention while Sada was closing other section equipment breakers
at the power station after the restoration of power.
29 FMSHRC 480

contribution of a violation to-the cause and effect of a hazard that must be significant and
substantial. Id. at 1868. The Commission subsequently reasserted its prior determinations that,
as part of any ''S&S" finding; the Secretary must prove the reasonable likelihood of an injury
occurring as a result of the hazard contributed to by the cited violative condition or practice.
Peabody Coal (;ompany, 17 FMSHRC 508 (April 1995); Jim Walter Resources, Inc.,
18 FMSHRC 508 (April 1996).
The hazard contributed.to by failing to ensure that distribution cables remain undamaged
is illustrated by this accident. When damaged electrical cables are ignored, they are not
de-energized or otherwise isolated to. prevent hazardous contact. In short, they present the hazard
of electrocution. Accordingly, the violation. of section 75..606 is properly designated· as S&S.
Obviously, the gravity of the violation is extreme as evidenced by the fatality in this case.
As noted, Spartan is a large mine operator. It has neither been contended nor shown that
the imposition of the civil penalties in this· case will pose, a financial ·hardship that will interfere
with Spartan's continuing mining operations .. Given the S&S nature of the violation, the extreme
gravity, and the reckless disregard that gave rise to its occurrence, a civil penalty of $50,000.00
shall be imposed for Citation No. 7224651.
d. The Duplicate Citation Issue
Spartan has stipulated that the trailing cable was not locked out. Thus, it is undisputed
that the continuous miner was neither removed from service nor locked out prior to repair.
However, Spartan contends that Citation No. 7224650 citing~ violation of30 C.F.R. § 75.511
for failing to lock out high-voltage cables prior to repair, and Citation No. 7224652 citing a .
violation of 30 C.F .R. § 75 .1725(a) for. failing to remove unsafe equipment fr9m service, are
duplicate citations. In support of this argument; Spartan avers that both the repair of electric
equipment and its removal from service require the equipment to be locked and tagged out.
Thus, Spartan argues that these citations are duplicative because they do not impose separate and
distinct legal duties on the mine operator.
It is well settled, as Spartan suggests, that .citations are .duplicative if the cited
standards do not impose separate and distinct duties upon an operator. Western Fuels-Utah, Inc.,
19 FMSHRC 994, 1003-05 (June 1997); Cyprus Tonopah Mining Corp., lSFMSHRC 367, 378
(Mar. 1993). In determining if separate and distinct duties are required, the Commission looks to
whether the cited mandatory standards require the same acts or omissions. Cumberland Coal
Resources, LP, 28 FMSHRC 545, 553 (Aug. 2006).

29 FMSHRC 481

Here, Spartan was obligated to choose between distinct alternative duties. It could have
immediately locked out the continuous miner for the purpose of initiating repairs, or, it could
have postponed repairing this unsafe equipment by removing it from service by means of
locking and tagging it out. Spartan chose to do neither. Its inaction constituted separate and
distinct acts of omission. Consequently, Citation Nos. 7224650 and 7224652 are not duplicative.
A discussion of the merits of each citation follows.
e. 104(a) Citation No. 7224650 - Lock Out Procedure
Citation No. 7224650 alleges a violation of the mandatory safety standard in
section 75.511, 30 C.F.R. § 75.511. The citation states:
The section electrician and the continuous mining machine operator performed
.electrical work on a distribution circuit while the disconnecting device was not
locked out nor suitably tagged.. They were splicing and repairing a daniaged
area inthe 2/0 A WG trailingbable which provided 995 VAC power to the
Joy 14CM15 left continuous mining machine, serial number 1408, while the cable
plug was connected to the plug receptacle. While performing this work, the
circuit breaker was closed, causing the section electrician to be electrocuted.
This violation is a contributing factor to this fatal accident which occurred on
February 5, 2004, on the MMU, 10•h right section, at a location approximately
20 feet outby surveyor spad 3463 in the number 3 entry.
(Gov. Ex. 6). The citation was designated as significant and substantial (S&S) and·it was noted
that the hazard caused by the cited condition resulted in a fatality. Thus, the gravity of the
violation was characterized as severe in that a fatality occurred. The degree of negligence
attributable to Spartan by the Secretary was moderate. The Secretary proposed a civil penalty of
$32,500.00 for Citation No. 7224650.
Section 75.511 of the Secretary's regulations provides, in pertinent part:
No electrical work shall be performed on low-, medium-, or high-voltage
distribution circuits or equipment, except by a qualified person or by a person
trained to perform electrical work and to maintain electrical equipment under the
· direct supervision of a qualified person. Disconnecting devices shall be locked out
and suitably tagged by the persons who perform such work ....
Spartan has stipulated that the trailing cable's cathead was connected to the power center
and not locked out at the time McNeely was performing repairs. Consequently, the facts
demonstrate the fact of occurrence of a section 75.511 violation. With respect to negligence, it is
true that the terms of section 75.511 required McNeely, as the certified electrician performing
repairs, to lock out the cathead at the power source. McNeely's failure to do so was either a

29 FMSHRC 482

careless act evidencing. extremely high negligence, or a conscious omission based on his belief
that power would remain off. In either event, McNeely's. conduct was highly negligent.
The question is whether the negligence associated with the failure to utilize basic lock out
procedures can be either directly attributed to; ·or, imputed to Spartan, McNeely was the only
electrician at the section. McNeely immediatelyrealized the cable was damaged and in need of
repair. As previously discussed, Sada knew the. continuous miner had lost power the instant the
ripper head contacted th~ trailing cable. ·Sada also admits he knew the. trailing cable had not
been locked out at the power center even though it had been run over by mobile equipment.
(Tr. 602; Gov. Ex. 3K). As previously discussed, Sada hadreason to know that the cable was
damaged. Sada's failure to respond to the. potential hazard posed by a damaged cable constitutes a
conscious disregard that is directly attributable to Spartan. As noted, even Sada's :mistaken belief
that the cable was undamaged is not a mitigating circumstance because it was brought about by
Spartan' s failure to follow its own safety procedures that would have confirmed the defective
condition of the cable.
With respect to imputation, as previously noted, the neglig~nce of a rank-and-file miner
can be imputed to a mine operator ifthe miner is not properly supervised. As a threshold matter,
proper supervision required withdrawal from the working section as a consequence of the
interruption of mine ventilation. Thus, -McNeely, Hatfield and Collins should have been ordered
to withdraw from the working section rather than continue to work on the cable in an environment
devoid of mine ventilation. Instead, Sada permitted McNeely, the only electrician at the section,
to remain at thesite of the damaged cable without ensuring that proper procedures were followed.
Sada's lack of supervision as evidence9 by his. asserted lack of knowledge of the activities of the
members of his crew, including his electrician, when ventilation W(ls interrupted and a trailing
cable had been struck, warrants the imputation of an extremely high degree of neglig~nce.
It is apparent that Citation No. 7224650 was properly designated as S&S in that it is
reasonably likely thatthe failure to lock out a damaged distribution cable prior to performing
repairs will result in a fatal electrocution accident. .Tue contribution of the violation to a fatality
reflects the extreme gravity of the cited violation. Given the S&S nature of the violation, the
extreme gravity, and the reckless disregard that enabled a splicing repair to occur on a damaged
cable that Spartan knew was not locked, a civil penalty of $50,000.00 shall be imposed for
Citation No. 7224650.
f. 104(d) (1) Citation No. 7224652 - Removal From Service

Citation No. 7224652 alleges a .violation of the mandatory safety standard in
section 75.l 725(a), 30 C.F.R. § 75.1725(a). The citation states:
The operator, after witnessing the creation of an unsafe condition on a piece of
mobile equipment, failed to cause the equipment to be immediately removed from
service. When the 995VACJoy 14CM15 left continuous mining machine (serial

29 FMSHRC 483

· ntlmber i408) trammed onto its 210 AWG trailing cable, the section foreman was
present and knew that the cable was damaged.·· He also witnessed the mining
machine losing power when this occurred. Afterwards, the section foreman closed
the circuit breaker, thereby energizing the trailing cable, without first: ·
(A) causing the cable plug to be immediately disconnected from its receptacle and
(B) instructing the section electrician to do the necessary troubleshooting, testing,
· and repair work on the cable to restore it to a safe condition. The section
electrician, who was splicing and repairing the cable, was electrocuted.
(Gov. Ex. 5). The citation was designated as significant and substantial (S&S) and it was noted
that the hazard caused by the cited condition resulted a fatality.. Thus, the gravity of the
violcition was characterized as severe in that a fatality occurred. The degree of negligence
attributable to Spartan was high and the Secretary attributed the cited violation to an
unwarrantable failure. The Secretary proposes a civil penalty of$56,000.00 for Citation
No. 7224652.

m

Section 75.1725(a) of the Secretary's regulations provides:
Mobile and stationary machinery and equipment shall be maintained in safe
operating condition and machinery or equipment in unsafe condition shall be
removed from service immediately.
The thrust of the alleged violative act is Spartan's failure to immediately remove unsafe
equipment from service. The Commission has held that a mine operator should be charged with
knowing that equipment was unsafe if a reasonably prudent person, familiar with the factual
circumstances surrounding the allegedly hazardous condition, including any facts peculiar to the
mining industry, would recognize a hazard warranting corrective action. Alabama By-Products,
supra, 4 FMSHRC 2129. Despite Neace and Rainer's description of a standard industry practice
and company policy of removing an electrical cable from service that has likely been damaged by
mobile equipment for testing and repair, Spartan failed to do so~ It is obvious that the fact of
occurrence of this cited violation is demonstrated by the circumstances in this case.
With respect to negligence, Spartan has been charged with an unwarrantable failure under
section 104(d) of the Mine Act, 30 U.S.C. § 814(d). The Commission has determined that
unwarrantable failure is aggravated conduct constituting more than ordinary negligence and
encompasses conduct characterized as "reckless disregard," "intentional misconduct,"
"indifference," or a "serious lack of reasonable care." Emery Mining Corp., 9 FMSHRC 1997,
2001, 2003-04 (Dec. 1987); Rochester & Pittsburgh Coal Co., 13 FMSHRC 189, 194
(Feb. 1991); see also Buck Creek Coal, Inc. v.FMSHRC, 52F.3d133, 136 (7th Cir. 1995)
(approving Commission's unwarrantable failure test). The Commission has recognized that
whether conduct is "aggravated" in the context of unwarrantable failure is determined by
considering the facts and circumstances of each case to detetmine if any aggravating or mitigating
circumstances exist. See Consolidation Coal Co., 22 FMSHRC 340, 353 (Mar. 2000) ("Consof').

29 FMSHRC 484

Aggravating factors include the length_ of time that the violati.on has existed, the extent of the.
violative conditi9n, whether the violation is obvious or possess a high degree of danger, and.the
operator's knowledge of the existence of the violation. See Consol, 22 FMSHRC at 353.
-·

.·

Sada knew the cable was struck by the ripper head. Sada also knew that power was lost
the moment the trailing cable was struck. Just as f;l light switch opens a .circuit and interrupts
power to a light fixture, Sada knew or should have known that cable damage is manife~t_ by an
interruption in power to. the continuous miner. Spartan concedes that a damaged electrical cable
constitutes an extremely hazardous condition. Spartan' s failure under these circumstances to
immediately remove the ~ontinuous miner from service by-ensuring that the damaged trailing
cabkremainedlocked out and de-energized constituted a grievous departure from industry safety
standards. There are no facts that mitigate these aggravating circumstances. fu short, Spartan's.
conduct was unwarrantable .
.,It is apparent tliat Citation No. 7224652 was properly designated a~ S&S in that the failure
to lock and tag out a damaged distribution cable was the proximate cause of a fatal electrocution
accident. The contribution of the violation to the fatality reflects the extreme gravity of the cited
violation. Given the S&S nature of the violation, the extreme gravity, and the unwarrantable
conduct that resulted in the violation, a civil penalty of $60,000.00 shall be imposed for
Citation No., 7224652 ..·

g. 104(d) (1) Order No'. 7228963 - Withdrawal From Working Section
Order No. 7228963 alleges a violation of the mandatory safety standard in
section 75.313(a)(3), 30 C.F.R § 75.313(a)(3). The citation states:
During an unplanned main mine fan stoppage the operator did not w.ithdraw
everyone from the working section. Air quality bottle samples taken [sic] last
quarterly inspection results reveal 4320 CFM of methane is being liberated every
24hours.
The trailing cable supplying pow:erto the Joy 14CM1015 continuous mining
machine serial_ number 1408 was, damaged when the ripper head came in contact
with the trailing cable, mashi.µg the trailing cable between a bit lug and the mine
floor. This condition caused the mine power to be deenergized at the closure
switch which supplies electrical power to the entire mine property, which includes
the preparation plant, mine office facilities, underground mine power and the
underground mine ventilation fan.
The section foreman allowed the section el_ectrician and several co-workers to
perform electrical work on the trailing cable which is located 3 crosscuts inby the
section dump point in the #3 entry, 20' outby survey station 2462, which is located
one crosscut outby the pillar line during the power outage to the mine ventilation fan. The
29 FMSHRC 485

electrical power [was] restored [at]approximately I :15 p.m. to the Underground mine and mine
ventilation fan. The electrical circuit breaker thatsupplies power to the trailing cable is energi.Zed
which results in an electrical fatal accident of the section electrician. who was allowed to work on
this damaged trailing cable during the fan outage.
This violation was discovered during the investigation of the fatal electrical
accident that occurred on February 5, 2004, and it has just been determined that
this is non.;.contributing violation.

a

(Gov: Ex. 9). The citation was designated as non-significant and substantial (non-S&S) because
MSHA concluded that the violation did not directly contribute to McNeely's death. The non_;S&S
designation was also based on the fact that the Ruby Energy Mine did not liberate large quantities
of methane. It was noted that eight miners were affected by the failure to withdraw from the
working section. The degree of negligence attributable to Spartan was high and the cited violation
was attributed to an unwarrantable ·failure. The Secretary proposes a civil penalty of $3,700.00
for Order No. 7228963.
Section 75.313(a)(3) of the Secretary's regulations requires, in pertinent part, that all
miners must be withdrawn from the working section if a mine fan stops and there is no adequate
back-up fan system. Section 75.313(c)(l) requires everyone to be withdrawn from the mine to the
surface if mine ventilation is not restored within 15 minutes. In this case, the parties agree that the
interruption of mine fan ventilation lasted 14 minutes. · Consequently, section 75.313 required the
miners to retreat from the working section, although they were not required to evacuate from the
underground mine.
The fact of occurrence of the cited violation is readily apparent. There was a 14 minute
interruption of mine fan ventilation. Although Sada told his crew that they would have to return
to the surface if ventilation was not restored in 15 minutes, Sada admits that he did not order his
crew to retreat from the working section at any time during the 14 minute mine fan stoppage.
(Tr. 567-70).
With regard to the issue of S&S, it is difficult to understand why the Secretary would
characterize this violation as one that could not significantly and substantially contribute to the
cause and effect of a mine safety hazard that is reasonably likely to result in a significant injury.
As demonstrated by the provisions of the cited mandatory standard, loss of mine ventilation is a
very serious matter. Methane is not diluted and swept from the working faces. Consequently, any
ignition source poses an explosive hazard. As evidenced in this case, the loss of ventilation can
cause a chaotic situation that breeds poor judgement and a lack of due diligence if miners are not
removed from the working section. If McNeely had been withdrawn from the working section,
instead of being allowed to repair an electrical cable while mine fan power was lost, he would not
have been electrocuted. Thus, the Secretary's conclusion that Spartan's failure to withdraw all
miners from the working section did not contribute to the fatality is surprising.

29 FMSHRC 486

However, the Commission's role is adjudication rather than enforcement. The
Commission does not have the authority to issue or modify citations. Thus, the Commission has
concluded that its administrative law judges are not authorized to modify the Secretary's non-S&S
designations on their own initiative. Mechanicsville Concrete, Inc., 18 FMSHRC 877, 819
(June 1996); Consequently, I am constrained by the Secretary's non-S&S designation.
Turning to the issue of gravity, the Commission has recognized that the focus on the
if it occurs
seriousness of a violation. is on the effect of the. hazard
.
.
. rather than the likelihood
. of
injury. Consolidation Coal Company, 18FMSHRC1541, 1550 (Sept.1996)~ Permittjng mine
operations to c;ontinue during a hazardous period caused by an i~terruption mine ventilation
exposes miners to serious or fatal injuries. As previously noted, it enables miners to work
under abnormal conditions rather th.an waiting for conditions to stabilize before returning to
normal mining operations. Inthis case eight miners were affected and a fatality occurred.
Consequently, despite its non-S&S designation, the failure to withdraw from the working
section was an extremely serious violation.
.

.

.

.

. .

.

of

Turning to the issue of negligence, Sada knew the mine fan had stopped. Yet, instead of
ordering miners from the w-0rking section, Sada stood by while Hatfield initially tried to free the
cable, and, subsequently, while Hatfield and Collins attempted to dislodge the ripper head with
the scoop. Moreover, at a minimum, Sada knew McNeely remained in the vicinity of the trailing
cable that was likely damaged. Although Sada advised his crew that they would have to evacuate
the mine if fan power was not restored within 15 minutes, his failure to withdraw personnel from
the working section was a reckless disregard of proper safety procedures.. Consequently, the cited
violation was correctly attributable to Spartan's unwarrantable failure.
The Commission has. n,oted ~at the de novo assessment of civil penalties does not require
''that equal weight nim;t be assigned to each of the penalty assessment criteria." Th:under Basin
Coal Co., 19 FMSHRC 1503 (Sept. 1997). Rather, the judge must qualitatively.analyze each of
the penalty criteria to determine the appropriate civil penalty to be assessed. Cantera Green,
22 FMSHRC 616, 625-26 (May 20!)0). Thus; although the violation in Order No . .7228963 has
been designated as.non-S&S, greater weight must be accorded to the :rp.aterial facts that reflect that
the cited condition affects the. entire section's personnel, that is indicative of extreme gravity, and
that it is attributable to unjustifiable and inexcusable conduct. In the fillal.analysis, the Secretary's
non-S&S designation cannot be allowed to unduly diminish the effects of extreme gravity and ·
unwarrantable conduct that warrant a higher civil penalty.
Ensuring the rapid and safe withdrawal of miners faced with hazardous conditions is
fundamental to_ mine safety. A conscious failure to withdraw miners .immediately as a result of an
interruption of mine fan-ve11tilatioJ}. warrants a significant civil penalty. Likewise the grave nature
of the violation as well as the fatality that followed justify a substantial penalty.· Although the
Secretary has designated the violation as non-S&S, the failure to abide by the cited mandatory
safety standard was not an insignificant violation. Accordingly, a civil penalty of $30,000.00
shall be assessed for Order No. 7228963.
29 FMSHRC 487

h. Approval of Settlement
At the hearing the parties presented a settlement agreement concerning 104(a) Citation
No. 7224654 and 104(d)(l) Order No. 7228964. The parties settlement agreement wa5 approved
on the record. (Tr. 20-23). This citation and order are subjects of Docket No. WEVA 2005.;.53.
The settlement terms follow.
The Secretary initially proposed a civil penalty of $60.00 for 104(a) Citation No. 7224654.
The citation, designated by the Secretary as non-S&S, cited a viOlation of the mandatory safety
standard in section 75.31 O(b)(1) that requires a mine fan power circuit to operate independent of
all other mine power circuits. The condition was attributed to a moderate degree of negligence.
It was abated after the mine fan was .separated from all other mine circuits. ·The parties have
agreed to a reduced civil penalty of$50.00 in satisfaction of Citation No. 7224654.
The Secretary initially proposed a civil penalty of $3,700.00 for 104(d)(l) Order No.
7228964. The order, designated by the Secretary as non-S&S, cited a violation of the mandatory
safety standard in section 7 5.3 I 13(b) that specifies, if mine fan ventilation is restored within
15 minutes, certified persons must examine for methane in working places before work is
resumed and before equipment is energized or restarted; The condition wa5 attributed to an
unwarrantable failure: The parties have agreed to a reduced civil penalty of $2,800.00 in
satisfaction of Order No. 7228964.
i. Summary of Liability
Thus, the total settlement amount is $2,850. 104(d)(l) Order No. 7228963, that was
assessed a civil penalty of $30;000.00 in this proceeding, is the remaining order in the civil
penalty proceeding in Docket No. WEVA 2005-53. Spartan's total civil liability for this docketed
proceeding is $32,850.00.
The total liability for 104(a) Citation No. 7224651, l04(a) Citation No.7224650 and
104(d)(l) Citation No. 7224652 that are the subjects of the civil penalty proceeding in
Docket No. WEVA 2005-34 is $160,000. Thus, the total civil penalty for the six violative conditions in issue is $192,850.00.

ORDER
ACCORDINGLY, the parties' settlement motion IS GRANTED. Pursuant to the· ·
parties' agreement, Spartan Minirig Company, me., IS ORDERED TO PAY $2,850.00 in
satisfaction of 104(a) Citation No·. 7224654 and 104(d) (1) Order No. 7228964. ··
Consistent with this Decision, ITIS ORDERED that 104(a) Citation Nos. 7224651 and
7224650, 104(d)(l) Citation No. 7224652, and 104(d)(l)Order No. 7228963 ARE AFFIRMED.
29 FMSHRC 488

IT IS FURTHER ORDERED that Spartan Mining Company, Inc., shall pay a total civil
penalty of $190,000.00 in satisfaction 104(a) Citation Nos. 7224651 and 7224650, 104(d)(l)
Citation No. 7224652, and 104(d)(l) Order No. 7228963 that were adjudicated in these
proceedings.

IT IS FURTHER ORDERED that Spartan Mining Company, Inc., shall pay a total
civil penalty of$192,850.00 in satisfaction of the six citations and orders that are the subject of
these contest and civil p~nalty 'proceedings. Payment is to be made to the Mine Safety and Health
Administration within 40 days of the date of this Decision. Upon timely receipt of payment, the
captioned contest and civil penalty matters ARE DISMISSED.

Jerold Feldman
Administrative Law Judge
Distribution: (Certified Mail)
Mark E. Heath, Esq., Spilman Thomas & Battle, PLLC, 300 Kanawha Boulevard, East,
P.O. Box 273, Charleston, WV 25321-0273
Keith E. Bell, Esq., Office of the Solicitor, U.S. Department of Labor, 1100 Wilson Blvd.,
22°d Floor, Arlington, VA 22203

/mh

29 FMSHRC 489

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
303-844-35n/FAX 303-844-5268

June 6, 2007
CONTEST PROCEEDINGS

BUZZI UNICEM USA,
Contestant

Docket No. CENT 2006-242-RM
Citation No. 6204230; 7/26/2006

v.
Docket No. CENT 2006-243-RM
Order No. 6264178; 8/24/2006
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION, (MSHA), ,
Respondent

Lone Star Pryor Plant, Mill & Quarry
Mine Id. 34-01289

CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. CENT 2007-071-M
A.C. No. 34-01289-102655

v.
Lone Star Pryor Plant, Mill & Quarry
BUZZI UNICEM USA,
Respondent

DECISION
Appearances:

C. Gregory Ruffennach, Esq., Washington, DC, for Buzzi Unicem USA;
Thomas A. Paige, Esq., and Matthew P. Sallusti, Esq., Office of the
Solicitor, U.S. Department of Labor, Dallas, Texas, for the Secretary
of Labor.

Before:

Judge Manning

These cases are before me on two notices of contest filed by Buzzi Unicem USA
("Buzzi") and one petition for assessment of civil penalty filed by the Secretary of Labor, acting
through the Mine Safety and Health Administration ("MSHA") pursuant to sections 105 and 110
of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §§ 815 and 820 (the "Mine Acf').
Buzzi contested a citation issued under section 104(a) of the Mine Act and an order of
withdrawal issued by the Secretary under section 104(b} of the Mine Act. An evidentiary hearing
was held in Pryor, Oklahoma. The parties introduced testimony and documentary evidence and
filed post-hearing briefs.
29 FMSHRC 490

I. BACKGROUND WITH FINDINGS OF FACT
Buzzi operates Lone Star Plant, Mill & Quarry ("Plant"), an open-pit limestone quarry
and cement plant, in Mayes County, Oklahoma. As relevant here, mined limestone is processed
and sent to one.ofthreekilns, which are rotating furnaces used to heat the processed limestone.
The kilns are contained in long horizontal cylindrical tubes. The kilns rotate at varying speeds
between 65 to 7 5 revolutions per hour. All three kilns bum coal, gas,. and scrap tires for fuel. A
two-tiered automatic conveyor syst~1ll ("tire feeder" or "conveyor system~') transfers the tires to ·
the kilns .. The tire feeder consists of eight separate conveyor belts and other dev1.ces that feed the
tires to the ki~ in coordination with the rotation of the kilns. This system was designed by an
inciependent contractor, which specializes in the installation of tire feeding systems. The system
was installed at the plant in 2003 and was expanded in 2004. All moving parts are protected by
guards, and pull cords are located along the walkway of each conveyor that will: de-energize it.
MSHA conducted a compliance assistance visit ("CAV") after the system was installed and. .
another CAV after the system was expanded.
Tractor trailers deliver the tires to the plant The trailers are tipped to dump out the tires.
The tires move along a walking floor to a singu~ator, which operates like a coin sorter. This
singulator places the tires, single file, on theSrrst of eight conveyor belts, which are numbered
from start to finish. ,The conveyors vary in length between 7 and 74 feet. All of the tires move ,.
along the first three conveyors. Near the end 9f Conveyor.No. 3, the tires are directed to one of
the three kilns. Tires going to Kilns 1 or 2 are ejected onto Conveyor No. 4. Next, they travel on
Conveyor No. 5 to an upper deck. At this level there are four additional conveyors that feed the .
No. 1and2 kilns via the No. 2 turntable. The tires that remained on the No,:3 conveyor go onto
the No. 1 turn.table that supplies tires to the No. 3 ki)n. There (!.re slotsjn the rotating kilns and
the belts are coordinated so that a tire drops into the slot of each kiln about once a minute.
·The burning of scrap tires was enabled by the. adoption of automation technology, which .
permits the movement of the conveyors to be synchronized with the rotating kilns. The conveyor
system is operated automatically using computer technology called the programmable logic
controller("PLC"). There are slots in the rotating kilns through which tires are dropped about
once per minute. Buzzi tries to run the plant two shifts per day, 24 hours a day. If the system has
been shut down, the conveyor operator starts the system from the control room using the
computer's mouse. The PLC automatically activates an audible alarm. The conveyors start in
sequence and begin delivering tires to the kilns. Video cameras are positioned throughout the
conveyor system wi.th monitors in the control room. When the conveyor system is operating,
individual belts independently cycle on and off as directed by the PLC. Electric eyes are
positioned throughout the conveyor system that can sense the position of tires in the process.
The PLC automatically starts and stops individual ~elts based, on the information it receives from
these electric eyes. During normal production, the three belts at the beginning of the system
cycle on and off about eight times per minute while the belts on the upper deck at the end of.the
line cycle on and off less frequently. The longest cycle isapproximately30 seconds. The belts

29 FMSHRC 491

start and stop individually as needed to feed tires to the kilns. No audible alarm sounds when
these belts start during these cycles.
A miner known as the tire attendant is stationed at the conveyor system to monitor it.
The tire attendant, who is normally on the ground at the singulator, coordinates with the
conveyor operator by radio and he acts as the operator's eyes atJ.d ears. One of the jobs of the tire
attendant is to remove rejects from the conveyor system. Rejected tires are partial tires, usually
sidewalls. These·rej~ts are typically removed on the first three belts. The proper procedure for
removing a sidewall is for the tire attendant to de-energize and lock out the belt, remove the ·
guard, and remove the rejected tire. The switch used to de-energize and restart each belt is along
the side of each conveyor. Tire attendants typically use a long hooked tool to remove the reject.
The entire length of the conveyor is visible from that belt's control switch. The tire attendant is
aware that the belts cycle on and off and also knows that a red laser light is emitted by the
photoelectric eye right before a belt starts. This red·laser light is visible to the tire attendant.
On July 7, 2006, tire attendant Julie Rogers attempted to remove a reject tire from the No.
3 belt. Ms. Rogers did not de-energize the belt before attempting to remove the tire. Instead, she
removed the guard from the head pulley and used the metal hook to remove the sidewall. She
testified that she saw the red laser light come on but that she tried to get the sidewall with the
hook before the belt started. (Tr. 356). The conveyor started before she could retrieve the
sidewall and she suffered severe :friction burns on her arm when the hook got caught in a pinch
point and pulled her arm into it. The company investigated the accident with the participation of
Boilermakers Local D4 l 4 ("union"). It was determined that the accident was caused by Ms.
Rogers' failure to follow proper lockout procedures. Buzzi retrained employees on lock out
procedures, extended the pull cord at that location, and fabricated a shorter reject puller.
On July 26, 2006, MSHA Inspector Wesley Hackworth inspected the tire feed conveyor
system. Buzzi had filed an accident report with MSHA and the inspector was aware ofthe injury
suffered by Ms. Rogers. Inspector Hackworth issued a citation alleging a violation of 30 C.F.R.
§ 56.14105 because proper maintenance procedures were not followed. Inspector Hackworth
also issued Citation No. 6204230under·section104(a) of the Mine Act alleging a violation of
section 56.14201(b), as follows:
The operator did not have a warhing system installed for the
conveyors at the whole tire system. Once the system is initially
turned on these conveyors and conveying systems start and stop
automatically and no warning is given of their startup. This
condition created a hazard of an employee being injured should the
conveyors start automatically' without a warning being given.
Inspector Hackworth determined that an injury was reasonably likely and that any injury resulting
from the violation was likely to be permanently disabling. He determined that the violation was

29 FMSHRC 492

of a significant and substantial nature ("S&S'') and that• Buzzi' s. negligence was moderate. The
safety standard provides:

Conveyor start-up warnings
(a) When the entire lengthor'a conveyor.is visiblefrom the
starting switch, the conveyor operator shall .visually check to make
certain that all persons are in the clear before. starting the conveyor;
(b) When the entire length of the conveyor is not visible
from the starting switch, a system which provides visible or
audible warning shall be installed and operated to warnpersons
that the conveyor will be started. Withip 30 second after the
warning is given, the conveyor shall be started or a second warning
shall be given.
Buzzi started working to abate the condition. The Secretary contends that Buzz~ resisted
complying with the requirements of the citation and that it tried to abate the violative coQ.dition
by a mean~that clearly didnot meet therequirements of the safety standard.. Buzzi sought to. ·
install a visual and audible warning system that was not specifically coordinated with the
movement of the belts. As a consequence, the Secretary issued a section 104(b) order of
withdrawal on August 24, 2006. The Secretary proposes a penalty of $1,376.00 for the citation
and order.·
Buzzi maintains that changing the sys~em to cotnply with the. Secretary's interpretation of
the standard was a very complicated task because the computer codes had to be changed and the.
entire conveyor system had to be slowed down. It did not dispute thatit tried several means of .
compliance but denies that it was not moving forward to comply with the Secretary's
interpretation of the safety standard.
II. SUMMARXOF PARTIES' ARGUMENTS

The Secretary argues that the language of the standard plainly requires a warning
whenever a conveyor is about to start regardless .of who or what activates the conveyor. The.
standard's requirements. also apply to multiple conveyor systems and· to conveyors that stop and
start frequently. She contends that the safety standard does not distinguish between automated
conveyors, like the tire feeder, and non-automated conveyors, like the other conveyors at Buzzi's
plant that do provide an audible or visible warning before starting.
The safety standard does not distinguish 1).etween belts that are started by a computer frotn
belts that ~e started by humans.· Because the conveyor operator at the Pryor Plant cannot see the/
entire belt system from the control room, an alarm sounds when the system is first activated.
Once the conveyor operator selects "automatic," however, and the PLC assumes control of the

29 FMSHRC 493

conveyor systeni, there is no visual or audible warning before each belt starts moving as that belt
cycles on and of£ The conveyor operator cannot see these belts from the control room.
The Secretary maintains that neither the text of the standard nor the preamble support
Buzzi's argument that the tire feeder is exempt from the standard's requirements because the
belts are automatic and operate without human input. The "protective purposes of the standard
are tailor made to fit [Buzzi 's] tire Feeder precisely because it is automated: while a human
being can distinguish between a tire and a human limb (like an arm), the PLC cannot ... make
that distinction." (S. Br. 10).
In addition to the plain language of the standard, the Secretary relies on the preamble to
support her position. She points to the fact that the preamble does not specify the minimum
amount of time between the warning and the conveyor start-up. The preamble states that
"sufficient time must be allowed, however, for the affected persons to leave the hazardous area."
(Ex. PX-15 p. 45; 53 Fed. Reg. 32496, 32514 (Aug. 25, 1988)). She notes that the Secretary
declined to specifically address multi-conveyor systems in the preamble with the result that the
rule applies to all belt systems. "Whether a single belt or several belts·are involved in a conveyor
system, the deciding factor determining whether a visual check or a-warning device is required is
the ability of the conveyor operator to see the entire length of the conveyor from the starting
switch." ·Id.
The Secretary also relies oi1the decision of Commission Judge Hodgdon in Ti/con
Connecticut, Inc., 18 FMSHRC 90 (Jan. 1996). In that case, the operator used a multiple belt
conveyor system to transport materials at the site. An alarm sounded when the system was
started at the beginning of the shift. When a belt was shut down to remove blockage from a rock
chute, however, an alarm did not sound when it was manually restarted by the operator. A miner
was seriously injured because he was standing on a belt when it was restarted.
In Ti/con, the mine operator argued that its safety policies require the person who starts a
belt after a maintenance procedure to shout out that the belt is about to start. It maintained that
this procedure met the requirements of the standard; Judge Hodgdon affirmed the violation by
holding that a "mechanical warning system is required by the standard." Id. at 95. He stated that
"[s]ince the regulation does not specifically state that a mechanical warning system is required,
this conclusion is reached by evaluating it in light of what a 'reasonably prudent person, familiar
with the mining industry and the protective purposes of the standard would have provided in
order to meet the protection intended by the standard.' " Id. ·(citation omitted).
The Secretary argues that a reasonably prudentperson would have recognized that a
warning must be given every time a belt starts in Buzzi's tire feeding system. In this case, the
operator provided no warning despite the fact that it provides such warnings at its conventional
conveyor systems at the plant. The purpose of the standard is to protect miners from being
injured when belts are started without notice. This underlying purpose cannotbe ignored when
applying the standard to the tire feeding conveyors. The purpose is to alert people of impending

29 FMSHRC 494

belt movement. The Secretary also argues that, ifthe standard.is deemed to be ambiguo~, then
her interpretation is entitled to deference because her interpretation fits within the terms of the
standard and is compatible with its purpose.
Finally, the Secretary maintains that Buzzi W(lS given fair notice of the requirements of
the safety standard. .The Secretary argues that the plain and clear meaning of the standard
provided notice. She also relies on language in the Secretary's Program Policy Manual. ·
Buzzi argues MSHA is.attempting to enforce the standard in an illogical manner to
require that warnings be provided for the aut~matic cycling of conveyors. . It contends that the
plain language of the standard only applies to the manual stopping and starting of conveyors and
that MSHA's position is totally unreasonable. Section 56.14201 is keyed to whether the length
of a conveyor is visible to the conveyor op.erator. Thus, th,e standard is designed to apply to the
manual operation of conveyors because alarms are required only when the operator cannot see_ ..
the entire length of the conveyor. Indeed, the Secretary's Program Policy Manual ("PPM") states
that the ''standard requires that no conveyor is started unless the person starting it is certain that ..
all persons are clear." (B. Br. 15; Ex. PX 7; N MSHA, U.S. Dep't of Labor, Program Policy
Manual, Part 56 at 62 (2003)). The preamble provides that where the "conveyor operator cannot
view the entire conveyor length from the starting .switch, a system which provides visible or
audible warning of the impending conveyor movement . is required." (Ex. PX-15,. p. 46). Thus,
the.standard was written to apply to situations where a belt is started by a human. Typically, a
human will start a belt or system of belts at the start of the shift and after a belt has been shut
down for maintenance. Belts that are stopped and started systematically by a computer are not
covered by .the safety standard.
.

.

..

Under the standard, there can be up to a.30...second delay between the warning and
conveyor motion. Thus, under the regulation, people are given time to get away from the belt
and they presumably will not forget that the belt will start during that 30-second period. With
respect to the tire feeder, the belts start and stop automatically as quickly as every 8 seconds and
at least every 30 seconds. Thus, these belts are constantly stopping and moving again when the
conveyor system is running and its employees are not going to forget that fact. Everyone who
works at the conveyor system knows that the belts. continually stop and start whenever the
conveyor system is operating.
.Buzzi points out that it was required to slow down its entire tire feeder system to abate
the citation. Because the belts stop and start so frequently, there was not enough time .to provide
a meaningful delay between the warning and belt movement. Buzzi had to modify its tire feeder
system so that there would be at least five seconds between the warning and movement at each
belt. MSHA has, in effect, enacted a prohibition against Buzzi' s automatic conveyor cycling
system as a result of its interpretation of the standard. Because this prohibition was neither
intended nor articulated by the drafters of the standard, MSHA's interpretation is unreasonable.
The performance of Buzzi' s conveyor system was seriously hindered by the abatement required

29 FMSHRC 495

by MSHA's interpretation of the safety standard because this system is closely coordinated with
the rotation of the kilns.
Buzzi also argues that the Secretary's interpretation does not advance safety. It initially
used the system's built-in alarm to comply with the standard.· When the union president
complained about the constantnoise, Buzzi installed flashing strobe lights. The subject conveyor
system does not occupy a large area As a consequence, under the Secretary's interpretation of
the standard, there are .now multiple overlapping warnings given during the automatic cycling of
the belts. DUring normal production, there are as many as 18 separate warnings per minute on
just the first three conveyor belts. Employees working in the area soon simply tune out these
warnings because they are a constant annoyance.
Next, Buzzi maintains that, assuming the standard applies, the Secretary failed to
establish a Violation. First, it argues that the applicable "starting switch" referenced in the safety
standard is the switeh located at each conveyor used to stop and start the belt for maintenance or
when a reject is removed. In every instance, the tire attendant can see the· entire length of the
conveyor from that switch. If Ms. Rogers had shut down the belt in aecordance with company
policy,· she would have manually put it back into operation using the switch at the conveyor and
she would have been able to see the entire length of the belt from the switch. There are no
"starting switches" in the control room because the PLC automatically starts and stops the belts.
The only starting switch in the control room is the switch used to turn the entire system on after it
has been shut down.
Buzzi also maintains that its tire feeding system warned persons that the conveyor would
be started. Ms. Rogers testified that the photoelectric eye system that was installed with the
conveyors provided an effective warning that the conveyor would be starting. She testified that
these photoelectric eyes emit a visible red light before the conveyor comes on and that "you can
see them everywhere." (Tr. 360-61).
Buzzi also argues that it was not provided with fair notice that the safety standard applied
to conveyor systems that stop and start on a frequent basis as part of its normal operation.
"MSHA's attempt to extend [the safety standard] to automatic conveyor cycling, which involves
neither a 'conveyor operator' nor a 'start-up,' creates an insurmountable fair notice problem· for
the agency." (B. Br. 24). It maintains that a reasonably prudent person familiar with the mining
industry and the protective purpose of the standard would riot have recognized that the standard
applied to the automatic movement of the belts in its tite feeding system.

29 FMSHRC 496

Ill. DISCUSSION WITH FURTHER FINDINGS
AND CONCLUSIONS OF LAW
A. Summary
I find that the Secretary did not establish a violation of section 56.14201(b). The
language of the standard dates back to the regulations promulgated by the U.S. Department of the
Interior under the old Fe4eral Metal and Nonmetal Mine Safety Act. (See 30 C.F.R. § 56.9-6
(July 1, 1979)). Although.the wording was slightly different in the prior standard, the
requirements are the same. Thus, the cited safety standard wasputinto place well before the
technology at use in the tire feeding system existed. The tire feeder belts start and stop .
automatically, without human intervention, on a very frequent basis. The standard was not
written with this type ofsystem in mind. The miners who workon and around the conveyor
system are well aware that the·belts stop and start on a continual basis. Miners do not need to be
"warned" that the belts are going to ·start moving, except when the system is started after it has
been shut down. The conveyor system is constantly operating, so.that as each belt cycles on and
off, it is not being "started" as that term is used in the safety standard. As discussed below,
applying section 56.14201(b)to Buzzi's tire conveyor system is misplaced because it creates an
absurd result and does not improve the safety of miners.
B. Language oftheSafety Standard and MSHA's Interpretive Materials

The safety standard was written at a time when computer-controlled conveyor systems
did not exist in the mining industry. As the preamble states, the standard "addresses the concern
that persons be clear of conveyors before they are started." (Ex. PX ·15 at 45). Multipleconveyor systems existed at that time.and the preamble states that, whether a single belt or
multiple belts are involved, the deciding factor in whether a "visual check or a warning device is
required is the ability of the conveyor operator to see the entire length of the conveyor from the
starting switch." Jd; Although the standard specifies the, maximum amount of time before a belt
starts after the warning is given, the preamble states that MSHA did not establish a minimum
time but that sufficient timemustbe allowed "for affected persons to leave the hazardous area~"
Id.
MSHA's PPM allows both manual and automatic alarm systems. (Ex. PX 7). ·Thus, a
conveyor system can be designed so that one switch activates the warning and then ·automatically
starts the conveyor(s) within the 30-second time-frame. In the alternative, a conveyor system can
be designed to require the conveyor operator to switch on the warning, wait the requisite time,
and then turn another switch to activate the conveyor(s). {Tr. 35, 125). Finally, the PPM
provides that an audible-''warning must be positive and effective for each conveyor or series of
conveyors capable of being shut down or started independently within the system." Id. Again,
this contemplates someone shutting down or starting a system of conveyors or a single conveyor
within the system.

29 FMSHRC 497

Clearly, :lf one of the conveyors in the tire feeding system is shut down and then restarted,
a warning must be given unless the miner at the switch used to restart the conveyor can see the
entire length of the conveyor. In this instance, however, I find that the belts are not "started"
every time they start moving as part of their normal operating cycles. Instead, the belts are
continuously operating once the system is started up. While it is true that the computer
repeatedly stops and then resumes movement of the belts in order to feed tires to the rotating
kilns, the system is operating continuously. The Secretary's reliance on Ti/con is misplaced. In
that instance, a miner shut down a conveyor for maintenance and then; when he restarted the belt,
he failed to provide an adequate warning. The miner standing on the belt did not know that
someone was going to start the belt. On the other hand, at the time Ms. Rogers was injured, she
knew that the belt was going to automatically start right away. The belts at Buzzi's tire feeding
system are not "started,"·as that term is used.in the standard, every time they resume movement
after stopping for less than 30 seconds during their normal operation. ·Tue·tire attendants at the
plant know that, when the conveyor system is operating, the individual belts constantly stop and
move again to feed tires to the kilns~ They also know that they arerequired to stay behind the
guards until they de-energize and lock out the belt.
C. Plain Meaning and Deference to the Secretary's Inte1pretation
When the language of a regulatory provision is clear, the terms of that provision must be
enforced as they are written unless the regulator clearly intended the words to have a different
meaning or unless such a meaning would lead to absurd results. See Alcoa Alumina &
Chemicals, 23 FMSHRC 911, 913 (Jan. 2001) (citations omitted). If, however, a standard is
ambiguous, I must give special weight to the Secretary's reasonable interpretation of the
regulation. An "agency's interpretation of its own regulation is .of controlling weight unless it is
plainly erroneous or inconsistent with the regulation;" Sec '.Y ofLabor v. Western-Fuels Utah,
Inc., 900 E 2d 318, 321 (D.C. Cir. 1990)(citations omitted).
I find that the language of the standard is not suited to the cycling of the belts in the tire
feeding system at the plant. It is not clear that the· standard contemplates that the requirement;','to
warn persons that the conveyor will be started" applies when belts resume movement after.
stopping for less than 30 seconds during normal operations. The standard clearly applies when
someone makes an intentional decision to start or restart a belt. Indeed, subsection (b) of the
standard only applies if the entire length of a conveyor belt is not visible to the person at the
starting switch.for that belt. In this case, a computer program controls the movement of the belts
based on information it receives from the electric eyes located throughout the conveyor system.
It is worth noting that the conventional conveyor systems at Buzzi' s plant are equipped with
devices that warn miners when a belt or belts are starting, if the entire length of the conveyor is
not visible from the starting switch. Thus, Buzzi was aware .ofthe requirements of the standard
and Buzzi's management did not believe that the standard applied to the tire feeding system.
The Secretary argues that her interpretation is reasonable and that I owe deference to her
interpretation. In this case, I find that the Secretary's application of the standard to the tire

29 FMSHRC 498

feeding conveyor system is inconsistent wi_th .the language of the standard and that herinterpretation does not serve a "permissible regulatory function~" Gen. Elec. Co. v. EPA, 53 F.3d
1324, 1327 (D.C. Cir. 1995) (citations omitted) .. Her iI;J.terpretation is not consistent with the
language of the standard because the standard presupposes the intentional act of starting a
conveyor. Here, once the conveyor system is started, the belts stop- and move automatically on
very short intervals. This fact is known by miners who work in and around the tire feeding
system, so they are not at all surprised by the frequent cycling of th<;:_ belts. There has been no
showing that providing extra warnings on a virtually continual basis would improve the safety of
miners-or reduce the risk of an accident.
-

The Secretary's witnesses stretched the meaning of the standard and MSHA's interpretive
material to support MSHA's interpretation of the standard. Fred Gatewood, a staff assistant to
the district manager who is on detail as the assistant district manager for the South Central
region, testified-with respect to the application of the standard to Buzzi's tire feeding conveyors.
He referred to the sentence in the PPM which states that the standard '_'has been unifonnly
interpreted by MSHA and its predecessor organizations to include both automatic and manual
alarm systems" to support MSHA position, When he was questioned whether that sentence
referred to automatic alarm-systems rather than automatic conveyor systems, he replied that it
could refer to both. (Tr. 207). He testified that this sentence in the PPM makes clear that the
"standard applies to every conveyor or series of conveyors, whether it's automatic, automated, or
manual." (Tr. 207). I find Mr. Gatewood's interpretation oftli.e PPM to be absurd.apd
completely unreasonable. The cited language quite obviously provides that MSHA and its
predecessors have always allowed mine operators to use automatic and manually operated alarm
systems to comply with the safety standard's warning requirement. The PPM does not even
obliqueJy address conveyor systems th~t stop and move automatically as directed by a
computerized operating system.
The Secretary failed to prove that Buzzi' s tire feeding system presented <l hazard in need _
of correction. Ms. Rogers testified that she kn_ew that the,. belt
. was about to start when she
reached over with a tool to pick up a reject tire. She saw the red laser light flash. She admitted
that she took a short-cut and tried to race the belt. Her actions are akin to someone driving over
a railroad grade crossing when a train is rapidly approaching. The person dri_ving the car is well
aware of the oncoming train but he thinks he can beat it. If an audible or visible warning had
been given before the belt moved in this instance, Ms. Rogers would not havebad any greater
knowledge of the impeding movement than she already did. She knew that the
. belt would move
again because of her knowledge of the design of the conveyor system and the fact that the laser
light came on. 1 If an individual belt is shut down and locked out before a miner removes the
'

··'.

.

.

1

.

·.

~.

I recognize that the issue in this case is whether Buzzi violated section 56.14201 and not
whether the alleged violation contribute(! to Ms. Roger's accident. Nevertheless, it is clear to me that
the warning that the Secretary seeks would not have averted this accident because Ms. Rogers knew
that the belt was about to move again. Likewise, other tire handlers would have the same kliow ledge
assuming they were properly trained. The Secretary has not shown how a visible or audible warning
29 FMSHRC 499

guard for the belt, there is no chance that the miner will be injured by the movement of the belt.
(Tr. 82). That is the procedure required by Buzzi and Ms. Rogers had the means to lock out the
belt. The switch for the belt was located but a·few steps from where she was standing when she
attempted to remove the sidewall. If she had shut down the belt to remove the sidewall, the
requirements of section 56.14201 would have applied when she restarted the belt.

It is significant that the tire feeding system has been inspected by MSHA on several
occasions while it was in operation and no citations have been issued. (Tr. 357). Indeed, the
conveyor system was inspected in January 2006. It was also subjected to two CAVs and no
suggestions were made that additional warnings were required. (Tr. 89-94). At least part of the
tire feeder was operating during the CAV on April 28, 2004. (Tr. 94). Although itwas obvious
that no visible or audible warnings were given during the automatic cycling of the conveyors, no
MSHA inspector suggested that such warnings were required. It also appears that as of the date
the citation was issued, there had been no prior enforcement of section 56.14201 in thismanner
at other cement plants. Buzzi established that other limestone and cement plants use similar
conveyor systems to feed tires into kilns without providing audible or visible warnings when
belts automatically stop and start. The present case appears to be one of first impression.
D. Abatement of the Cited Condition and the Safety of Miners
Buzzi first attempted to abate the citation by reprogramming the conveyor's alarm system
to go off at 30-second intervals. Buzzi also installed signs at each belt that warned miners that
the belt could start at any time. Miners complained that they were going home every day with
severe headaches because of the constant alarms. The uriioil president intervened on their behalf
by sending a letter to the MSHA district manager. In this letter, the uriion president stated his
position that Buzzi had been complying with the requirements of section 56.14201 before the
citation was issued. (Ex. PX6, p. 40). He testified that the tire feeding system was completely
safe before Inspector Hackworth issued the citation. (Tr. 365). He said that the :frequent alarms
irritate people working in the area. Id. ·He then states:
While the Boilermakers wholeheartedly support effective safety
and health programs, we feel that the audible alarm going off every
30 seconds offers nothing in the way of safety. In fact, as an
irritant, it could become a safety hazard in that our people may
begin to ignore warning alarms. Therefore, we recommend the
audible alarm be reprogrammed back to its original startup setting.

Id.
After this letter was received, MSHA started advising Buzzi that flashing lights may be a
better solution. Buzzi attempted to abate the citation by installing strobe lights that constantly
flash at each belt. MSHA would not accept this method to abate the citation because the flashing

will improve the safety of miners.
29 FMSHRC 500

of the lights were not coordinated with the movement of the belts. Buzzimanagement did not
initially believe that the program logic in the PLC could be modified to time the flashing of lights
with the movement of the belts. (Tr. 65, 68). The plant manager told MSHA inspectors that
Buzzi had tried to modify the system to comply with MSHA's abatement requirementbut that it
would not work right. Buzzi' s electrical supervisor told MSHA Inspector Dana White on August
23, 2006, that he had been working on it but that there was a problem ramping 1,lP the voltage
because the belts only operate for a few seconds and then they stop for five to six seconds. (Tr.
71; Ex. PX 6 p. 25).
On August 24, 2006, Brian Goepfert, MSHA's Field Office Supervisor, visited the plant.
The section 104(b) order was issued at the c<;mclusion of his meeting with mine management.
MSHA did not believe that the company wasmaking.sufficient progress to abate the cited
condition. Buzzi had to modify its conveyor system in order to abate the citation. MSHA
determined that the warning had to provide. at least a five second delay between the start of the
warnfu.g and the movement of the belt. In order to achieve this result, Buzzi had to slow down
the cycling of the belts, which reduced the efficiency of its tire burning system. Buzzi hired a
consultant to change the computer codes in the .PLC in order to achieve abatement of the order of
withdrawal.
'

The order was terminatc;:d on October 12, 2006, afl;erBuzzi installed lights that flash five
seconds before each belt begins to move as it cycles. A five second gap betw~en a visible
warning and belt mov:e;ment is extremely short and its utility is doubtful. After this condition
was abated, MSHA started issuing citations to other cement plants.with tire feeding systems
similar to Buzzi's. Inspector White testified that each of these plants were able to abate the
condition within about 30 days. (Tr. 77).
Because the entire conveyor system is in a relatively small area, the warnings are quite
frequent and overlap from belt to belt. 2 Not only does this cause miners to simply ignore the
warnings, it is also likely to be confusing. I credit Buzzi's evidence that the warning lights are
required to flash up to 18 times per minute along the first three belts to comply with MSHA' s
interpretation. of the safety standard. As a consequence, there is a good chance that the abatement
required by MSHA actually contributes to a mine safety hazard. The flashing strobe lights had to.
be bright enough to be seen in the daytime. The record makes clear that at night the tire handlers
are frequently temporarily blinded by these lights because they are flashing virtually constantly in
the vicinity of the first three conveyors. (Tr. 296, 369). Although the tire handlers spend most of
their time on the ground near the singulator, they do walk along the walkways for the first three
belts to remove rejects from time to time. If audible. alarms had. been installed, the noise level
likely would have been intolerable to miners in the area. I find that the evidence fails to support
the Secretary's position that the warnings she believes are m~dated by the safety standard has

2

The first three .belts are immediately adjacent to each other and the sirigulator. (Ex. PX-3
p. 4). Belt No. 1 is about 12 feet long, Belt No'. 2 is about 8 feet long, and Belt No. 3 is about 62 feet
long. (Ex. PX-6 p. 45).
29 FMSHRC 501

improved the safety of miners at the plant. Her interpretation of section 56.14201 has created an
absurd situation at the plant that does not advance the safety of miners.3
E. Fait Notice of the Requirements of the Safety Standard··
The Secretary must provide fair notice of the requirements of a broadly written safety
standard. Kerr-McGee Corp., 3 FMSHRC 2496, 2497 (November 1981); Alabama By-Products
Corp., 4 FMSHRC 2128, 2130 (December 1992). Such broadly written standards must afford
notice of what is required or proscribed. U.S. Steel Corp., 5 FMSHRC 3, 4 (January 1983). In
"order to afford adequate notice and pass constitutional muster, a mandatory safety standard
cannot be 'so incomplete, vague, indefinite, or uncertain that [persons] of common intelligence
must necessarily guess at its meaning and differ as to its applieation.' "Ideal Cement Co.; 12 ·
FMSHRC 2409, 2416 (November 1990)(citation omitted). A standard must "give a person of
ordinary intelligence a reasonable opportunity to know what is prohibited, so that he may act
accordingly." Lanham Coal Co., 13 FMSHRC 1341, 1343(September1991).
When faced with a challenge that a safety standard failed to ·
provide adequate notice of prohibited or required conduct, the
Commission has applied an objective standard, i.e., the reasonably
prudent person test. ·The Commission recently summarized this
test as ''whether a reasonably prudent person familiar with the
mining industry and the protective purposes of the standard would
. have recognized the specific prohibition or requirement of the
standard."

Id. (citations omitted). "The Secretary, as enforcer of the Act, has the responsibility to state with
ascertainable certainty what is meant by the standard he has promulgated." Diamond Roofing
Co. v. OSHRC, 528 F.2d 645, 649 (5th Cir. 1976).
The Commission recently addressed this issue in Alan Lee Good d/b/a Good
Construction, 23 FMSHRC 995 (Sept. 2001) ("Good Construction"). Although it was a split
decision, the analysis to be used is sunimarized in the opinion of Commissioners Jordan and
·
Beatty, as follows:
In applying the reasonably prudent person standard to a
notice question, the Commission has taken into accoilnt a wide
variety of factors, including the text of a regulation, its placement
in the overall enforcement scheme, its regulatory history, the
consistency of the agency's enforcement, and whether MSHA has

3

The Secretary should consider promulgating a new safety standard for conveyor systems
that automatically stop and move in short cycles. The advantage of this approach is that the agency
will be able to consider the comments of labor and industry.
·
29 FMSHRC 502

published _notices.informing the regulated community with
'.'ascertainable certainty" of its interpretation of the standard in
qu,estiqn. Also relevant.is the testimony of the inspector and the
operator's employees as to whether the practices affected safety..
Finally, we have looked to accepted safety standards in the field,
considerations unique to the miningindustr)i, and the
..
circumstances at the operator's mine.
23 FMSHRC 1005 (citations and footnote omitted).
I find that the. Secretary did not provide fair notice that she would start interpreting
section 56. 154201 t() apply to the automatic movement of conveyor systems like the one in place
at Buzzi's plant. Neither the language of the safety standard nor MSHA's interpretive materials.
gave notice that conveyor systems that stop and move automa,tically eight times a millrite are · .
required to have visible or audible warnings every time the belt moves. My factual findings set
forth above are equally applicable to this issue.
· ·
'
The Secretary also relies on other informatio11 avaiiable to mine operators: Mr. Gatewood
testified about an article he wrote in MSHA's South Central District Newsletter. (Tr. 192). This
article was also published at MSHA' s website. Mr. Gatewood testified that this article provided
notice to mine operators that automatic conveyor systems, like the one cited at Buzzi's plartt; are·.
required to provide a visual or audible warning every time a belt moved. (Tr.' 211-14).
.· ·
·
Specifically, he stated that the following question provides such notice: "Is the system flexible
enough to provide a warning when restarting only a portion of the plant during the shift?" ·(Ti.
212-13; Ex. PX 10). I find that this question does not provide the notice that Gatewood
prescribes to it. Both parties agree that if a belt is shut down during a shift, a warning must be
given when it is restarted if the entire belt is not visible from the starting switch. The question
Gatewood refers to concerns the situation described iri Ti/con. If a belt is taken out of production
for maintenance, a waining must be given before the belt is restarted. Miners need to be given a
warning whenever a belt is started after it has been shut.down. The belts in the tire feeding
system at Buzzi's plant, on the other hand, repeatedly stop and then resume movement within
seconds throughout the shift while the conveyor system is. in production. This cycling the
belts at Buzzi's plant bears no resemblance to the situation contemplated in Mr. Gatew~od;s
article or under thefacts in Ti/con.
·

of

'

,.

'

I find that a reasonably prudent person familiar with the mining industry and the
protective purposes of the standard would not have recognized that a visible or audible warning
was required every time a belt in the tire feeding system starts moving again during.the nonn31 .
cycling of the conveyors. The text of the safety standard, its placement in the overall ·
enforcement scheme, and its regulatory history do not provide the requisite notice. The Secretary
has also not published notices informing the regulated community with "ascertainable certainty"
of the interpretation of the standard that she presented in this case. Since this appears to be the
:first.time that MSHA has issued a citation for this.type of conveyor system, there has not been

29 FMSHRC 503

consistent enforcement of section 56'.14201 in this manner. Indeed, several MSHA inspectors
observed the tire feeder in operation prior to July 2006 without commenting that a warning
system was required. In addition, a number other cement plants in the United States have tire
feeding systems similar to Buzzi' s. The evidence shows that the operators of these plants have
not been required to install visual or audible warnings for their automated conveyor systems that
activate whenever a belt starts moving. {Tr. 297, 370, 385-87, Ex. C-19)

of

F. Conclusions
I find that Citation No. 6204230 should be vacated because the Secretary did not establish
that section,56.14201 applies to the automatic cycling ofthe belts in Buzzi's tire feeding
conveyor system. The language of the standard and MSHA's interpretive materials do not
support the Secretary's position that the standard applies to the automatic cycling of belts. In
addition, I find that the Secretary's interpretation is not reasonable and it leads to absurd results.
Having either lights flashing or alamis sounding on a virtually constant basis around the first
three belts of the tire feeding system would not increase safety, as the union president makes
clear, and may well result in a diminution of safety. It is important to understand that my
conclusion in this regard was influenced by the fact that the belts stop and then resume
movement on a very frequent basis. The belts that are closest to the duty station of tire attendants
indep,endently stop and move again about eight times a minute while the other belts cycle at
various rates with the slowest' being twice a minute. If a conveyor system has beits that
automatically stop and start again every ten minutes, for example, a different analysis may be
required.
It is also important to note that the only tire attendant who testified at the hearing stated
that she knows when the belt is about to start. She knows that the belt will· start by the location
of the tires on the belts and, more importantly, she can see the electric eye activate before the belt
starts.4 An additional warning would not serve the same safety function as a warning given ·
before a belt is restarted after being shut down for maintenance as in Tilcon.
I also find that, even if the standard applies to the automatic movement of the belts, the
citation should be vacated because fair notice was not provided to the mining community that the
Secretary would be applying the requirements of section 56.14201 to such movement. The
standard and MSHA's interpretive materials do not address the issue. Various MSHA inspector8
had observed the tire feeding system at the Pryor Plant without indicating that a warning system
was required. In addition, no other limestone quarry or cement plant that used automatic tire
feeding systems had ever been warned, prior to July 2006, that they were in violation of the
safety standard.

4

!reject Buzii's argument that the activation_ofthe electric eye serves as a visible warning,
as that term is used in the safety standard. There simply is not enough evidence in the record to
support its position on the issue.
29 FMSHRC 504

Because I have vacated Citation No. 6204230, Order of Withdrawal No. 6264178 issued
under section 104(b) of the Act, is also vacated as moot.
IV~

ORDER

For the reasoris set forth above, Citation No. 6204230 and 0rder No. 6264178 :are hereby
VACATED and these proceedings are DISMISSED.

Richard W. Manning
Administrative Law Judge

Distribution:

C. Gregory Ruffennach, Esq., 1717 K: Street, NW, Suite 600, Washington, DC 20036 (Certified
Mail)
Thomas A. Paige, Esq., Office of the Solicitor, U.S. Department of Labor, 525 Griffin Street,
·
Suite 501, Dallas, TX 75202-5036 (Certified Mail)

RWM

29 FMSHRC 505

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001

June 18, 2007
BELL COUNTY COAL CORPORATION, ·
Contestant

CONTEST PROCEEDINGS

Docket No. KENT 2004-317-R
Citation No. 7538674; 08/18/2004

v.
Docket No. KENT 2004-318-R
Citation No. 7538675;08/18/2004
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION, (MSHA),
Respondent

Docket No. KENT 2004-319-R
Citation No. 7538676;08/l 8/2004
Docket No. KENT 2004-320-R
Citation No. 7538677;08119/2004
Docket No. KENT 2004-321-R
Citation No. 7538679;08/l 9/2004
Docket No. KENT 2004-322-R
Citation No. 7538680;08/19/2004
Docket No. KENT 2004-323-R
Citation No. 7524384;08/17/2004
Docket No. KENT 2004-324-R
Order No. 7538681;08/19/2004
Docket No. KENT 2004-325-R
Order No. 7538678;09/19/2004
Docket No. KENT 2004-326-R
Order No. 7524383;08/l 7/2004
Coal Creek
Mine ID 15-18058

29 FMSHRC 506

CNIL PENALTY PROCEEDINGS

SECRETARY OF.LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA), .
Petitioner

Docket No. KENT 2005-46
A.C. No. 15-18058-40625

v.

Docket No .. KENT 2005.,.264
A.C..No. i5-18058-45668

BELL COUNTY COAL CORPORATION,
Respondent
SECRETARY OF LABOR,
MINE SAFETY AND JfEJ\LTH .
ADMINISTRA1JON (MSHA), .
Petitioner

v.

Coal Creek Mine
CNIL PENALTY PROCEEDINGS
Docket No. KENT 2005-401
A.C. No. 15-18058-63530A
Docket No. KENT 2005-402
A.C. No. 15-.18058-63528A

CRAIG DAVIS, DARRYL-BAILEY,
JERRY D. BELCHER, JIMMY
MURRAY and DONNIE WRIGHT,

Docket No. KENT 2005-409
A.C. No. 15-18058-63529A

Respondent~

Docket No. KENT 2005-411
A.C. No. 1~-J~OS8-63531A
Docket No. KENT 2005-416
A.C. No . .15-18058-63532A
DECISION
Appearances: Marybeth Zamer Bemui, Esq., Mary Sue Taylor, Esq., Office of the Solicitor,·
U.S. Department of Labor, Nashville, Tennessee, on behalf of the Secretary of
Labor;
Melanie J. Kilpatrick, Esq., Rajkovich, WiHi;inis" Kilpatrick & True, PLLC,
Lexington, Kentµcky, on behalf of Bell County Coal Corporation, Jimmy Murray
and Donnie Wright; .·
Charles E. Ricketts, Jr., Esq., Ricketts & Platt, PLLG, Louisville, Kentucky, on
behalf of Craig Davis, Darryl Bailey and Jerry D. Belcher.....
Before:

Judge Zielinski

These cases are before me on Notices of Contest and Petitions for Assessment of Civil
Penalties filed by the Secretary of Labor ("Secretary"), pursuant to sections 105 and 110 of the
Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 815 ("Act"). The petitions allege that
29 FMSHRC 507

Bell County Coal Corporation (''Bell County") is liable for 11 violations of the Secretary's
regulations applicable to underground coal mines, and propose the imposition of civil penalties
totaling $153,836.00. One Notice of Contest involves Bell County's contest of an imminent
danger order. Petitions were also filed against five supervisors at the mine, alleging that they are
each personally liable for two of the violations, and seeking the imposition of civil penalties
against them in their individual·capacities. Several of the alleged violations, for which
substantial penalties are sought, are the outgrowth of an investigation of a massive roof fall at
Bell County's Coal Creek mine, that occurred on June 16, 2004, and resulted in a fatal injury to a
miner.
A·hearing was held in London, Kentucky. Prior to the hearing, Bell County was
permitted to withdraw its contest of four of the alleged violations and proposed penalties. At the
close of the evidence, the citations as to individual Respondents Donnie Wright, the mine
superintendent, and Jimmy Murray, the mine foreman, were vacated. The remaining parties filed
briefs after receipt of the transcript. For the reasons set forth below, four of the alleged violations
and the imminent danger order are vacated, and I find that Bell County committed three of the
alleged violations and impose civil penalties totaling $6,900.00. I also find that the three section
foremen are each liable for one violation, and impose civil penalties in the amount of $200.00
against each of them.
Findings ofFact- Conclusions of Law
Bell County Coal operated the Coal Creek mine, which was located near Middlesboro,
Kentucky. The mine was accessed by five drift openings into the 60-inch thick Buckeye Springs
coal seam, and had been producing coal since October, 1998. Coal was produced using the room
and pillar method, and remote controlled continuous mining machines. The mine employed 42
underground and two surface workers. In addition, four surface and two underground contract
workers were employed. Coal was produced on the 004/003 MMU super-section, essentially two
four-entry sections operating side-by-side. The 004 MMU mined the Nos. 1through4 entries
and the 003 MMU mined the Nos. 5 through 8 entries.
On June 16, 2004, retreat mining was being performed on the sections. The area which
was being mined had been driven oh ·advance a few weeks earlier; The second shift foreman was
Jerry D. Belcher. Upon arriving on the section, Belcher traveled across the pillar line to conduct
an examination. He noticed cracks or joints in the roof in the #5 entry, which he later referred to
as seams. Ex. G-24. 1 He checked test holes, which indicated no separations in the roof, and felt
that the joints did not pose a hazard. He had concerns about other aspects of the roof, and
warned the crew to watch the roof and move out if anything out of the ordinary happened. David
Scott Goins, the continuous miner operator, took one cut from the pillar on the right side of the
entry, and pulled back so that timbers could be set. Belcher then left and went over to the 004

1

The Secretary's exhibits are designated "G-#," and Respondent's exhibits are
designated "R-#."
29 FMSHRC 508

section. Timbers were being setby James Ford and Donnie Lemarr, with the help of Edwin
Pennington, a shuttle car operator, whose equipment had broken down.
Pennington, a contract worker, had brought a video camera into the mine in his lunchbox.
He intended to record a roof fall to show his wife. He began recording after a cut had been taken
from the left pillar in the #5 entry. Lemarr noticed a crack in the roof in a crosscut to the left of
the #5 entry. He did not think it posed any immediate danger because it ran into and was
supported by the pillars .. Tr. I 07. He inserted some cap wedges into the opening, to monitor any
movement. If the wedges had dropped out, he would have watc}le(} the top more closely and
pulled out of the entry faster; Tr. 66-67. The videotape, which was recovered after the accident,
shows that some of the timbers set further inby had taken weight and were bent .and/or broken.
The miners talked about "slips" in the roof, referring to cracks or joints, and speculated that the
roof would fall up to the timbers, or even further outby through the crosscut intersection.
Ex. G-2 (6:54 p.m.).
After taking the third cut, the roof started ''working" and the continuous miner operator,
Goins, decided to back the: miner outby to the crosscut. .The top continued to work, with small
pieces of rock falling from the roof. The miner was then moved back to the ,next crosscut
intersection. Tr. 69. The crew moved ba,ck near the miner to watch the roof The roof in the
#5 entry then fell. The fall apparently started near the pillar line and proceeded more than
200 feet out the #5 entry. Pennington shouted "her:e it comes," andhe and Lemarr started
running. Tr. 71. Lemarr, who was six-to-eight feet in front of Pennington, made it around the
comer into the next crosscut. Pennington did not. He was struck and kiiled by the falling rock.
The roof fall was massive. It ranged from four to more than six feet thick, 12 to 20 feet in width
and approximately 210 feet in length, running.from the cave point at the pillar line up the
#5 entry for more than two breaks. Ex. G-11 at l, 6.
State and federal officials immediately commenced recovery efforts, and assembled
investigation teams. MSHA concluded that the roof fell between two parallel joints that ran up
the #5 entry, that the joints were "hillseams," and that they had not been supported as required by
Bell County's Roof Control Plan. MSHA also determined that there were other hillseams in the
area that had not been identified or properly supported. Citations and orders were issued for
those and related alleged violations, and for alleged violations for the use ofnonpermissible
electrical equipment within 150 feet offl.ie·pillar line. In addition to citing Bell County, the .·
Secretary also assessed proposed civilpenalties against five individual managers for two ofthe
alleged violations, pursuant to section l lO(c) of the Act. Mine superintendent Wright, mine
foreman Murray, and three section foremen, Craig Davis, Darryl Bailey and Belcher, are alleged
to have knowingly authorized the violations alleged in Citation Nos. 7538674 (failure to comply
with the Roof Contt;ol Plan with respect to hillseams in the #5 entry), and 7538678 (use of a
nonpermissible chain saw within 150 feet of the active pillar line).

29 FMSHRC 509

Part I - Violations Related to the Fatality2
MSHA's Report of Investigation of the June 16 fatal roof fall accident was issued on
August 17, 2004. Ex. G-11. The violations related to the fatality were issued on August 18 and
19, 2004.
Citation No. 7538674
Citation No. 7538674 was issued on August 18, 2004, pursuant to section 104(d)(l}of
the Act, and alleges a violation of30 C.F.R. § 75.220(a)(l);, which requires that mine operators
"develop and follow a Roof Control Plan, approved by the [MSHA] District Manager that is
suitable to the prevailing geological conditions, and the mining system to be used at the mine."
The violation is described in the "Condition or Practice" section of the citation as follows:
An investigation of the fatal fall of roof accident which occurred on June 16,
2004, determined that the approved Roof Control Plan, dated June 6, 2001, was
not being complied with in the No. 5 entry on the 003 MMl.1. The roof fall ranged
from 4 to 6+ feet-Jn thickness, 12 to 20 feet in width, and approximately 210 feet
in length from the pillar gob line. Parallel hillseams (vertical open joints) were
present in the roof of the No. 5 entry that was supported during development with
thin steel straps. The approved plan required that hillseams be supported with ·
steel channels and the entry width.be narrowed to 18 feet or less. Other hillseams
were supported with thin steel straps which were present at various locations on
the 004/003 MMU supersection. Additional safety precautions for retreat mining
(pillaring) as stipulated in the plan also require that a roof evaluation·shall be
made when entering a previously mined area for the purpose of pillar recovery.
When inadequate roof support is encountered the necessary corrective action shall
be taken.3
Ex. G-6.
MSHA determined that the fatal accident occurred as a result of the violation, that it was
significant and substantial, that one employee was affected and that the operator's negligence .
was high. As noted above, the citation was issued pursilimt to section 104(d) of the Act, because
it is alleged that the violation was the result of Bell County's unwarrantable failure to comply
with the regulation. A civil penalty in the amount of $58,000.00 has been proposed for this

2

The hearing was conducted in two parts. Part I involved Bell County and the
individual Respondents, and addressed violations related ·to the fatality. Part II involved only ·
Bell County, and alleged violations that were issued during a subsequent inspection and are not
related to the fatality.
3

Text taken from citations and orders has been edited to correct spelling, punctuation
and other errors.
29 FMSHRC 510

violation.
The Violation
In order to prove a violation of a mine plan provision, the Secretary:
must first establish that the provision allegedly violated is part of the approved
and adopted plan. Jim Walter Resourc~s, Inc., 9 FMSHRC 903, 907(May1987).
She must th~ prove that the cited condition or practice violated the provision. Id.
When a plan.provision is ambiguous, the Secretary may establish the meaning
intended by the parties by presenting credible evidence as to the history and
purpose of the provision, or evidence of consistent enforcement. Id.

Harlan Cumberland Coal Co., 20 FMSHRC 1275, 1280 (Dec. 1998). This standard recognizes
that due process entitles an operator to fair notice of the Secretary's interpretation of plan
provisions. Energy West Mining Co., 17 FMSHRC 1313, ,1317-18 .(Aµg. 1995). "The ultimate
goal of the [plan] approval and adoption process is a mine-specific plan with provisions
understood by both the Secretary and the operator and with which they are in full accord. . . ..
'[A]fter a plan has been implemented (having gone through the adoption/approval process) it
should not be presumed lightly that terms in the plan do not have an, agreed upon meaning:"'
Jim Walter, 9 FMSHRC at 907 (quoting from Penn Allegh Coal Co., 3 FMSHRC 2767, 2770 .
(Dec. 1981)),
The Secretary established that the plan provisions referenced in the citation were included.
in Bell County's approved Roof Control Plan at the time of the ac;cident. It required that "pots,
slips, horsebacks or hillseams" be supported eith~:r with crossbars. and posts, or steel channels
installed with roof bolts, if the roof structure provided adequate anchorag~ for roof bolts. 4
Ex. G-10 at 5. It also provided that, where "subnormal roof conditions" were encountered,
entries would be narrowed to 18 feet or less, which could be accomplished by mining entries less
than the normally allowed 20-foot width or by setting posts or cribs on five-foot centers along an
entry that had been mined wider than 18 feet. Ex. G-10 at 5.
MSH.A's Report of Investigation of the accident explains that the roof fell between "near
vertical joint systems." Ex. G-11 at 6. That much does not. appear to be in dispute. What is
disputed is whether those joints or joint systems were hillseams and/or whether they shoul~ _have
been recognized as hillseams prior to the accident. For the sake of clarity, the subject
imperfections in the roof wi}lbe refen:ed to herein as ''joints." It is undisputed that the joints in

4

Steel channels are made of3/16 inch thick material, bent to form roughly a "U" shaped
beam approximately five inches wide and two inches deep. They are typically about four feet
long, with pre-drilled holes for roof ~olts at each end. Bell County also used thin steel straps,
made of 16-g~mge material, also about four feet long and pre-drilled. The Roof Control Plan
provided that straps were to be used "foi:: the sole purpose of controlling 'draw rock' or smalJ
isolated pots." Ex. G-10 at 5.
29 FMSHRC 511

the roof of the #5 entry, between which the roof fall occurred, had not been supported with
beams or steel channels, and the width of the entry had not been reduced to 18 feet. 5
Consequently, the question of whether the plan was violated turns on whether the joints were
hillseams. 6 The Secretary contends that the joints were obvious hillseams. Bell County contends
that the joints were not hillseams~ and thatMSHA's definition of the term "hillseam" changed
dramatically after the accident.
The term "hillseam" is not defined in the Roof Control Plan, or in the· Secretary's .
regulations. Nor does the American Geological Institute's Dictionary of Mining Mineral and
Related Terms (2d ed. 1997) contain a definition. It is a term used by eastern Kentucky miners to
describe a certain type of joint found in thatregion. 7 Despite the absence of an authoritative
written definition, it appears that prior to the accident, Bell County and MSHA were in
agreement on what was meant by the term.
Bell County's senior managers, who had extensive mining experience in the region,
understood a hillseant to bea vertical weathered joint, near a coalbed outcrop, that had mud,
water or some form of material that is not native to the strata of the top imbedded in it. Mine
superintendent Wright, who had 33 years of mining experience, testified that a hillseam was an
opening that ''universally" had "mud or water, or some combination of both, or some form of
material that's not that native to the strata of the top, embedded in it." Tr. 633, 702. He further
explained that hillseams were encountered close to the outcrop and under low cover. Tr. 634.
Mine foreman Murray, with over 25 years of experience, testified that hillseams were "mud,
water, displacement, foreign material not of your normal roof conditions." Tr. 754. He
explained that hillseams had been encountered near the outcropin another section of the mine,
and they were supported with Heintzmann Beams, which are superior to wooden crossbeams.
Tr. 754. Pictures of one such hillseam, an obviously weathered joint, were introduced by
Respondent. Ex. R-26, R-27, R-28, R-29.

5

Straps had been installed in many areas in the vicinity of the accident. Several
photographs depict straps running from roof bolt to roof bolt apparently across the width of the
entry and into adjoining crosscuts. Ex. G-3 at 2, 16-19, G-16, G-20. Some of the straps spaimed
·
the joints involved in the roof fall.
6

No party contends that the joints were pots, slips· or horsebacks, which Cox described
as isolated formations in a mine roo£ Tr. 473-74.
7

The term has arisen infrequently in Coinmission litigation. See Gilbert v. •Sandy Fork
Mining Co., 9 FMSHRC 1327, 1329 n.2 (Aug. 1987) ("A 'hill seam' is a crack or fault in a mine.
roofthat generally has mud or water emanating from it."); Shamrock Coal Co., 5 FMSHRC845,
847 n: 3(May1983) (''There was some disagreement at the hearing a5 to the exact definition of a
'hillseam.' Everyone agreed that, basically, it is a crack in the roof, often filled with earth or
mud. Some witnesses described it as a crack extending all the way to the surface.").
29 FMSHRC 512

Bell Counfy introduced several publications discussing hillseams that are consistent with
its understanding of the term. A U.S. Dept. of Interior, Bureau bf Mines report, published about
1989, entitled "Hillseam Geology and Roof Instability Near Outcrop in Eastern Kentucky Drift
Mines" contained several references to hillseams. Ex. ,R-31. "Hillseam is the eastern Kentucky
miners term for weather-enlarged tension joints that occill- in shallow mine overburden where
surface· slopes are steep. Hillseams are most con~picuous within 200 feet laterally of a coalbed
outcrop and under 300 feet or less of overbµrden." Ex. R-31 at i. ''Some evidence of weathering
is necessary to distinguish hillseams frQm mining-induced cracks in the roof" Ex. R-31 at 6.
"In general, the hillsearns occur mostly within 200 ft. of coal outcrop and, therefore, under about
77 to 116 ft of overburden, given the hillside slope conditions of the district, which range from
21-30 degrees." Ex. R-31at17. "Hillseams in eastern Kentucky are weather'.'"enlarged.tension_
joints that occur in shallow mine overburden where surface slopes are steep. They occur with the
greatest frequency and severity within 200 ft laterally of the C()albed outcrop, then decrease in
frequency and severityto about 700 ft inby outcrop under 300 ft or less of overburden ....
Hillseams -generally extend to the surface as indicated by the initial flow of mud and water into.
mines." Ex. R-31 at 31.

An Information Circular published in 2003 by the National Institute for Occupational
Safety and Health (''NIOSH") described hillseams as "Systema~ic joint sets near outcrop" and
noted that "[m]ost hilltop mines must leave at least 150 ft of barrier between the mine and
outcrop." Ex. R-32at 20. A 2003 Report to Congress byMSHA's Office of Surface Mining,
dealing with coal waste impoundments, stated that '"hillseam' is.a term used by miners for
highly weathered joints that may be found near an outcrop." Ex. R'.'"39 at 11.
The joints in the roof of the #5 entry were not weathered; they had no mud, water or other
foreign substance in them. 8 Furthermore, they were some 1,500 feet from the outcrop, where the
overburden was about 500 feet, i.e., a location where hillseams would not be expected. Under
Bell County's experience and understanding, the joints were not hillseams. Tr. 635.. Prior to the
accident, MSHA officials apparently agreed. An inspector and a field office supervisor had
inspected the area where the alleged hillseams were located,. and did not identify them as
hillseams or raise any other issues with respect to Bell County's compliance yvith its Roof
Control Plan.
Mine maps, on which mining progress was recorded, show that the area where .the
accident occurred was mined on advance between May 16 and May 20, 2004, .one month. before
the fatal accident. Bell County's engineering deJ?artment conducted surveys of the mine every .
second day, to assure that entries were driven straight, crosscuts were made at proper locations,
and to get accurate figures on the amount of coal mined. Tr. 623-24. Spads, numbered markers
driven into the roof of the mine, were set at various Sl.lIVey points, and the distances from the
spads to the crosscuts and faces were recorded in the survey book. Tr.. 714-15. Wright used the
survey book to determine the locations of the faces on May 18 and 20, and drew them on a copy

8

All witnesses who offered a description of the joints in the #5 entry testified that there
was no mud or W;iter in them. Tr. 107, 204, 271, 281-84, 595, 796-97; ex. G-15.
29 FMSHRC 513

of an exhibit introduced by the Secretary showing the locations of various hillseams. Tr. 624-29;
ex. R-23.
John Sizemore, an MSHA inspector, had inspected the 004/003 section on May 18 and
20, 2004. On the 18th he was accompanied by Murray and on the 20th by Murray and MSHA
Field Office supervisor Jim Langley. ·On his inspections, Sizemore paid careful attention to roof
conditions, and compliance with the Roof Control Plan. Tr. 731, 737, 743. His field notes from
May 18 were consulted to detei:mine where he traveled when he inspected the faces, power
center, loadout point and belt line. ExhibitR-23 shows that, oh May 18, Sizemore and Murray
traveled through several critical areas of the mine where the Secretary contends that there were
open and obvious hillseams. According to the map, Sizemore and Murray should have
encountered hillseams in the #3 entry near the face~ in the #5 entry near the face, in the #6 entry
near the face, in the crosscut between the #6 and #7 entries, in the #7 entry outby as they traveled
to the power center, in the #5 entry outby and in the #4 entry. 9 Ex. R-23. Neither Sizemore nor
Murray identified any hillseams; or any deviations from Respondent's Roof Control Plan on
May 18. 10 Tr. 524, 530-31, 731, 742.
Wright performed-the same process for May 20. He drew the locations of the faces, and
indicated a route of travel that Murray, Sizemore and Langley would have followed that day.
Sizemore, Langley and Murray should have encountered a hillseam in the #7 entry and, possibly,
the parallel hillseams in the #5 entry that eventually resulted in the roof fall. Ex. R-23; Langley
had come to the mine on May 2-0 with a specific concern about hillseanis, and was focusing on
hillseams and compliance with the Roof Control Plan when he traveled on May 20. Tr. 523.
Neither Sizemore nor Langley identified any hillseams, or any deviations from Respondent's
RoofControlPlanonMay20. Tr. 524, 530-31, 731, 742. Langley testified that the
displacement on a hillseam will be wider than the displacement on a stress crack, and hillseams
will "often" have mud and water in them. Tr. 532. He agreed that, in the absence of mud or
water, it is "sometimes" not obvious that a crack is a hillseam. Tr. 532.
There is substantial evidence that MSHA's definition ofhillseams changed after the
accident, at least as to the field office personnel who were responsible for enforcement at Bell

9

Hillseams are preexisting conditions, not caused by mining activity. Consequently, the
hillseams would have been present when the entries were mined on advance~ and would have
been present on May 18 and May 20. Tr. 439, 443, 459, 576.
10

The Secretary elicited only limited evidence to challenge Wright's analysis. She
argued that it was not accurate because it was "double hearsay," and posited that Bell County did
not call Sizemore as a witness to confirm the information because it "did not reflect the true
route[s] that he traveled." Sec'y Br. at 4. However, as Bell County pointed oulin its Reply
Brief, the business records and notes were not hearsay, which, in any event, is admissible in
Commission hearings. 29 C.F.R. § 2700.63(a). Moreover, I find more indicative of the accuracy
of the information, the fact that the Secretary did not attempt to elicit from Sizemore, either on
cross-examination or by calling him as a witness on rebuttal, any testimony to counter Wright's.
29 FMSHRC 514

County's mine. Following the accident, Sizemore issued additional citations for ~properly
supported hillseams. Wright disagreed that the cracks were hillseams, and asked Sizemore for a
de:finition·ofthe term. Tr. 645-46. Sizemore did not provide one~ but made a phone call and
asked to speak to someone in technical support. He asked for a definition of the term .hillseam.
When he got off the phone, Sizemore told Wright that he had been told that they" wouldn't
touch that one with a ten foot pole." Tr. 646-47. A couple of days later, Sizemore gave Wright a
note that had three words written on it, "displacement, mud, water," and told Wright that that was
a hillseam. Later, after citations were is.sued in August, Wright told Sizemore that he had never
considered anything like. a hairline crack to be a hillseam, and Sizemore responded that
everything had changed because of the fatality and that every crack in the top had to be
considered a hillseam. 11 Tr. 648.
Michael Guana, a mining engineer employed in the roof control division ofMS~'s
Tridelphia Safety and Health Technology Center, testified as an expert witness in the field of .
ground/roof control. He defined a hillseam as "a term used in the eastern mining region, eastern
Kentucky, to describe an open joint." Tr. 558. Hillseams are formed over geologic time as &
result of regional stresses, and are not caused by the mining process. Tr. 558. Guana:expl$ed
that by "open joint" he meant a joint in the rock strata that ''you could put your finger tips in or .
we could actually see up into ... the roof a short distance in the order of six inches." Tr. 571.
Guana distinguished a "crack" from a hillseam by explaining, that in MSHA's roof control
division, a crack is a fault caused by the mining process. Tr. 559.
Guana disagreed with a number of statements in the Bureau of Mines publication.
Tr. 580, 581, 584.. He beliey~s that hillseams do not have to be weathered joints, and do not have
to occur near a coalbed _ outcrop or under shallow cover. Rather, they could occur anywhere.in a
mine; Tr. 579. He believes thatthe definition ofhillseam has changed since 1989. Tr. 590 . .
However, statements in the NIOSJI and especially the MSHA publications, both from 2003; were
essentially consistent with the 1989 publication, and _he disagreed with the description in the
MSHA publication. Tr. 586. Guana also testified that "there is no published definition" of the
term "hillseam," and acknowledged that there is "no definition that's accepted across all aspects.
ofacademia." Tr. 596.
Lester Cox, Jr., the lead inspector on MSHA's investigative team, had-18 years of mining
experience and 13 years ofMSHA experience at the time of the investigation, and testified about
hillseams. Tr. 371-74. He defined a hillseam as "a vertical fracture in the mine roof ... that
existed prior to the mining process ... and .... can extend to the surface area,". Tr. 381.
A hillseam is a type of crack and is "obvious." Tr. 381-82. "Most of the time the fracture crack
can be jagged, like something that's been ripped, and a hillseam will be more or less smooth
lines, straight lines." Tr..382. He testified that a photograph taken during the investigation
depicted a hillseam in the #5 entry that was not involved in the fall. Tr. 403-04; ex. G-19.
11

The Secretary did not call Sizemore as a witness either in her case in chief, or on
rebuttal. He was called aswitness by Respondents. The Secretary did not cross-examine him
with respect to these conversations, and I conclude that Wright's descriptions are accurate.
29 FMSHRC 515

He agreed that h:lllseams usually extend all the way to the surface, that there are cracks that are
not created by the mining process that are not hillseams, and that hillseams are more likely to
occur near the outcrop and under shallow depth of cover. Tr. 438-43. He also agreed that it
would be important to know what the roof looked like before the rock fell in order to say whether
or not a crack was a hillseam, and that use of the term hillseam may vary depending upon the
locality and mining culture in which mining is done: Tr. 444. Cox did not agree that the Bureau
of Mines publication could be interpreted to mean thathillseams would not occur more than
700 feet away from the outcrop or where there is more than 300 feet of overburden.. Tr. 441-43.
He saw hillseams in the videotape taken by Pennington, and observed hillseams outby the fall
and in other areas during the investigation. Tr. 392-93. They were "obvious." Tr. 393.
The Secretary's broad definition of the term "hillseam," i.e., an open joint anywhere in a
mine, was not disclosed until after the accident. No publication or other documentation was
offered to support the definition. The Secretary also did not offer any evidence in an attempt to
prove that her definition was, or should have been, understood by Bell County because of either
the history and purpose of the use of the term in the Roof Control Plan, orconsistent
enforcement. In fact, the only evidence as to enforcement prior to the accident is inconsistent
with her definition. I find that Bell County's Roof Control Plan was not ambiguous as to the
term "hillseam," and that thejoints in the #5 entry, between which the roof fall occurred, were
not hillseams within the meaning of the Plan. Consequently the Roof Control Plan was not
violated, as alleged in Citation No. 7538674. The Secretary does not argue that any other plan or
regulatory provision was violated.
The Secretary introduced significant evidence in support ofher argument. However,
ultimately, I find it unpersuasive. Both.Guana·and Cox testified that hillseams in the #5 entry
were evident in the video tape taken by Pennington. As noted above, however, the joints in the
#5 entry had no mud· or water in them, and were not hillseams within the meaning of the Roof
Control Plan. Moreover, it is highly likely that displacement, which Guana opined is the critieal
element in determining whether a joint is a hillseam, had been altered by mining done that
evening prior to the depiction of the joints in the video. Retreat mining had begun in the
#5 entry, and portions of the supporting pillars had been removed. The roof had been "working;"
and dribbling had occurred along the joints, i.e., small pieces of rock had fallen out. By the time
it was depicted in the video, the joint may well have appeared more dangerous than it had prior to
the start of the shift.
The Secretary also relies heavily on a statement given by Belcher, in which he relates that
prior to the accident, he ''wasn't aware of the requirements of the Roof Control Plan when ·
hillseams were encountered." Ex. G-24. He also stated that he "was aware of the two seams
running down the #5 entry," had "checked the test holes" and "didn'thave any reason for··
concern;" although he did have concerns about the roof where the crew was mining and ''warned
them to keep an eye" on it and move on if anything unusual happened. Ex. G-24. I do not find
this statement to be as damaging as the Secretary urges. Belcher's statement was reduced to
writing on March 5, 2005, more than eight months after the accident. However, it appears to
have been the product of an interview that was conducted during the investigation, which is
29 FMSHRC 516

referred to in the narrative of another violation. Ex. G-8. There is no other evidence as to the
substance of the interview. The timing and circumstances under which the_jnterview was
conducted are unknown. It is clear that MSHA was applying a very broad interpretation of the
term hillseam during and after its investigati~n~ While it is apparent tliat Belcher was aware of
some features of the roof in the #5 entry prior to the accident, it is not .so clear that, at that time,
he recognized the features to have been hillseams., Belcher apparently was shown several
photographs. of cracks or joints and stated that, with one exception, he did not consider that any
of them depicted a hillseam. The photos were not included with the statement, and it unclear
exactly what he considered a hillseam, even at the time he gave the statement In addition, he
believed that one reason that the joints in the #5 entry were not treated as hillseams was because
the "people on the section" did not think that the joints were hillseams. Ex. G-24 at 3.
Several miners testified that there were seams or hillseams in the #5 entry. Don Thomas,
who installed roof bolts in some portion of the #5 entry, testified that the entry had cracks, .
hillseams or some combination of the two, because they were visible. 12 There was no mud or
water in them. Tr. 281-84. Jonathan Shelton, who had at Iea5t five years of experience, testified
that a hillseam is a "separation in rock, not like a hairline crack, that you could see up into, and
goes through the whole coal seam, rock seam, roof and floor." Tr. 263. He saw hillseams in the
#5 entry in the area where the accident happened, a couple of feet off the rib. Tr. 262, 264.
There was no mud or water in them. Tr. 271. However, he .w:as also sure that an MSHA
inspector had been in that area and had not identified any J:Pllseams. Tr. 270. Bill Wilder ran a
shuttle car in the #5 entry on June 16, 2004. He testified that the top was bad, becaµse the~e were
two seams running up the entry for two to three breaks. Tr. 185~86. Hillseams are bad because
they tend to drop out. Tr. 208. He learned the term hillseam in Tennessee, where hillseams have
a crystaline or glassy substance in them. Tr. 209-10. He observed no mud or water in the seams,
but offered that "everything was a hillseam," which Bell County contends is.a post-accident
definition. Tr. 206. Lemarr identified what "looks like a hill .seam ~rack" in the P~nnington
videotape, pretty close to where the accident happened.13 Tr. 98-99. He recalled that the joint
ran between two pillars and. he did not see any immediate
danger because it was supported by the
.
two pillars. Tr. 107. The primary joints involved in the fall ran up the ei:itry. However,it
appears that the one on the left may have been slightly within the pillar_ !in~ in the 'area of the first
open crosscut.
.

Conversely; Bailey saw a c:rack in entry #5 on the left side, but determined tlJ.at it was not
a hillseam because it had no mud or water in it. Ex. G".'25. He also was sure that an MSHA
inspector had been in the area, and had not cited or called attention to improp~ly supported
hillseams. Ex. G-25, Bailey identified pictures of hillseams that had been encountered in
another part of the mine. Tr. 777-78; ex. R-26, R-27, R-28, R-29. David Cinnamon, a roof
bolter with 29 years of e~perience at several mines, testified that a hillseam was "anything that
had mud and water coming out ofit." Tr, 225, 246. Hillseamswere large openings, "some as

12

Thomas is incorrectly identified in the hearing transcript as J o}m Thomas,

13

My concerns .about the condition of the joint at that time have been previously noted.
29 FMSHRC 517

big as your hand:'' Tr.·246 . He had never encountered one except within 200 to 300 feet of the
outcrop, and wolild not expect to see one where there was 500 to 550 feet of overburden.
Tr. 225, 245. Tr. 225, 237, 247. Anthony McClillough, with 17 years of experience, also
testified that hillseams had mud or water running out of them. Tr. 830. Renee Smith drove a
shuttle car on the section and traversed :the #5 entry about 30 fui1es shortly before the accident,
paying particular attention to the roof. He testified that there was a crack in the #5 entry that did
not have mud or water in it and was not a hillseam, 796-97; · There was no discoloration around ·
the crack, and he was confident that he knew the difference between a hillseam and a crack
Tr. 813. He·also described a picture of a weathered joint in another part of the mine as an
"obvious" hillseam. Tr. 813; ex. R-27.
These conflicting views, some of which may have been altered by post-accident events,
illustrate how the term hillseam may be understood differently, even within the same mining
community. The fact that some miners may have thought that the joints in the #5 entry were
hillseams does not alter the fact that neither Bell County nor MSHA considered them hillseams
prior to June 16, 2004. 14
Citation No. 7538675
Citation No. 7538675 was issued on August 18, 2004, pursuant to section 104(a) of the
Act, and alleges a violation of30 C.F.R. § 75.360(b)(3), which requires that preshift
examinations be made of all areas where any miner is scheduled to work and shall include
ventilation controls and tests of the roof, face and rib conditions. The violation is described in
the "Condition or Practice" section of the citation as follows:
An investigation of the fatal fall of roof accident which occurred on June 16,
2004, determined that the pre-shift examiner, for the on-coming second shift,
failed to properly examine the 004/003 MMU supersection. Hillseams (vertical
openjoints) were present at various locations on the 004/003 MMU that were not
3.dequately supported as requited in the approved Roof Control Plan, dated June 6,
2001. The extensiveness of these hillseams should have prompted identification
14

Even ifthe joints had been treated as hillseams under the RoofControl Plan, it is
questionable that the accident would have been prevented. Cox conceded that had steel channels
been used, they would not have stopped the massive roof fall. Tr. 476. He also agreed that
narrowing the entry width to 18 feet may, or may not have had an effect on the fall. The joints
between which the fall occurred ran about two feet off the right side ofthe entry and five feet off
the left side, looking inby~ Tr. 478; 488. Had cribs or posts been installed on the left side of the
entry, they would· have had no effect on the fall. If they had been installed on the right side, they
may have been partially under the fallen material, and might have impeded the fall somewhat
and/or provided some warning. Tr. 476-77, 491. He did not rely upon any studles or engineering
analysis designed to determine if cribs or posts could have supported the fallen material. Cribs or
posts also could have presented obstructions for the fleeing miners, forcing them out further into
the entry. Tr. 482.
29 FMSHRC 518

as being hal:ardous roof conditions and corrective actions should have- been taken..
Due to the hazards associated with mining, and ~pecifically with pillar lllining,
measures should have been implemented to adequately support the mine roof to
correct the hazardous conditions or the area should have been dangered off and
the section pulled back. The pre-shift record book did not contain any entries
identifying the roof cracks or adverse roof conditions.
Ex. G-7.
MSHA determined that a fatal accident occurred as a result of the violation, that it was
significant and substantial, that one employee was affected, and that the operator's negligence
was moderate. A civil penalty in the amount of$34,000.00 has been proposed for this violation.
The Violation
While the citation's narrative contains_ J:>roader wording, the assertion that a fatal accident
occurred as a result, and the Secretary's Brief make clear that this violation is also predicated
upon the Secretary's position that the near vertical joint systems in #5 entry were obvious
hillseams. Sec'y Br. at 42-43. Bailey conducted the preshift examination at issue. He did not
believe that there were any hillseams in the #5 entry or anywhere else on the section. As
explained in the discussion of the previous violation, his belief was justified under Bell County's
and MSHA's understanding of the defnrition of the term hillseam at the time. He was also aware
that an MSHA inspector, apparently Sizemore, had traveled the area when it had bee11 mined on ..
advance, and did not identify any hillseams or violations of the Roof Control Plan.·. The Secretary
has not carried her burden of proof as to this violation.
Citation No. 7538676
Citation No. 7538676 was issued on August 18, 2004,,pursuant to section 104(a) of the
Act, and alleges a violation of 30 C.F.R. § 75.363(a), whi.ch requires, in part, that hazardous
conditions identified during an examination of working areas be posted with a conspicuous
danger sign where anyone entering the areas would pass. The violation is described in the
"Condition or Practice" section of the citation as follows:
An investigation of the fatal fall of roof accident; which occurred on June 16,
2004, determined that a hazardous roof condition identified by the second shift
section foreman was not posted with a conspicuous danger sign where anyone
entering the area would pass, and the hazardous condition was not corrected. The
section foreman Stated during an interview that while he was making his safety
checks of the 004/003 MMU, he observed hillseams in the No. 4 and 5 entries
outby the active pillar line. He stated he observed one hillseam in the No. 5 entry,

29 FMSHRC 519

located on the left side, two crosscuts long, and which widened out in the crosscut
outby the active pillar row, where the fatal fall of roof accident occurred.
Ex. G-8.
MSHA determined that a fatal accident occurred as a result of the violation, that it was
significant and substantial, that one employee was affected, and that the operator's negligence
was moderate. A civil penalty in the amount of$34,000.00 has been proposed for this violation.
The Violation
The Secretary relies exclusively upon the Belcher statement, exhibit G-24, for proof of
this alleged violation. Sec'y Br. at 43-44. As noted in the previous discussion of that statement,
which was apparently a truncated portion of an interview taken several months earlier, it is not so
clear that, at the time Belcher did his examination on June 16, 2004, he recognized the features or
joints in the roof of the #5 entry as hillseams. See discussion, supra, at 11-12. I find that the
Secretary has failed to carry her burden of proof with respect to this violation.
Order No. 7538678
Order No. 7538678 was issued onAugUst 19, 2004,pursuant to section 104(d)(l) ofthe
Ad, and alleges a violation of 30 C.F.R. § 75.1002(a), which requires that "Electric equipment
must be permissible and maintained in a permissible condition when such equipment is located
within 150 feet of pillar workings or longwall faces." The.violation is described in the
"Condition or Practice" section of the citation as follows:
An investigation of the fatal fall of roof accident which occurred on June 16,
2004, determined that a non-permissible electric-powered chain saw and a nonpermissible Quasar Model VM'-Ll53 Digital Video Camera were being used
within 150 feet of the active pillar line. During the viewing of the videotape that
was recovered from the roof fall that was filmed atthe time retreat mining was
being conducted in the No. 5 entry of the 003 MMU the chain saw was heard in
the audio portion of the videotape. During interviews of workers it was disclosed
that a non-permissible electric chain saw was used to cut timbers on the pillar line.
The electric saw was also observed by members of MSHA's recovery team during
recovery efforts. A separate citation was issued for methane tests not being
conducted at twenty minute intervals or more often while coal was being mined.
Ex. P-9.
MSHA determined that it was highly likely that an injury resulting in lost work days or
restricted duty would occur as a result of the violation, that it was significant and substantial, that
five employees were affected and that the operator's negligence was high. The Secretary alleges
that the violation was the result of the operator's unwarrantable failure to comply with the

29 FMSHRC 520

regulation. A civii penalty in the amount of $5,300.00 has been proposed .for this violation.
The Violation
The two pieces of equipment that are the subject of.this citation, the video camera and the
electric chain saw, were not permissible. Tr. 424-26, 448, 510. The electrical plugs that were
located on the scoops, which were used to supply power to the chain saws, were also
nonpennissible. Tr.. 803,. The video tape recovered from the. camera conclusively e.stablishes
that it was used within 150 feet of the pillar line. Ex: G-2. Testimony of witnesses confirms that
fact. Tr. 65-68, 146: ·There was conflicting. evidence on whether an electric chain saw was used
within 150 feet of the pillar line. Several Bell County employees testified that it was a common
practice to use electric chain saws within 150 feet of the pillar line to cut timbers, and that power
was supplied to the saws by extension cords that were plugged into the scoops; Tr. 80-81, 14145, 166-67, 170-71, 201-03, 215, 264, 282-84. An electric chain saw was found within 150 feet
of the pillar line during the recovery effort, and the scoops were found to have had
nonpermissible electric plugs installed on them. Other Bell County employees testifi.ed that they
had not seen electric chain saws used withiµ 150 feet of the pillar line-' Tr. 228, 643, 786-87,
800-02, 831.
The most telling·evidence is prqvided by.statements given by two of the section foremen
as a result of the investigation of the fatal accident. Bailey and Belcher both reported that it was
common knowledge that electric chain saws were used wi1:hin 150 feet of the: pillar line.
Ex. G-24, G-25. These were statements against interest. They were not repeated during the
hearing because the foremen invoked their Fifth Amendment rights and refused to testify about
the presence of electric chain saws. Several miners testified that they actually used the chain
saws, and would have done so in the presence of management officials, but not MSHA
inspectors. Tr. 176, 215, 268, 284.
Using a chain saw near the location that .the timbers were actually being placed would
have been considerably more convenient than taking measurements, proceeding more. than 150
feet outby to the power center to cut timbers, and then transporting them back to the pillar line.
Any timbers that had to be trimmed further would also not have to be. cut by hand with a bow
saw or brought back to the area of the power center, but could easily be trimmed and installed .
I find that the nonpermissible electric chain saw was used within 150 feet of the pillar
line. This practice most likely was allowed to develop because of the virtual absence of methane
in the mine. Cox testified. that nonpermissible equipment could ignite methane, and that methane
can come out of a coal seam, accumulate in a roof cavity, and be forced out by roof falls. that
occur during retreat mining. Tr. 428-29, 471-73. However, he conceded that his testing revealed
no methane and th<,l.t there was no record of any tests· showing the presence of methane at any
point in the subject area. Tr, 471-73. Several witnesses testified that methane checks done
during imminent danger runs and preshift examinations always showed that no methane was
present in the mine. Tr. 238, 346, 353, .644, 802, 820, 832-33. In addition, the continuous
miners were equipped with methane monitors that were set to alarm if methane concentrations

29 FMSHRC 521

reached 1%, and they never alarmed.· Tr. 644-45, 821, 832-33. There is no evidence that
methane in any concentration, much less approaching an explosive concentration of 5%, was
ever found in the mine.
I find that the impermissible Video camera and electric chain saw were used within 150
feet of the pillar line, and that the regulation was violated. The practice was long standing and
was known and permitted by section foremen. ·The negligence of foremen, agents of the
operator, is imputable to Respondent. Martin Marietta Aggregates, 22 FMSHRC 633, 636
(May 2000) (citing Whayne Supply Co., 19 FMSHRC 447, 451 (Mar. 1997)). The
characterization of Respondent's negligence with respect to this violation as "high" was clearly
accurate.
Significant and Substantial
A significant and substantial ("S&S") violation is described in section 104(d)(l) of the
Act as a vioICltion "of such nature as could significantly and substantially contribute to the cause
and effect of a coal or other mine safety or health hazard." A violation is properly designated
S&S "if, based upon the ·particular facts surrounding that violation, there exists a reasonable
likelihood that the hazard contributed to will result in an injury or illness of a reasonably serious
nature." Cement Div., Nat'! Gypsum Co., 3 FMSHRC 822, 825 (Apr. 1981)~
The Commission has explained that:
In order to establish that a violation of a mandatory safety standard is
significant and substantial under National Gypsum, the Secretary of Labor must
prove: (1) the underlying violation of a mandatory safety standard; (2) a discrete
safety hazard--that is, a measure of danger to safety--contributed to by the
violation; (3) a reasonable likelihood that the hazard contributed to will result in
an injury; and (4) a reasonable likelihood that the injury in question will be of a
reasonably serious nature.

Mathies Coal Co., 6 FMSHRC ·1, 3-4 (Jan. 1984) (footnote omitted); see also, Buck Creek Coal,
Inc. v. MSHA, 52 F.3d 133, 135 (7th Cir. 1999); Austin Power, Inc. v. Secretary, 861F.2d99,
103-04 (5th Cir. 1988), affg Austin Power, Inc., 9 FMSHRC 2015, 2021(Dec.1987) (approving
Mathies criteria).
In U.S. Steel Mining Co., Inc., 7 FMSHRC 1125, 1129 (Aug. 1985), the Commission
provided additional guidance:
We have explained further that the third elenient of the Mathies formula "requires
that the Secretary establish a reasonable likelihood that the hazard contributed to
will result in an event in which there is an injury." U.S. Steel Mining Co., Inc.,
6 FMSHRC 1834, 1836 (August.1984). We haveemphasized that, in accordance
with the language of section 104(d)( 1), it is the contribution of a violation to the

29 FMSHRC 522

cause and effect of a hazard that must be significant and substantial. U.S. Steel.
Mining Co., Inc., 6 FMSHRC 1866, 1868 (August 1984); U.S. Steel Mining Co.,
Inc., 6 FMSHRC 1573, 1574-75(July1984).
This evaluation is made in consideration. of the length of time that the violative condition
existed prior to the citation and the time. it would. have existed if normal mining operations had
continued. Elk Run Coal Co., 27 FMSHRC 899, 905 (Dec. 2005); U.S. Steel Mining Co., Inc.,
6 FMSHRC at 1574. The question of whether a particular violation is significat1.t and substantial
must be based on the particular facts surrounding the violation. Texasgulf, Inc., 10 FMSHRC
498 (Apr. 1988); Youghiogheny & Ohio Coal Co., 9 FMSHRC 2007 (Dec. 1987).
.

.

In analyzing whether a potential methane hazard is s&s, the critical question is whether
there is any likelihood of explosive concentrations of methane coming into contact with an
ignition source. See Texasgulf, Inc., 10 FMSHRC at 501. Here the impermissible equipment
provided readily available ignition sources for any methane that might have been present at
explosive concentrations. However, as noted above, there is no evidenc;e
that even low
.
concentrations of methane were ever found in the mine. The possibility of methane c;oming out
of a coal seam and accumulating in a roof cavity, that Cox testified to, was purely theoretical on
the facts of this case. While, as Cox also observed, Respondent was not testing the atmosphere
for methane every twenty minutes, all of the tests that were.performed showed. an absence of
methane. MSHA's Report q{Investigation noted that "the mine liberates negligible methane."
Ex. G-11 at 2.
.

There is no evidence to establi~h. that there was any likelihood ofexplosive levels of
methane coming into contact with one of the ignition sources. I find that_ the Secretary has failed
to carry her burden of proving that the violation was S&S.
Unwarrantable Failure - Negligence
Section 104(d)(l) of the Act, pursuantto which the order was entered, addresses
violations that are both significant and substantial and the result of an unwarrantable failure to
comply with the particular standard. Because this violatiop_ was not S&S, it is unnecessary to
determine whether it was also the result of an unwarrantable failure. As previously noted,
Respondent's negligence was high.
Individual Liability
The Secretary assessed civil penalties against five m3l].agers of Bell County, in their
individual capacities, mine _superintendent Donnie Wright,.mine foreman Jimmy Murray, and
section foremen Craig Davis, Darryl Bailey and Jerry Belcher. Each is alleged to have
knowingly authorized the violations alleged in Citation Nos. 7538674 (failure to comply with the
Roof Control Plan with respect to hillseams in the #5 entry) and 7538678 (use of an

29 FMSHRC 523

nonpennissible chain saw within 150 feet of active pillaring). 15
The Act provides that a director, officer or agent of a corporate operator may be subject to
civil penalties in his individual capacity for knowingly authorizing, ordering or carrying out a
violation ofthe Act. 30 U;S;C. § 820(c). The legal standards governing individual liability were
summarized in Maple Creek Mining, Inc., 27 FMSHRC 555, 566-67 (Aug. 2005):
Section 110(c) of the Mine Act provides that whenever a corporate
operator violates a mandatory health or safety standard, a director, officer, or
agent of such corporate operator who knowingly authorized, ordered, or carried
out the violation shall be subject to an individual civil penalty. 30 U.S.C.
§ 820(c). The proper legal inquiry for determining liability under section 11 O(c) is
whether the corporate agent knew or had reason to know of a violative condition.
Kenny Richardson, 3 FMSHRC 8, 16 (Jan. 1981), aff'd on other grounds, 689
F~2d 632 (6th Cir. 1982), cert. denied, 461 U.S. 928 (1983); accord Freeman·
United Coal Mining Co. v. FMSHRC, 108 F.3d 358, 362-64 (D.C.Cir. 1997), To
establish section 110(c) liability, the Secretary must prove that an individual knew
or had reason to know of the violative condition, not that the individual knowingly
violated the law. Warren Steen Constr., Inc., 14 FMSHRC 1125, 1131 (July
1992) (citing United States v. Int'! Minerals & Chem. Corp., 402 U.S, 558, 563
(1971)): A knowing violation occurs when an individual "in a position to protect
employee safety and health fails to act on the basis of information that gives him
knowledge or reason to know of the existence of a violative condition." Kenny
Richardson, 3 FMSHRC at 16.. Section 110(c) liability is predicated on
aggravated conduct constituting more than ordinary negligence. BethEnergy ·
[Mines, Inc., 14 FMSHRC 1232, 1245 (Aug; 1992)].
Wright and Murray - Docket Nos. KENT 2005-416 and KENT 2005-411
The Roof Control Plan Violation- Citation No. 7538674
The finding that Bell County did not violate its Roof Control Plan~ as alleged in Citation
No. 7538674, precludes a finding ofliability against the individual Respondents. However, at
the close of the evidence, motions for entry of judgment on behalf of Wright and Murray were
granted, and the citations, as to them, were vacated. Tr. 845-57. The following discussion
explains the bases of those rulings.
As made clear in Kenny Richardson and BethEnergy, as a predicate to individual liability,
an operator's agent must be privy to knowledge or information that gives him reason to know of
the existence of a violative condition under circumstances that his failure fo act amounts to

15

The Secretary conceded that none of the individual respondents could be charged with
knowledge of the presence of the video camera that the victim "smuggled" into the mine. Tr. 21,
462-63.
29 FMSHRC 524

aggravated conduct constituting more than ordinary negligence.
The Secretary failed to carry her burden of proof as to both of these high level managers.
Wright, the mine superintendent, h~d responsibility for three mines at the time. Tr. 614. He had
not been underground in the Coal Creek Mine since at least May 5, 2004, well before the area of
the roof fall was mined on advance. Tr. 293, 712. Consequently, he was not .in a position to
have personally observed the alleged hillseams. While the Secretary contends that the alleged
hillseams were obvious •. there is.little disagreement on the fact that, prior to the accident, neither
Bell County nor MSHA believed that cracks in the roof of the #5 entry were hazardous
unsupported hillseams, or thought thatthere .was any other noncompliance with the Roof Control
Plan. There was also no evidence that anyone informed Wright of a problem w.ith hillseams or
noncompliance with the Roof Control Plan. Hillseams had been encountered in another area
near .the outcrop, and had been appropriately dealt with. Heintzmann beams and channel straps
were available, if needed. There was no information known to Wright, or of which he reasonably
should have known, that should have put him on notice of a violative condition as to the Roof
Control Plan.
The same holds true for Murray, except that on May 18 and 20, he was actually on the
section in the vicinity ofwhere the roof fall later occurred while it was being mined on advance.
Consequently, he was in a position from which he arguably could hav~: noted the existence of
what the Secretary .contends were hillseams in the #5 entry, and that they had not been .addressed
as required in the Roof Control Plan. However, Murray traveled with MSHA inspector Sizemore
on May 18 and with Sizemore and MSHA field office supervisor Lru;igley on May20. Both of
those experienced MSHA personnel were paying careful attention to roof conditions and
compliance with the Roof Control Plan, with emphasis on hillseams on May 20. Neither
Sizemore nor Langley observed any hillseams, or noted any other problems with roof conditions
or possible violations of the Roof Control Plan, Tr. 521-:31, 735, 742. Under such
circumstances, any failure by Murray to observe hillseams and alleged violations of the Roof
Control Plan could not have risen to tlie level of aggravated conduct constituting more than
ordinary negligence.
Use ofNonpermissible Electric Chain Saw-'Citation No. 75386.78
.
.

The allegations with respect to the nonpermissible chain saw presented closer questions.
As noted above, it was a common practice to use a nonpermissible electric chain saw within
150 feet of the pillar line.. The practice was known to, and permitted by, section foremen. There
w~s a permissible inference tliat Murray and Wright were aware of the practice, which was the
Secretary's argument on these allegations. 16 The difficulty with the argument was that it was
perfectly legal to use nonpermissible electric chain saws in most areas of the mine. The chain
saws were typically used to cut timbers in the track and belt entries .. Consequently, procurement
and availability of electric chain saws would provide no indication that violations of regulations

16

The Secretary argued that "If the foremen knew, then both the mine superintendent
and the mine foreman had to know." Tr. 606.
29 FMSHRC 525

were occurring. It is only use of such nonpermissible equipment within 150 feet of the active
pillar line that is prohibited by the regulation.
There was no evidence that Wright or Murray were present when the chain saws were
used at the pillar line, and there is no evidence that they were informed of such use. While it is
possible that it might have been mentioned, perhaps by one of the section foremen, it appears to
have been such a common practice that it could easily have been viewed as unremarkable.
Miners using the chain saws at the pillar line were well-aware that the practice violated MSHA
regulations. Tr. 176, 215, 268, 284. It strikes me as unlikely that a miner or section foreman
would inform Wright or Murray that MSHA regulations were beingtoutinely·violated. Nor did
the fact that several miners stated that they most likelywould not have stopped theirillegal use of
the chain saws in Wright's or Murray's presence lend much strength to the inference. It could
merely have reflected their assumption that the foremen's tolerance of the practice extended to
higher levels of mine management.
In opposing the motions made at the close of the Secretary's case and renewed after all
parties rested, the Secretary argued that, as high management officials, Wright and Murray had
"an absolute duty to ensure that the Roof Control Plan ... was being followed, " and that they
were obligated to go underground "as often as necessary to ensure that the Roof Control Plan is ·
being followed, and that the regulations are being followed" even if that meant "every day."
Tr. 603, 608, 854. The core of the argument is that individual high-level managers are strictly
liable for violations at mines over which they exercise authority. I rejected that argument as
being inconsistent with the Act's provisions on personal liability.
The Secretary failed to carry her burden of proof with respect to the allegations against
Wright and Murray. She failed to establish that they were privy to information that gave them
knowledge or reason to know of the existence of the allegedly violative conditions, and that their
failure to act amounted to aggravated conduct constituting more than ordinary negligence.
I declined to draw the inferences that the Secretary urged, because I found them· unpersuasive,
and clearly not strong enough to justify a finding of aggravated conduct.
Davis. Bailey and Belcher - Docket Nos. KENT 2005-401. KENT 2005-402 and··
KENT 2005-409
The cases against the section foremen rest upon an entirely different footing. They were ·
in the subject area of the mine virtually every working day, and had the responsibility to perforlll
on-shift inspections to identify hazardous conditions. Theywere in a position to have had actual
knowledge of conditions and practices occurring during the development and retreat mining
phases of the subject sections. As to Citation No. 7538674, the finding that the Roof Control
Plan was not violated precludes findings of liability against the individual Respondents.
However, there is ample evidence to justify a conclusion that the use of nonpermissible
electric chain saws within 150 feet of the pillar line was a common practice, and that the section
foremen knew of, and permitted, it. See the discussion of Citation No. 7538678. Bailey and
29 FMSHRC. 526

Belcher admitted knowledge of the practice in their written statements. 17 Ex. G.,.24, G-25. While
there is no direct evidence that Davis permitted the practice, I find that he also must have been
aware of and allowed the use of electric chain saws within 150 feet of the pillar line. While
Davis' third shift normally perfonned maintenance and similar functions, coal was occasionally
produced when the other work was done. Tr. 309-11. Davis also occasionally filled in on other
shifts, if one of the foremen was off. Tr. 788. Consequently, he was most likely aware of the
common practice.
1 find that Davis, Bailey and Belcher knowingly authorized the violation alleged in
Citation No. 7538678-, within the meaning of section 1lO(c) of the Act. However, as noted in the
discussion of that citation, the violation was not S&S and the gravity was low. Civil penalties in
the amount of$500;00 were proposed as to each of these Respondent_s for this violation.
Considering that the violation was non-S&S and the lower gravity, and upon consideration of the
factors enumerated in section 11 O(i) of the Act, I impose civil penalties upon Davis, Baily and
Belcher in the amount of $200.00 each.
Part II - Violations Unrelated to the Fatality
Sizemore returned to the mine on August 17, 2004, to conduct a regular quarterly
inspection. Several orders and citations were issued in the course of the inspection. After all
parties rested their cases on the violationsrelated to the fatality, the individual Respondents were
excused. Evidence admitted during Part I of the hearing forms part of the record as to the alleged
violations discussed below. Evidence admitted during Part .II of the hearing does not form a part
of the record upon which the alleged violations related to the fatality were decided.. Tr. 833-34.
Citation No. 7524384 and hnminent Danger Order No. 7524383
On August 17, 2004, Sizemore entered the mine with Murray and two state.inspectors,.
traveling to the 004 section down the track entry, the #3 entry. 18 Bell County. was retreat mining
at the time. About 10 crosscuts from the pillar line, Sizemore observed what he believed to be a
hillseam on the right side of the entry. It ran down the entry for about two crosscuts, gradually
crossing it, and entering the rib on the left side. Tr. 871; ex. G:-40. About one crosscut further in
from the start of the first hillseam; he noticed another hillseam running parallel to the first one,
also extending about two crosscuts down the entry before entering the left rib. Tr. 872. One

17

The Secretary requested that negative inferences be drawn because Belcher and Bailey
asserted the Fifth Amendment and refused to testify regarding the use of electric chain saws
within 150 feet of the pillar line. Sec'y Br. at 45-46,48. I decline to do so. Both individuals
provided statements in which they admitted knowledge of the use of electric chain saws within
150 feet of the pillar line. The findings against them on this violation have ample evidentiary
support without such inferences.
18

The 004 section was located in an area of the mine different from where it had been at
the time of the June 16 fatality. Tr. 871.
29 FMSHRC 527

crosscut further mby, he found two more hillseams. Tr. 874. Steel channels had been installed
on a portion of one of the hillseams, but only straps were used on the remainder. Tr. 873-74.
Sizemore described the hillseams as being "no less than one-half inch wide," with smooth edges.
Tr. 874. He agreed that there was no mud, water or other foreign substance inthe openings, and
that he had not traced the conditions to the surface. Tr. 890. Sizemore determined that the
conditions violated Bell County's Roof Control Plan, and that they presented an imminent
danger. He cited the conditions and issued an imminent danger order.
Murray disagreed with Sizemore, He did not believe that the conditions were hillseams,
and called Langley, the field office supervisor, to complain. Tr. 897. Langley, and Roger
Dingess, a roof control specialist, went to the mine that afternoon and traveled with Murray to
the scene. Tr. 899. Langley couldn't remember what the conditions looked like, but recalled that
he and Dingess agreed that the conditions had been properly cited. Tr. 900.
Bailey testified that the conditions cited were not hillseams, just cracks, with no mud,
water or foreign substance in them. Tr. 925-26. Nevertheless, in order to terminate the citation
and order, he directed two miners to timber the area of£ ..•The miners went to the area, but were
unable to find the cited conditions, and Bailey had to go and point them out. Tr. 926. Benny
Capps was one of the miners, and he corroborated Bailey's testimony. Tr. 907. Capps believed
that they were just stress cracks, only as wide as the thickness of a piece of paper; and he did not
consider them to be bad conditions. Tr. 907-08. Murray had also asked Wright too look at the
conditions. Wright went to the area, but he, too, was unable to find the alleged hillseams.
Murray pointed out what Sizemore had cited. Wright testified that he could only see one small
crack, that looked like a pencil line had been drawn on the mine roof There was no
displacement, and it was "nothing like a hillseam." Tr. 944-46.
Citation No. 7524384 was issued pursuant to section 104(a) of the Act, and alleges a
violation of30 C.F.R. § 75.220(a){l), which requires that mine operators develop and follow a
Roof Control Plan approved by the MSHA District Manager. The violation is described in the
"Condition or Practice" section of the citation as follows:
The operator has not followed the approved Roof Control Plan.
1. Steel straps were used in lieu of the required steel channels or wooden
crossbars, to support hillseams and parallel hillseams in the No. 3 entry beginning
at the approx. 10th crosscut outby the pillar line on the 004 section and extending
parallel with the no. 3 entry to the approx. 7th crosscut inby.
2. The entry width had not been reduced to the required 18 feet when subnormal
roof conditions are encountered.
Ex.G-33.
Sizemore determined that a fatal accident was highly likely to occur as a result of the
violation, that it was significant and substantial, that one employee was affected and that the
operator's negligence was high. A civil penalty in the amount of$6,000.00 has been proposed
29 FMSHRC 528

for this violation. ·
Order No. 7524383 was issued pursuant to section 107(a) of the Act, based upon
Sizemore's finding that the cited conditions constituted an imminent danger. It required the
removal of miners from "The no. 3 entry, beginning at the approx 10th crosscut outby the pillar
line and extending to the approx. 7th crosscut inby." Ex. P-34.
The Citation
Sizemore and Langley were somewhat UI1Certain in their descriptions of how wide the
alleged hillseams were. Langley did not recall, arid Siz~:rµore stated that they were "no less than
one-half inch wide." Tr. 873-74, 900. In describing siinilar conditions that he cited .on August
31, he used the. same terminology. Tr, 8~3. As to those allege<l hillseams, he acknowledged that
he couldn't remember the exact width, and one-half inch was ~just a gu,ess." Tr. 883, 892-93.
There are no recorded measurements, or other descriptiop.s of the alleged hillseams in Sizemore's
notes. Ex. P-40 •. The descriptions offered by Murray; Wright,-Bailey and Capps were consistent.
I find that the conditions were crack.,.like openings, with very limited displacement,
i.e., approximately one-sixteenth of an inch. It is undisputed that they had no water, mud or
other foreign substance in them.
As noted in the discussion of Citation No. 7538674, at least up to June 15, 2004, MSHA
and Bell County were largely in agreement as to the 4efinition of the term "hillseams" in the
Roof Control Plan. It did not include conditions like those that were the subject of Citation No.
7524384. MSHA'sReport of Investigation of the June 16 fatality was not issued until August
17, 2004, and the citations associated vvjthit were issued on August 18 and 19. Because the
conditions cited were not hillseamswithin the meaning ofBell ,County's Roof Control Plan,
support with steel channels and narrowing of the eiitrywere not required. Bell County did not
violate its Roof Control Plan by failing to properly address hillseams. 19
'

'

'

While Sizemore had issued citations for Roof CqntrolPlan violations involving hillseams
on June 21 and July 12; 2004, there is no description of those conditions in the record. 20
Consequently, there is no evidence that, prior to August 17, Bell County had been put on notice
that cracks orjoints, without water, mud or some foreign substance in them, had to be treated like
hillseams under its Roof Control Plan, i.e., the June and July citations did not establish notice of

a

19

There was no evidence of a conclusive method for determining whether crack-like
opening in a mine roof is a near vertical joint or a stress crack. Witnesses described differences
in appearance, i.e.,joints tend to. be relatively straight and have significant displacement, whereas
cracks caused by mining would be smaller and more jagged. Guana also stated that joints
typically would be open for a.depth of six inches or more.
20

The citations were issued under section 104(a) of the Act. Ex. G-37, G-38.
29 FMSHRC 529

MSHA's new interpretation through consistent enforcement.21
The Imminent Dange~ Order
Section 3(j) of the Act defines "imminent danger''. as the "existence of any condition or
practice in a coal or other mine which could reasonably be expected to cause death ot serious
physical harm before such condition or practice can be abated." 30 U.S.C. § 802(j). Section
107(a) of the Act provides, in pertinent part:

If, upon any inspection or investigation of a coal or other mine which is
subject to this Act, an authorized'representative of the Secretary finds· that an
imminent danger exists, such representative shall determine the extent of the area
of such mine throughout which the danger·exists, and issue an order requiring the
operator of such mine to cause all persons, except those referred to· in section
104(c ), to be withdrawn from, and to be prohibited from entering~ such area until
an authorized representative of the Secretary determines that such imminent
danger and the conditions ot practices which caused such imminent dangerno
longer exist.
30 U.S.C. § 817(a).
"Imminent danger orders permit art inspector to remove miners immediately from a
dangerous situation, without affording the operator the right of prior review, even where the mine
operator did not create the danger and where the danger does not violate the Mine Act or the
Secretary's regulations. This is an extraordinary power that is available only when the
'seriousness of the situation demands such immediate action."' Utah Power & Light Co.,
13 FMSHRC 1617, 1622 (Oct. 1991) (quoting from the legislative history of the Coal Act). An
imminent danger exists "when the condition or practice observed could reasonably be expected
to cause death or serious physical harm to a miner if normal mining operations were permitted to
proceed in the area before the dangerous condition is eliminated." Wyoming Fuel Co.,
14 FMSHRC 1282, 1290 (Aug. 1992} (quoting from Rochester & Pittsburgh Coal Co.,
11FMSHRC2159, 2163 (Nov. 1989)). Inspectors must determine whether a hazard presents an
imminent danger quickly and without delay, and a finding of an imminent danger must be
supported "unless there is evidence that [the inspector] had abused his discretion or authority;"
11 FMSHRC at 2164. An inspector must make a reasonable investigation of the facts, under the
circumstances, and must make his determination on the basis of the facts known, or reasonably
available to him. An inspector may abuse his discretion if he issues a section 107(a) order

21

As of August 17, Sizemore was aware that MSHA was considering revisions to Bell
County's Roof Control Plan: He ascertained by phone that no changes had been made. A change
was later issued on August 20, 2004. Tr. 869, 888; ex; G-46. The post-fatality amendment to the
plan did not redefine the term hillseams, or require that cracks or joints be treated as hillseams.. It
provided that "Areas where near vertical joints are parallel within the same entry or crosscut will
not be second mined."
29 FMSHRC 530

without determining that the condition or practice presents an impending hazard requiring the
immediate withdrawal of miners .. 13 FMSHRC at 1622'-23.
While an inspector has considerable discretion in determining whether an imminent
danger exists, that discretion is not without limits. As the Commission explained in Islal'J,d Crl!ek
Coal Co., 15 FMSHRC 339, 347-48 (March 1993):
· ·While the crucial question in imminent danger cases is whether the
inspector abused his discretion or authority, thejugge is not required to accept an
inspector's subjective "perception" that an imminent danger existed. Rather, the
judge must evaluate whether, given the particular circumstances, it was reasonable
for the inspector to conclude that an imminent danger existed. The Secretary still
bears the burden of proving [her]case.byapreponderance of the evidence.
Although an inspector .is granted wide .discretion bec<mse he must act quickly to
remove miners from a situation that he believes to be hazardous, the
reasonableness of an inspector's imminent danger finding is subject to subsequent
examination at the ~videntiary hearing.
The fact that the cited conditions were not a violation of Bell County's Roof Control Plan.
is not dispositive of whether the imminent _danger order was properly issued, because an
imminent danger may exist in the absence of a violation of a mandatory health or safety standard.
Utah Power & Light, supra. Although MSHA's report on the investigation of the fatality was
not issued until August 17, both Sizemore and Langley were aware of the conclusion that the fall
had started at the pillar line and extended up the #5 entry between tWo parallel joint systems.
They believed that the conditions that Sizemore found on August J 7 were joints that presented a
similar potential fora rooff<;t:ll. Tr. 875'-76, 900. As Langley stated, ''I took into consideration
that there was pulling down and they would soon be in that area and it would be the same
situation that we had before,. the roofcould drop out suddenly.", Tr. 900.
While Sizemore and Langley had legitimate concerns about the potential for a roof fall ..
similar to that that had occurred on June 16, there are several significant differences between the
two situations that cast considerable doubt on whether the conditions that existed on August 17 ...
constituted an imminent danger. The June 16 incident involved parallel joint systems that were
typically less than J 5 feet apart, and ran within and parallel to the entry up to the pillar line. The
cave that started at the pillar line pulled down rock from between the joints until a secondary
joint was encountered. Assuming that the conditions that Sizemore saw on August 17 were "near
vertical joints," they ran diagonally across the entry and were most likely about 20 feet apart. 22
They did not·run, unsupported, all the way to.the pillar/cave line. Rather, they ran from rib to rib,
where they were supported bythe pillars, and were seven to ten breaks away:from the pillar line ..

22

Sizemore described the.joints as running at an angle between the ribs of the 20-foot
wide entry, crossing it in roughly two brej3.ks. The second joi:p.t started about 50 feet inby the
first Estimating from a J;'OUgh diagram, the joints would have been: slightly less than 20 feet
apart.
29 FMSHRC 531

While SiZemore wa8 concerned that the retreat mining process put stress on the roof, he . ·
did not explain how any such stress could affect the roof in the cited area. It was a considerable
distance from where mining was being done, and the joints were supported by several rows of
pillars. Guana, MSHA's expert, had testified that offsetting entries, so thatjoint lines ran into
pillars rather than contiriuing up entries, would have been a reasonable way to lessen the dangers
posed by parallel joint systems. Tr. 565-66. Langley was concerned beeause "they would soon .
be in that area." Tr. 900. He did not explain what he meant by "soon," but it appears that it
would have been more a matter of days; than hours, before the retreat 'mining process would have
approached that area. The condition was abated, i.e., timbered off, before Sizemore left.
Ex. G-40.
The cracks may have been joints, like those involved in the fatal roof fall. However, they
were supported by pillars and did not run up to the cave line. They were the type of conditions
that had not been cited by MSHA prior to the fatality. I find that they did not present an
impending hazard at that time.
As noted above, the extraordinary power to remove miners immediately, without prior
review, is available only when the seriousness of the situation demands such immediate action. I
find that the Secretary has not carried her burden of proof with respect to the imminent danger
order, i.e., that the conditions could reasonably be expected to cause death or serious injury
before they could be abated~
The August 31. 2004, Orders
By August 31, 2004, Bell County had taken Sizemore's articulation ofMSHA's
expanded definition ofhillseams to heart. Its foremen had been instructed that "everything was a
hillseam." Davis conducted the preshifl examination for the day shift on August 31, and noted in
entries #3 and #6 the presence of hillseatns that had not been properly supported as required in
the Roof Control Plan. Tr. 918-19. He identified cracks with no mud or water in them as
hillseams because his supervisors had told him that"everything was a hillseam." Tr. 919. He
testified that the entries were timbered off, effectively prohibiting travel, and that he then called
out the results of the examination and the corrective action to Bailey, who recorded it in the
preshift report book. Tr. 920. A copy of the preshift report is consistent with his testimony, as
was testimony by Bailey. Tr. 926-28; ex. G-39. Bailey stated that he had written all of the
notations on the preshift report, including the corrective action, before Sizemore saw it. Tr. 933.
On August 31; 2004, Sizemore and MSHA inspector Peggy Langley were continuing the
regular quarterly inspection, and were conducting a dust survey. Sizemore testified that when he
examined the preshift report for the day shift, hillseams had been noted in the #6 and #7 entries
(not the #3 entry), and that no corrective action had been entered. Tr. 879. He then went_
underground, accompanied by Bailey and Murray. After he installed a dust monitor on the intake
side and issued a citation for a violation at the power center, he did an imminent danger run
across the section. When· he reached the #7 entry, he found what he believed to be a hillseam ;
running across the last open crosscut. Tr.· 883. It was not properly supported a.S required by the

29 FMSHRC 532

Roof Control Plan:, and had not been posted with warning signs. He told Murray that the area
was "shut down,, and it wasn't dangered off or anything." Tr. 883-84. He decided to issue an
Order closing the area, pursuant to section 104(d)(2) of the Act, citing a violation of the Roof
Control Plan. He then crawled over to the #6 entry, found a similar condition, and added it to the
Order. Tr. 884. He stayed in the area until the conditions were timbered off, thereby abating the
violation. He also issued an order citing a violation of the regulation governing preshift
examinations. 23 Sizemore's contemporaneously recorded field not~s are consistent with his
testimony. Ex. PAI.
There are substantial conflicts in the evidence with respect to these alleged violations.
The copy of the preshift report for the day shift, Petitioner's exhibit G-J9~ was moved into
evidence by Respondent. Tr. 948-49. It shows that a hillseam was reported in the #3 and #6
entries (not the #7 entry), and that corrective action had been taken. Both Davis and Bailey
testified that the report was accurate, and that all of the entries, including the corrective action,
were made at the time Davis called the report out. Sizemore testified that he saw a partially
completed report that showed hillseams in the #6 and #7 .entries, and an absence of corrective
action. He believed that changes had been made to the report after he first saw it. Tr. 878.
These conflicts pose difficult issues. However, a comment by Bailey in his written
statement suggests that some of the conflicts can be reconciled. For the reasons that follow, I
find that Sizemore was mistaken about the preshift report entries, but that there were unsupported
hillseams in the #7 and #6 entries.
I find that the copy of the preshift report is accurate. The exhibit purports to be a copy of
a page from a record book, and was submitted as a proposed exhibit by the Secretary;
Presumably, the Secretary had access to the actual record l>ook during the investigation and
prehearing discovery. Had a page l>een removed from the book, it is highly likely that the
removal could have been detected. There are also no indications that the entries on the report
were altered. The Secretary advanced no objection to admission of the exhibit on grounds that it
had been fabricated. In addition, both Davis and Bailey were highly experienced foremen, who
were well aware of the proper procedures for reporting the results ofpreshift examin!:ltions. It is
highly unlikely that Davis would have reported hazardous conditions and not taken, or reported
corrective action. It is also highly unlikely that Bailey would have recorded a reported hazardous
condition, without assuring that corrective action was reported as well.
Bailey testified that he remembered the events of August 31 well, because he strongly
disagreed with the cited violations and attempted to discuss them with Sizemore, and because he
remembered that the #6 entry had been timbered off, which complicated removal of the
continuous miner, Tr. 926,,930-35. Bailey's written statement discusses the August 31
violations, and notes that the area that Sizemore cited was outby the area that Davis had

23

When Bailey saw the order citing the Rc>0f Ccmtrol Plan violation, he was surprised.
He did not believe the conditions were hillseams, and followed Sizemore out to his vehicle to
protest. He didn't see the order citing the preshift violation until he returned. Tr. 932-35.
29 FMSHRC 533

identified in his report. Ex. G-25~ lfind that Davis found what he believed to .be hillseams,
under the new expanded definition of that term in the #3, and #6 entries, that he had those areas
timbered off, and reported the results of his preshift examination to Bailey, who made the entries
in the record book.
I also find that Sizemore discovered an improperly supported hillseam in the #7 entry,
and that Davis had not identified, reported, or corrected it. When Sizemore discovered the
condition, he pointed it out to Murray. Murray did not testify as to these alleged violations.
Bailey also examined the condition. After issuing the order and requiring corrective action,
Sizemore proceeded to the #6 entry and discovered that the hillseam ran through the pillar into
the #6 entry. He then added that condition to the order. Davis had not discovered that condition
in the #6 entry during his preshift examination, and did not report or correct it.
Order No. 7524394
Order No. 7524394 was issued on August 31, 2004, pursuant to section 104(d)(2) of the
Act, and alleges a violation of30 C.F.R. § 75.220(a)(l), which requires that mine operators
develop and follow a Roof Control Plan approved by the MSHA District Manager. The violation
is described in the "Condition or Practice" section of the citation as follows:
The operator has failed to follow the approved Roof Control Plan.
1. Steel channels or wooden crossbars were not used to support hillseams that
ran diagonally across the intersections of the #6 and #7 entries, in the last open
crosscut outby the pillar line on the 003 retreating section.
2. The entry widths had not been reduced to the required 18 feet when subnormal
·roof conditions (hillseams) were encountered in the.intersections of the #6 and #7
entries, in the last open crosscut outby the pillar line, on the 003 retreating section.
Ex. G-35.
Sizemore determined that it was highly likely that a permanently disabling injury would
occur as a result of the violation, that it was significant and substantial; that one employee was
affected, and that the operator's negligence was high. The Secretary alleges that the violation
was the result of Respondent's unwarrantable failure to comply with the standard. A civil
penalty in the amount of $4,800.00 has been proposed for this violation.
The Violation
Davis testified that he conducted the preshift examination for the oncoming day shift· on
August 31, 2004, and that he did not see a hillseam in the #7 entry. Tr. 918-19", ·922, He had
discovered a hillseam in the #6 entry, and assured that it had been timbered of£ However, that
condition was further inby the condition cited by Sizemore. Bailey described the condition in the
#7 entry as a small crack that ran a few feet into the rib. It was thinner than a knife blade, and
had no mud or water in it. He did not believe it was a hillseam, or that corrective action was

29 FMSHRC 534

needed. Tr. 931-32. Smith testified that, i~ response to Sizemore's issuance of the orders, he
was assigned to timber off the #6 and #7 entries, which he did. Tr. 912. He saw one thin crack
across entries #6 and #7, which he did not 'believe was a hillseam. Tr. 913-17.
It is apparent from Bailey's and Si:nith's testinwny that ther~ was a thin crack or joint in
the #7 entry that emerged in the #6 entry on the other side of the pillar. Neither Smith nor Bailey
described any differences between the cracks in the #6 and #7 entries. While the joint had very
limited displacement, and no mud or water in it, it apparently ran in a relatively straight line, and
was not a mining-induced stress crack. I accept Sizemore's testimony, and find that the crack or
joint in the #6 and #7 entries was .a, hillseam that was not supported as required in the Roof
Control Plan. Consequently, the regulation was violated as alleged in the order..

S&S
The Secretary has prov~n the violation of the standard. It is also clear that the violation
contributed to a discrete safety.hazard, i.e., the possibility that a miner would have encountered
the conditions·under·continued mining operations, and have been subjected to a risk of an
unplanned roof fall. Any injury caused by the hazard would have been serious. Con.sequently,
the analysis of whether the violation was S&S focuses upon the. likelihood that the ha.Zard would
·
have resulted in an injury. Mathies, supra.·
Respondent was retreat mining at the time, and the cited conditions were at the location
where mining was being done, i.e., the last open crosscut. The presence of a near vertical joint in
the roofs rock strata could render the planned roof falls of the retreat mining process less
predictable, raising the possibility of a fall outside the intended area. While the presence of .
unsupported parallel joints :would have presented an obvious hazard in light of the June 16
accident, it is doubtful that this single joint posed as much danger, particularly since it was
supported by the pillar between entries #6 and #7. I find that it was reasonably likt::ly, not highly
likely, that the hazard would result in an injury. Consequently, the violationwasS&S.
Unwarrantable Failure - Negligence
In Lopke Quarries, Inc., 23 FMSHRC 705, 711 (July 2001), the Commission reiterated
the law applicable to determining whether a violationis the result of an unwarrantable failure:

The unwarrantable failure terminology is taken from section 104(d) of the
Act, 30 U.S.C. § 814(d), and refers to more serious conduct by an operator in
connection with a :violation. InEmery Mining Corp., 9 FMSHRC 1997 (Dec.
1987), the Commission determined that unwarrantable failure is aggravated
conduct constituting more than ordinary negligence. Id. at 2001. Unwarrantable
failure is characterized by such conduct as "reckless disregard," "intentional
misconduct," "indifference," or a "serious lack ofreasom1ble care." Id. at
2003-04; Rochester &Pittsburgh Coal Co., 13 FMSHRC 189, 194 (Feb. 1991}
("R&P"); see also Buck Creek [Coal, Inc. v. FMSHRC, 52F.3d133, 136 (7th Cir.

29 FMSHRC 535

1995)] (approving Commission's urtwarrantable failure test).
Whether conduct is "aggravated" in the context of unwarrantable failure is
determined by looking at all the facts and circumstances of each case to see if any
aggravating factors exist, such as the length of time that the violation has existed,
the extent of the violative condition, whetherthe operator has been placed on
notice that greater efforts are necessary for compliance, the operator's efforts in
abating the violative condition, whether the violation is obvious or poses a high
degree of danger, and the operator's knowledge of the existence of the violation.
See Consolidation Coal Co., 22 FMSHRC 340, 353 (Mar. 2000) ... ; Cyprus
Emerald Res. Corp., 20 FMSHRC 790, 813 (Aug. 1998), rev'don other grounds,
195 F.3d 42 (D.C. Cir. 1999); Midwest Material Co., 19 FMSHRC 30, 34 (Jan.
1997); Mullins & Sons Coal Co., 16 FMSHRC 192, 195 (Feb. 1994); Peabody
Coal Co., 14 FMSHRC 1258, 1261 (Aug. 1992); BethEnergy Mines, Inc.,
14 FMSHRC 1232, 1243-44(Aug~1992); Quiizland Coals, Inc., 10 FMSHRC
705, 709 (June 1988). All oftherelevant facts and circumstances of each case
must be examined to determine if an actor's conduct is aggravated, or whether
mitigating circumstances exist. Consol, 22 FMSHRC at 353. Because
supervisors are held to a high standard ofcare, another important factor
supporting an unwarrantable failure determination is the involvement of a
supervisor in the violation. REB Enters., Inc., 20 FMSHRC 203, 225
(Mar. 1998).
The Secretary argues that the August 31 orders were the result of unwarrantable failures
because Sizemore had "already issued three violations for the same or similar conditions between
June 2004 and August 31, 2004," and he had "found two sets ofhillseams within one crosscut of
the active pillar line." Sec'y Br. at 50, 51. The evidence does not support either prong of her·
argument. Sizemore did not find two "sets" ofhillseams. He found one hillseam in each of the
entries, which appears to have been the same crack or joint. Tr. 883-84. The reference to
violations for the "same or similar conditions" is most likely to the citations/orders issued on
June 21, July 12, and August 17. While the August 17 violation involved conditions similar·to
those cited on August 31, there is no evidence in the record describing the conditions that were
the subjects of the June and July violations. While those citations were addressed to hillseams,
in the absence of some description of those conditions, it is unclear how much, if any, guidance ·
those citations provided on MSHA's new interpretation of the term.
Bell County argues that the cracks in the #6 and #7 entries were very thin, had no mud or
water in them, were not hillseams, "and there certfilnly Was no justification for high negligence,
unwarrantable failure." Resp. Br. at 27. The ''n:o hillseam" argument has been rejected in the
above discussion. However, the argument on negligence has merit.
Bell County was adjusting to MSHA's newly expanded definition of the term hillseam.
Cracks that had previously been treated as part of normal roof conditions, by both Bell County
and MSHA, were treated as hazardous conditions on August 31, 2004. While the change may

29 FMSHRC 536

have begun earlier~ after the August 17 release ofMSHA's Report of Investigation of the fatal·
roof fall and Sizemore's issuance of a.citation and imminent danger order, the new definition was
in place. Sizemore's statement to Murray, that "everything is a hillseam," was relayed to the
mine foremen as a directive on interpretation of the Roof Control Plan.
Had the area .been mined only a day or two earlier, a11d adequate roof support not been
installed, the Secretary would have had a good argum~nt that the violation was the result of an
unwarrantable failure. However, the entries were lllined on advance much earlier, at a time when
the roof support was considered to l>e in compliance \\jth the Roof Control.Plan by hotp MSHA
and Bell County.24 The conditions became non-compliant with the plan only after MSHA
changed the plan's definition of hillseams and established a record of consistent enforcement
sufficient to put Bell County on notice that the term hillseam included such conditions. That
occurred no earlier than August 18, 2004. I find that ]3ell County's negligence in failing to have
supported the hillseam, as specified in the Roof Control Plan, was no more .than moderate. It was
not the result of an unwarrantable failure to comply with the standard.
OrderNo. 7524395
Order No. 7524395 was issued on August 31~ 2004, pursuant to section 104(d)(2) of the
Act, and alleges a violation of 30 CF.R. § 75.363(a), which requires, in part, thathazardous.
conditions identified during an examination of working areas be posted with a conspicuous
danger sign where anyone .entering the areas would pass. The violation is described in the
"Condition or Practice" section of the citation as follows:
The operator did not conduct a proper preshift examination. Hazardous
conditions (inadequately supported hillseams that ran diagonally across the
intersections of the #6 and #7 entries in the last open crosscut outby the pillar line
on the 003 retreating section) were recorded in the preshift book, but were not
corrected or posted with danger signs.
Ex. G-36.
Sizemore determined that ~t was highly likely that a permanently disabling injury would
occur as a result of the violation, that it was significant and substantial, that one employee was
affected, and that the operator's negligence was high. The Secretary alleges that the violation
was the result of Respondent's unwarrantable failure to comply with the standard. Acivil
penalty in the amount of $4,800.00 has been proposed for this violation.
The Violation ·
The purpose of required preshift and onshift examinations is to identify hazardous
conditions and ensure that they are corrected. Hillseams that have not been supported, as
24

Bailey noted that the area had been mined about three years earlier. Ex. G-25.
29 FMSHRC 537

required by the Roof Control Plan, are hazardous conditions that should have been discovered in
a preshift examination, noted in the report, and immediately corrected or posted' with
conspicuous danger signs urttil they were corrected.
As noted in the discussion of the prior order, there was a hillseam that ran across the
#6 and #7 entries that had not been supported as required in the Roof Control Plan. Davis failed
to identify it as a hillseam when he conducted the preshift examination. This particular condition
was not reported, and was not noted on the pteshift examination report. Nor was it corrected or
posted with warning signs. I find that the regulation was violated.
S&S
For the same reasons that the previous violation was found to have been S&S, I find this
violation to be S&S. However, it was reasonably likely, rather than highly likely, that the hazard
would result in an injury.
Unwarrantable Failure - Negligence
As noted above, as of August 31, Bell County was adjusting to MSHA' s newly expanded
definition of the term hillseam in the Roof Control Plan. Davis was attempting to anticipate the
breadth with which MSHA would interpret the term as he performed the preshift examination for
the day shift on August 31. He identified such conditions in the #3 and #6 entries. He had them
timbered off and reported them, even though he believed that they were "hairline cracks," and
should not have been regarded as hillseams. Tr. 919. He did not identify the thin joint in the
#7 entry that extended into the #6 entry as a hillseam. Bailey and Smith did not believe that the
crack in the #6 and #7 entries was a hillseam.
The Secretary argues that two witnesses called byBell'Couilty to describe the conditions
hadn't examined the area closely.25 Sec'y Br. at 51. However, Bailey testified that he ''walked
all the way over there and looked up underneath it, and looked at it that way as in from one side
to the other." Tr. 936. He described it as thin crack that he did not believe was a hillseam.
Smith stated that he was about eight feet away from the crack when he made his observations.
Tr. 916. Sizemore, whose recollection of the condition was admittedly vague, had stated that his
estimate of the opening width being one-halfinch was ''just a guess." Tr. 883, 892-93.
I find that the failure to identify the crack in the #6 and #7 entries as a hillseam reflected
an honest disagreement over whether the condition fell within the newly expanded- definition.
Sizemore was most likely applying the definition broadly, erring on the side of inclusion. As
Langley acknowledged, in light of the fatality he would look at suspect conditions "stronger than
[he] normally would." Tr. 904. Sizemore may well have taken an even more expansive view of

25

Sizemore explained the basis for his assessment of"high" negligence as to this order,
i.e., he "had issued the same type of violation previously for improper pre-shift examination."
Tr. 887. No further explanation was offered.
29 FMSHRG538

hillseams, since he had actually seen the conditions that later resulted in the fatality, and had not
taken steps to address them.
Many of the facto~s typically used in eV:alu~ting whether .a violation was the result of an
unwarrantable failure have little application here. The condition existed for as long as three
years. However, it had only recently become a violaµon, as MSHA's expanded definition ofthe
term hillseams became enforceal:>le. It was not extensive. It wasS&S, but it did not pose a high
degree of danger. Becal,lSe- of its nature, the condition itself was not obvious, nor was it
obviously a violation. While a supervisor was i11.volved, and there had been other similar
violations issued, the difficulty of differentiating between a common crack and a near vertical
joint that was not weathered and did not have a foreign substance in it is a significant mitigating
factor.
I find that Bell County's negligence with respect to this violation was no more.than
moderate .. The violation was not the result of an unwarr.antable failure to comply with the
standard.
The Appropriate Civil Penalties
Bell County is a medium-sized mine, and its controlling entity, James River Coal
Company, is a large mining entity. The Secretary introduced a printout from MSHA's computer
database, an Assessed Violation History Report, showing that Respondent had 185 paid
violations in th~24 month period from August 31, 2002, to August 30, 2004. Ex. G43. Of
those violations, 79 were single penalty assessments, 97 were regulady.assessed~ and 9 were
specially assessed. The Proposed Assessment mailed to Respondent showed slightly different
numbers. However, it appears that Respondent's relevaµt violation history was moderate, or
average. Bell County does not contend that payment of the penalties would impair its ability to
continue in busine~s. All of the violations were promptly abated in good faith. The gravity and
negligence associat~d with the alleged violations have been discussed above .
.. ·

.

...
Order No. 7538678 was affirmed. However, it was found not to have been S&S or the
result of the operator's unwarrantable failure. The violation was unlikely to result in an injury,
and the operator's negligence was found to. have been high. Co;nsequently, the order will be
modified to a citation issued under section 104(a) of the Act. A civil penalty of $5,300.00 was
proposed by the Secretary. Upon consideration of the above, and.the factors enumerated in
section 1 IO{i) of the Act, I impose a penalty in the amount of $2,500.00.
Order No. 7524394 was affirmed as an S&S violation. However, the gravity was slightly
lower than alleged, because a reasonably serious injury was reasonably likely, rather than highly
likely, to occur. It was also found not to be the result of the operator's unwarrantable failure, and
the operator's negligence was moderate. -Consequently, the order will be modified to a citation
issued under section 104{a) of the Act. A civil penalty of $4,800.00 was proposed by the
Secretary. In light of the slightly lower gravity and the lower negligence finding, and upon
consideration of the factors enumerated in section 11 O{i) of the Act, I impose a penalty in the

29 FMSHRC 539

amount of$2,000.00.
Order No. 7524395 was affirmed as an S&S violation. However, the gravity was slightly
lower than alleged, because a reasonably serious injury was reasonably likely, rather than highly
likely, to occur. It was also found notto have been the result of the operator's unwarrantable
failure. The operator's negligence was moderate. Consequently, the order Will be modified to a
citation issued under section 104(a) of the Act. A civil penalty of $4,SOO.OO was proposed by the
Secretary. In light ofthe slightly lower gravity and the lower negligence finding, and upon
consideration of the factors enumerated in section 11 O(i) of the Act, I impose a penalty in the
amount of$2,400.00.
Respondent Bell County withdrew its Notices of Contest and requests for hearing with
respect to Citation Nos. 7538677, 7538679 and 7538680, and Order No. 7538681. It agreed to
pay the proposed penalties for those violations; a total of $6,336;00. The Secretary concurred
with the proposed settlement of those alleged violations. I have considered the representations
and evidence submitted and conclude that the proffered resolution is appropriate under the
criteria set forth in section 11 O(i) of the Act. Accordingly, the related Contest Proceedings will
be dismissed and Bell County will be ordered to pay civil penalties in the amount of $6,336.00
for those violations.
ORDER
Citation Nos. 7538674, 7538675, 7538676 and 7524384, and Order No. 7524383 are
hereby VACATED and the petitions as to those citations are hereby DISMISSED.
Order Nos. 7538678, 7524394 and 7524395 are AFFIRMED, as modified, and are ·
further modified to citations issued pursuant to section 104(a) of the Act. Respondent Bell
County Coal is directed to pay civil penalties totaling $6,900.00 for those violations;
Respondents Davis, Bailey and Belcher are directed to pay civil penalties in the amount of
$200.00 each. Payment shall be made within 45 days.
With respect to the three citations and one order as to which Respondent Bell C~unty •
withdrew its Notices of Contest and requests for hearing, Docket Nos. KENT 2004-320-R,
KENT 2004-321-R; KENT 2004-322-R and KENT 2004-324-R are hereby DISMISSED, and
Bell County is ordered to pay civil penalties totaling $6,336.00 within 45 days.

29 FMSHRC 540

Distribution (Certified Mail): · '':
Marybeth Zamer Bemui, Esq., Mary Sue Taylor, Esq., Office of the Solicitor, U.S. Department
of Labor, 618 Church Street, Suite 230, Nashville, TN 37219-2456
Melanie J. Kilpatrlck, Esq~, Rajkovich;. Williams, Kilpatrick & True, PLLC; 2-333 Alumni Park
· :·
Plaza, Suite 310, Lexington, KY 40517
Charles E. Ricketts, Jr~, Esq., Ricketts & Platt, PLLC, Ridgeway Building, 4055 Shelbyville
Road, Louisville, KY 40207

/mh

29 FMSHRC 541

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 New Jersey Avenue, N.W ., Suite 9500
Washington, D.C. 20001

June 27, 2007 ·
. EMERGENCY RESPONSE PLAN
DISPUTE PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMJNISTRATION (MSHA),
Petitioner

DocketNo. PENN-2007-251-E
Citation No. 7020004; 5/25/2007

v.
Mine ID 36-05466
Emerald No. 1 Mine

EMERALD COAL RESOURCES, LP,
Respondent

EMERGENCY RESPONSE PLAN
DISPUTE PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMJNISTRATION {MSHA),
Petitioner

Docket No. PENN-2007-252-E
Citation No. 7020005; 5/25/2007

v.
CUMBERLAND COAL RESOURCES, LP,
Respondent

Mine ID 36-05018
Cumberland Mine

DECISION
Appearances: Stephen Turow, Esq., Gayle Green, Esq., Jonathan Hammer, Esq.,
U.S. Department of Labor, Office of the Solicitor, Arlington, Virginia, on behalf
of Petitioner;
R. Henry Moore, Esq., Jackson Kelly, PLLC, Pittsburgh, Pennsylvania,
on behalf of Respondents;
Judith Rivlin, Esq., for United Mine Workers of America, appearing as amicus
curiae. 1
Before:

Judge Zielinski

These cases are before me on Referrals of Emergency Response Plan Disputes, by the
Secretary of Labor ("Secretary"), pursuant to section 316(b)(2)(G) of the Federal Mine Safety

1

The United Mine Workers of America moved to appear as amicus curiae, for the
purpose of filing a post-hearing brief The parties did not object. The motion is granted, the
brief is accepted for filing, and was considered in this decision.
29 FMSHRC 542

and HealthAct of 1977, 30 U.S.C. § 876(b)(2)(G) ("Act"). At issue are citations issued on
May 25, 2007, charging each of the Respondents, Emerald Coal Resources, LP, ("Emerald") and
Cumberland Coal Resources, LP, ("Cumberland") with violations of the Act by failing to adopt
response and preparedness plc1ns that timely provide supplies of post-accident breathable air.
A hearing was held in Pittsburgh, Pennsylvania on June 12, 2007, wherein the parties submitted
all relevant materialregarding the dispute. For the reasons set forth below, the citations are
affirmed.
Findings of Fact - Conclusions of Law
In response to a series of tragic accidents in which underground coal. miners lost their
lives, Congress enacted the Mine Improvement and New Emergency Response Act of 2006
("MINER Act"). 2 The MINER Act amended section 316 of the Mine Safety and Health Act of
1977, to require, inter alia, that underground . coal mine operators develop and adopt response
and preparedness plans (hereinafter "Emergency Response Plans" or "ERPs"), and submit them
to the Secretary for approval and periodic review. The MINER Act became effective on June 15,
2006, and the initial ERPs were to be adopted.and submitted by August 14, 2006. The Act
requires that ERPs include several provisions intended to enhance the ability of trapped miners to
survive an accident, including communication systems, a system for tracking miners, supplies of
breathable air, and lifelines.
The requirements forpost-accident breathable air are stated in section 316(b)(2)(E)(iii) of
the Act:
Post-accident breathable air. -- The plan shall provide for (I) emergency supplies .of breathable air for individuals trapped
underground sufficient to maintain such individuals for a sustained
period of time;
(Il) in addition to .the 2 hours of breathable air per miner .
required bylaw under the emergency temporary standard as of the
day before the date of enactment of the Mine Improyement and
New Eme.rgency Response Act of 2006, caches of self-rescuers
providing in the aggregate not less than 2 hours per miner to be
kept in escapeways from the deepest work area to the surface at a
distance of no further than an average miner could walk in 30
minutes

2

P.L. 109-236 (June 15, 2006).
29 FMSHRC 543

Section316(b)(2)(C) of the Actprovides that, in reviewing and approving ERPs, the
Secretary is required to:
take into consideration all comments submitted by miners or their representatives,
Approved plans shall (I) afford miners a level of safety protection at least consistent
with the existing standards, including standards mandated by law
and regulation;
(ii) reflect the most recent credible scientific research;
(iii) be technologically feasible, make use of currently
commercially available technology and account for the specific
physical characteristics of the mine; and
(iv) reflect the improvement in mine safety gained from
experience under this Act and other worker safety and health laws.
Section 316(b)(2)(G) of the Act provides a mechanism for expeditiously resolving
disputes between operators and the Secretary over the content ofERPs.
Plan dispute resolution
(I) In general
Any dispute between the Secretary and an operator with respect
to the content of the operator's plan or any refusal by the Secretary
to approve such a plan shall be resolved on an expedited basis.
(ii) Disputes.
In the event of a dispute or a refusal [by the Secretary to approve
a provision of an ERP,] the Secretary shall issue a citation which
shall be immediatelyreferred to a Commission Administrative Law
Judge. The Secretary and the operator shall submit all relevant
material regarding the dispute to the Administrative Law Judge
within 15 days of the date of the referral. The Administrative Law
Judge shall render his or her decision with respect to the plan
content dispute within 15 days of the receipt of the submission.
After considerable negotiation; and submission of several alternative proposals,
Respondents submitted ERPs specifying that post-accident breathable air would be provided by
locating refuge chambers within 2,000 feet of each working section, capable of providing 96
hours of breathable air for miners, and that "Purchase orders ... will be submitted to MSHA
within 60 days of the approval of the Emergency Response Plan." Ex. G-13. Cumberland's last
proposed ERP was submitted on May 22, 2007, and Emerald's was submitted on May 24, 2007.3

3

Emerald and Cumberland are affiliated companies of Foundation Coal, and their
efforts to comply with the MINER Act and interactions with MSHA have been substantially
identical. Tr. 107, 209.
29 FMSHRC 544

Ex. G-13, G-25. The Secretary approved all parts of the ERPs' post-accident breathable air
provisions, except the quoted language specifying that purchase orders would be submitted
within 60 days of approval. Ex. G-19, G-31.
On May 25, 2007, the Secretary's Mine Safety.and Health Administration ("MSHA")
issued citations to Respondents charging them with violations of section 316(b) of the Act. 4 The
citations, as amended, directed that the violati0:ns J:>e abated within ten days, i.e., by June 4, 2007.
On May 30, 2007, pursuant to the Act, and Commission Procedural Rule 24, 29 C.F.R
§ 2700.24, the Secretary referred the plan content disputes to the Commission. The referrals pray
that the citations be affirmed and that Respondents be .ordered to amend their ERPs to establish a
10-dayperiod within which to provide purchase orders. Respondents' responses to the referrals
pray that the citations be vacated and that the Secretary be directed to approve their ERPs with no
provisions for purchase orders.
History of the Post-accident Breathable Air ERP Provisions

As noted above, the Act's provisions requiring post-accident breathable air are phrased in
general terms. ERPs~ which were to be adopted and submitted for review by August 14, 2006,
were required to provide for emergency supplies of breathable air sufficient to.maintain

to

4

Citation No. 7020004 was issued to Emerald, and Citation No. 7020005 was issued
Cumberland. Both contained substantially identical language. Citation No. 7020004 states, in
the "Condition or Practice" section:
·
Emerald Coal Resources, L.P. violated 3 l 6(b)(2) of the Federal Mine Safety and
Heatth Act (Mme Act), 30 U.S.C. 876(b)(2) by failing to deveiop, adopt, and
submit to MSHA an emergency response plan (a/k/a "accident response plan")
that timely provides a means for providing post· accident breathable air to
individuals who may be trapped underground. After significant discussion,
Emerald Resources has refused to promptly provide purchase orders for the refuge
chc;unbers 'contemplated in its May 24, 2007 ERP or, in the alternative, to specify.
other acceptable means for promptly providing post accident breathable air for
trapped miners. MSHA and Emerald are in dispute concerning period that is
reasonable for the operator to take actions necessary to implement the post
accident breathable air portion ofits ERP. Thus this citation is being issued
.
pursuant to 104(a) and 316(b)(2)(G)(ii) of the Mine Act.
MSHA has approved all portions of Emerald's May 24, 2007 ERP with the .
exception of the provisions in the Post-accident Breathable Air portion of the ERP
. that states the date on which Emerald will provide purchase orders for the refuge
· ·
·
·
chambers. ·

29 FMSHRC 545

individuals trapped underground for a sustained period of time. On July 21, 2006, MSHA issued
Program Policy Letter P06-V-8 which stated:
A. Maintenance of Individuals Trapped Underground
The ERP should address the amount of post-accident breathable air necessary to
maintain individuals trapped underground for a sustained period of time. ·oxygen,
compressed air, or other alternatives may be used to meet this requirement.
The Agency will need to thoroughly review.and evaluate alternatives to assure
that all safety and health risks are taken intO consideration. Additional time and
information is needed to make decisions on the type, amount and location of postaccident breathable air to be furnished for trapped miners.
The Agency will solicit further information from the mining community through a
Request for Information
to assist in assuring that ERPs provide safe and
reliable post-accident breathable air supplies for trapped miners. Subsequent to
the RFI, MSHA will provide additional guidance on an expedited basis to address
the availability ofreadily accessible breathable air that would be sufficient to
maintain miners trapped underground for a sustained period of time; ·

(RFn

Stip. 17. 5
The initial ERPs submitted by Respondents on August 14, 2006, addressed the postaccident breathable air requirement by citing the caches of Self-Contained Self-Rescuers
("SCSRs"), which provide up to five or six hours of breathable air. On August 30, 2006, MSHA
published a request for information in the Federal Register and sought comments on postaccident breathable air by October 16, 2006. Stip. 19; ex. G-1. On October 24, 2006, MSHA
published Program Information Bulletin: P06-V-10 which stated in part:
·

(RFn

On August 30, 2006, MSHA published a Request for Information
in the
Federal Register seeking further information from the mining community on .
''topics related to post-accident breathable air that would be sufficient to maintain
miners trapped underground for a sustained period of time." Once MSHA is able
to review the information received, the Agency will provide additional guidance.
In the meantime, however, mine operators shall gather information from available
resources and provide for emergency supplies of breathable air.

Stip 20; ex. G-2. On February 8, 2007, MSHA issued Program Information Bulletin P07-03
(''PIB"), which included several attachments, and provided operators for the first time with
comprehensive information concerning how to provide breathable air for individuals who may be
trapped underground. Stip 21; ex. G-4, G-5, G-6, G-7. The PIB stated that it was advisory in
5

The parties submitted Joint Stipulations of Fact, which will be referred to as "Stip."
29 FMSHRC 546

nature and identifi~ several methods that might be used to.provide post-:-accident l>re~thable air
in safe havens, including bore holes, compressed air lines, compressed air and oxygen cylinders,
and chemical oxygen generators. Safe havens could be prefabricated refuge chambers, or .prebuilt or readily constructed barricades. It also specified that breathable air sources should be
located within 2,000 feet of working sections, and that a96-hoursupply ofbreathable air should
be provided for each miner, almost 20 times the air supply provided by SCSRs. The PJB
established a deadline of March 12, 2007, as the date on which operators were required to submit
revised ERPs for MSHA's review. Shortly before that deadline, the State ofWestVirginia
published a listing of refuge· chambers that it had approved for meeting its post-ac;:cident
breathable air requirements. Ex. R-109. MSHA accepted use of state-approved chambers in
ERPs. Tr. 72.
In the absence of a feasible means of providing a continuous supply of fresh air,
e.g., through a borehole or compressed air line, available options for supplying post-accident
breathable air consist of self-contained refuge chambers or barricades stocked with compressed
air, compressed oxygen and C02 scrubbing systems. While six models of chambers have. been
approved by West Virginia and accepted by MSHA, there are currently no manufactured refuge
chambers commercially available. Tr. 131, 246. However, several vendors have demonstration
models. Refuge chambers would be placed in crosscuts near escapeways within 2,000 feet of
working sections. Barricades would be either pre-constructed, or materials··forconstructing them
would be stored in appropriate locations, along with other necessary equipment and supplies ..
Most mines have barricade and other supplies on hand. The remainder of the items are readily
available, although there are currently some delivery problems with C02 scrubbing systems.
Tr. 76, 165-67, 174, 177.
On March 12, 2007, Cumberland and Emerald submitted ERPs that specified thatrefuge.
chambers would be used to provide breathable air.fortrapped miners. Stip. 24, 25.
Respondents'· decisions to purchase refuge chambers, which are more expensive than
barricade/supply systems, was based upon Foundation Coal's assessment that a "turn key''
system would be far more likely to function as planned. As John M. Gallick, its vice-president
for safety and health, explained, there. was concern that miners who had unsuccessfully expended
considerable effort to escape, would not be able to effectively erect barricades, purge air, and
perform other time and effort consuming actions while wearing SCSRs and working in a
contaminated atmosphere under very high stress. Tt. 227"'29, 265-67.
On March 28, Cumberland submitted a revised ERP specifying that refuge chambers .
would be "maintained within 2,000 feet of each working section capable of providing 96 hours of
breathable air for miners working on that section (up to 30 miners)." Ex. a.:. 9. Emerald
submitted a substantially identical plan on April 2. Ex. G-22. Respondents' ERPs specified that
the chambers would be ordered within 60 days ofMSHA's approval of the chambers.6 MSHA

6

No refuge chambers have been tested by MSHA, and it has not approved any shelters
for use in underground coal mines pursuant to its authority to approve equipment as suitable and
29FMSHRC 547

told Cumberland and Emerald representatives that, while refuge chambers were an acceptable
means of isolating miners from hazardous environments and providing breathable air, the agency
would not approve a provision in an ERP without submission of purchase orders for equipment .
for the refuge chambers. 7 On April 20, Respondents solicited bids on an expedited basis from
three providers of refuge chambers,· including the vendor previously identified. Foundation Coal
had selected inflatable chambers because they would be more suitable for their mines in West
Virginia, which mined coal seams 42 inches high and were not "gassy." They proposed to use .
the same shelters in the Emerald and Cumberland mines in order to remain consistent with
equipment and training. Tr. 233. They have since reconsidered and believe that larger rigid
refuge chambers would be more appropriate for their mines, which are in the gassy Pittsburgh
seam where secondary explosions are more likely to occur. Tr. 235.
Further communications occurred between MSHA and Respondents. On April 28,
Respondents submitted revised ERPs representing that they were "in the process of ordering
refuge chambers"from a vendor, and further specifying a specific model number. Ex. G,.. lQ;
G-23. The memorandum forwarding Cumberland's revised plan referred to prior correspondence
and a meeting that occurred on April 17, and stated that a purchase order would not be able to be
submitted by close of business. It represented that a ''terms and conditions" package would be
sent to the vendor in less than 48 hours, and that a purchase order would be written when the
terms and conditions had been agreed to. Ex. G-15. MSHA believed that Cumberland would
supply a purchase order within a few days. On May 3, no purchase order had been submitted,
and Cumberland was requested to supply, within five working days, a purchase order and a
scheduled delivery date. Ex. G-16.
Questions arose in mid-April with respect to C02 scrubbing systems that were being used
in some shelters. As noted in the PIB, C02 scrubbing is essential to preserve a life sustaining
atmosphere in shelters without a continuous supply of fresh air. C02 scrubbing can be
accomplished through active (fan driven) or passive (curtain) systems using one of two
compounds that absorb C02, soda lime or lithium hydroxide. However, both compounds are
caustic, and MSHA determined that handling of bulk compounds in a closed environment would
pose an unacceptable risk. Tr. 171. Soda lime was used in bulk for at least one system.
Respondents also developed concerns about whether quantities of soda lime sufficient to last 96
hours were being supplied. By April 25, MSHA determined to advise its district managers not to
approve any post-accident breathable air ERP provisions that used bulk soda lime for C02
scrubbing. Ex. R-47; tr. 85, 129-30. The chamber vendor and compound suppliers reacted
promptly, encapsulated the soda lime, and eliminated the bulk compound problem within seven

safe for use in mining environments. Stip. 28 ..
7

Most of MSHA' s Districts, including District 4 in which Foundation's West Virginia
mines are located, do not insist on the submission of purchase orders as part of the ERP.
Stip. 26; ex. 45; tr. J23. They consider the issuance of a purchase order in determining whether
to cite an operator for failure to timely implement its ERP.
29 FMSHRC 548

to ten days. Tr. 86-87; ex. G-37 .. There is some question as to wheth~r, or when, Respondents
were advised that the issue-had been resolved. Tr. 31_7; ex. G-12, G-37 ..
Another question .raised by Respondents deals with temperature. An attachment to the
PIB, notes as a ~~Safe Haven Assumption" a maximum tempeqi.ture of 95 degrees. Ex. G-5.
It also notes that ''Not all mines will be able to successfully adopt all of these recommendations ·
due to their inherent mining conditions." Ex. G-5 at 1. The. reaction whereby lithilnn hydroxide
absorbs C02 gives off more heat than does soda lime. Lithium hydroxide i~ typically .·
impregnated into curtain material that is hung in the refuge,area. It is a passive system, and
simply absorbs C02 from the air. The heat generated produces convection air c~ents that make
the curtains more efficient at scrubbing C02 • Respondents were concem~d that heat generation
might result in excessive temperatures. However, there is no evidence that this is anYthing other
than a theoretical problem. One such system has beeµ. tested in a chamber, apparently
successfully. Tr. 242.
The C02 scrubbing questions prompted Respondents to reevajuate their plans to supply
breathable air. The vendor they had been working with had been using a bulk soda lime
scrubbing system. Tr. 260; 313. The State of West Virginia had requested that the National
Institute of Occupational Safety and Health ("NIOSH") conduct tests on shelters it had
approved. 8 Foundation Coal also decided to do its own testing ofC02 scrubbing systems.
On May 9, Cumberland submitted a revised ERP that represented that it was.evaluating refuge
chambers of three vendors, and represented that a purchase order woµld be issued once testing
verified that the C02 scrubbing systems met the requirements of the PIB. Ex. G-11.
MSHA viewed Cumberland's change in position, from submitting a purchase order for a
specified chamber to evaluating several chambers with submission of a purchase order in 60
days, as a substantial retreat from any comnritnient to promptly implement its ERP. Tr. 104, 112.
All of the mine operators in District 2 that had opted for chambers had already supplied purchase
orders, and MSHA felt that Respondents should not be an exception. Tr. 105. On May 14,
MSHA advised Cumberland that it would not approve the ERP, which committed to "purchase
of essential protective mechanisms at an undetermined and distant future date," and that
"a purchase order for material/equipment necessary to comply with [the post-accident breathable
air] provision must be obtained and provided." Ex. G-17. Similar instructions on the
requirement for a purchase order were commumcated to Emerald on May 16. Both Respondents
had also been previously advised· of the requirement. Stip. 29, 30.
Section 13 of the MINER Act requires NIOSH to conduct resear~h on refuge
alternatives, including shelters, and submit a report by D~cember 15, 2007. Within 180 days of
receipt of the report, MSHA is required to provide a description of any actions the Secretary
intends to take based upon the report. NIOSH circulated a draft protocol· for its testing of refuge
chambers on June I, 2007. Stip. 27; ex. R-10. Testing was reportedly scheduled to commence
on June 18 and be copcluded byAugust 31. Tr. 249. Respondents had tq a,bandon·efforts to do
their own testing because of delivery problems for C02 scrubbing materials. Tr. 276.
8

29 FMSHRC 549

On May 18, both Respondents submitted revised ERPs indicating that they were in the
process of evaluating shelters, and would submit purchase orders for shelters within 60 days of
approval of their ERPs. Ex. G-12, G-24. The cover letters for the submissions requested
information on commercially available C02 scrubbing systems, and protested the requirement for
purchase orders. Stip. 31, 32; ex. G-14, G-29. On May 22, MSHAadvised Cumberland that an
impasse may have been reached with regard to its post-accident breathable air ERP provision,
and requested clarification of the plan. Ex. G-18; stip. 33. Ori May 22, Cumberland submitted a
revised plan, and again proposed to submit a purchase order within 60 days of plan approval.
Stip. 34; ex. G-13. Emerald had similar communications· with MSHA and submitted its revised
ERP on May 24~ Stip. 35, 36; ex; G~25: On May 23 and 25, MSHA notified Cumberland and
Emerald respectively, that the post-accident breathable air portions of their latest ERPs were
approved, with the exception of the 60-day purchase order submission, which had to be
substantially shortened, e.g. to two days: ;Neither Respondent agreed to further reduce the period
for submission of purchase orders, which triggered the instant citations and these proceedings.
Conclusions of Law -Further Factual Findings
The Secretary contends that the proper standard of review is whether the Secretary's
refusal to approve the 60-day purchase order provision of the ERPs, and her requirement that
purchase orders be submitted within ten days, were arbitrary and capricious. She accepted the
burden of proof on those issues. Sec'y Legal Statement at 3;9 ·Respondents contend that Section
316(b)(2) of the Act is unconstitutionally vague, that the Secretary's use of the Program
Information Bulletin to evaluate ERPs is contrary to law because it was not the subject of notice
and comment rulemaking, and that the Secretary's refusal to approve the ERPs was contrary to
law. As to the latter point, they dispute applicability of the "arbitrary and capricious" standard,
contending that it "ignores the statutory criteria and is too weighted in the Secretary's favor."
Resp. Br. at 28 n.20. However, they do not offer an alternative.
The Scope of these Proceedings
Conimission Procedliral Rule 24 specifies that "The scope of [a hearing on an ERP
dispute] is limited to the disputed plan provision or provisions.'' Prior to the hearing,
Respondents indicated a desire to litigate, in this proceeding, the validity of the citations' special
findings dealfog with negligence and gravity, and the Secretary requested that civil penalties be
imposed if the violations were affirmed. As noted at the hearing, those issues will not be
addressed in this proceeding. Tr. 17-26. The process established in the MINER Act for
expeditious resolution of plan disputes was intended to quickly resolve disputes concerning the
specific contents bf ERPs, so that the benefits of the Act could be realized by miners.
Entertaining other issues would unduly complicate these special proceedings and would detract

9

The Notice of Hearing required the parties to submit prehearing statements and
memoranda of law addressing the issues to be decided, and the applicable legal standards,
including burden of proof.
29FMSHRC 550

from the fair and efficient resolution of plan content disputes. 10
For the same reasons, Respondents' constituti():nal challenge to the legislation and their
procedural challenge to the PlB will not b~ entertained'. II It should be noted that the PIB is the
subject of a challenge as improper rulemak:ing in the United States Court of Appeals for the
District of Columbia Circuit, Docket No. 07-1068. Stip. 23. More~yer, the Act's expedited plan
dispute resolution process is intended to resolve disagreements over plan contents that have been
negotiated to an impasse, All aspects of the post-accident breathabl~,<:rir portions of the ERPs,
with the exception of the 60-day purchase order submission provision were approved by the
Secretary. There is no plan content dispute with respect to any aspectofthe]?IB. 12
I accept the Secretary's formulation of the issues. She has t.hehurden of proving that the
refusals to approve the specific plan provision~ ~t issue, and to require _abatement within ten days,
were not arbitrary and capricious. C. W. Mining Co., 18 FMS~C 1740, 1746 (Oct. 1996)
(absent bad faith or arbitrary action, the Secretary retains the discretion to insist upon the
inclusion of specific provisions as a condition of the plan's approval); Monterey Coal Co.,
5FMSHRC1010, 1019 (June 1983) (MSHA's withdrawal ofimpoundment plan apprqval was
not arbitrary and capricious).

10

Respondents contested issuance of the citations pursuant to section 105(d) of the Act.
Separate Commission case files have been established for those proceedings, Emerald Coal
Resources,·LPv. Secretary ofLabor, Docket No. PENN 2007-257-R;-Cumberland Coal
Resources, LP v. Secretary ofLabor, Docket No. PENN 2007-258-R. Challenges to the special .
findings, as well as the constitutional and other issues Respondents seek to raise, can be litigated
in those cases, or in the course of any subsequent civil penalty proceeding.
11

· I decline to reach Responde:nts' constitutional challenge to the statute, which is
couched in terms of fair notice. However, as to any fair notice,, due process, argument
Respondents may be advancing as to the particular enforcement actions here, they clearly
received actual notice of the district manager's requirement that purchase orders were required in
substantially less than 60 days, well before enforcement action was taken. Actual preenforcement notice of the Secretary's position satisfies due process. Consolidation Coal Co.,
18 FMSHRC 1903, 1907 (Nov. 1996); General Elec. Co. v. EPA, 53 F.3d 1324, 1329 (D.C.Cir.
1995).

12

Respondents.contend that a provision of the PIB, .specifying that ERPs must be
implemented within 60 days brings the validity of the PIB into question. I disagree. While the
Secretary's refusal to approve the disputed provisions was motivated by a desire to secure earlier
implementation, the displlted plan provisions d() not implicate the PIB. As Respondents note, the
purchase order requirement was specific to ERPs that called for.rescue chambers and was
"contained in no writing other than the plan responses." Resp. Br. at 25 n.18.
29 FMSHRC551

Resolution of the Emergency Response Plan Disputes
The standards for resolving plart approval disputes are well settled. While the Secretary
of Labor retains the ultimate authority and responsibility to determine the contents of the plan,
her discretion is not unbounded. In discussing disputed provisions <>fan operator's· ventilation
plan, the Commission stated:
The requirement that the Secretary approve an operator's mine ventilation
plan does not mean that an operator has no option but to acquiesce to the
Secretary's desires regarding the contents of the plan. Legitimate disagreements
as to the proper course of action are bound to occur. In attempting to resolve such
differences, the Secretary and an operator·mustnegotiate in good faith fot a
reasonable period concerning a disputed provision. Where such good faith
negotiation has taken place, and the operator and the Secretary remain at odds
over a plan provision, review· of the dispute may be obtained by the operator's·
refusal.to adopt the disputed provision, thus triggering litigation before the··
Commission. PennAllegh Coal Co.,3FMSHRC 2767, 2773 (Dec. 1981).

Carbon County Coal Co., 7 FMSHRC 1367, 1371 (Sept. 1985). 13
The Report of the Senate Committee on Health, Education and Welfare on the MINER
Act, published on December 6, 2006, indicates that the established cooperative plan
development, review and approval process was intended to apply to ERPs,.includingthe
resolution of disputes through issuance of a citation for a "technical violation." S. Rep. No. 109365, at 4-5 (2006). 14 That process was followed by the parties here. Extended negotiations took
place over the content of the ERPs, with each Respondent submitting multiple draft documents.
As early as March, there was agreement on virtually all aspects of the post-accident breathable air
portions of the plans. The only disputes were whether and when purchase orders would be
required. Respondents committed to provide purchase orders, but the parties remained at odds
over the time period. Respondents did not retreat from their "60 days following plan approval"
position. The Secretary sought significant reductions, at one time proposing submission within ·
two days after plan approval, and eventually establishing ten days as the time to abate the
citations.

13

Both the Secretary and the operator are obligated to engage in good faith negotiations
and an operator who fails to do so may be precluded from challenging the denial of a proposed
amendment. Id. and see C. W. Mining Co., 18 FMSHRC at 1746-47; Peabody Coal Co.,
15 FMSHRC 381, 387-88 (March 1993).
.
14

A copy of the report was submitted as an exhibit by Respondents following the

hearing. Ex. R-48. The Secretary·did not object t6 its adinission. It is admitted as part of the
hearing record.
29 FMSHRC 552

There is no question that Congress intended to promptly secure a substantial increase in
the amount of post-accident breathable air available to trapped miners. The MINER Act's postaccident breathable air provisions are not couched with any delayed time frame language, such as
the three years allowed for installation of flame-resistant directional life lines and wireless postaccident communication systems. 30 U.S.C. § 876(b)(2)(E)(iv) and (F)(ii). Provisions for postaccident breathable air were required to be included in ERPs adopted and submitted for approval
by August 14, 2006 .. Moreover, post-accident breathable airis referred to in the "Immediate
Requirements" .section of the Senate Report. S. Rep. 109~365, at 6-7. The expedited plan
dispute reso.lution process is further evidence that Congress inte11ded that post-accident
breathable air be_ expeditiously provided.
By the time the PIB was issued, in February 2007, MSHA had conducted a great deal of
research on methods to provide post-accident breathable air, including the provision of
·
breathable air in applications ranging :ff<>m coal and metal mining to submarines and spacecraft.
Tr. 152-55.: It also had solicited and n::ceived information from the mining community. It was
aware that there were tried and proven mechanisms to provide breathable air for extended
periods of time, that were then commercially available.
Mine operators had to provide breathable air in safe havens, either barricades or refuge
chambers. Barricades have been a method used by trapped miners in the past to enhance
survival. All of the materials to provide a sustained supply ofbre.athable air in a barricade-type
shelter are either already maintained by operators, or. are readily available. The only exception is
C02 scrubbing materials, as to which there may be some deliv(':ry problems.
Prefabricated refuge chambers are a more recent development, but would work in much
the same way as a barricade. However, there are currently no production models available, and it
was clear that there were going to be delivery back-logs. Tr. 75. Significant delivery delays were
expected, much more so than with C02 scrubbing materials. The district manager felt that filling
in part of a component system would be quicker and easier than getting a whole system
delivered~ Tr. 142-43. Donald Foster, who was the point person for the district manager on
ERP approvals, was of the opinion that under current market conditions it would "most
definitely'' take "significantly longer" to get delivery of a refuge chamber than components of a
barricade system. Tr. 147. Purchase orders had been required for additional SCSRs, when
manufacturers were overwhelmed with orders and delivery problems existed .. Tr. 78, 131.
In light of these considerations, the district manager decided to require submission of·
purchase orders for refuge chambers as part of the ERP, in order to secure assurance that the
operator was actually proceeding to implement the plan. He did not require purchase orders for
components of barricade-type systems as part of an ERP. Under his approach, ERPs have been
approved for 31 of the 33 underground coal mines in MSHA District 2. The only exceptions are
Emerald and Cumberland. Tr. 64-65. Seventeen of the operators chose to use barricade systems.
Their ERPs have been approved and they should be well on their way to actually implementing
their plans. Fourteen ofthe operators chose rescue chambers and, by mid-May, all of them had
29 FMSHRC 553

submitted purchase orders for the chambers they had chosen, either with their ERPs, or within
ten days thereafter. Tr; 64-65, 74, 106. Those ERPs have also been approved and
implementation.will occur upon delivery of the chambers.
MSHA engaged in substantial negotiations with Respondents over the course of two
months. Respondents had opted for refuge chambers in their March 12 ERPs, and were on the
verge of providing purchase orders for specific refuge chambers as of April 20. Questions
regarding the bulk soda lime C02 scrubbing systems that were used in those chambers, and
MSHA's direetive that such systems would not be approved, legitimately caused Respondents to
delay moving forward. Those questions were quickly resolved, and MSHA expected a
resumption of the process and prompt delivery of purchase orders. However, Respondents then
began to reevaluate their choices of shelters. Because of the prevalence of methane in their
mines and the likelihood of roof falls and secondary explosions, considerations known since the
beginning of the process, they decided that rigid refuge chambers would be more preferable, and
had actually settled on a vendor. Tr. 234-36, 292-93. As Gallick explained, the change in
thinking was due to ''more thought about the application" and "less corporate thought process"
about getting the same shelters. Tr. 291-92. MSHA viewed Respondents' changed approach as
a substantial regression in any commitment to promptly provide enhanced supplies of postaccident breathable air.
MSHA's district manager had no reason to doubt the effectiveness of the C02 scrubbing
systems, which would be used in barricade or refuge chamber applications. The disapproval of
the bulk soda lime systems had nothing to do with their effectiveness. His interest was in
promptly securing the substantial enhancements to supplies of post-accident breathable air that
were required under the MINER Act, as informed by the PIB. By May 25, all mine operators in
his District had approved ERPs, with the exception of Respondents.
Respondents could have chosen barricade-type systems, had approved ERPs, and have
largely implemented their plans. No concerns about C02 scrubbing systems should have deterred
them, because if they proved less effective more material could simply have been provided, arid
the heat issue was not a concerti for the larger barricaded areas. Tr. 281. They chose to purchase
rescue chambers, and provided good reasons for doing so. ·The district manager did not veto that
choice, even though it meant that delivery delays would push aetual implementation well beyond
that of a barricade-type system. Even after the delay since the March 12 ERP submission, had
Respondents agreed to purchase the chambers within ten days, their ERPs would have been
approved. However, Respondents refused to purchase the chambers for another 60 days. In light
of the time that had already elapsed, and the fact that 14 other operators had submitted purchase
orders for chambers, the district manager determined that 60 days was too !Ong a delay for
purchasing equipment-with an uncertain delivery date. ·He insisted on a much shorter time
period.
Respondents contend that the requirement to submit purchase orders is contrary to the
Act's requirement that ERPs reflect the most recent credible scientific research and be

29FMSHRC 554

technologically feasible. ;~O U.S.C. § 876(b)(2)(C). They claim that they refused to submit
purchase orders until certain limited testing was completed, so that they could be assured that
refuge chambers were technologically feasible and consistent with credible scientific research. 15
Resp. Br. at 28, 33. This appears to represent a bit of a retraction of their disputed plan
provisions, that purchase orders would be submitted within 60 days of plan approval.
Cumberland's ERP was approved, with the exception of the disputed provision, on May 23. Had
the disputed provision been approved also, its .commitment would have been to provide purchase
orders byJuly,22. It is doubtful that Respondents could have had any reasonable expectation that
testing would have confirmed, the technological feasibility of C02 scrubbing systems in refuge
chambers within that time period. It is unclear whether they were aware, at that tilD.e, that
NIOSH planned to commence testing on June 18. They certainly did not have the draft protocol,
which was not circulated until June l. They had planned to do their own testing, but that proved
unavailing. While Gallick was confident that he would have preliminary test data ''within 60
days," as phrased, that was 60 days froin June 12,Jhe hearing date, well past the ERP
commitment. Tr. 275. In any event, if Respondents believed that refuge chambers were not
technologically feasible, they should have removed them from their ERPs, and opted for
barricade-type systems.
Respondents argue that "MSHA doesn't actually know if any of the systems will work in
a mine environment." Resp. Br. at 34~ . However, there is little reason to question whether Jongrecognized effective methods tQ scrub C02 from the air will work a$ effectively in the mining
environment as they have elsewhere. There is no real evidence to suggest that they will not, and
the available evidence tends to confirm the effectiveness of the systems. A C~adian. study
involving 25 men in a shelter in an underground mine for 24 hours yielded results that "exceeded
expectations." Tr. 283-84. A vendor oflithium hydroxide C02 scrubbing curtains has also
performed testing of a chamber'. While the results .have not been made public, Gallick bad bee11
told they were "good." Tr. 242. Moreover, the refuge chamber used in that test appears to have
been a rigid chamber which Respondents are interested in purchasing. Tr. 292-93. The C02
scrubbing technology is not new. It has been tried and proven effective in multiple applications.
Tr. 168-70. Respondents recognize that there is no question that the "physics of scrubbing
works." Tr, 297, MSHA's expert believeci thatthe technology should be tested in the mining
environment, but, he did not anticipate any substantial differences in performapce. Tr. l97-98.
I find that -the Secretary has carried her burden of proving that the refusals to approve the
disputed ERP provisions, and to require submission of purchase orders within ten days, were not
At the hearing, Respondents also raised ~oncems about committing funds, .significant
non-refundable deposits, for the purchase of chambers that might not have proven to be effective.
Tr. 247. However, they conceded that chamber vendors provided warranties that their products.
would meet all applicable requirements or guidelines .in effect at the time of order confirmation,
and would repair, repf.ace or provide a refund iftesting revealed that the chamber~ did not meet
the breathable air requirements .. Tr. 278-79. Respondents do not make an economic. argument in
their brief.
15

29 FMSHRC 555

arbitrary and capricious. The district manager's decisions were reasonable, and the fact that most
other district managers decided not to require purchase orders as part•ofERPs doesn't alter that ·
conclusion.

ORDER
Citation Nos. 7020004 and 7020005 are AFFIRMED. Respondents are directed to
incfode in their Emergency Response Plans a commitment that purchase order(s) for refuge
chambers shall be submitted to the Secretary's Mine Safety and HealthAdirtinistration(MSHA)
on or before July 9, 2007 .16

Distribution (electronic and certified mail):
Stephen Turow, Esq., Gayle Green, Esq., fonathan Hammer, Esq., Office of the Solicitor, U.S.
Department of Labor, 1100 Wilson Blvd., 22nd Fl6or, Arlington, VA 22209~2296

R. Henry Moore, Esq., Jackson Kelly, PLLC, Three Gateway Center, Suite 1340, 401 Liberty
Ave., Pittsburgh, PA 15222
Judith Rivlin, Esq., United Mine Workers of America, 8315 Lee Highway, Fairfax, VA 22031

16

The tenth day from the date of this decision, July 7, 2007, falls on a Saturday.
Accordingly, the revisions to the ERPs are due on Monday, July 9, 2007. Section
316(b)(2)(F)(iii) of the Act provides that any decision requiring the inclusion of a disputed plan
provision will ilot be limited by any appeal unless such reliefis requested by the operator and
permitted by the Administrative Law Judge." Any stay sought by Respondents will be denied.
The date by which purchase orders must be submitted under this· decision. is only a f~w days
earlier than when Respondents committed to provide them. Had Cµmberland's provision been
approved along with the rest of the ERP on May 23, purchase orders would have been required
by July 22. Moreover, it is apparent that Respondents have made decisions about what products
they intend to purchase, and have been in a position since late April to make purchase
·
commitments. In addition, if the NIOSH testing commenced on June 18, Respondents should
have access to some of the preliminary data they sought. In any event, the ten days allowed in
the decision will provide ample time to seek relief from the Commission in the event of an
appeal.
29 FMSHRC 556

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601New Jersey Ave., N.W., Suite 9500
Washington, DC 20001-2021

June 28, 2007
SECRETARY OF LABOR,
MINE SAFETY AND HEALUI
ADMINISTRATION (MSHA),.
Petitioner .

...

CIVIL PENALTY PROCEEDINGS

. , Docket No. KENT 2006-237
A.C. No. 15-18647-82666 .

V.

LONE MOUNTAIN PROCESSING, INC.,
Respondent

Docket No. KENT 2006-238
A.C. No. 15-17234-82541
Huff Creek No. 1

DECISION
Appearances: Joseph B. Luckett, Esq., Office of the Solicitor, U.S. Department of Labor,
Nashville; Tennessee, Alex R. Sorke, Jr., Conference and Litigation
Representative, Office of Mi.ne Safety and Health Administration, Barbourville,
Kentucky, for the Petitioner;
Marco M. Rajkovich, Esq., Noelle Holladay True, Esq., Rajkovich, Williams,
Kilpatrick & True, PLLC, Lexington, Kentucky, for the Respondent.
Before:

Judge Weisberger

Statement of the Case
These cases are before me based on Petition for Assessment of Civil Penalty filed by the
Secretary of Labor, alleging that Lone Mountain Processing, fuc., ("Lone Mountain") violated
various maQ.datory safety standards set forth in Title 30 of the Code ofFederal Regulations
(C.F.R.). Pursuant to notice, these cases were scheduled to be heard on May 30, 2007, in
Johnson City, Tennessee.

I. Docket No. KENT 2006-238
At the .heariIJ.g, .the Secretary made a motion to approve a settlement agreement. It was
asserted that the operator agreed to pay the full proposed penalty of $228. The operator did not
object to the motion. I have considered the representations and documentation submitted in this
case, and I conclude that the proffered settlement is appropriate under the criteria set forth in
Section 11 O(i) of the Federal Mine Safety and Health Act of 1977.

ACCORDINGLY, the motion for approval of settlement is GRANTED.

29 FMSHRC 557

II. Docket No. KENT 2006-237
a. Citation No's 7552560, 7552564, and 7552565
At the hearing, the Secretary made a motion to approve a settlement regarding these ..·
citations. A reduction in total penalties from $1,175 to $554 was proposed. Also, the Secretary
asserted it agreed to vacate Citation No. 7552565. The operator did not object to the motion. I
have considered the representations and documentation submitted in this case, and I conclude
that the proffered settlement is appropriate under the criteria set forth in Section 11 O(i) of the
.
.
Act.

ACCORDINGLY, the motion for approval of settlement is GRANTED.

b. Citation No. 7552563
At the conclusion of the evidentiary hearing in this matter, a bench decision was rendered
which, with the exception of corrections of non-substantive matters, is set forth as follows:
Lone Mountain operates the Clover Fork No. 1 Mine. On November 30,
2005, MSHA inspector Stanley Dale Sturgill, inspected the subject site. He
picked up the cable supplying power to a Fletcher bolter on the 002-MMU
Section. Sturgill observed a one-quarter inch vertical gap between the splice on
the cable and the inner leads. In addition, the insulated leads within the cable
were exposed for approximately four inches on either side of the.splice. Normally
these wires are covered by insulating tape between the end of the splice and the
intact portion of the cable.
According to Sturgill, the area where the cable was located was wet, and
the cable was lying in mud. He issued a citation alleging a violation of 30 CFR §
75.604(b), which provides that when permanent splices in trailing cables are
made, they shall be "[e]ffectively insulated and sealed so as to exclude
moisture[.]"
The operator has conceded that a violation has been established. Based on
the uncontradicted testimony of the inspector relating to the existence of exposed ·
leads, I find that the Secretary has established a violation of Section
75.604(b), supra.
The Secretary also alleges that the violation was significant and
substantial. In Mathies Coal Company, 6 FMSHRC 1, 3-4 (Januaty1984) the
Commission set forth four elements that the Secretary must prove to establish a
violation as being significant and substantial. These are the underlying violation
29 FMSHRC 558

of a mandatory safety standard, a discreet safety hazard contributed to by the
violation, a reasonable likelihoqd that the hazard contributed,to will result in an
injury, and ,a reasonable likelihood that tpe injtey in question will be of a
reasonably serious nature.
.

.

.

.

-

The Secretary has established the. existence of a violatipn. Also the record
indicates that the violation contributed to the hazard of an eleci.rical shock should
a miner touch an exposed portion of the cable which contains energized wires.
The issue presented herein is the third element in the Mathies case, i.e,, the
existence of a reasonable likelihood that the hazard contributed will result in an
lilJury.

to

Subsequent to Mathies, supra, the C~mmission explained thi~ element by
articulating, in essence, that it requires the existence of a reasonable likelihood of
an injury-producing event. U.S. Steel Mining Co., 6 FMSHRC 1834, 1836
(1984).
Sturgill indicated that two of the leads within tl:ie cable were energized
with 480 volts, and he had to wipe the damaged cable with a rag, as it was wet and
muddy. Further, according to Sturgill, the ends of the splice were open, which
allows water to seep in; the cable was in water; the area was wet; and he could see
moisture on the exposed leads for about one-quarter of an inch inside the splice.
liovvever, the key issue is whether there was a reasonable likelihood of an
injury-:-producing event: (See, U.S. Steel,,supra.) The inspector indicated thatin
his experience he has observed pinholes in qables, wires sticking out of cable, and
leads within a splice that have been pulled 'apart. He opined that a person coming
in contact with a pinhole, exposed wires, or wires sticking out of a cable, would
be exposed to at least 240 volts, resulting in a serious bum or electric shock.
However, it is significant that Sturgill did not observe any qfthese defects,
nor was he able to see inside the splice,to establish 1'.}le existence of these defects.
Sturgill opined that these defects could occur, but he did not indicate the
presence of any condition that would lea~ to an inference of the existence of any
of these defects. Nor did he .indicate any condition or practice that would have
resulted in a reasonable likelihood of the creation of these defects, as a result of
the continuation of normal mining operations. Sturgill indicated that the cable is
regularly moved and hung up, but he did not indicate that these activities would
increase the likelihood of a defect occurring.

29 FMSHRC 559

Moreover, the- exposed wires were fully insulated, Sturgill conceded on
cross-examination that, in essence, insulation keeps water from contacting the
leads in the cable. Also he indicated on cross-examination that if the leads· are
insulated, there is not any hazard of shock in the absence of a pinhole in the cable
or a wire protruding from the cable, and that there is not any hazard of arcing
unless the wires within a splice or a cable have been separated or have lost their
insulation. There is not any evidence in the record of any of these conditions.
I conclude that there is not sufficient evidence to support the inspector's
assumption of the presence of a pinhole, protruding wires, or damage to leads
within the cable or splice. For all these reasons, I conclude that it has not been
established that there was a reasonable likelihood of an injury-producing event,
i.e., contact with a damaged wire or arcing.
I thus find that the third element set forth in Mathies has not been
established, and, therefore, I find that the violation was not significant and
substantial.
The parties stipulated that a reasonable penalty would not affect the
operator's ability to remain in business; that the violation was timely abated in
good faith; that Lone Mountain has an average violation history for an operator of
that size, and that it is a large operator.
Because water was present in the area, and the cited cable might be moved
in water, a serious injury could have resulted should a pinhole appear or a wire
protrude in the exposed area of the cable, or if the leads would separate within the
cable or water and enter the splice through a gap. I find the gravity of the -·
violation to be relatively serious.
·
Sturgill indicated that before he picked up the cable, he observed that it
had a splice, and that some portion of the wires were exposed. Also, he opined
that, based on his observation of the cable's condition, it had not been examined
weekly. However, he indicated that he checked the relevant company books,
which indicated that a weekly examination had been done. Lone Mountain did
not adduce any evidence of any significant mitigating factors. Within the context
of all the above, I find that Lone Mountain's negligence was to moderate.
Considering and weighing all the above factors set forth in Section 11 O(i)
of the Act, I find that a penalty of$100 is appropriate for this violation. Tr. 103109.
.

29 FMSHRC 560

ORDER
It is Ordered that, within 30 days of this decision, Lone Mountain pay a total civil
penalty of$882.

, ·.

~k-·
Administrative Law Judge

Distribution List: (Certified Mail)
Joseph B. Luckett, Esq., Office of the Solicitor, U.S. Department of Labor, 618 Church Street,
Suite 230, Nashville, 1N 37219-2456
Alex R Sorke, Jr., Conference and Litigation Representative, Office of Mine Safety and Health
Administration, (MSHA), 3837 .South U.S. Highway 25 East, Barbourville~ Kentucky, 40906
Marco M. Rajkovich, Esq., Noelle Holladay True, Esq., Rajkovich; Williams, Kilpatrick & True,
PLLC, 2333 Alumni Park Plaza, Suite 310, Lexington, KY .40517 .
\lp

29 FMSHRC 561

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 New Jersey Avenue, N.W .• Suite 9500
Washington, D.C. 20001

June 28, 2007
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. WEST 2006-577-M
A. C. No. 02-02135-95017

v.
ASPHALT PAYING SUPPLY INC.,
Respondent

Prescott Valley Pit

DECISION
Appearances: Isabella Del Santo, Esq., Office of the Solicitor, U.S. Department of Labor, San
Francisco, California and Ronald D. Pennington, Conference and Litigation
Representative, U.S. Department of Labor, Denver, Colorado, on behalf of the
Petitioner;
Jack Kolberg, Safety Director, Asphalt Paving & Supply, Inc., Prescott Valley,
Arizona, on behalf of the Respondent.
Before:

Judge Melick

This case is before me upon a petition for civil penalty filed by the Secretary of Labor
pursuant to section 105(d) of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 801 et
seq., the "Act," charging (as amended) Asphalt Paving & Supply Inc. (Asphalt Paving) with one
violation ofthe mandatory standard at 30 C.F.R. § 56.12008. The general issue before me is whether
Asphalt Paving violated the cited standard and, if so, what is the appropriate civil pen3.1.ty to be
assessed in accordance with section 11 O(i) of the Act.
Citation No. 6306160, as amended, charges as follows:
The 110 volt power cable feeding power to the pond pump condensation heater, located at
the upper pond, was not insulated and/or did not have adequate protection for the power
conductors. The conductors were exposed for approximately one-half inch where the outer
protective jacket had been pulled from the bushing of the junction box. Employees were
exposed to the possibility of injUry from shock, flash or burn hazard ifthe conductors were
to become damaged. No bare copper wire was observed. The operator was unaware of the
electrical defect and the workplace exam was incomplete for this shift.

29 FMSHRC 562

The Secretary alleges that the third sentence ofthe cited standard:was violated. That sentence
provides that"[ w]hen insulated wires, other than cables, pass ·through metal frames;. the holes shall
be substantially bushed with insulated bushings."
The testimony of Bartholomew Wrobel, an inspector for the. Department of Labor's Mine
Safety and Health Administration (MSHA), is undisputed that June 14, 2006, the 110 volt power
cable feeding the pond pump condensation heater did not have adequate protection for the power
conductors. The undisputed evidence shows that the conductors were e~posed about one-halfinch
where the outer protective jackethad be.en pulled from the bushing of the junction box. fuspector
Wrobel issued the citation at .around 7:00 a.m. on that date. He took photographs of the cited
condition and those photographs were admitted into evidence (Gov't. Exh. Nos.3 and 3-J). These
photographs corroborate Wrobel's testimony as they depict the power conductor pulled out of its
bushing with the individual conductors exposed. Wrobel opined that injuries were unlikely because
the conducting copper wires were not exposed. He also opined, however, that should an injury occur
it would reasonably be expected to be fatal. He n()ted that with 110 volts alternating current, a
person contacting the exposed wires would be unable to re~ease their hold and fatalinjuries would
reasonably be expected.
fuspector Wrobel opined that the violation was caused by ."moderate" operator negligence
in light of his finding that the condition was obvious from lO,to 15 feet away. He conceded,
however, that the mine operator was not aware ofthe condition and that it could have developed only
minutes before it was discovered .. Wrobel further acknowledged that the operator's representative
accompanying him on the inspection told hini that they had not yet completed .their w:orkplace
examination at the time the violation was discovered and argued that they would hav~ discovered
and corrected the condition if they only had be~n given rµore time. .The representative also. told
Wrobel that "free-range" cattle water at the pond adjacent to the, cited .condition arid that the
condition may have resulted from cattle pulling the power cable from its bushing. In this regard
Wrobel identified a cow hoof print in one of the operator's photographic exhibits (Operator's Exh.
No. 3).
Chris Mathern, a safety assistant for Asphalt Paving, testified that another problem had been
discovered during the operator's pre-shift inspection that morning, before the violative condition was
cited, and that other condition needed to be repaired. As a result, their inspection had not yet been
conducted in the area:where the violative condition was found.
Robert Smith, Asphalt Paving's wash plant operator, testified that he performed the pre-shift
inspection on the day before the citation was issued and, in particular, inspected the cited area and
found nothing wrong with the wiring at that time. On the date the citation was issued he interrupted
his inspection to repair some screens and by the time he arrived at the scene of the violative
condition, it had already been repaired. Smith surmised that the damage tothe wiring had occurred
the night before the citation was issued based on his observation of cattle hoof tracks in close
proximity to the condition. According to Mr. Mathern; the photograph depicting:the cow hoof print
was taken on the 15th ofJune, the day after the citation had been issued.

29 FMSHRC 563

I find the testimony of Mathern and Smith to be credible and conclude that indeed the
condition cited by the inspector on June 14th had occurred only the night before and prior to the
completion of the mine operator's inspection that day. Under the circumstances, I do not find the
operator chargeable with negligence.
While not denying that the violative condition. existed, the Respondent has presented
arguments that, in effect, it is unfair for the ·secretary to issue a citation for a violative condition
before the mine operator has the opportunity to complete its examination of the workplace and to
correct conditions found during that examination. Section 104(a) of the Act mandates the issuance
of a citation, however, when an inspector finds that a mine operator has violated any mandatory
safety standard. 1
·
Civil Penalties

Under section 11 O(i) of the Act the Commission and its judges must consider the following
factors in assessing a civil penalty: the history of violations, the negligence of the operator in
committing the violation, the size of the operator, the gravity of the violation, whether the violation
was abated in good faith and whether the penalties would affect the operator's ability to continue in
business. It may be inferred from the record that Asphalt Paving is a small size mine. Its history of
violations is not insignificant though most were assessed at the minimum level. Inspector Wrobel
also testified that the mine had shown recent improvement in the nuriiber·of violations. The gravity
and negligence findings have previously been discussed. The record indicates that the violative
condition was abated in a timely manner. There is no evidence that the penalty would affect the
operator's ability to continue-in business. Under the circumstances, and, in particular, considering
the findings of low gravity and lack of negligence, I find that a civil penalty of $25.00 for the
violation charged herein is appropriate.
ORDER

1

Section 104(a)provides in relevant part as follows: .
If, upon inspection or investigation, the Secretary or his authorized representative
believes that an operator of a coal or other mine subject to this Act has violated
this Act, or any mandatory health or safety standard, rule, order, or regulation
promulgated pursuant to this. Act, he shall, with reasonable promptness issue a
citation to the operator.
· ·

29 FMSHRC 564

Distribution: (Certified Mail)
Isabella Del Santo, Esq., Office of the Solicitor, U.S. Department of Labor, 90 Seventh Street, Suite
3-700, San Francisco, CA 94103-1516
Ronald D. Pennington, Esq., U.S. Dept. of Labor, MSHA, P.O. Box 25367, DFC MINM, Denver,
co 80225-0367
Jack Kolberg, Safety Director, Asphalt Paving & Supply, Inc., 7001 2nd Street, Prescott Valley, AZ
86314

/lh

29 FMSHRC 565

'.,..

,, ;,

..

ADMINISTRATIVELAW JUDGE ORDERS· · .

'

.

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 New Jersey Avenue, N. W ., Suite 9500
Washington, D.C. 20001

May21, 2007
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
On behalf of Frederick Martin,
Applicant

TEMPORARY REINSTATEMENT
PROCEEDING

Docket No. VA 2007-40-D
NORT CD 2007-01

v.
DICKENSON-RUSSELL COAL CO.,
Respondent

Mine ID 44-07146
Roaring Fork No. 4

STAY ORDER
This case is before me based on an application for temporary reinstatement brought by the
Secretary of Labor (the Secretary) on behalf of Frederick Martin against Dickenson-Russell Coal
Company (Dickenson) under section 105(c)(2) of the Federal Mine Safety and Health Act of
1977, 30 U.S.C. § 815(c)(2) (the A.ct) .. Tills ca5ewas scheduled for hearing on May 23, 2007.
During a May 18, 2007, telephone conference, the parties agreed to stay this matter for a period
not to exceed 60 days from the date of this Order during which time Dickenson agreed to
economically reinstate Martin. Specifically, the Secretary and Dickenson have agreed that, in
lieu of Dickenson reinstating Martin to a job at the Roaring Fork No. 4 Mine, Dickenson shall
pay Martin, on a bi-weekly basis consistent with Dickenson's regular payroll practices, a sum of
money, net of taxes and other required withholdings, that is equal to the amount of wages that
Martin would have earned, net of taxes and other required withholdings, if he had been reinstated
to his former position, hereinafter referred to as "temporary economic reinstatement."
Dickenson shall be entitled to a credit or refund for any wages earned by Martin from other
employers during the period of temporary economic reinstatement.
The parties will initiate a telephone conference within this 60 day period to discuss the
status of the Secretary's discrimination investigation. If the Secretary, during this 60 day period,
elects to file a discrimination action on Martin's behalf, the parties will agree on a mutually
satisfactory discovery schedule and hearing date for the underlying discrimination matter.
Therefore, by agreement of the parties, it is hereby ORDERED that:
1. Dickenson-Russell shall provide temporary economic reinstatement to Martin
effective upon entry of this Order.

29 FMSHRC 566

2. Temporary economic. reinstatement shall continue for a period of 60 days from
entry of this Order. During this 60-day period, the temporary reinstatement proceedings in this
case shall be stayed. If during the 60-day period the Secretary files a complaint on the merits of
Martin's allegations of discrimination, temporary economic reinstatement shall continue pending
a final order by the Administrative Law Judge on the complaint. If during the 60-day period the
Secretary determines not to file a complaint, the parties shall address whether temporary
economic reinstatement shall terminate. If at the end of the 60-day period, the Secretary has not
determined whether to file a complaint, the Secretary may seek a hearing on the application for
temporary reinstatement.
3. The parties agree that any future proceedings on temporary reinstatement or on a
discrimination complaint shall be conducted expeditiously.
4. This Order is entered without prejudice to Dickenson-Russell's right to contest the
allegations made in the Secretary's application for temporary reinstatement and in any
discrimination complaint. This Order is also entered without prejudice to the right of either party
to move to enlarge, dissolve, or modify this Order, and I retain jurisdiction to hear and determine
any such motions.
5. If Martin is employed in another comparable position in the mining industry, the
temporary economic reinstatement shall terminate.

Accordingly, IT IS FURTHER ORDERED that the captioned temporary reinstatement
matter IS STAYED for a period not to exceed 60 days from the date of this Order.

Jerold Feldman
Administrative Law Judge
(202) 434-9967

Distribution: (Facsimile and Certified Mail)
Nickole Winnett, Esq., Office of the Solicitor, U.S. Department of Labor, 1100 Wilson Blvd.,
22nd Floor West, Arlington, VA 22209-2247
Wade W. Massie, Es9., Penn, Stuart & Eskridge, P.O. Box 2288, Abingdon, VA 24212
/mh

29 FMSHRC ~67

G:l}· U.S. GOVERNMENT PRINTING OFFICE: 2007-330-902/53303

29 FMSHRC 568

